




   
BELLSOUTH ® / CLEC Agreement
     
Customer Name: WinSonic Digital Media Group, Ltd.
 



WinSonic Digital Media Group, Ltd.
2
Table of Contents
3
General Terms and Conditions
5
Signature Page
25
Att
1
- Resale
26
Att
1
- Resale Discounts & Rates
45
Att
2
- Network Elements & Other Services
46
Att
2
- Exhibit 4, GA COL Language
91
Att
2
- Exhibit 4 - GA COL 271 Rates
121
Att
2
- Network Element Rates - Exh A
122
Att
2
- Network Element Rates - Exh B
134
Att
2
- Exhibit C
136
Att
3
- Network Interconnection
140
Att
3
- Network Element Rates
170
Att
4
- Collocation
172
Att
4
- Collocation Rates - Exhibit B
223
Att
5
- Access to Numbers and Number Portability
229
Att
6
- Ordering
235
Att
7
- Billing
244
Att
7
- CMDS Rates
257
Att
8
- Rights of Way
258
Att
9
- Perf Meas Intro
260
Att
10 - Disaster Recovery Plan
262
Att
11 - BFR and NBR Process
271



Note: This page is not part of the actual signed contract/amendment, but is
present for record keeping purposes only.


--------------------------------------------------------------------------------





Interconnection Agreement
 
Between
 
BellSouth Telecommunications, Inc.
 
and WinSonic Digital Media Group, Ltd.
 
 
CCCS 2 of 277


--------------------------------------------------------------------------------







TABLE OF CONTENTS



General Terms and Conditions
   
Definitions
1.
CLEC Certification
2.
Term of the Agreement
3.
Nondiscriminatory Access
4.
Court Ordered Requests for Call Detail Records and Other Subscriber
 
Information
5.
Liability and Indemnification
6.
Intellectual Property Rights and Indemnification
7.
Proprietary and Confidential Information
8.
Resolution of Disputes
9.
Taxes
10.
Force Majeure
11.
Adoption of Agreements
12.
Modification of Agreement
13.
Legal Rights
14.
Indivisibility
15.
Severability
16.
Non-Waivers
17.
Governing Law
18.
Assignments and Transfers
19.
Notices
20.
Rule of Construction
21.
Headings of No Force or Effect
22.
Multiple Counterparts
23.
Filing of Agreement
24.
Compliance with Law
25.
Necessary Approvals
26.
Good Faith Performance
27.
Rates
28.
Rate True-Up
29.
Survival
30.
Entire Agreement



Version 2Q06 Standard ICA
06/13/06
CCCS 3 of 277


--------------------------------------------------------------------------------





TABLE OF CONTENTS (cont’d)
Attachment 1 - Resale
Attachment 2 - Network Elements and Other Services Attachment 3 - Network
Interconnection
Attachment 4 - Collocation
Attachment 5 - Access to Numbers and Number Portability
Attachment 6 - Pre-Ordering, Ordering, Provisioning and Maintenance and Repair
Attachment 7 - Billing
Attachment 8 - Rights-of-Way, Conduits and Pole Attachments
Attachment 9 - Performance Measurements
Attachment 10- BellSouth Disaster Recovery Plan
Attachment 11-Bona Fide Request and New Business Request Process 
 
Version 2Q06 Standard ICA
06/13/06
CCCS 4 of 277


--------------------------------------------------------------------------------



General Terms and Conditions
Page 1
AGREEMENT
GENERAL TERMS AND CONDITIONS
 
THIS AGREEMENT is made by and between BellSouth Telecommunications, Inc.,
(BellSouth), a Georgia corporation, and WinSonic Digital Media Group, Ltd.
(WinSonic), a Nevada corporation, and shall be effective on the Effective Date,
as defined herein. This Agreement may refer to either BellSouth or WinSonic or
both as a “Party” or “Parties.”
 
W I T N E S S E T H
 
WHEREAS, BellSouth is a local exchange telecommunications company authorized to
provide Telecommunications Services (as defined below) in the states of Georgia;
and
 
WHEREAS, WinSonic is or seeks to become a CLEC authorized to provide
telecommunications services in the states of Georgia; and
 
WHEREAS, pursuant to Sections 251 and 252 of the Act; WinSonic wishes to
purchase certain services from BellSouth; and
 
WHEREAS, Parties wish to interconnect their facilities, exchange traffic, and
perform Local Number Portability (LNP) pursuant to Sections 251 and 252 of the
Act as set forth herein; and
 
NOW THEREFORE, in consideration of the mutual agreements contained herein,
BellSouth and WinSonic agree as follows:
 
Definitions
 
Affiliate is defined as a person that (directly or indirectly) owns or controls,
is owned or controlled by, or is under common ownership or control with, another
person. For purposes of this paragraph, the term “own” means to own an equity
interest (or equivalent thereof) of more than ten percent (10%).
 
Commission is defined as the appropriate regulatory agency in each state of
BellSouth’s nine-state region (Alabama, Florida, Georgia, Kentucky, Louisiana,
Mississippi, North Carolina, South Carolina, and Tennessee).
 
Competitive Local Exchange Carrier (CLEC) means a telephone company certificated
by the Commission to provide local exchange service within BellSouth's
franchised area.
 
Effective Date is defined as the date that the Agreement is effective for
purposes of rates, terms and conditions and shall be thirty (30) days after the
date of the last
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 5 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 2
signature executing the Agreement. Future amendments for rate changes will also
be effective thirty (30) days after the date of the last signature executing the
amendment.
 
FCC means the Federal Communications Commission.
 
Telecommunications means the transmission, between or among points specified by
the user, of information of the user’s choosing, without change in the form or
content of the information as sent and received.
 
Telecommunications Service means the offering of telecommunications for a fee
directly to the public, or to such classes of users as to be effectively
available directly to the public, regardless of the facilities used.
 
Telecommunications Act of 1996 (Act) means Public Law 104-104 of the United
States Congress effective February 8, 1996. The Act amended the
Communications Act of 1934 (47 U.S.C. Section 1 et. seq.).
 


1. 
CLEC Certification

 
1.1 
WinSonic agrees to provide BellSouth in writing WinSonic’s CLEC certification
from the Commission for all states covered by this Agreement except Kentucky
prior to BellSouth filing this Agreement with the appropriate Commission for
approval. Additionally, WinSonic shall provide to BellSouth an effective
certification to do business issued by the secretary of state or equivalent
authority in each state covered by this Agreement.

 
1.2 
To the extent WinSonic is not certified as a CLEC in each state covered by this
Agreement as of the execution hereof, WinSonic may not purchase services
hereunder in that state. WinSonic will notify BellSouth in writing and provide
CLEC certification from the Commission when it becomes certified to operate in,
as well as an effective certification to do business issued by the secretary of
state or equivalent authority for, any other state covered by this Agreement.
Upon receipt thereof, BellSouth will file this Agreement in that state, and
WinSonic may purchase services pursuant to this Agreement in that state, subject
to establishing appropriate accounts in the additional state as described in
Attachment 7.

 
1.3 
Should WinSonic’s certification in any state be rescinded or otherwise
terminated, BellSouth may, at its election, suspend or terminate this Agreement
immediately and all monies owed on all outstanding invoices for services
provided in that state shall become due, or BellSouth may refuse to provide
services hereunder in that state until certification is reinstated in that
state, provided such notification is made prior to expiration of the term of
this Agreement. WinSonic shall provide an effective certification to do business
issued by the secretary of state or equivalent authority in each state covered
by this Agreement.

 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 6 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 3
 
2. 
Term of the Agreement

 
2.1
The initial term of this Agreement shall be five (5) years, beginning on the
Effective Date and shall apply to the BellSouth territory in the state of
Georgia.

 


 

 
Notwithstanding any prior agreement of the Parties, the rates, terms and
conditions of this Agreement shall not be applied retroactively prior to the
Effective Date.

 
2.2
The Parties agree that by no earlier than two hundred seventy (270) days and no
later than one hundred and eighty (180) days prior to the expiration of the
initial term of this Agreement, they shall commence negotiations for a new
agreement to be effective beginning on the expiration date of this Agreement
(Subsequent Agreement). If as of the expiration of the initial term of this
Agreement, a Subsequent Agreement has not been executed by the Parties, then
except as set forth in Sections 2.3.1 and 2.3.2 below, this Agreement shall
continue on a month- to-month basis while a Subsequent Agreement is being
negotiated. The Parties’ rights and obligations with respect to this Agreement
after expiration of the initial term shall be as set forth in Section 2.3 below.

 
2.3
If, within one hundred and thirty-five (135) days of commencing the negotiation
referred to in Section 2.2 above, the Parties are unable to negotiate new terms,
conditions and prices for a Subsequent Agreement, either Party may petition the
Commission to establish appropriate rates, terms and conditions for the
Subsequent Agreement pursuant to 47 U.S.C. § 252.

 
2.3.1
WinSonic may request termination of this Agreement only if it is no longer
purchasing services pursuant to this Agreement. Except as set forth in Section
2.3.2 below, notwithstanding the foregoing, in the event that as of the date of
expiration of the initial term of this Agreement and conversion of this
Agreement to a month-to-month term, the Parties have not entered into a
Subsequent Agreement and no arbitration proceeding has been filed in accordance
with Section 2.3 above, then BellSouth may terminate this Agreement upon sixty
(60) days notice to WinSonic. In the event that BellSouth terminates this
Agreement as provided above, BellSouth shall continue to offer services to
WinSonic pursuant to the rates, terms and conditions set forth in BellSouth’s
then current standard interconnection agreement. In the event that BellSouth’s
standard interconnection agreement becomes effective between the Parties, the
Parties may continue to negotiate a Subsequent Agreement.

 
2.3.2
Notwithstanding Section 2.2 above, in the event that as of the expiration of the
initial term of this Agreement the Parties have not entered into a Subsequent
Agreement and no arbitration proceeding has been filed in accordance with
Section 2.3 above and BellSouth is not providing any services under this
Agreement as of the date of expiration of the initial term of this Agreement,
then this Agreement shall not continue on a month-to-month basis but shall be
deemed terminated as of the expiration date hereof.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 7 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 4
 
2.4
If, at any time during the term of this Agreement, BellSouth is unable to
contact WinSonic pursuant to the Notices provision hereof or any other contact
information provided by WinSonic under this Agreement, and there are no active
services being provisioned under this Agreement, then BellSouth may, at its
discretion, terminate this Agreement, without any liability whatsoever, upon
sending of notification to WinSonic pursuant to the Notices section hereof.

 
2.5
In addition to as otherwise set forth in this Agreement, BellSouth reserves the
right to suspend access to ordering systems, refuse to process additional or
pending applications for service, or terminate service in the event of
prohibited, unlawful or improper use of BellSouth’s facilities or service, abuse
of BellSouth’s facilities or any other material breach of this Agreement, and
all monies owed on all outstanding invoices shall become due. In such event,
WinSonic is solely responsible for notifying its customers of any discontinuance
of service.

 
3.
Nondiscriminatory Access

 

 
When WinSonic purchases Telecommunications Services from BellSouth pursuant to
Attachment 1 of this Agreement for the purposes of resale to customers, such
services shall be equal in quality, subject to the same conditions, and provided
within the same provisioning time intervals that BellSouth provides to others,
including its customers. To the extent technically feasible, the quality of a
Network Element, as well as the quality of the access to such Network Element
provided by BellSouth to WinSonic shall be at least equal to that which
BellSouth provides to itself and shall be the same for all Telecommunications
carriers requesting access to that Network Element. The quality of the
interconnection between the network of BellSouth and the network of WinSonic
shall be at a level that is equal to that which BellSouth provides itself, a
subsidiary, an Affiliate, or any other party. The interconnection facilities
shall be designed to meet the same technical criteria and service standards that
are used within BellSouth’s network and shall extend to a consideration of
service quality as perceived by BellSouth’s customers and service quality as
perceived by WinSonic.

 
4
Court Ordered Requests for Call Detail Records and Other Subscriber Information

 
4.1
Subpoenas Directed to BellSouth. Where BellSouth provides resold services for
WinSonic, or, if applicable under this Agreement, switching, BellSouth shall
respond to subpoenas and court ordered requests delivered directly to BellSouth
for the purpose of providing call detail records when the targeted telephone
numbers belong to WinSonic customers. Billing for such requests will be
generated by BellSouth and directed to the law enforcement agency initiating the
request. BellSouth shall maintain such information for WinSonic customers for
the same length of time it maintains such information for its own customers.

 
4.2
Subpoenas Directed to WinSonic. Where BellSouth is providing resold services to
WinSonic, or, if applicable under this Agreement, switching, then WinSonic

 


 
Version: 2Q06 Standard ICA
06/13/06
CCCS 8 of 277

--------------------------------------------------------------------------------


 
General Terms and Conditions
Page 5
 

 
agrees that in those cases where WinSonic receives subpoenas or court ordered
requests regarding targeted telephone numbers belonging to WinSonic customers,
and where WinSonic does not have the requested information, WinSonic will advise
the law enforcement agency initiating the request to redirect the subpoena or
court ordered request to BellSouth for handling in accordance with Section 4.1
above.

 
4.3
In all other instances, where either Party receives a request for information
involving the other Party’s customer, the Party receiving the request will
advise the law enforcement agency initiating the request to redirect such
request to the other Party.

 
5
Liability and Indemnification

 
5.1
WinSonic Liability. In the event that WinSonic consists of two (2) or more
separate entities as set forth in this Agreement and/or any Amendments hereto,
or any third party places orders under this Agreement using WinSonic’s company
codes or identifiers, all such entities shall be jointly and severally liable
for the obligations of WinSonic under this Agreement.

 
5.2
Liability for Acts or Omissions of Third Parties. BellSouth shall not be liable
to WinSonic for any act or omission of another entity providing any services to
WinSonic.

 
5.3
Except for any indemnification obligations of the Parties hereunder, each
Party’s liability to the other for any loss, cost, claim, injury, liability or
expense, including reasonable attorneys’ fees relating to or arising out of any
cause whatsoever, whether based in contract, negligence or other tort, strict
liability or otherwise, relating to the performance of this Agreement, shall not
exceed a credit for the actual cost of the services or functions not performed
or improperly performed.

 

 
Any amounts paid to WinSonic pursuant to Attachment 9 hereof shall be credited
against any damages otherwise payable to WinSonic pursuant to this Agreement.

 
5.3.1
Limitations in Tariffs. A Party may, in its sole discretion, provide in its
tariffs and contracts with its customers and third parties that relate to any
service, product or function provided or contemplated under this Agreement, that
to the maximum extent permitted by Applicable Law, such Party shall not be
liable to the customer or third party for (i) any loss relating to or arising
out of this Agreement, whether in contract, tort or otherwise, that exceeds the
amount such Party would have charged that applicable person for the service,
product or function that gave rise to such loss and (ii) consequential damages.
To the extent that a Party elects not to place in its tariffs or contracts such
limitations of liability, and the other Party incurs a loss as a result thereof,
such Party shall, except to the extent caused by the other Party’s gross
negligence or willful misconduct, indemnify and reimburse the other Party for
that portion of the loss that would have been limited had the first

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 9 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 6
 

 
Party included in its tariffs and contracts the limitations of liability that
such other Party included in its own tariffs at the time of such loss.

 
5.3.2
Neither BellSouth nor WinSonic shall be liable for damages to the other Party’s
terminal location, equipment or customer premises resulting from the furnishing
of a service, including, but not limited to, the installation and removal of
equipment or associated wiring, except to the extent caused by a Party’s
negligence or willful misconduct or by a Party’s failure to ground properly a
local loop after disconnection.

 
5.3.3
Under no circumstance shall a Party be responsible or liable for indirect,
incidental, or consequential damages, including, but not limited to, economic
loss or lost business or profits, damages arising from the use or performance of
equipment or software, or the loss of use of software or equipment, or
accessories attached thereto, delay, error, or loss of data. In connection with
this limitation of liability, each Party recognizes that the other Party may,
from time to time, provide advice, make recommendations, or supply other
analyses related to the services or facilities described in this Agreement, and,
while each Party shall use diligent efforts in this regard, the Parties
acknowledge and agree that this limitation of liability shall apply to provision
of such advice, recommendations, and analyses.

 
5.3.4
To the extent any specific provision of this Agreement purports to impose
liability, or limitation of liability, on either Party different from or in
conflict with the liability or limitation of liability set forth in this
Section, then with respect to any facts or circumstances covered by such
specific provisions, the liability or limitation of liability contained in such
specific provision shall apply.

 
5.4
Indemnification for Certain Claims. Except to the extent caused by the
indemnified Party’s gross negligence or willful misconduct, the Party providing
services hereunder, its Affiliates and its parent company, shall be indemnified,
defended and held harmless by the Party receiving services hereunder against any
claim, loss or damage arising from the receiving Party’s use of the services
provided under this Agreement pertaining to (1) claims for libel, slander or
invasion of privacy arising from the content of the receiving Party’s own
communications, or (2) any claim, loss or damage claimed by the customer of the
Party receiving services arising from such company’s use or reliance on the
providing Party’s services, actions, duties, or obligations arising out of this
Agreement.

 
5.5
Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY
CONCERNING THE SPECIFIC QUALITY OF ANY SERVICES, OR FACILITIES PROVIDED UNDER
THIS AGREEMENT. THE PARTIES DISCLAIM, WITHOUT LIMITATION, ANY WARRANTY OR
GUARANTEE OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 10 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 7
 
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR FROM USAGES OF TRADE.
 
6 
Intellectual Property Rights and Indemnification

 
6.1
No License. Except as expressly set forth in Section 6.2 below, no patent,
copyright, trademark or other proprietary right is licensed, granted or
otherwise transferred by this Agreement. The Parties are strictly prohibited
from any use, including but not limited to, in the selling, marketing, promoting
or advertising of telecommunications services, of any name, service mark, logo
or trademark (collectively, the “Marks”) of the other Party. The Marks include
those Marks owned directly by a Party or its Affiliate(s) and those Marks that a
Party has a legal and valid license to use. The Parties acknowledge that they
are separate and distinct and that each provides a separate and distinct service
and agree that neither Party may, expressly or impliedly, state, advertise or
market that it is or offers the same service as the other Party or engage in any
other activity that may result in a likelihood of confusion between its own
service and the service of the other Party.

 
6.2
Ownership of Intellectual Property. Any intellectual property that originates
from or is developed by a Party shall remain the exclusive property of that
Party.

 

 
Except for a limited, non-assignable, non-exclusive, non-transferable license to
use patents or copyrights to the extent necessary for the Parties to use any
facilities or equipment (including software) or to receive any service solely as
provided under this Agreement, no license in patent, copyright, trademark or
trade secret, or other proprietary or intellectual property right, now or
hereafter owned, controlled or licensable by a Party, is granted to the other
Party. Neither shall it be implied nor arise by estoppel. Any trademark,
copyright or other proprietary notices appearing in association with the use of
any facilities or equipment (including software) shall remain on the
documentation, material, product, service, equipment or software. It is the
responsibility of each Party to ensure at no additional cost to the other Party
that it has obtained any necessary licenses in relation to intellectual property
of third Parties used in its network that may be required to enable the other
Party to use any facilities or equipment (including software), to receive any
service, or to perform its respective obligations under this Agreement.

 
6.3
Intellectual Property Remedies

 
6.3.1
Indemnification. The Party providing a service pursuant to this Agreement will
defend the Party receiving such service or data provided as a result of such
service against claims of infringement arising solely from the use by the
receiving Party of such service in the manner contemplated under this Agreement
and will indemnify the receiving Party for any damages awarded based solely on
such claims in accordance with Section 5 above.

 
6.3.2
Claim of Infringement

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 11 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 8
 
6.3.2.1
In the event that use of any facilities or equipment (including software),
becomes, or in the reasonable judgment of the Party who owns the affected
network is likely to become, the subject of a claim, action, suit, or proceeding
based on intellectual property infringement, then said Party, promptly and at
its sole expense and sole option, but subject to the limitations of liability
set forth below, shall:

 
6.3.2.2
modify or replace the applicable facilities or equipment (including software)
while maintaining form and function, or

 
6.3.2.3
obtain a license sufficient to allow such use to continue.

 
6.3.2.4
In the event Sections 6.3.2.2 or 6.3.2.3 above are commercially unreasonable,
then said Party may terminate, upon reasonable notice, this contract with
respect to use of, or services provided through use of, the affected facilities
or equipment (including software), but solely to the extent required to avoid
the infringement claim.

 
6.3.3
Exception to Obligations. Neither Party's obligations under this Section shall
apply to the extent the infringement is caused by: (i) modification of the
facilities or equipment (including software) by the indemnitee; (ii) use by the
indemnitee of the facilities or equipment (including software) in combination
with equipment or facilities (including software) not provided or authorized by
the indemnitor, provided the facilities or equipment (including software) would
not be infringing if used alone; (iii) conformance to specifications of the
indemnitee which would necessarily result in infringement; or (iv) continued use
by the indemnitee of the affected facilities or equipment (including software)
after being placed on notice to discontinue use as set forth herein.

 
6.3.4
Exclusive Remedy. The foregoing shall constitute the Parties' sole and exclusive
remedies and obligations with respect to a third party claim of intellectual
property infringement arising out of the conduct of business under this
Agreement.

 
6.3.5
Dispute Resolution. Any claim arising under Sections 6.1 and 6.2 above shall be
excluded from the dispute resolution procedures set forth in Section 8 below and
shall be brought in a court of competent jurisdiction.

 
7
Proprietary and Confidential Information

 
7.1
Proprietary and Confidential Information. It may be necessary for BellSouth and
WinSonic, each as the “Discloser,” to provide to the other Party, as
“Recipient,” certain proprietary and confidential information (including trade
secret information) including but not limited to technical, financial,
marketing, staffing and business plans and information, strategic information,
proposals, request for proposals, specifications, drawings, maps, prices, costs,
costing methodologies, procedures, processes, business systems, software
programs, techniques, customer account data, call detail records and like
information (collectively the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 12 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 9
 

 
“Information”). All such Information conveyed in writing or other tangible form
shall be clearly marked with a confidential or proprietary legend. Information
conveyed orally by the Discloser to Recipient shall be designated as proprietary
and confidential at the time of such oral conveyance, shall be reduced to
writing by the Discloser within forty-five (45) days thereafter, and shall be
clearly marked with a confidential or proprietary legend.

 
7.2
Use and Protection of Information. Recipient agrees to protect such Information
of the Discloser provided to Recipient from whatever source from distribution,
disclosure or dissemination to anyone except employees of Recipient with a need
to know such Information solely in conjunction with Recipient’s analysis of the
Information and for no other purpose except as authorized herein or as otherwise
authorized in writing by the Discloser. Recipient will not make any copies of
the Information inspected by it.

 
7.3
Exceptions

 
7.3.1
Recipient will not have an obligation to protect any portion of the Information
which:

 
7.3.2
(a) is made publicly available by the Discloser or lawfully by a nonparty to
this Agreement; (b) is lawfully obtained by Recipient from any source other than
Discloser; (c) is previously known to Recipient without an obligation to keep it
confidential; or (d) is released from the terms of this Agreement by Discloser
upon written notice to Recipient.

 
7.4
Recipient agrees to use the Information solely for the purposes of negotiations
pursuant to 47 U.S.C. § 251 or in performing its obligations under this
Agreement and for no other entity or purpose, except as may be otherwise agreed
to in writing by the Parties. Nothing herein shall prohibit Recipient from
providing information requested by the FCC or a state regulatory agency with
jurisdiction over this matter, or to support a request for arbitration or an
allegation of failure to negotiate in good faith.

 
7.5
Recipient agrees not to publish or use the Information for any advertising,
sales or marketing promotions, press releases, or publicity matters that refer
either directly or indirectly to the Information or to the Discloser or any of
its affiliated companies.

 
7.6
The disclosure of Information neither grants nor implies any license to the
Recipient under any trademark, patent, copyright, application or other
intellectual property right that is now or may hereafter be owned by the
Discloser.

 
7.7
Survival of Confidentiality Obligations. The Parties’ rights and obligations
under this Section 7 shall survive and continue in effect until two (2) years
after the expiration or termination date of this Agreement with regard to all
Information

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 13 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 10
 

 
exchanged during the term of this Agreement. Thereafter, the Parties’ rights and
obligations hereunder survive and continue in effect with respect to any
Information that is a trade secret under applicable law.

 
8
Resolution of Disputes

 

 
Except as otherwise stated in this Agreement, if any dispute arises as to the
interpretation of any provision of this Agreement or as to the proper
implementation of this Agreement, the aggrieved Party, if it elects to pursue
resolution of the dispute, shall petition the Commission for a resolution of the
dispute. However, each Party reserves any rights it may have to seek judicial
review of any ruling made by the Commission concerning this Agreement.

 
9
Taxes

 
9.1
Definition. For purposes of this Section, the terms “taxes” and “fees” shall
include but not be limited to federal, state or local sales, use, excise, gross
receipts or other taxes or tax-like fees of whatever nature and however
designated (including tariff surcharges and any fees, charges or other payments,
contractual or otherwise, for the use of public streets or rights of way,
whether designated as franchise fees or otherwise) imposed, or sought to be
imposed, on or with respect to the services furnished hereunder or measured by
the charges or payments therefore, excluding any taxes levied on income.

 
9.2
Taxes and Fees Imposed Directly On Either Providing Party or Purchasing Party

 
9.2.1
Taxes and fees imposed on the providing Party, which are not permitted or
required to be passed on by the providing Party to its customer, shall be borne
and paid by the providing Party.

 
9.2.2
Taxes and fees imposed on the purchasing Party, which are not required to be
collected and/or remitted by the providing Party, shall be borne and paid by the
purchasing Party.

 
9.3
Taxes and Fees Imposed on Purchasing Party But Collected And Remitted By
Providing Party

 
9.3.1
Taxes and fees imposed on the purchasing Party shall be borne by the purchasing
Party, even if the obligation to collect and/or remit such taxes or fees is
placed on the providing Party.

 
9.3.2
To the extent permitted by applicable law, any such taxes and/or fees shall be
shown on applicable billing documents between the Parties. Notwithstanding the
foregoing, the purchasing Party shall remain liable for any such taxes and fees
regardless of whether they are actually billed by the providing Party at the
time that the respective service is billed.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 14 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 11
 
9.3.3
If the purchasing Party determines that in its opinion any such taxes or fees
are not applicable, the providing Party shall not bill such taxes or fees to the
purchasing Party if the purchasing Party provides written certification,
reasonably satisfactory to the providing Party, stating that it is exempt or
otherwise not subject to the tax or fee, setting forth the basis therefor, and
satisfying any other requirements under applicable law. If any authority seeks
to collect any such tax or fee that the purchasing Party has determined and
certified not to be applicable, or any such tax or fee that was not billed by
the providing Party, the purchasing Party may contest the same in good faith, at
its own expense. In any such contest, the purchasing Party shall promptly
furnish the providing Party with copies of all filings in any proceeding,
protest, or legal challenge, all rulings issued in connection therewith, and all
correspondence between the purchasing Party and the taxing authority.

 
9.3.4
In the event that all or any portion of an amount sought to be collected must be
paid in order to contest the imposition of any such tax or fee, or to avoid the
existence of a lien on the assets of the providing Party during the pendency of
such contest, the purchasing Party shall be responsible for such payment and
shall be entitled to the benefit of any refund or recovery. The purchasing Party
shall have the right to contest, at its own expense, any such tax or fee that it
believes is not applicable or was paid by it in error. If requested in writing
by the purchasing Party, the providing Party shall facilitate such contest
either by assigning to the purchasing Party its right to claim a refund of such
tax or fee, if such an assignment is permitted under applicable law, or, if an
assignment is not permitted, by filing and pursuing a claim for refund on behalf
of the purchasing Party but at the purchasing Party’s expense.

 
9.3.5
If it is ultimately determined that any additional amount of such a tax or fee
is due to the imposing authority, the purchasing Party shall pay such additional
amount, including any interest and penalties thereon.

 
9.3.6
Notwithstanding any provision to the contrary, the purchasing Party shall
protect, indemnify and hold harmless (and defend at the purchasing Party’s
expense) the providing Party from and against any such tax or fee, interest or
penalties thereon, or other charges or payable expenses (including reasonable
attorney fees) with respect thereto, which are incurred by the providing Party
in connection with any claim for or contest of any such tax or fee.

 
9.3.7
Each Party shall notify the other Party in writing of any assessment, proposed
assessment or other claim for any additional amount of such a tax or fee by a
taxing authority; provided, however, that the failure of a Party to provide
notice shall not relieve the other Party of any obligations hereunder.

 
9.4
Taxes and Fees Imposed on Providing Party But Passed On To Purchasing Party

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 15 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 12
 
9.4.1
Taxes and fees imposed on the providing Party, which are permitted or required
to be passed on by the providing Party to its customer, shall be borne by the
purchasing Party.

 
9.4.2
To the extent permitted by applicable law, any such taxes and/or fees shall be
shown on applicable billing documents between the Parties. Notwithstanding the
foregoing, the purchasing Party shall remain liable for any such taxes and fees
regardless of whether they are actually billed by the providing Party at the
time that the respective service is billed.

 
9.4.3
If the purchasing Party disagrees with the providing Party’s determination as to
the application of or basis for any such tax or fee, the Parties shall consult
with respect to the imposition and billing of such tax or fee. Notwithstanding
the foregoing, the providing Party shall retain ultimate responsibility for
determining whether and to what extent any such taxes or fees are applicable,
and the purchasing Party shall abide by such determination and pay such taxes or
fees to the providing Party.

 

 
The providing Party shall further retain ultimate responsibility for determining
whether and how to contest the imposition of such taxes and fees; provided,
however, that any such contest undertaken at the request of the purchasing Party
shall be at the purchasing Party’s expense.

 
9.4.4
In the event that all or any portion of an amount sought to be collected must be
paid in order to contest the imposition of any such tax or fee, or to avoid the
existence of a lien on the assets of the providing Party during the pendency of
such contest, the purchasing Party shall be responsible for such payment and
shall be entitled to the benefit of any refund or recovery. The purchasing Party
shall have the right to contest, at its own expense, any such tax or fee that it
believes is not applicable or was paid by it in error. If requested in writing
by the purchasing Party, the providing Party shall facilitate such contest
either by assigning to the purchasing Party its right to claim a refund of such
tax or fee, if such an assignment is permitted under applicable law, or, if an
assignment is not permitted, by filing and pursuing a claim for refund on behalf
of the purchasing Party but at the purchasing Party’s expense.

 
9.4.5
If it is ultimately determined that any additional amount of such a tax or fee
is due to the imposing authority, the purchasing Party shall pay such additional
amount, including any interest and penalties thereon.

 
9.4.6
Notwithstanding any provision to the contrary, the purchasing Party shall
protect, indemnify and hold harmless (and defend at the purchasing Party’s
expense) the providing Party from and against any such tax or fee, interest or
penalties thereon, or other charges or payable expenses (including reasonable
attorneys’ fees) with respect thereto, which are incurred by the providing Party
in connection with any claim for or contest of any such tax or fee.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 16 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 13
 
9.4.7
Each Party shall notify the other Party in writing of any assessment, proposed
assessment or other claim for any additional amount of such a tax or fee by a
taxing authority; provided, however, that the failure of a Party to provide
notice shall not relieve the other Party of any obligations hereunder.

 
9.5
Additional Provisions Applicable to All Taxes and Fees

 
9.5.1
In any contest of a tax or fee by one Party, the other Party shall cooperate
fully by providing records, testimony and such additional information or
assistance as may reasonably be necessary to pursue the contest. Further, the
other Party shall be reimbursed for any reasonable and necessary out-of-pocket
copying and travel expenses incurred in assisting in such contest.

 
9.5.2
Notwithstanding any provision of this Agreement to the contrary, any
administrative, judicial, or other proceeding concerning the application or
amount of a tax or fee shall be maintained in accordance with the provisions of
this Section and any applicable federal, state or local law governing the
resolution of such disputed tax or fee; and under no circumstances shall either
Party have the right to bring a dispute related to the application or amount of
tax or fee before a regulatory authority.

 
10
Force Majeure

 

 
In the event performance of this Agreement, or any obligation hereunder, is
either directly or indirectly prevented, restricted, or interfered with by
reason of fire, flood, earthquake or like acts of God, wars, revolution, civil
commotion, explosion, acts of public enemy, embargo, acts of the government in
its sovereign capacity, labor difficulties, including without limitation,
strikes, slowdowns, picketing, or boycotts, unavailability of equipment from
vendor, changes requested by WinSonic, or any other circumstances beyond the
reasonable control and without the fault or negligence of the Party affected,
the Party affected shall be excused from such performance on a day-to-day basis
to the extent of such prevention, restriction, or interference (and the other
Party shall likewise be excused from performance of its obligations on a
day-to-day basis until the delay, restriction or interference has ceased);
provided, however, that the Party so affected shall use diligent efforts to
avoid or remove such causes of non-performance and both Parties shall proceed
whenever such causes are removed or cease. The Party affected shall provide
notice of the Force Majeure event within a reasonable period of time following
such an event.

 
11
Adoption of Agreements

 

 
Pursuant to 47 U.S.C. § 252(i) and 47 C.F.R. § 51.809, BellSouth shall make
available to WinSonic any entire interconnection agreement filed and approved
pursuant to 47 U.S.C. § 252. The adopted agreement shall apply to the same
states as the agreement that was adopted, and the term of the adopted agreement
shall expire on the same date as set forth in the agreement that was adopted.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 17 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 14
 
12
Modification of Agreement

 
12.1
If WinSonic changes its name or makes changes to its company structure or
identity due to a merger, acquisition, transfer or any other reason, it is the
responsibility of WinSonic to notify BellSouth of said change, request that an
amendment to this Agreement, if necessary, be executed to reflect said change
and notify the Commission of such modification of company structure in
accordance with the state rules governing such modification in company structure
if applicable.

 

 
Additionally, WinSonic shall provide BellSouth with any necessary supporting
documentation, which may include, but is not limited to, a credit application,
Application for Master Account, proof of authority to provide telecommunications
services, the appropriate Operating Company Number (OCN) for each state as
assigned by National Exchange Carrier Association (NECA), Carrier Identification
Code (CIC), Access Customer Name and Abbreviation (ACNA), BellSouth’s blanket
form letter of authority (LOA), Misdirected Number form and a tax exemption
certificate.

 
12.2
No modification, amendment, supplement to, or waiver of the Agreement or any of
its provisions shall be effective and binding upon the Parties unless it is made
in writing and duly signed by the Parties.

 
12.3
In the event that any effective legislative, regulatory, judicial or other legal
action materially affects any material terms of this Agreement, or the ability
of WinSonic or BellSouth to perform any material terms of this Agreement,
WinSonic or BellSouth may, on thirty (30) days’ written notice, require that
such terms be renegotiated, and the Parties shall renegotiate in good faith such
mutually acceptable new terms as may be required. In the event that such new
terms are not renegotiated within forty-five (45) days after such notice, and
either Party elects to pursue resolution of such amendment such Party shall
pursue the dispute resolution process set forth in Section 8 above.

 
13
Legal Rights

 

 
Execution of this Agreement by either Party does not confirm or imply that the
executing Party agrees with any decision(s) issued pursuant to the
Telecommunications Act of 1996 and the consequences of those decisions on
specific language in this Agreement. Neither Party waives its rights to appeal
or otherwise challenge any such decision(s) and each Party reserves all of its
rights to pursue any and all legal and/or equitable remedies, including appeals
of any such decision(s).

 
14
Indivisibility

 

 
Subject to Section 15 below, the Parties intend that this Agreement be
indivisible and nonseverable, and each of the Parties acknowledges that it has
assented to all of the covenants and promises in this Agreement as a single
whole and that all of such covenants and promises, taken as a whole, constitute
the essence of the contract. Without limiting the generality of the foregoing,
each of the Parties

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 18 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 15
 

 
acknowledges that any provision by BellSouth of collocation space under this
Agreement is solely for the purpose of facilitating the provision of other
services under this Agreement as set forth in Attachment 4. The Parties further
acknowledge that this Agreement is intended to constitute a single transaction
and that the obligations of the Parties under this Agreement are interdependent.

 
15
Severability

 

 
If any provision of this Agreement, or part thereof, shall be held invalid or
unenforceable in any respect, the remainder of the Agreement or provision shall
not be affected thereby, provided that the Parties shall negotiate in good faith
to reformulate such invalid provision, or part thereof, or related provision, to
reflect as closely as possible the original intent of the parties, consistent
with applicable law, and to effectuate such portions thereof as may be valid
without defeating the intent of such provision. In the event the Parties are
unable to mutually negotiate such replacement language, either Party may elect
to pursue the dispute resolution process set forth in Section 8 above.

 
16
Non-Waivers

 

 
A failure or delay of either Party to enforce any of the provisions hereof, to
exercise any option which is herein provided, or to require performance of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or options, and each Party, notwithstanding such failure, shall have
the right thereafter to insist upon the performance of any and all of the
provisions of this Agreement.

 
17
Governing Law

 

 
Where applicable, this Agreement shall be governed by and construed in
accordance with federal and state substantive telecommunications law, including
rules and regulations of the FCC and appropriate Commission. In all other
respects, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Georgia without regard to its conflict
of laws principles.

 
18
Assignments and Transfers

 
18.1
Any assignment by either Party to any entity of any right, obligation or duty,
or of any other interest hereunder, in whole or in part, without the prior
written consent of the other Party shall be void. The assignee must provide
evidence of a Commission approved certification to provide Telecommunications
Service in each state that WinSonic is entitled to provide Telecommunications
Service. After BellSouth’s consent, the Parties shall amend this Agreement to
reflect such assignments and shall work cooperatively to implement any changes
required due to such assignment. All obligations and duties of any Party under
this Agreement shall be binding on all successors in interest and assigns of
such Party. No assignment or delegation hereof shall relieve the assignor of its
obligations under this Agreement in the event that the assignee fails to perform
such obligations.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 19 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 16
 

 
Notwithstanding anything to the contrary in this Section, WinSonic shall not be
permitted to assign this Agreement in whole or in part to any entity unless
either (1) WinSonic pays all bills, past due and current, under this Agreement,
or (2) WinSonic’s assignee expressly assumes liability for payment of such
bills.

 
18.2 
In the event that WinSonic desires to transfer any services hereunder to another
provider of Telecommunications Service, or WinSonic desires to assume hereunder
any services provisioned by BellSouth to another provider of Telecommunications
Service, such transfer of services shall be subject to separately negotiated
rates, terms and conditions.

 

19
Notices

 
19.1 
Every notice, consent or approval of a legal nature, required or permitted by
this Agreement shall be in writing and shall be delivered either by hand, by
overnight courier or by US mail postage prepaid, or email if an email address is
listed below, addressed to:

 
BellSouth Telecommunications, Inc.
BellSouth Local Contract Manager
600 North 19th Street, 10th floor
Birmingham, AL 35203
 
and
 
ICS Attorney Suite 4300
675 West Peachtree Street
Atlanta, GA 30375
 
WinSonic Digital Media Group, Ltd.
Winston D. Johnson
101 Marietta Street NW, Suite 2600
Atlanta, GA 30303 404-230-5705
Winston@winsonic.net


 
or at such other address as the intended recipient previously shall have
designated by written notice to the other Party.
 
19.2 
Unless otherwise provided in this Agreement, notice by mail shall be effective
on the date it is officially recorded as delivered by return receipt or
equivalent, and in the absence of such record of delivery, it shall be presumed
to have been delivered

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 20 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 17
 
 

 
the fifth day, or next business day after the fifth day, after it was deposited
in the mails.

 
19.3
Notwithstanding the above, BellSouth will post to BellSouth’s Interconnection
Web site changes to business processes and policies and shall post to
BellSouth’s Interconnection Web site or submit through applicable electronic
systems, other service and business related notices not requiring an amendment
to this Agreement.

 
20
Rule of Construction

 

 
No rule of construction requiring interpretation against the drafting Party
hereof shall apply in the interpretation of this Agreement.

 
21
Headings of No Force or Effect

 

 
The headings of Articles and Sections of this Agreement are for convenience of
reference only, and shall in no way define, modify or restrict the meaning or
interpretation of the terms or provisions of this Agreement.

 
22
Multiple Counterparts

 

 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall together constitute but one and the
same document.

 
23
Filing of Agreement

 

 
This Agreement, and any amendments hereto, shall be filed with the appropriate
state regulatory agency pursuant to the requirements of Section 252 of the Act,
or as otherwise required by the state and the Parties shall share equally in any
applicable fees. Notwithstanding the foregoing, this Agreement shall not be
submitted for approval by the appropriate state regulatory agency unless and
until such time as WinSonic is duly certified as a local exchange carrier in
such state, except as otherwise required by a Commission.

 
24
Compliance with Law

 

 
The Parties have negotiated their respective rights and obligations pursuant to
substantive Federal and State Telecommunications law and this Agreement is
intended to memorialize the Parties’ mutual agreement with respect to each
Party’s rights and obligations under the Act and applicable FCC and Commission
orders, rules and regulations. Nothing contained herein, nor any reference to
applicable rules and orders, is intended to expand on the Parties’ rights and
obligations as set forth herein. To the extent the provisions of this Agreement
differ from the provisions of any Federal or State Telecommunications statute,
rule or order in effect as of the execution of this Agreement, this Agreement
shall control. Each Party shall comply at its own expense with all other laws of
general applicability.

 

25
Necessary Approvals

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 21 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 18
 

 
Each Party shall be responsible for obtaining and keeping in effect all
approvals from, and rights granted by, governmental authorities, building and
property owners, other carriers, and any other persons that may be required in
connection with the performance of its obligations under this Agreement. Each
Party shall reasonably cooperate with the other Party in obtaining and
maintaining any required approvals and rights for which such Party is
responsible.

 
26
Good Faith Performance

 

 
Each Party shall act in good faith in its performance under this Agreement and,
in each case in which a Party’s consent or agreement is required or requested
hereunder, such Party shall not unreasonably withhold or delay such consent or
agreement.

 
27.
Rates

 
27.1
WinSonic shall pay the charges set forth in this Agreement. In the event that
BellSouth is unable to bill the applicable rate or no rate is established or
included in this Agreement for any services provided pursuant to this Agreement,
BellSouth reserves the right to back bill WinSonic for such rate or for the
difference between the rate actually billed and the rate that should have been
billed pursuant to this Agreement; provided, however, that subject to WinSonic’s
agreement to the limitation regarding billing disputes as described in Section
2.2 of Attachment 7 hereof, BellSouth shall not back bill any amounts for
services rendered more than twelve (12) months prior to the date that the
charges or additional charges for such services are actually billed.
Notwithstanding the foregoing, both Parties recognize that situations may exist
which could necessitate back billing beyond twelve (12) months. These exceptions
are:

 

 
• Charges connected with jointly provided services whereby meet point billing
guidelines require either Party to rely on records provided by a third party and
such records have not been provided in a timely manner;

 

 
• Charges incorrectly billed due to erroneous information supplied by the
non-billing Party.

 

 
• Charges for which a regulatory body has granted the billing Party the
authority to back bill beyond twelve (12) months.

 
27.2
To the extent a rate element is omitted or no rate is established, BellSouth has
the right not to provision such service until the Agreement is amended to
include such rate.

 
27.3
To the extent WinSonic requests services not included in this Agreement, such
services shall be provisioned pursuant to the rates, terms and conditions set
forth in the applicable tariffs or a separately negotiated Agreement, unless the
Parties agree to amend this Agreement to include such service prospectively.

 
28
Rate True-Up

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 22 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 19
 
28.1
This section applies to rates that are expressly subject to true-up.

 
28.2
The rates shall be trued-up, either up or down, based on final prices determined
either by further agreement between the Parties, or by a final and effective
order of the Commission. The Parties shall implement the true-up by comparing
the actual volumes and demand for each item, together with the rates for each
item, with the final prices determined for each item. Each Party shall keep its
own records upon which the true-up can be based, and any final payment from one
Party to the other shall be in an amount agreed upon by the Parties based on
such records. In the event of any discrepancy between the records or
disagreement between the Parties regarding the amount of such true-up, the
dispute shall be subject to the dispute resolution process set forth in this
Agreement.

 
28.3
A final and effective order of the Commission that forms the basis of a true-up
shall be based upon cost studies submitted by either or both Parties to the
Commission and shall be binding upon BellSouth and WinSonic specifically or upon
all carriers generally, such as a generic cost proceeding.

 
29
Survival

 

 
The Parties’ obligations under this Agreement which by their nature are intended
to continue beyond the termination or expiration of this Agreement shall survive
the termination or expiration of this Agreement.

 
30
Entire Agreement

 
30.1
This Agreement means the General Terms and Conditions, the Attachments hereto
and all documents identified therein, as such may be amended from time to time
and which are incorporated herein by reference, all of which, when taken
together, are intended to constitute one indivisible agreement. This Agreement
sets forth the entire understanding and supersedes prior agreements between the
Parties relating to the subject matter contained in this Agreement and merges
all prior discussions between them. Any orders placed under prior agreements
between the Parties shall be governed by the terms of this Agreement and
WinSonic acknowledges and agrees that any and all amounts and obligations owed
for services provisioned or orders placed under prior agreements between the
Parties, related to the subject matter hereof, shall, as of the Effective Date,
be due and owing under this Agreement and be governed by the terms and
conditions of this Agreement as if such services or orders were provisioned or
placed under this Agreement. Neither Party shall be bound by any definition,
condition, provision, representation, warranty, covenant or promise other than
as expressly stated in this Agreement or as is contemporaneously or subsequently
set forth in writing and executed by a duly authorized officer or representative
of the Party to be bound thereby.

 
30.2
Any reference throughout this Agreement to a tariff, industry guideline,
BellSouth’s technical guideline or reference, BellSouth business rule, guide or
other such document containing processes or specifications applicable to the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 23 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Page 20
 

 
services provided pursuant to this Agreement, shall be construed to refer to
only those provisions thereof that are applicable to these services, and shall
include any successor or replacement versions thereof, all as they are amended
from time to time and all of which are incorporated herein by reference, and may
be found at BellSouth’s Interconnection Web site at:
www.interconnection.bellsouth.com. References to state tariffs throughout this
Agreement shall be to the tariff for the state in which the services were
provisioned; provided, however, that in any state where certain BellSouth
services or tariff provisions have been or become deregulated or detariffed, any
reference in this Agreement to a detariffed or deregulated service or provision
of such tariff shall be deemed to refer to the service description, price list
or other agreement pursuant to which BellSouth provides such services as a
result of detariffing or deregulation.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 24 of 277


--------------------------------------------------------------------------------





General Terms and Conditions
Signature Page
 
IN WITNESS WHEREOF, the Parties have executed this Agreement the day and year
written below.


BellSouth Telecommunications, Inc.
 
WinSonic Digital Media Group, Ltd.
By: /s/ Kirsten E. Shore
 
By: /s/ Winston D. Johnson
Name: Kristen E. Shore
 
Name: Winston D. Johnson
Title: Director
 
Title: Chairman/CEO
Date: 9/27/06
 
Date: 9-22-06



Version: 2Q06 Standard ICA
06/13/06
CCCS 25 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 1
Attachment 1
 
Resale
 
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 26 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 2
Table of Contents


1.
Discount Rates
3
2.
Definition of Terms
3
3.
General Provisions
3
4
BellSouth’s Provision of Services to WinSonic
6
5.
Maintenance of Services
7
6.
Discontinuance of Service
7
7.
White Pages Listings
8
8.
Operator Services (Operator Call Processing and Directory Assistance)
9
9.
Branding for Wholesale OCP and DA
11
10.
LIDB
11
11.
Revenue Accounting Office (RAO) Hosting
12
12.
Optional Daily Usage File (ODUF)
12
13.
Enhanced Optional Daily Usage File (EODUF)
12
Resale Restrictions
Exhibit A
Optional Daily Usage File (ODUF)
Exhibit B
Enhanced Option Daily Usage File (EODUF)
Exhibit C
Resale Discounts and Rates
Exhibit D



Version: 2Q06 Standard ICA
06/13/06
CCCS 27 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 3
RESALE

1.
Discount Rates

 
1.1
The discounts rates applied to WinSonic’s purchases of BellSouth

 

 
Telecommunications Services for the purpose of resale shall be as set forth in
Exhibit D. Such discounts have been determined by the applicable Commission to
reflect the costs avoided by BellSouth when selling a service for wholesale
purposes.

 
1.2
The Telecommunications Services available for purchase by WinSonic for the
purposes of resale to WinSonic’s customers shall be available at BellSouth’s
tariffed rates less the discount reflected in Exhibit D and subject to the
exclusions and limitations in Exhibit A.

 

2.
Definition of Terms

 
For purposes of this Attachment only, the following terms shall have the
definitions as set forth below:
 
2.1
Customer of Record means the entity responsible for placing application for
service; requesting additions, rearrangements, maintenance or discontinuance of
service; payment in full of charges incurred such as nonrecurring, monthly
recurring, toll, directory assistance, etc.

 
2.2
End User Customer Location means the physical location of the premises where a
customer makes use of the Telecommunications Services.

 
2.3
New Services means functions, features or capabilities that are not currently
offered by BellSouth. This includes packaging of existing services or combining
a new function, feature or capability with an existing service.

 
2.4
Resale means an activity wherein a certificated CLEC, such as WinSonic,
subscribes to the retail Telecommunications Services of BellSouth and then
offers those retail Telecommunications Services to the public.

 

3.
General Provisions

 
3.1
All of the negotiated rates, terms and conditions set forth in this Attachment
pertain to the resale of BellSouth’s retail Telecommunications Services and
other services specified in this Attachment. Subject to effective and applicable
FCC and Commission rules and orders, BellSouth shall make available to WinSonic
for resale those Telecommunications Services BellSouth makes available, pursuant
to its General Subscriber Services Tariff (GSST) and Private Line Services
Tariff, to customers who are not Telecommunications carriers.

 
3.1.1
When WinSonic provides Resale service in a cross boundary area (customer is
physically located in a particular state and is served by a central office in an
adjoining state) the rates, regulations and discounts for the state in which the
serving central office is located will apply. Billing will be from the state in
which the customer is located.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 28 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 4
 
3.2
WinSonic as a reseller of Lifeline and Link-Up Services hereby certifies that it
has and will comply with the FCC requirements governing the Lifeline and Link-
Up programs as set forth in 47 C.F.R. § 54.417(a) and (b). This includes the
requirements set forth in BellSouth’s GSST, Sections A3.31 and A4.7.

 
3.2.1
WinSonic shall maintain records to document FCC or applicable state eligibility
and verification records to document compliance governing the Lifeline/Link-Up
programs for the three (3) full preceding calendar years, and WinSonic shall
provide such documentation to the FCC or it’s Administrator upon request.

 
3.2.2
In Tennessee, if WinSonic does not resell Lifeline service to any end users, and
if WinSonic agrees to order an appropriate Operator Services/Directory
Assistance block as set forth in BellSouth’s GSST, the discount shall be
twenty-one point fifty-six percent (21.56%).

 
3.2.2.1
In the event WinSonic resells Lifeline service to any end user in Tennessee,
BellSouth will begin applying the sixteen percent (16%) discount rate to all
services. Upon WinSonic and BellSouth’s implementation of a billing arrangement
whereby a separate Master Account (Q-account) associated with a separate OCN is
established for billing of Lifeline service end users, the discount shall be
applied as set forth in Section 3.2.2 above for the non-Lifeline affected Master
Account (Q-account).

 
3.2.2.2
WinSonic must provide written notification to BellSouth within thirty (30) days
prior to either providing its own operator services/directory services or
ordering the appropriate operator services/directory assistance blocking, to
qualify for the higher discount rate of twenty-one point fifty-six percent
(21.56%).

 
3.3
WinSonic may purchase resale services from BellSouth for its own use in
operating its business. The resale discount will apply to those services under
the following conditions:

 
3.3.1
WinSonic must resell services to other end users.

 
3.3.2
WinSonic cannot be a CLEC for the single purpose of selling to itself.

 
3.3.3
WinSonic will be the Customer of Record for all services purchased from
BellSouth. Except as specified herein, BellSouth will take orders from, bill and
receive payment from WinSonic for said services.

 
3.4
WinSonic will be BellSouth’s single point of contact for all services purchased
pursuant to this Agreement. BellSouth shall have no contact with the customer
except to the extent provided for herein.

 
3.5
BellSouth will continue to bill the customer for any services that the customer
specifies it wishes to receive directly from BellSouth. BellSouth maintains the
right to serve directly any customer within the service area of WinSonic.

 

 
BellSouth will continue to market directly its own Telecommunications products
and services and in doing so may establish independent relationships with
customers of WinSonic. Neither Party shall interfere with the right of any
person or entity to obtain service directly from the other Party.

 
3.5.1
BellSouth will accept a request from another CLEC for conversion of the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 29 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 5
 

 
customer’s service from WinSonic to such other CLEC. Upon completion of the
conversion BellSouth will notify WinSonic that such conversion has been
completed.

 
3.5.2
When a customer of WinSonic or BellSouth elects to change his/her carrier to the
other Party, both Parties agree to release the customer’s service to the other
Party concurrent with the due date of the service order, which shall be
established based on the standard interval for the customer’s requested service
as set forth in the BellSouth Product and Services Interval Guide.

 
3.5.3
BellSouth and WinSonic will refrain from contacting an customer who has placed
or whose selected carrier has placed on the customer’s behalf an order to change
the customer’s service provider from BellSouth or WinSonic to the other Party
until such time that the order for service has been completed.

 
3.6
Current telephone numbers may normally be retained by the customer and are
assigned to the service furnished. However, neither Party nor the customer has a
property right to the telephone number or any other call number designation
associated with services furnished by BellSouth, and no right to the continuance
of service through any particular central office. BellSouth reserves the right
to change such numbers, or the central office designation associated with such
numbers, or both, whenever BellSouth deems it necessary to do so in the conduct
of its business and in accordance with BellSouth practices and procedures on a
nondiscriminatory basis.

 
3.7
Service is furnished subject to the condition that it will not be used for any
unlawful purpose.

 
3.8
Service will be discontinued if any law enforcement agency advises that the
service being used is in violation of the law.

 
3.9
BellSouth can refuse service when it has grounds to believe that service will be
used in violation of the law.

 
3.10
If WinSonic or its customers utilize a BellSouth resold Telecommunications
Service in a manner other than that for which the service was originally
intended as described in BellSouth’s retail tariffs WinSonic has the
responsibility to notify BellSouth. BellSouth will only provision and maintain
said service consistent with the terms and conditions of the tariff describing
said service.

 
3.11
Facilities and/or equipment utilized by BellSouth to provide service to WinSonic
remain the property of BellSouth.

 
3.12
Service Ordering and Operations Support Systems (OSS)

 
3.12.1
WinSonic must order services through resale interfaces, i.e., the Local Carrier
Service Center (LCSC) and/or appropriate Complex Resale Support Group (CRSG)
pursuant to this Agreement. WinSonic may submit a Local Service Request (LSR)
electronically as set forth in Attachment 6. Service orders will be in a
standard format designated by BellSouth.

 
3.12.2
BellSouth messaging services set forth in BellSouth’s Messaging Service
Re-Seller Information Package shall be made available for resale without the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 30 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 6
 

 
wholesale discount.

 
3.13
BellSouth’s Inside Wire Maintenance Service Plan is available for resale at
rates, terms and conditions as set forth by BellSouth and without the wholesale
discount.

 
3.14
In the event WinSonic acquires a customer whose service is provided pursuant to
a BellSouth Special Assembly, BellSouth shall make available to WinSonic that
Special Assembly at the wholesale discount at WinSonic’s option. WinSonic shall
be responsible for all terms and conditions of such Special Assembly including
but not limited to termination liability if applicable.

 
3.15
BellSouth shall provide 911/E911 for WinSonic customers in the same manner that
it is provided to BellSouth customers. BellSouth shall provide and validate
WinSonic customer information to the Public Safety Answering Point (PSAP).

 

 
BellSouth shall use its service order process to update and maintain, on the
same schedule that it uses for its customers, the WinSonic customer information
in the Automatic Location Identification/Data Management System (ALI/DMS)
databases used to support 911/E911 services.

 
3.16
Pursuant to 47 C.F.R. § 51.617, BellSouth shall bill to WinSonic, and WinSonic
shall pay, the End User Common Line (EUCL) charges identical to the EUCL charges
BellSouth bills its customers.

 

4
BellSouth’s Provision of Services to WinSonic

 
4.1
Resale of BellSouth services shall be as follows:

 
4.1.1
The resale of Telecommunications Services shall be limited to users and uses
conforming to the class of service restrictions.

 
4.1.2
Hotel and Hospital PBX services are the only Telecommunications Services
available for resale to Hotel/Motel and Hospital customers, respectively.

 

 
Similarly, Access Line Service for Customer Provided Coin Telephones is the only
local service available for resale to Payphone Service Provider (PSP) customers.
Shared Tenant Service customers can only be sold those local exchange access
services available in BellSouth’s GSST Section A23, Shared Tenant Service
Section in the states of Florida, Georgia, North Carolina and South Carolina,
and in A27 in the states of Alabama, Kentucky, Louisiana, Mississippi and
Tennessee.

 
4.1.3
BellSouth reserves the right to periodically audit services purchased by
WinSonic to establish authenticity of use. Such audit shall not occur more than
once in a calendar year. WinSonic shall make any and all records and data
available to BellSouth or BellSouth’s auditors on a reasonable basis. BellSouth
shall bear the cost of said audit. Any information provided by WinSonic for
purposes of such audit shall be deemed Confidential Information pursuant to the
General Terms and Conditions.

 
4.2
Subject to Exhibit A hereto, resold services can only be used in the same manner
as specified in BellSouth’s Tariffs. Resold services are subject to the same
terms and conditions as are specified for such services when furnished to an
individual

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 31 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 7
 

 
customer of BellSouth in the appropriate section of BellSouth’s Tariffs.
Specific tariff features (e.g., a usage allowance per month) shall not be
aggregated across multiple resold services.

 
4.3
If WinSonic cancels an order for resold services, any costs incurred by
BellSouth in conjunction with provisioning of such order will be recovered in
accordance with BellSouth’s GSST and Private Line Services Tariffs.

 
4.4
Service Jointly Provisioned with an Independent Company or CLEC

 
4.4.1
BellSouth will in some instances provision resold services in accordance with
BellSouth’s GSST and Private Line Tariffs jointly with an Independent Company
(ICO) or other CLEC.

 
4.4.2
When WinSonic assumes responsibility for such service, all terms and conditions
defined in the Tariff will apply for services provided within the BellSouth
service area only.

 
4.4.3
Service terminating in an ICO or other CLEC area will be provisioned and billed
by the ICO or other CLEC directly to WinSonic.

 
4.4.4
WinSonic must establish a billing arrangement with the ICO or other CLEC prior
to assuming a customer account where such circumstances apply.

 
4.4.5
Specific guidelines regarding such services are available on the BellSouth
Interconnection Web site.

 

5.
Maintenance of Services

 
5.1
Services resold pursuant to this Attachment and BellSouth’s GSST and Private
Line Service Tariff and facilities and equipment provided by BellSouth shall be
maintained by BellSouth.

 
5.2
WinSonic or its customers may not rearrange, move, disconnect, remove or attempt
to repair any facilities owned by BellSouth except with the written consent of
BellSouth.

 
5.3
WinSonic accepts responsibility to notify BellSouth of situations that arise
that may result in a service problem.

 
5.4
WinSonic will contact the appropriate repair centers in accordance with
procedures established by BellSouth.

 
5.5
For all repair requests, WinSonic shall adhere to BellSouth’s prescreening
guidelines prior to referring the trouble to BellSouth.

 
5.6
BellSouth reserves the right to contact WinSonic’s customers, if deemed
necessary, for maintenance purposes.

 

6.
Discontinuance of Service

 
6.1
The procedures for discontinuing service to a customer are as follows:

 
6.1.1
BellSouth will deny service to WinSonic’s customer on behalf of, and at the
request of, WinSonic. Upon restoration of the customer’s service, restoral
charges will apply and will be the responsibility of WinSonic.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 32 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 8
 
6.1.2
At the request of WinSonic, BellSouth will disconnect a WinSonic customer.

 
6.1.3
All requests by WinSonic for denial or disconnection of a customer for
nonpayment must be in writing.

 
6.1.4
WinSonic will be made solely responsible for notifying the customer of the
proposed disconnection of the service.

 
6.1.5
BellSouth will continue to process calls made to the Annoyance Call Center and
will advise WinSonic when it is determined that annoyance calls are originated
from one of its customer’s locations. BellSouth shall be indemnified, defended
and held harmless by WinSonic and/or the customer against any claim, loss or
damage arising from providing this information to WinSonic. It is the
responsibility of WinSonic to take the corrective action necessary with its
customer who make annoying calls. (Failure to do so will result in BellSouth’s
disconnecting the customer’s service.)

 

7.
White Pages Listings

 
7.1
BellSouth shall provide WinSonic and its end users access to white pages
directory listings under the following terms:

 
7.1.1
Listings. WinSonic shall provide all new, changed and deleted listings on a
timely basis and BellSouth or its agent will include WinSonic residential and
business customer listings in the appropriate White Pages (residential and
business) or alphabetical directories in the geographic areas covered by this
Agreement. Directory listings will make no distinction between WinSonic and
BellSouth customers. WinSonic shall provide listing information in accordance
with the procedures set forth in The BellSouth Business Rules for Local Ordering
found at BellSouth’s Interconnection Services Web site.

 
7.1.2
Unlisted/Non-Published Customers. WinSonic will be required to provide to
BellSouth the names, addresses and telephone numbers of all WinSonic customers
who wish to be omitted from directories. Unlisted/Non-Published listings will be
subject to the rates as set forth in BellSouth’s GSST and shall not be subject
to the wholesale discount.

 
7.1.3
Inclusion of WinSonic Customers in Directory Assistance Database. BellSouth will
include and maintain WinSonic customer listings in BellSouth’s Directory
Assistance databases. WinSonic shall provide such Directory Assistance listings
to BellSouth at no charge.

 
7.1.4
Listing Information Confidentiality. BellSouth will afford WinSonic’s directory
listing information the same level of confidentiality that BellSouth affords its
own directory listing information.

 
7.1.5
Additional and Designer Listings. Additional and designer listings will be
offered by BellSouth at tariffed rates as set forth in BellSouth’s GSST and
shall not be subject to the wholesale discount.

 
7.1.6
Rates. So long as WinSonic provides listing information to BellSouth as set
forth in Section 7.1.2 above, BellSouth shall provide to WinSonic one (1) basic
White Pages directory listing per WinSonic customer at no charge other than the
manual

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 33 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 9
 

 
service order charge or the electronic service order charge, as appropriate, as
described in Attachment 6.

 
7.2
Directories. BellSouth or its agent shall make available White Pages directories
to WinSonic customer at no charge or as specified in a separate agreement
between WinSonic and BellSouth’s agent.

 
7.3
Procedures for submitting WinSonic Subscriber Listing Information (SLI) are
found in The BellSouth Business Rules for Local Ordering found at BellSouth’s
Interconnection Services Web site.

 
7.3.1
WinSonic authorizes BellSouth to release all WinSonic SLI provided to BellSouth
by WinSonic to qualifying third parties pursuant to either a license agreement
or BellSouth’s Directory Publishers Database Service (DPDS) in BellSouth’s GSST.

 

 
Such WinSonic SLI shall be intermingled with BellSouth’s own customer listings
and listings of any other CLEC that has authorized a similar release of SLI.

 
7.3.2
No compensation shall be paid to WinSonic for BellSouth’s receipt of WinSonic’s
SLI, or for the subsequent release to third parties of such SLI. In addition, to
the extent BellSouth incurs costs to modify its systems to enable the release of
WinSonic’s SLI, or costs on an ongoing basis to administer the release of
WinSonic’s SLI, WinSonic shall pay to BellSouth its proportionate share of the
reasonable costs associated therewith. At any time that costs may be incurred to
administer the release of WinSonic’s SLI, WinSonic will be notified. If WinSonic
does not wish to pay its proportionate share of these reasonable costs, WinSonic
may instruct BellSouth that it does not wish to release its SLI to independent
publishers, and WinSonic shall amend this Agreement accordingly.

 

 
WinSonic will be liable for all costs incurred until the effective date of the
amendment.

 
7.3.3
Neither BellSouth nor any agent shall be liable for the content or accuracy of
any SLI provided by WinSonic under this Agreement. WinSonic shall indemnify,
except to the extent caused by BellSouth’s gross negligence or willful
misconduct, hold harmless and defend BellSouth and its agents from and against
any damages, losses, liabilities, demands, claims, suits, judgments, costs and
expenses (including but not limited to reasonable attorneys’ fees and expenses)
arising from BellSouth’s Tariff obligations or otherwise and resulting from or
arising out of any third party’s claim of inaccurate WinSonic listings or use of
the SLI provided pursuant to this Agreement. BellSouth may forward to WinSonic
any complaints received by BellSouth relating to the accuracy or quality of
WinSonic listings.

 
7.3.4
Listings and subsequent updates will be released consistent with BellSouth
system changes and/or update scheduling requirements.

 

8.
Operator Services (Operator Call Processing and Directory Assistance)

 
8.1
Operator Call Processing (OCP) provides: (1) operator handling for call
completion (for example, collect, third number billing, and manual calling-card
calls); (2) operator or automated assistance for billing after the customer has
dialed the called number (for example, calling card calls); and (3) special
services

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 34 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 10
 

 
including but not limited to Busy Line Verification and Emergency Line Interrupt
(ELI), Emergency Agency Call and operator-assisted Directory Assistance (DA).

 
8.2
Upon request for BellSouth OCP, BellSouth shall:

 
8.2.1
Process 0+ and 0- dialed local calls.

 
8.2.2
Process 0+ and 0- intraLATA toll calls.

 
8.2.3
Process calls that are billed to WinSonic customer’s calling card that can be
validated by BellSouth.

 
8.2.4
Process person-to-person calls.

 
8.2.5
Process collect calls.

 
8.2.6
Provide the capability for callers to bill a third party and shall also process
such calls.

 
8.2.7
Process station-to-station calls.

 
8.2.8
Process Busy Line Verify and ELI requests.

 
8.2.9
Process emergency call trace originated by PSAP.

 
8.2.10
Process operator-assisted DA calls.

 
8.2.11
Adhere to equal access requirements, providing WinSonic local customer the same
IXC access that BellSouth provides its own operator service (OS).

 
8.2.12
Exercise at least the same level of fraud control in providing OS to WinSonic
that BellSouth provides for its own OS.

 
8.2.13
Perform Billed Number Screening when handling Collect, Person-to-Person, and
Billed-To-Third-Party calls.

 
8.2.14
Direct customer account and other similar inquiries to the customer service
center designated by WinSonic.

 
8.3
Upon WinSonic’s request BellSouth shall provide call records to WinSonic in
accordance with Optional Daily Usage File (ODUF) standards.

 
8.4
The interface requirements shall conform to the interface specifications for the
platform used to provide OS as long as the interface conforms to industry
standards.

 
8.5
DA Service

 
8.5.1
DA Service provides local and non-local customer telephone number listings with
the option to complete the call at the caller’s direction separate and distinct
from local switching.

 
8.5.2
DA Service shall provide up to two (2) listing requests per call, if available
and if requested by WinSonic’s customer. BellSouth shall provide caller-optional
DA call completion service at rates set forth in BellSouth’s GSST to one of the
provided listings.

 
8.6
DA Service Updates. BellSouth shall update customer listings changes daily.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 35 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 11
These changes include:
 
8.6.1
New customer connections;

 
8.6.2
Customer disconnections;

 
8.6.3
Customer address changes; and

 
8.6.4
Non-listed and non-published numbers for use in emergencies.

 

9.
Branding for Wholesale OCP and DA

 
9.1
BellSouth's branding feature provides a definable announcement to WinSonic’s
customers using BellSouth’s DA/OCP prior to placing such customers in queue or
connecting them to an available operator or automated operator system. This
feature allows WinSonic to have its calls custom branded with WinSonic’s name on
whose behalf BellSouth is providing DA and/or OCP. Rates for the branding
features are set forth in Exhibit D.

 
9.2
BellSouth offers three (3) branding options to WinSonic when ordering
BellSouth’s DA and OCP: BellSouth Branding, Unbranding and Custom Branding.

 
9.3
WinSonic’s order for Custom Branding is considered firm ten (10) business days
after BellSouth’s receipt of the order. WinSonic may cancel its order more than
ten (10) business days after BellSouth’s receipt of the order. WinSonic shall
notify BellSouth in writing and shall pay all charges per the order. For
branding and unbranding via Originating Line Number Screening (OLNS), WinSonic
must contact its Local Contract Manager to initiate the order via the OLNS
Branding Order form.

 
9.4
Branding via OLNS

 
9.4.1
BellSouth Branding, Unbranding and Custom Branding are also available for DA,
OCP or both via OLNS software. When utilizing this method of Unbranding or
Custom Branding, WinSonic shall not be required to purchase dedicated trunking.

 
9.4.2
BellSouth Branding is the default branding offering.

 
9.4.3
For BellSouth to provide Unbranding or Custom Branding via OLNS software for OCP
or for DA, WinSonic must have its OCN(s) and telephone numbers reside in
BellSouth’s Line Information Database (LIDB). To implement Unbranding and Custom
Branding via OLNS software, WinSonic must submit a manual order form which
requires, among other things, WinSonic’s OCN and a forecast, pursuant to the
appropriate BellSouth form provided, for the traffic volume anticipated for each
BellSouth Traffic Operator Position System (TOPS) during the peak busy hour.
WinSonic shall provide updates to such forecast on a quarterly basis and at any
time such forecasted traffic volumes are expected to change significantly. Upon
WinSonic’s purchase of Unbranding or Custom Branding using OLNS software for any
particular TOPS, all WinSonic customers served by that TOPS will receive the
Unbranded “no announcement” or the Custom Branded announcement.

 
10.
LIDB

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 36 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 12
 
10.1
BellSouth LIDB stores current information on working telephone numbers and
billing account numbers.

 
10.2
Where WinSonic is purchasing Resale services BellSouth shall utilize BellSouth’s
service order generated from WinSonic LSR’s to populate LIDB with WinSonic’s
customer information. BellSouth provides access to information in its LIDB,
including WinSonic customer information, to its LIDB customers via queries to
LIDB.

 
10.2.1
When necessary for fraud control measures, BellSouth may perform additions,
updates and deletions of WinSonic data to the LIDB (e.g., calling card
deactivation).

 
10.2.2
WinSonic will not be charged a fee for LIDB storage services provided by
BellSouth to WinSonic pursuant to this Attachment.

 
10.3
Responsibilities of the Parties

 
10.3.1
BellSouth will administer the data provided by WinSonic pursuant to this
Agreement in the same manner as BellSouth administers its own data.

 
10.3.2
WinSonic is responsible for completeness and accuracy of the data being provided
to BellSouth.

 
10.3.3
BellSouth shall not be responsible to WinSonic for any lost revenue which may
result from BellSouth’s administration of the LIDB pursuant to its established
practices and procedures as they exist and as they may be changed by BellSouth
in its sole discretion from time to time.

 
11.
Revenue Accounting Office (RAO) Hosting

 
11.2
RAO Hosting is not required for resale in the BellSouth region.

 
12.
Optional Daily Usage File (ODUF)

 
12.1
The ODUF Agreement with terms and conditions is included in this Attachment as
Exhibit B. Rates for ODUF are as set forth in Exhibit D.

 
12.2
BellSouth will provide ODUF service upon written request.

 
13.
Enhanced Optional Daily Usage File (EODUF)

 
13.1
The EODUF service Agreement with terms and conditions is included in this
Attachment as Exhibit C. Rates for EODUF are as set forth in Exhibit D.

 
13.2
BellSouth will provide EODUF service upon written request.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 37 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 13
Exhibit A
EXCLUSIONS AND LIMITATIONS ON SERVICES AVAILABLE FOR RESALE (Note 4)


Type of Service
AL
FL
GA
KY
LA
MS
NC
SC
TN
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
Resale
Discount
                                       
1
Grandfathered
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
 
Services (Note 1)
                                   
2
Promotions - > 90
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
 
Days(Note 2 &3)
                                   
3
Promotions - < 90
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
 
Days (Note 2 & 3)
                                   
4
Lifeline/Link Up Services
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
5
911/E911 Services
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
No
No
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
6
N11 Services
Yes
Yes
Yes
Yes
Yes
Yes
No
No
No
No
Yes
Yes
Yes
Yes
No
No
Yes
Yes
 
(Note 1)
                                   
7
MemoryCall®Service
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
8
Mobile Services
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
9
Federal Subscriber
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
 
Line Charges
                                   
10
Nonrecurring Charges
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
No
11
EUCL Charge
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
12
Public Telephone Access Svc(PTAS)
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
Yes
No
Yes
Yes
13
Inside Wire Maint
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
Yes
No
 
Service Plan
                                   



1.
Grandfathered services can be resold only to existing subscribers of the
grandfathered service.

 
2.
Where available for resale, promotions will be made available only to customers
who would have qualified for the promotion had it been provided by BellSouth
directly. Promotions shall be available only for the term set forth in the
applicable tariff.

 
3.
Promotions shall be available only for the term set forth in the applicable
tariff.

 
4.
Some of BellSouth's local exchange and toll Telecommunications Services are not
available in certain central offices and areas.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 38 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 14
Exhibit B
 

 
Optional Daily Usage File

 
1.
Upon written request from WinSonic, BellSouth will provide the ODUF service to
WinSonic pursuant to the terms and conditions set forth in this section.

 
2.
WinSonic shall furnish all relevant information required by BellSouth for the
provision of the ODUF.

 
3.
The ODUF feed provides WinSonic messages that were carried over the BellSouth
network and processed by BellSouth for WinSonic.

 
4.
Charges for ODUF will appear on WinSonic’s monthly bills for the previous
month’s usage in arrears. The charges are as set forth in Exhibit D.

 
5.
The ODUF feed will contain both rated and unrated messages. All messages will be
in the standard Alliance for Telecommunications Industry Solutions (ATIS)
Exchange Message Interface (EMI) record format.

 
6.
ODUF Specifications

 
6.1
ODUF Message to be Transmitted

 
6.1.1
The following messages recorded by BellSouth will be transmitted to WinSonic:

 
6.1.1.1
Message recording for per use/per activation type services (examples: Three Way
Calling, Verify, Interrupt, Call Return, etc.);

 
6.1.1.2
Measured local calls;

 
6.1.1.3
Directory Assistance messages;

 
6.1.1.4
IntraLATA Toll;

 
6.1.1.5
WATS and 800 Service;

 
6.1.1.6
N11;

 
6.1.1.7
Information Service Provider Messages;

 
6.1.1.8
OS Messages;

 
6.1.1.9
OS Message Attempted Calls;

 
6.1.1.10
Credit/Cancel Records; and

 
6.1.1.11
Usage for Voice Mail Message Service.

 
6.1.2
Rated Incollects (messages BellSouth receives from other revenue accounting
offices) appear on ODUF. Rated Incollects will be intermingled with BellSouth
recorded rated and unrated usage. Rated Incollects will not be packed
separately.

 
6.1.3
BellSouth will perform duplicate record checks on records processed to ODUF. Any
duplicate messages detected will be deleted and not sent to WinSonic.

 
6.1.4
In the event that WinSonic detects a duplicate on ODUF they receive from
BellSouth, WinSonic will drop the duplicate message and will not return the
duplicate to BellSouth.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 39 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 15
Exhibit B
 
6.2
ODUF Physical File Characteristics

 
6.2.1
ODUF will be distributed to WinSonic via Secure File Transfer Protocol (FTP).
The ODUF feed will be a variable block format. The data on the ODUF feed will be
in a non-compacted EMI format (one hundred seventy-five (175) byte format plus
modules). It will be created on a daily basis Monday through Friday except
holidays. Details such as dataset name and delivery schedule will be addressed
during negotiations of the distribution medium. There will be a maximum of one
(1) dataset per workday per OCN. If BellSouth determines the Secure FTP

 

 
Mailbox is nearing capacity levels, BellSouth may move the customer to
CONNECT:Direct file delivery.

 
6.2.2
If the customer is moved, CONNECT:Direct data circuits (private line or dial-up)
will be required between BellSouth and WinSonic for the purpose of data
transmission. Where a dedicated line is required, WinSonic will be responsible
for ordering the circuit, overseeing its installation and coordinating the
installation with BellSouth. WinSonic will also be responsible for any charges
associated with this line. Equipment required on the BellSouth end to attach the
line to the mainframe computer and to transmit messages successfully on an
ongoing basis will be negotiated on an individual case basis. Any costs incurred
for such equipment will be WinSonic’s responsibility. Where a dial-up facility
is required, dial circuits will be installed in the BellSouth data center by
BellSouth and the associated charges assessed to WinSonic. Additionally, all
message toll charges associated with the use of the dial circuit by WinSonic
will be the responsibility of WinSonic. Associated equipment on the BellSouth
end, including a modem, will be negotiated on an individual case basis between
the Parties. All equipment, including modems and software, that is required on
WinSonic’s end for the purpose of data transmission will be the responsibility
of WinSonic.

 
6.2.3
If WinSonic utilizes FTP for data file transmission, purchase of the FTP
software will be the responsibility of WinSonic.

 
6.3
ODUF Packing Specifications

 
6.3.1
The data will be packed using ATIS EMI records. A pack will contain a minimum of
one (1) message record or a maximum of ninety-nine thousand nine hundred and
ninety-nine (99,999) message records plus a pack header record and a pack
trailer record. One transmission can contain a maximum of ninety-nine (99) packs
and a minimum of one (1) pack.

 
6.3.2
The OCN, From RAO, and Invoice Number will control the invoice sequencing. The
From RAO will be used to identify to WinSonic which BellSouth RAO is sending the
message. BellSouth and WinSonic will use the invoice sequencing to control data
exchange. BellSouth will be notified of sequence failures identified by WinSonic
and resend the data as appropriate.

 
6.4
ODUF Pack Rejection

 
6.4.1
WinSonic will notify BellSouth within one (1) business day of rejected packs
(via the mutually agreed medium). Packs could be rejected because of pack
sequencing discrepancies or a critical edit failure on the Pack Header or Pack

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 40 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 16
Exhibit B
 

 
Trailer records (e.g., out-of-balance condition on grand totals, invalid data
populated). Standard ATIS EMI error codes will be used. WinSonic will not be
required to return the actual rejected data to BellSouth. Rejected packs will be
corrected and retransmitted to WinSonic by BellSouth.

 
6.5
ODUF Control Data

 
6.5.1
WinSonic will send one confirmation record per pack that is received from
BellSouth. This confirmation record will indicate WinSonic’s receipt of the pack
and the acceptance or rejection of the pack. Pack Status Code(s) will be
populated using standard ATIS EMI error codes for packs that were rejected by
WinSonic for reasons stated in the above section.

 
6.6
ODUF Testing

 
6.6.1
Upon request from WinSonic, BellSouth shall send ODUF test files to WinSonic.
The Parties agree to review and discuss the ODUF file content and/or format. For
testing of usage results, BellSouth shall request that WinSonic set up a
production (live) file. The live test may consist of WinSonic’s employees making
test calls for the types of services WinSonic requests on ODUF. These test calls
are logged by WinSonic, and the logs are provided to BellSouth. These logs will
be used to verify the files. Testing will be completed within thirty (30) days
from the date on which the initial test file was sent.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 41 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 17
Exhibit C
 
Enhanced Optional Daily Usage File 
 
1. 
Upon written request from WinSonic, BellSouth will provide the EODUF service to
WinSonic pursuant to the terms and conditions set forth in this section. EODUF
will only be sent to existing ODUF subscribers who request the EODUF option.

 
2. 
WinSonic shall furnish all relevant information required by BellSouth for the
provision of the EODUF.

 
3. 
The EODUF will provide usage data for local calls originating from resold Flat
Rate Business and Residential Lines.

 
4. 
Charges for EODUF will appear on WinSonic’s monthly bills for the previous
month’s usage in arrears. The charges are as set forth in Exhibit D.

 
5. 
All messages will be in the standard ATIS EMI record format.

 
6. 
Messages that error in the billing system of WinSonic will be the responsibility
of WinSonic. If, however, WinSonic should encounter significant volumes of
errored messages that prevent processing by WinSonic within its systems,
BellSouth will work with WinSonic to determine the source of the errors and the
appropriate resolution.

 
7. 
EODUF Specifications 

 
7.1
EODUF Usage To Be Transmitted

 
7.1.1
The following messages recorded by BellSouth will be transmitted to WinSonic:

 
7.1.1.1
Customer usage data for flat rated local calls originating from WinSonic’s
customer lines (1FB or 1FR). The EODUF record for flat rate messages will
include:

 
7.1.1.1.1
Date of Call

 
7.1.1.1.2
From Number

 
7.1.1.1.3
To Number

 
7.1.1.1.4
Connect Time

 
7.1.1.1.5
Conversation Time

 
7.1.1.1.6
Method of Recording

 
7.1.1.1.7
From RAO

 
7.1.1.1.8
Rate Class

 
7.1.1.1.9
Message Type

 
7.1.1.1.10
Billing Indicators

 
7.1.1.1.11
Bill to Number

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 42 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 18
Exhibit C
 
7.1.2
BellSouth will perform duplicate record checks on EODUF records processed to
ODUF. Any duplicate messages detected will be deleted and not sent to WinSonic.

 
7.1.3
In the event that WinSonic detects a duplicate on EODUF they receive from
BellSouth, WinSonic will drop the duplicate message and will not return the
duplicate to BellSouth.

 
7.2
EODUF Physical File Characteristics

 
7.2.1
EODUF feed will be distributed to WinSonic via FTP. The EODUF messages will be
intermingled among WinSonic’s ODUF messages. The EODUF will be a variable block
format. The data on the EODUF will be in a non-compacted EMI format (one hundred
seventy-five (175) byte format plus modules). It will be created on a daily
basis Monday through Friday except holiday. If BellSouth determines the Secure
FTP mailbox is nearing capacity levels, BellSouth may move the customer to
CONNECT:Direct file delivery.

 
7.2.2
Data circuits (private line or dial-up) may be required between BellSouth and
WinSonic for the purpose of data transmission. Where a dedicated line is
required, WinSonic will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with BellSouth. WinSonic will
also be responsible for any charges associated with this line. Equipment
required on the BellSouth end to attach the line to the mainframe computer and
to transmit successfully ongoing will be negotiated on an individual case basis.
Where a dial- up facility is required, dial circuits will be installed in the
BellSouth data center by BellSouth and the associated charges assessed to
WinSonic. Additionally, all message toll charges associated with the use of the
dial circuit by WinSonic will be the responsibility of WinSonic. Associated
equipment on the BellSouth end, including a modem, will be negotiated on an
individual case basis between the Parties. All equipment, including modems and
software, that is required on WinSonic’s end for the purpose of data
transmission will be the responsibility of WinSonic.

 
7.2.3
If WinSonic utilizes FTP for data file transmission, purchase of the FTP
software will be the responsibility of WinSonic.

 
7.3
EODUF Packing Specifications

 
7.3.1
The data will be packed using ATIS EMI records. A pack will contain a minimum of
one (1) message record or a maximum of ninety-nine thousand nine hundred and
ninety-nine (99,999) message records plus a pack header record and a pack
trailer record. One transmission can contain a maximum of ninety-nine (99) packs
and a minimum of one (1) pack.

 
7.3.2
The OCN, From RAO, and Invoice Number will control the invoice sequencing. The
From RAO will be used to identify to WinSonic which BellSouth RAO is sending the
message. BellSouth and WinSonic will use the invoice sequencing to control data
exchange. BellSouth will be notified of sequence failures identified by WinSonic
and resend the data as appropriate.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 43 of 277


--------------------------------------------------------------------------------





Attachment 1
Page 19
Exhibit C
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 44 of 277


--------------------------------------------------------------------------------







RESALE DISCOUNTS & RATES - Georgia
Attachment: 1 Exh D
                   
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
 
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                   
APPLICABLE DISCOUNTS
                                 
Residence %
       
20.30
                       
Business %
       
17.30
                       
CSAs %
       
17.30
                   
OPERATIONS SUPPORT SYSTEMS (OSS) - "REGIONAL RATES"
                               
NOTE: (1) CLEC should contact its contract negotiator if it prefers the "state
specific" OSS charges as ordered by the State Commissions. The OSS charges
currently contained in this rate exhibit are the BellSouth "regional" service
ordering charges. CLEC may
 
elect either the state specific Commission ordered rates for the service
ordering charges, or CLEC may elect the regional service ordering charge,
however, CLEC can not obtain a mixture of the two regardless if CLEC has a
interconnection contract established in
   
OSS - Electronic Service Order Charge, Per Local Service
                                 
Request (LSR) - Resale Only
     
SOMEC
 
3.50
0.00
3.50
0.00
               
OSS - Manual Service Order Charge, Per Local Service Request
                                 
(LSR) - Resale Only
     
SOMAN
 
19.99
0.00
19.99
0.00
           
ODUF/EODUF SERVICES
                               
OPTIONAL DAILY USAGE FILE
(ODUF)
                                 
ODUF: Recording, per message
       
0.000007
                       
ODUF: Message Processing, per message
       
0.002165
                       
ODUF: Message Processing, per Magnetic Tape provisioned
       
36.02
                       
ODUF: Data Transmission (CONNECT:DIRECT), per message
       
0.00010888
                     
ENHANCED OPTIONAL DAILY USAGE FILE
(EODUF)
                                 
EODUF: Message Processing, per message
       
0.229077
                   
SELECTIVE CALL ROUTING USING LINE CLASS CODES
(SCR-LCC)
                                 
Selective Routing Per Unique Line Class Code Per Request Per
                                 
Switch
         
102.19
61.15
12.68
6.34
           
DIRECTORY ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE
                             
Recording of DA Custom Branded Announcement
         
3,000.00
3,000.00
                   
Loading of DA Custom Branded Anouncement per Switch per
                                 
OCN
         
1,170.00
1,170.00
               
DIRECTORY ASSISTANCE UNBRANDING via OLNS SOFTWARE
                                 
Loading of DA per OCN (1 OCN per Order)
         
420.00
420.00
                   
Loading of DA per Switch per OCN
         
16.00
16.00
               
OPERATOR ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE
                             
Recording of Custom Branded OA Announcement
         
7,000.00
7,000.00
                   
Loading of Custom Branded OA Announcement per shelf/NAV
                                 
per OCN
         
500.00
500.00
                   
Loading of OA Custom Branded Announcement per Switch per
                                 
OCN
         
1,170.00
1,170.00
               
OPERATOR ASSISTANCE UNBRANDING via OLNS SOFTWARE
                                 
Loading of OA per OCN (Regional)
         
1,200.00
1,200.00
               



Page 1 of 1
Version: 2Q06 Standard ICA
06/13/06
CCCS 45 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 1
Attachment 2
 
Network Elements and Other Services
Version: 2Q06 Standard ICA
06/13/06
CCCS 46 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 2
TABLE OF CONTENTS


1
Introduction
3
2
Loops
8
3
Line Splitting
28
4
Unbundled Network Element Combinations
30
5
Dedicated Transport and Dark Fiber Transport
32
6
Automatic Location Identification/Data Management System (ALI/DMS)
39
7
White Pages Listings
43
Rates
Exhibit A
Rates
Exhibit B



Version: 2Q06 Standard ICA
06/13/06
CCCS 47 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 3
ACCESS TO NETWORK ELEMENTS AND OTHER SERVICES
 
1
Introduction

 
1.1
This Attachment sets forth rates, terms and conditions for unbundled network
elements (Network Elements) and combinations of Network Elements (Combinations)
that BellSouth offers to WinSonic for WinSonic’s provision of Telecommunications
Services in accordance with its obligations under Section 251(c)(3) of the Act.
Additionally, this Attachment sets forth the rates, terms and conditions for
other facilities and services BellSouth makes available to WinSonic (Other
Services). Additionally, the provision of a particular Network Element or Other
Service may require WinSonic to purchase other Network Elements or services. In
the event of a conflict between this Attachment and any other section or
provision of this Agreement, the provisions of this Attachment shall control.

 
1.1.1
The state specific provisions set forth in Exhibits 1 through 3, attached
hereto, shall apply to services provided in each respective state. To the extent
that any provision set forth in Exhibits 1 through 3 conflicts with any other
provision set forth in this Agreement, the provision contained in the Exhibit
shall control in the applicable state.

 
1.2
The rates for each Network Element, Combinations and Other Services are set
forth in Exhibits A and B. If no rate is identified in this Agreement, the rate
will be as set forth in the applicable BellSouth tariff or as negotiated by the
Parties upon request by either Party. If WinSonic purchases service(s) from a
tariff, all terms and conditions and rates as set forth in such tariff shall
apply. A one-month minimum billing period shall apply to all Network Elements,
Combinations and Other Services.

 
1.3
WinSonic may purchase and use Network Elements and Other Services from BellSouth
in accordance with 47 C.F.R § 51.309.

 
1.4
The Parties shall comply with the requirements as set forth in the technical
references within this Attachment 2.

 
1.5
WinSonic shall not obtain a Network Element for the exclusive provision of
mobile wireless services or interexchange services.

 
1.6
Conversion of Wholesale Services to Network Elements or Network Elements
to Wholesale Services. Upon request, BellSouth shall convert a wholesale
service, or group of wholesale services, to the equivalent Network Element or
Combination that is available to WinSonic pursuant to Section 251 of the Act and
under this Agreement or convert a Network Element or Combination that is
available to WinSonic pursuant to Section 251 of the Act and under this
Agreement to an equivalent wholesale service or group of wholesale services
offered by BellSouth

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 48 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 4
 

 
(collectively “Conversion”). BellSouth shall charge the applicable nonrecurring
switch-as-is rates for Conversions to specific Network Elements or Combinations
found in Exhibit A. BellSouth shall also charge the same nonrecurring
switch-as-is rates when converting from Network Elements or Combinations. Any
rate change resulting from the Conversion will be effective as of the next
billing cycle following BellSouth’s receipt of a complete and accurate
Conversion request from WinSonic. A Conversion shall be considered termination
for purposes of any volume and/or term commitments and/or grandfathered status
between WinSonic and BellSouth. Any change from a wholesale service/group of
wholesale services to a Network Element/Combination, or from a Network
Element/Combination to a wholesale service/group of wholesale services, that
requires a physical rearrangement will not be considered to be a Conversion for
purposes of this Agreement. BellSouth will not require physical rearrangements
if the Conversion can be completed through record changes only. Orders for
Conversions will be handled in accordance with the guidelines set forth in the
Ordering Guidelines and Processes and CLEC Information Packages as referenced in
Sections 1.13.1 and 1.13.2 below.

 
1.7
Except to the extent expressly provided otherwise in this Attachment, WinSonic
may not maintain unbundled network elements or combinations of unbundled network
elements, that are no longer offered pursuant to this Agreement (collectively
“Arrangements”). In the event BellSouth determines that WinSonic has in place
any Arrangements after the Effective Date of this Agreement, BellSouth will
provide WinSonic with thirty (30) days written notice to disconnect or convert
such Arrangements. If WinSonic fails to submit orders to disconnect or convert
such Arrangements within such thirty (30) day period, BellSouth will transition
such circuits to the equivalent tariffed BellSouth service(s). Those circuits
identified and transitioned by BellSouth pursuant to this Section 1.7 shall be
subject to all applicable disconnect charges as set forth in this Agreement and
the full nonrecurring charges for installation of the equivalent tariffed
BellSouth service as set forth in BellSouth’s tariffs. The applicable recurring
tariff charge shall apply to each circuit as of the Effective Date of this
Agreement.

 
1.8
The Parties agree that for purposes of this Agreement, the list attached hereto
as Exhibit C designates those wire centers that, as of March 10, 2005, meet the
FCC’s established criteria for non-impairment and constitutes BellSouth’s list
of non-impaired wire centers where certain high capacity (DS1 and above) Loops
and high capacity Dedicated Transport are no longer available as Network
Elements.

 

 
This list of non-impaired wire centers shall be subject to modification and/or
the addition of wire centers without amendment provided the changes are
compliant with the FCC’s non-impairment criteria. Notification of such
modification and/or addition of wire centers shall be via BellSouth’s Web site.
Upon the Effective Date of this Agreement, WinSonic will not place any new
orders for high capacity Dedicated Transport or high capacity Loops in those
wire centers listed in Exhibit

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 49 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 5
 

 
C as modified from time to time as provided for above. In all other wire
centers, prior to submitting an order pursuant to this Agreement for high
capacity Dedicated Transport or high capacity Loops, WinSonic shall undertake a
reasonably diligent inquiry to determine whether WinSonic is entitled to
unbundled access to such Network Elements in accordance with the terms of this
Agreement. By submitting any such order, WinSonic self-certifies that to the
best of WinSonic’s knowledge, the high capacity Dedicated Transport or high
capacity Loop requested is available as a Network Element pursuant to this
Agreement. Upon receiving such order, BellSouth shall process the request in
reliance upon WinSonic’s self-certification. To the extent BellSouth believes
that such request does not comply with the terms of this Agreement, BellSouth
shall seek dispute resolution in accordance with the General Terms and
Conditions of this Agreement. In the event such dispute is resolved in
BellSouth’s favor, BellSouth shall bill WinSonic the difference between the
rates for such circuits pursuant to this Agreement and the applicable
nonrecurring and recurring charges for the equivalent tariffed service from the
date of installation to the date the circuit is transitioned to the equivalent
tariffed service. Within thirty (30) days following a decision finding in
BellSouth’s favor, WinSonic shall submit a spreadsheet identifying those
non-compliant circuits to be transitioned to tariffed services or disconnected.

 
1.8.1
In the event that (1) BellSouth designated a wire center as non-impaired as set
forth in Exhibit C or as set forth in a subsequent notification via BellSouth’s
Web site, (2) as a result of such designation, WinSonic converted high capacity
Dedicated Transport or high capacity Loops to other services or ordered new
services as services other than high capacity Dedicated Transport or high
capacity Loop UNEs subsequent to March 10, 2005, (3) WinSonic otherwise would
have been entitled to high capacity Dedicated Transport or high capacity Loops
in such wire center at the time such alternative services were provisioned, and
(4) BellSouth acknowledges, or a state or federal regulatory body with authority
determines, that, at the time BellSouth designated such wire center as non-
impaired, such wire center did not meet the FCC’s non-impairment criteria, then
upon request of WinSonic consistent with the applicable ordering processes as
reflected in the Guides located on BellSouth’s Web site no later than sixty (60)
days after BellSouth acknowledges or the state or federal regulatory body issues
an order making such a finding, BellSouth shall transition to high capacity
Dedicated Transport or high capacity Loops, as appropriate, any alternative
services in such wire center that were established after such wire center was
designated as non-impaired. In such instances, BellSouth shall refund to
WinSonic the difference between the rate paid by WinSonic for such services and
the applicable rates set forth herein for high capacity Dedicated Transport or
high capacity Loops, including but not limited to any charges associated with
the Conversion (as defined in Section 1.6 above ) from high capacity Dedicated
Transport or high capacity Loops to other wholesale services, if applicable, for
the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 50 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 6
 

 
period from the later of June 1, 2005, or the date the circuit became a
wholesale service to the date the circuit is transitioned to high capacity
Dedicated Transport or high capacity Loop as described in this Section.
Similarly, in the event that WinSonic has placed orders for high capacity
Dedicated Transport or high capacity Loops on or after March 11, 2005, and
WinSonic acknowledges, or a state or federal regulatory body with authority
determines, that the wire center(s) in or between which such high capacity
Dedicated Transport or high capacity Loops were ordered are non-impaired with
respect to such high capacity Dedicated Transport or high capacity Loops, then
no later than sixty (60) days after such acknowledgement or finding, WinSonic
shall transition such high capacity Dedicated Transport or high capacity Loops
to alternative wholesale services. In such instances, CLEC-1 shall compensate
Bellsouth for the difference between the recurring and non-recurring rates paid
by WinSonic for the high capacity Dedicated Transport or high capacity Loops and
the applicable BellSouth tariff rate to which WinSonic would have been entitled
if WinSonic had purchased such circuits from BellSouth’s tariffs, including but
not limited to any charges associated with converting such high capacity
Dedicated Transport or high capacity Loops to wholesale services.

 
1.9
WinSonic may utilize Network Elements and Other Services to provide services in
accordance with this Agreement, as long as such services are consistent with
industry standards and applicable BellSouth Technical References.

 
1.10
BellSouth will perform Routine Network Modifications (RNM) in accordance with
FCC 47 C.F.R. § 51.319 (a)(7) and (e)(4) for Loops and Dedicated Transport
provided under this Attachment. If BellSouth has anticipated such RNM and
performs them during normal operations and has recovered the costs for
performing such modifications through the rates set forth in Exhibit A, then
BellSouth shall perform such RNM at no additional charge. RNM shall be performed
within the intervals established for the Network Element and subject to the
performance measurements and associated remedies set forth in Attachment 9 to
the extent such RNM were anticipated in the setting of such intervals. If
BellSouth has not anticipated a requested network modification as being a RNM
and has not recovered the costs of such RNM in the rates set forth in Exhibit A,
then such request will be handled as a project on an individual case basis.

 

 
BellSouth will provide a price quote for the request and, upon receipt of
payment from WinSonic, BellSouth shall perform the RNM.

 
1.11
Commingling of Services

 
1.11.1
Commingling means the connecting, attaching, or otherwise linking of a Network
Element, or a Combination, to one or more Telecommunications Services or
facilities that WinSonic has obtained at wholesale from BellSouth, or the
combining of a Network Element or Combination with one or more such

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 51 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 7
 

 
wholesale Telecommunications Services or facilities. WinSonic must comply with
all rates, terms or conditions applicable to such wholesale Telecommunications
Services or facilities.

 
1.11.2
Subject to the limitations set forth elsewhere in this Attachment, BellSouth
shall not deny access to a Network Element or a Combination on the grounds that
one or more of the elements: (1) is connected to, attached to, linked to, or
combined with such a facility or service obtained from BellSouth; or (2) shares
part of BellSouth’s network with access services or inputs for mobile wireless
services and/or interexchange services.

 
1.11.3
Unless otherwise agreed to by the Parties, the Network Element portion of a
commingled circuit will be billed at the rates set forth in this Agreement and
the remainder of the circuit or service will be billed in accordance with
BellSouth’s tariffed rates or rates set forth in a separate agreement between
the Parties.

 
1.11.4
When multiplexing equipment is attached to a commingled circuit, the
multiplexing equipment will be billed from the same agreement or tariff as the
higher bandwidth circuit. Central Office Channel Interfaces (COCI) will be
billed from the same agreement or tariff as the lower bandwidth circuit.

 
1.11.5
Notwithstanding any other provision of this Agreement, BellSouth shall not be
obligated to commingle or combine Network Elements or Combinations with any
service, network element or other offering that it is obligated to make
available only pursuant to Section 271 of the Act.

 
1.12
Terms and conditions for order cancellation charges and Service Date Advancement
Charges will apply in accordance with Attachment 6 and are incorporated herein
by this reference. The charges shall be as set forth in Exhibit A.

 
1.13
Ordering Guidelines and Processes

 
1.13.1
For information regarding Ordering Guidelines and Processes for various Network
Elements, Combinations and Other Services, WinSonic should refer to the “Guides”
section of the BellSouth Interconnection Web site.

 
1.13.2
Additional information may also be found in the individual CLEC Information
Packages, located at the “CLEC UNE Products” on BellSouth’s Interconnection Web
site.

 
1.13.3
The provisioning of Network Elements, Combinations and Other Services to
WinSonic’s Collocation Space will require cross-connections within the central
office to connect the Network Element, Combinations or Other Services to the
demarcation point associated with WinSonic’s Collocation Space. These cross-

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 52 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 8
 

 
connects are separate components that are not considered a part of the Network
Element, Combinations or Other Services and, thus, have a separate charge
pursuant to Attachment 4.

 
1.13.4
Testing/Trouble Reporting

 
1.13.4.1
WinSonic will be responsible for testing and isolating troubles on Network
Elements. WinSonic must test and isolate trouble to the BellSouth network before
reporting the trouble to the UNE Customer Wholesale Interconnection Network
Services (CWINS) Center. Upon request from BellSouth at the time of the trouble
report, WinSonic will be required to provide the results of the WinSonic test
which indicate a problem on the BellSouth network.

 
1.13.4.2
Once WinSonic has isolated a trouble to the BellSouth network, and has issued a
trouble report to BellSouth, BellSouth will take the actions necessary to repair
the Network Element when trouble is found. BellSouth will repair its network
facilities to its wholesale customers in the same time frames that BellSouth
repairs similar services to its retail customers.

 
1.13.4.3
If WinSonic reports a trouble on a BellSouth Network Element and no trouble is
found in BellSouth’s network, BellSouth will charge WinSonic a Maintenance of
Service Charge for any dispatching and testing (both inside and outside the CO)
required by BellSouth in order to confirm the Network Element’s working status.

 

 
BellSouth will assess the applicable Maintenance of Service rates from
BellSouth’s FCC No.1 Tariff, Section 13.3.1.

 
1.13.4.4
In the event BellSouth must dispatch to the customer’s location more than once
due to incorrect or incomplete information provided by WinSonic (e.g.,
incomplete address, incorrect contact name/number, etc.), BellSouth will bill
WinSonic for each additional dispatch required to repair the Network Element due
to the incorrect/incomplete information provided. BellSouth will assess the
applicable Maintenance of Service rates from BellSouth’s FCC No.1 Tariff,
Section 13.3.1.

 
2
Loops

 
2.1
General. The local loop Network Element is defined as a transmission facility
that BellSouth provides pursuant to this Attachment between a distribution frame
(or its equivalent) in BellSouth’s central office and the loop demarcation point
at an customer premises (Loop). Facilities that do not terminate at a
demarcation point at a customer premises, including, by way of example, but not
limited to, facilities that terminate to another carrier’s switch or premises, a
cell site, Mobile Switching Center or base station, do not constitute local
Loops. The Loop Network Element includes all features, functions, and
capabilities of the transmission facilities, including the network interface
device, and attached electronics (except those used for the provision of
advanced services, such as Digital Subscriber Line Access

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 53 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 9
 

 
Multiplexers (DSLAMs)), optronics and intermediate devices (including repeaters
and load coils) used to establish the transmission path to the customer’s
premises, including inside wire owned or controlled by BellSouth. WinSonic shall
purchase the entire bandwidth of the Loop and, except as required herein or as
otherwise agreed to by the Parties, BellSouth shall not subdivide the frequency
of the Loop.

 
2.1.1
The Loop does not include any packet switched features, functions or
capabilities.

 
2.1.2
Fiber to the Home (FTTH) loops are local loops consisting entirely of fiber
optic cable, whether dark or lit, serving a customer’s premises or, in the case
of predominantly residential multiple dwelling units (MDUs), a fiber optic
cable, whether dark or lit, that extends to the MDU minimum point of entry
(MPOE).

 

 
Fiber to the Curb (FTTC) loops are local loops consisting of fiber optic cable
connecting to a copper distribution plant that is not more than five hundred
(500) feet from the customer’s premises or, in the case of predominantly
residential MDUs, not more than five hundred (500) feet from the MDU’s MPOE. The
fiber optic cable in a FTTC loop must connect to a copper distribution plant at
a serving area interface from which every other copper distribution subloop also
is not more than five hundred (500) feet from the respective customer’s
premises.

 
2.1.2.1
In new build (Greenfield) areas, where BellSouth has only deployed FTTH/FTTC
facilities, BellSouth is under no obligation to provide Loops. FTTH facilities
include fiber loops deployed to the MPOE of a MDU that is predominantly
residential regardless of the ownership of the inside wiring from the MPOE to
each customer in the MDU.

 
2.1.2.2
In FTTH/FTTC overbuild situations where BellSouth also has copper Loops,
BellSouth will make those copper Loops available to WinSonic on an unbundled
basis, until such time as BellSouth chooses to retire those copper Loops using
the FCC’s network disclosure requirements. In these cases, BellSouth will offer
a sixty-four (64) kilobits per second (kbps) second voice grade channel over its
FTTH/FTTC facilities.

 
2.1.2.3
Furthermore, in FTTH/FTTC overbuild areas where BellSouth has not yet retired
copper facilities, BellSouth is not obligated to ensure that such copper Loops
in that area are capable of transmitting signals prior to receiving a request
for access to such Loops by WinSonic. If a request is received by BellSouth for
a copper Loop, and the copper facilities have not yet been retired, BellSouth
will restore the copper Loop to serviceable condition if technically feasible.
In these instances of Loop orders in an FTTH/FTTC overbuild area, BellSouth’s
standard Loop provisioning interval will not apply, and the order will be
handled on a project basis by which the Parties will negotiate the applicable
provisioning interval

 
2.1.3
A hybrid Loop is a local Loop, composed of both fiber optic cable, usually in
the feeder plant, and copper twisted wire or cable, usually in the distribution
plant.

 

 
BellSouth shall provide WinSonic with nondiscriminatory access to the time

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 54 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 10
 

 
division multiplexing features, functions and capabilities of such hybrid Loop,
on an unbundled basis to establish a complete transmission path between
BellSouth’s central office and a customer’s premises.

 
2.1.4
DS1 and DS3 Loop Requirements

 
2.1.4.1
For purposes of this Section 2, a Business Line is defined in 47 C.F.R. § 51.5.

 
2.1.4.2
Notwithstanding anything to the contrary in this Agreement, and except as set
forth in Section 2.1.4.12 below, BellSouth shall make available DS1 and DS3
Loops as described in this Section 2.1.4 except as described below:

 
2.1.4.2.1
DS1 Loops at any location within the service area of a wire center containing
sixty thousand (60,000) or more Business Lines and four (4) or more fiber-based
collocators.

 
2.1.4.2.2
DS3 Loops at any location within the service area of a wire center containing
thirty-eight thousand (38,000) or more Business Lines and four (4) or more
fiber- based collocators.

 
2.1.4.3
A list of wire centers meeting the criteria set forth in Sections 2.1.4.2.1 and
2.1.4.2.2 above as of March 10, 2005 (Initial Wire Center List), is as set forth
in Exhibit C or as set forth in a subsequent notification via BellSouth’s Web
site.

 
2.1.4.4
Once a wire center exceeds both of the thresholds set forth in Section 2.1.4.2.1
above, no future DS1 Loop unbundling will be required in that wire center.

 
2.1.4.5
Once a wire center exceeds both of the thresholds set forth in Section 2.1.4.2.2
above, no future DS3 Loop unbundling will be required in that wire center.

 
2.1.4.6
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods

 
2.1.4.6.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Section 2.1.4.2 above but that were not included in the Initial
Wire Center List, BellSouth shall include such additional wire centers in a
carrier notification letter (CNL). Each such list of additional wire centers
shall be considered a “Subsequent Wire Center List”.

 
2.1.4.6.2
Effective ten (10) business days after the date of a BellSouth CNL providing a
Subsequent Wire Center List, BellSouth shall not be required to unbundle DS1
and/or DS3 Loops, as applicable, in such additional wire center(s).

 
2.1.4.6.3
For purposes of Section 2.1.4.6 above, BellSouth shall make available DS1 and
DS3 Loops that were in service for WinSonic in a wire center on the Subsequent
Wire Center List as of the tenth (10th ) business day after the date of
BellSouth’s

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 55 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 11
 

 
CNL identifying the Subsequent Wire Center List (Subsequent Embedded Base) until
ninety (90) days after the tenth (10th) business day from the date of
BellSouth's CNL identifying the Subsequent Wire Center List (Subsequent
Transition Period).

 
2.1.4.6.4
Subsequent disconnects or loss of customers shall be removed from the Subsequent
Embedded Base.

 
2.1.4.6.5
The rates set forth in Exhibit B shall apply to the Subsequent Embedded Base
during the Subsequent Transition Period.

 
2.1.4.6.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List, WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.

 

 
If WinSonic fails to submit the spreadsheet(s) specified in Section 2.1.4.6.6
above for all of its Subsequent Embedded Base within forty (40) days after the
date of BellSouth’s CNL identifying the Subsequent Wire Center List, BellSouth
will identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to the equivalent tariffed BellSouth service(s). Those
circuits identified and transitioned by BellSouth shall be subject to the
applicable disconnect charges as set forth in this Agreement and the full
nonrecurring charges for installation of the equivalent tariffed BellSouth
service as set forth in BellSouth's tariffs.

 

 
For Subsequent Embedded Base circuits converted pursuant to Section 2.1.4.6.6
above or transitioned pursuant to Section 2.1.4.6.6.1 above, the applicable
recurring tariff charges shall apply as of the earlier of the date each circuit
is converted or transitioned, as applicable, or the first day after the end of
the Subsequent Transition Period.

 
2.1.5
Where facilities are available, BellSouth will install Loops in compliance with
BellSouth’s Products and Services Interval Guide available at BellSouth’s
Interconnection Web site. For orders of fifteen (15) or more Loops, the
installation and any applicable Order Coordination (OC) as described below will
be handled on a project basis, and the intervals will be set by the BellSouth
project manager for that order. When Loops require a Service Inquiry (SI) prior
to issuing the order to determine if facilities are available, the interval for
the SI process is separate from the installation interval.

 
2.1.6
The Loop shall be provided to WinSonic in accordance with BellSouth’s TR73600
Unbundled Local Loop Technical Specification and applicable industry standard
technical references.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 56 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 12
 
2.1.7
BellSouth will only provision, maintain and repair the Loops to the standards
that are consistent with the type of Loop ordered.

 
2.1.7.1
When a BellSouth technician is required to be dispatched to provision the Loop,
BellSouth will tag the Loop with the Circuit ID number and the name of the
ordering CLEC. When a dispatch is not required to provision the Loop, BellSouth
will tag the Loop on the next required visit to the customer’s location. If
WinSonic wants to ensure the Loop is tagged during the provisioning process for
Loops that may not require a dispatch (e.g., UVL-SL1, UVL-SL2, and UCL-ND),
WinSonic may order Loop Tagging. Rates for Loop Tagging are as set forth in
Exhibit A.

 
2.1.7.2
For voice grade Loop orders (or orders for Loops intended to provide voice grade
services), WinSonic shall have dial-tone available for that Loop forty-eight
(48) hours prior to the Loop order completion due date.

 
2.1.8
OC and Order Coordination-Time Specific (OC-TS)

 
2.1.8.1
OC allows BellSouth and WinSonic to coordinate the installation of the SL2
Loops, Unbundled Digital Loops (UDL) and other Loops where OC may be purchased
as an option, to WinSonic’s facilities to limit customer service outage.

 

 
OC is available when the Loop is provisioned over an existing circuit that is
currently providing service to the customer. OC for physical conversions will be
scheduled at BellSouth’s discretion during normal working hours on the committed
due date. OC shall be provided in accordance with the chart set forth below.

 
2.1.8.2
OC-TS allows WinSonic to order a specific time for OC to take place. BellSouth
will make commercially reasonable efforts to accommodate WinSonic’s specific
conversion time request. However, BellSouth reserves the right to negotiate with
WinSonic a conversion time based on load and appointment control when necessary.
This OC-TS is a chargeable option for all Loops except Unbundled Copper Loops
(UCL) and is billed in addition to the OC charge. WinSonic may specify a time
between 9:00 a.m. and 4:00 p.m. (location time) Monday through Friday (excluding
holidays). If WinSonic specifies a time outside this window, or selects a time
or quantity of Loops that requires BellSouth technicians to work outside normal
work hours, overtime charges will apply in addition to the OC and OC-TS charges.
Overtime charges will be applied based on the amount of overtime worked and in
accordance with the rates established in BellSouth’s intrastate Access Services
Tariff, Section E13.2, for each state. The OC-TS charges for an order due on the
same day at the same location will be applied on a per LSR basis.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 57 of 277


--------------------------------------------------------------------------------






 
Attachment 2
 
Page 13






 
Order
Order Coordination
Test Points
DLR
Charge for Dispatch
 
Coordination
- Time Specific
   
and Testing if No
 
(OC)
(OC-TS)
   
Trouble Found
SL-1
Chargeable
Chargeable Option
Not
Chargeable
Charged for Dispatch
 
Option
 
available
Option -
inside and outside
(Non-
     
ordered as
Central Office
Designed)
     
Engineering
         
Information
         
Document
 
UCL-ND
Chargeable
Not Available
Not
Chargeable
Charged for Dispatch
 
Option
 
Available
Option -
inside and outside
(Non-
     
ordered as
Central Office
Designed)
     
Engineering
         
Information
         
Document
 
Unbundled
Included
Chargeable Option
Included
Included
Charged for Dispatch
Voice Loops
       
outside Central Office
- SL-2
         
(including 2-
         
and 4-wire
         
UVL)
         
(Designed)
         
Unbundled
Included
Chargeable Option
Included
Included
Charged for Dispatch
Digital Loop
   
(where
 
outside Central Office
(Designed)
   
appropriate)
   
Unbundled
           
Chargeable in
Not available
Included
Included
Charged for Dispatch
Copper Loop
           
accordance
     
outside Central Office
(Designed)
           
with Section 2
       



For UVL-SL1 and UCLs, WinSonic must order and will be billed for both OC and
OC-TS if requesting OC-TS. 
2.1.10
CLEC to CLEC Conversions for Unbundled Loops

 
2.1.10.1
The CLEC to CLEC conversion process for Loops may be used by WinSonic when
converting an existing Loop from another CLEC for the same customer.

 

 
The Loop type being converted must be included in WinSonic’s Agreement before
requesting a conversion.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 58 of 277
 


--------------------------------------------------------------------------------





Attachment 2
Page 14
 
2.1.10.2
To utilize the CLEC to CLEC conversion process, the Loop being converted must be
the same Loop type with no requested changes to the Loop, must serve the same
customer location from the same serving wire center, and must not require an
outside dispatch to provision.

 
2.1.10.3
The Loops converted to WinSonic pursuant to the CLEC to CLEC conversion process
shall be provisioned in the same manner and with the same functionality and
options as described in this Agreement for the specific Loop type.

 
2.1.11
Bulk Migration

 
2.1.11.1
BellSouth will make available to WinSonic a Bulk Migration process pursuant to
which WinSonic may request to migrate port/loop combinations, provisioned
pursuant to a separate agreement between the parties, to Loops (UNE-L). The Bulk
Migration process may be used if such loop/port combinations are (1) associated
with two (2) or more Existing Account Telephone Numbers (EATNs); and (2) located
in the same Central Office. The terms and conditions for use of the Bulk
Migration process are described in the BellSouth CLEC Information Package. The
CLEC Information Package is located on BellSouth’s Interconnection Web site. The
rates for the Bulk Migration process shall be the nonrecurring rates associated
with the Loop type being requested on the Bulk Migration, as set forth in
Exhibit A. Additionally, OSS charges will also apply.

 

 
Loops connected to Integrated Digital Loop Carrier (IDLC) systems will be
migrated pursuant to Section 2.6 below.

 
2.1.11.2
Should WinSonic request migration for two (2) or more EATNs containing fifteen
(15) or more circuits, WinSonic must use the Bulk Migration process referenced
in 2.1.11.1 above.

 
2.2
Unbundled Voice Loops (UVLs)

 
2.2.1
BellSouth shall make available the following UVLs:

 
2.2.1.1
2-wire Analog Voice Grade Loop - SL1 (Non-Designed);

 
2.2.1.2
2-wire Analog Voice Grade Loop - SL2 (Designed); or

 
2.2.1.3
4-wire Analog Voice Grade Loop (Designed).

 
2.2.2
UVL may be provisioned using any type of facility that will support voice grade
services. This may include loaded copper, non-loaded copper, digital loop
carrier systems, fiber/copper combination (hybrid loop) or a combination of any
of these facilities. BellSouth, in the normal course of maintaining, repairing,
and configuring its network, may also change the facilities that are used to
provide any given voice grade circuit. This change may occur at any time. In
these situations,

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 59 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 15
 

 
BellSouth will only ensure that the newly provided facility will support voice
grade services. BellSouth will not guarantee that WinSonic will be able to
continue to provide any advanced services over the new facility. BellSouth will
offer UVL in two different service levels - Service Level One (SL1) and Service
Level Two (SL2).

 
2.2.3
Unbundled Voice Loop - SL1 (UVL-SL1). Loops are 2-wire loop start circuits, will
be non-designed, and will not have remote access test points. OC will be offered
as a chargeable option on SL1 Loops when reuse of existing facilities has been
requested by WinSonic, however, OC is always required on UCLs that involve the
reuse of facilities that are currently providing service. WinSonic may also
order OC-TS when a specified conversion time is requested. OC-TS is a chargeable
option for any coordinated order and is billed in addition to the OC charge. An
Engineering Information (EI) document can be ordered as a chargeable option. The
EI document provides Loop Make-Up information which is similar to the
information normally provided in a Design Layout Record (DLR).

 

 
Upon issuance of a non-coordinated order in the service order system, SL1 Loops
will be activated on the due date in the same manner and time frames that
BellSouth normally activates POTS-type Loops for its customers.

 
2.2.4
For an additional charge BellSouth will make available Loop Testing so that
WinSonic may request further testing on new UVL-SL1 Loops. Rates for Loop
Testing are as set forth in Exhibit A.

 
2.2.5
Unbundled Voice Loop - SL2 (UVL-SL2). Loops may be 2-wire or 4-wire circuits,
shall have remote access test points, and will be designed with a DLR provided
to WinSonic. SL2 circuits can be provisioned with loop start, ground start or
reverse battery signaling. OC is provided as a standard feature on SL2 Loops.
The OC feature will allow WinSonic to coordinate the installation of the Loop
with the disconnect of an existing customer’s service and/or number portability
service. In these cases, BellSouth will perform the order conversion with
standard order coordination at its discretion during normal work hours.

 
2.3
Unbundled Digital Loops

 
2.3.1
BellSouth will offer UDLs. UDLs are service specific, will be designed, will be
provisioned with test points (where appropriate), and will come standard with OC
and a DLR. The various UDLs are intended to support a specific digital
transmission scheme or service.

 
2.3.2
BellSouth shall make available the following UDLs, subject to restrictions set
forth herein:

 
2.3.2.1
2-wire Unbundled ISDN Digital Loop;

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 60 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 16
 
2.3.2.2
2-wire Unbundled ADSL Compatible Loop;

 
2.3.2.3
2-wire Unbundled HDSL Compatible Loop;

 
2.3.2.4
4-wire Unbundled HDSL Compatible Loop;

 
2.3.2.5
4-wire Unbundled DS1 Digital Loop;

 
2.3.2.6
4-wire Unbundled Digital Loop/DS0 - 64 kbps, 56 kbps and below;

 
2.3.2.7
DS3 Loop; or

 
2.3.2.8
STS-1 Loop.

 
2.3.3
2-wire Unbundled ISDN Digital Loops. These will be provisioned according to
industry standards for 2-Wire Basic Rate ISDN services and will come standard
with a test point, OC, and a DLR. WinSonic will be responsible for providing
BellSouth with a Service Profile Identifier (SPID) associated with a particular
ISDN-capable Loop and customer. With the SPID, BellSouth will be able to
adequately test the circuit and ensure that it properly supports ISDN service.

 
2.3.4
2-wire ADSL-Compatible Loop. This is a designed Loop that is provisioned
according to Revised Resistance Design (RRD) criteria and may be up to eighteen
thousand (18,000) feet long and may have up to six thousand (6,000) feet of
bridged tap (inclusive of Loop length). The Loop is a 2-wire circuit and will
come standard with a test point, OC, and a DLR.

 
2.3.5
2-wire or 4-wire HDSL-Compatible Loop. This is a designed Loop that meets
Carrier Serving Area (CSA) specifications, may be up to twelve thousand (12,000)
feet long and may have up to twenty-five hundred (2,500) feet of bridged tap
(inclusive of Loop length). It may be a 2-wire or 4-wire circuit and will come
standard with a test point, OC, and a DLR.

 
2.3.6
4-wire Unbundled DS1 Digital Loop.

 
2.3.6.1
This is a designed 4-wire Loop that is provisioned according to industry
standards for DS1 or Primary Rate ISDN services and will come standard with a
test point, OC, and a DLR. A DS1 Loop may be provisioned over a variety of loop
transmission technologies including copper, HDSL-based technology or fiber optic
transport systems. It will include a 4-wire DS1 Network Interface at the
customer’s location. For purposes of this Agreement, DS1 Loops include 2-wire
and 4-Wire copper Loops capable of providing high-bit rate digital subscriber
line services, such as 2-wire and 4-wire HDSL Compatible Loops.

 
2.3.6.2
BellSouth shall not provide more than ten (10) unbundled DS1 Loops to WinSonic
at any single building in which DS1 Loops are available as unbundled Loops.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 61 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 17
 
2.3.7
4-wire Unbundled Digital/DS0 Loop. These are designed 4-wire Loops that may be
configured as sixty-four (64)kbps, fifty-six (56)kbps, nineteen (19)kbps, and
other sub-rate speeds associated with digital data services and will come
standard with a test point, OC, and a DLR.

 
2.3.8
DS3 Loop. DS3 Loop is a two-point digital transmission path which provides for
simultaneous two-way transmission of serial, bipolar, return-to-zero isochronous
digital electrical signals at a transmission rate of forty-four point seven
thirty-six (44.736) megabits per second (Mbps) that is dedicated to the use of
the ordering CLEC. It may provide transport for twenty-eight (28) DS1 channels,
each of which provides the digital equivalent of twenty-four (24) analog voice
grade channels. The interface to unbundled dedicated DS3 transport is a
metallic-based electrical interface.

 
2.3.9
STS-1 Loop. STS-1 Loop is a high-capacity digital transmission path with SONET
VT1.5 mapping that is dedicated for the use of the ordering customer. It is a
two-point digital transmission path which provides for simultaneous two-way
transmission of serial bipolar return-to-zero synchronous digital electrical
signals at a transmission rate of fifty-one point eighty-four (51.84) Mbps. It
may provide transport for twenty-eight (28) DS1 channels, each of which provides
the digital equivalent of twenty-four (24) analog voice grade channels. The
interface to unbundled dedicated STS-1 transport is a metallic-based electrical
interface.

 
2.3.10
Both DS3 Loop and STS-1 Loop require a SI in order to ascertain availability.

 
2.3.11
DS3 services come with a test point and a DLR. Mileage is airline miles, rounded
up and a minimum of one (1) mile applies. BellSouth’s TR73501 LightGate Service
Interface and Performance Specifications, Issue D, June 1995 applies to DS3
services.

 
2.3.12
WinSonic may obtain a maximum of a single Unbundled DS3 Loop to any single
building in which DS3 Loops are available as Unbundled Loops.

 
2.4
Unbundled Copper Loops (UCL).

 
2.4.1
BellSouth shall make available UCLs. The UCL is a copper twisted pair Loop that
is unencumbered by any intervening equipment (e.g., filters, load coils, range
extenders, digital loop carrier, or repeaters) and is not intended to support
any particular telecommunications service. The UCL will be offered in two (2)
types - Designed and Non-Designed.

 
2.4.2
Unbundled Copper Loop - Designed (UCL-D)

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 62 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 18
 
2.4.2.1
The UCL-D will be provisioned as a dry copper twisted pair (2-wire or 4-wire)
Loop that is unencumbered by any intervening equipment (e.g., filters, load
coils, range extenders, digital loop carrier, or repeaters).

 
2.4.2.2
A UCL-D will be eighteen thousand (18,000) feet or less in length and is
provisioned according to Resistance Design parameters, may have up to six
thousand (6,000) feet of bridged tap and will have up to thirteen hundred (1300)
Ohms of resistance.

 
2.4.2.3
The UCL-D is a designed circuit, is provisioned with a test point, and comes
standard with a DLR. OC is a chargeable option for a UCL-D; however, OC is
always required on UCLs where a reuse of existing facilities has been requested
by WinSonic.

 
2.4.2.4
These Loops are not intended to support any particular services and may be
utilized by WinSonic to provide a wide-range of telecommunications services as
long as those services do not adversely affect BellSouth’s network. This
facility will include a Network Interface Device (NID) at the customer’s
location for the purpose of connecting the Loop to the customer’s inside wire.

 
2.4.3
Unbundled Copper Loop - Non-Designed (UCL-ND)

 
2.4.3.1
The UCL-ND is provisioned as a dedicated 2-wire metallic transmission facility
from BellSouth’s Main Distribution Frame (MDF) to a customer’s premises
(including the NID). The UCL-ND will be a “dry copper” facility in that it will
not have any intervening equipment such as load coils, repeaters, or digital
access main lines (DAMLs), and may have up to six thousand (6,000) feet of
bridged tap between the customer’s premises and the serving wire center. The
UCL-ND typically will be thirteen hundred (1300) Ohms resistance and in most
cases will not exceed eighteen thousand (18,000) feet in length, although the
UCL-ND will not have a specific length limitation. For Loops less than eighteen
thousand (18,000) feet and with less than thirteen hundred (1300) Ohms
resistance, the Loop will provide a voice grade transmission channel suitable
for loop start signaling and the transport of analog voice grade signals. The
UCL-ND will not be designed and will not be provisioned with either a DLR or a
test point.

 
2.4.3.2
The UCL-ND facilities may be mechanically assigned using BellSouth’s assignment
systems. Therefore, the Loop Makeup (LMU) process is not required to order and
provision the UCL-ND. However, WinSonic can request LMU for which additional
charges would apply.

 
2.4.3.3
For an additional charge, BellSouth also will make available Loop Testing so
that WinSonic may request further testing on the UCL-ND. Rates for Loop Testing
are as set forth in Exhibit A.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 63 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 19
 
2.4.3.4
UCL-ND Loops are not intended to support any particular service and may be
utilized by WinSonic to provide a wide-range of telecommunications services as
long as those services do not adversely affect BellSouth’s network. The UCL-ND
will include a NID at the customer’s location for the purpose of connecting the
Loop to the customer’s inside wire.

 
2.4.3.5
OC will be provided as a chargeable option and may be utilized when the UCL-ND
provisioning is associated with the reuse of BellSouth facilities. OC-TS does
not apply to this product.

 
2.4.3.6
WinSonic may use BellSouth’s Unbundled Loop Modification (ULM) offering to
remove excessive bridged taps and/or load coils from any copper Loop within the
BellSouth network. Therefore, some Loops that would not qualify as UCL-ND could
be transformed into Loops that do qualify, using the ULM process.

 
2.5
Unbundled Loop Modifications (Line Conditioning)

 
2.5.1
Line Conditioning is defined as routine network modification that BellSouth
regularly undertakes to provide xDSL services to its own customers. This may
include the removal of any device, from a copper Loop or copper Subloop that may
diminish the capability of the Loop or Subloop to deliver high-speed switched
wireline telecommunications capability, including xDSL service. Such devices
include, load coils, excessive bridged taps, low pass filters, and range
extenders.

 

 
Excessive bridged taps are bridged taps that serves no network design purpose
and that are beyond the limits set according to industry standards and/or the
BellSouth’s TR 73600 Unbundled Local Loop Technical Specification.

 
2.5.2
BellSouth will remove load coils only on copper Loops and Subloops that are less
than eighteen thousand (18,000) feet in length.

 
2.5.3
For any copper loop being ordered by WinSonic which has over six thousand
(6,000) feet of combined bridged tap will be modified, upon request from
WinSonic, so that the loop will have a maximum of six thousand (6,000) feet of
bridged tap. This modification will be performed at no additional charge to
WinSonic. Loop conditioning orders that require the removal of bridged tap that
serves no network design purpose on a copper Loop that will result in a combined
total of bridged tap between two thousand five hundred (2,500) and six thousand
(6,000) feet will be performed at the rates set forth in Exhibit A.

 
2.5.4
WinSonic may request removal of any unnecessary and non-excessive bridged tap
(bridged tap between zero (0) and two thousand five hundred (2,500) feet which
serves no network design purpose), at rates pursuant to BellSouth’s SC Process
as mutually agreed to by the Parties.

 
2.5.5
Rates for ULM are as set forth in Exhibit A.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 64 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 20
 
2.5.6
BellSouth will not modify a Loop in such a way that it no longer meets the
technical parameters of the original Loop type (e.g., voice grade, ADSL, etc.)
being ordered.

 
2.5.7
If WinSonic requests ULM on a reserved facility for a new Loop order, BellSouth
may perform a pair change and provision a different Loop facility in lieu of the
reserved facility with ULM if feasible. The Loop provisioned will meet or exceed
specifications of the requested Loop facility as modified. WinSonic will not be
charged for ULM if a different Loop is provisioned. For Loops that require a DLR
or its equivalent, BellSouth will provide LMU detail of the Loop provisioned.

 
2.5.8
WinSonic shall request Loop make up information pursuant to this Attachment
prior to submitting a service inquiry and/or a LSR for the Loop type that
WinSonic desires BellSouth to condition.

 
2.5.9
When requesting ULM for a Loop that BellSouth has previously provisioned for
WinSonic, WinSonic will submit a SI to BellSouth. If a spare Loop facility that
meets the Loop modification specifications requested by WinSonic is available at
the location for which the ULM was requested, WinSonic will have the option to
change the Loop facility to the qualifying spare facility rather than to provide
ULM. In the event that BellSouth changes the Loop facility in lieu of providing
ULM, WinSonic will not be charged for ULM but will only be charged the service
order charges for submitting an order.

 
2.6
Loop Provisioning Involving IDLC

 
2.6.1
Where WinSonic has requested an Unbundled Loop and BellSouth uses IDLC systems
to provide the local service to the customer and BellSouth has a suitable
alternate facility available, BellSouth will make such alternative facilities
available to WinSonic. If a suitable alternative facility is not available, then
to the extent it is technically feasible, BellSouth will implement one of the
following alternative arrangements for WinSonic (e.g., hairpinning): 1. Roll the
circuit(s) from the IDLC to any spare copper that exists to the customer
premises.

 

 
2.
Roll the circuit(s) from the IDLC to an existing DLC that is not integrated.

 
3.
If capacity exists, provide "side-door" porting through the switch.

 
4.
If capacity exists, provide "Digital Access Cross-Connect System (DACS)-door"
porting (if the IDLC routes through a DACS prior to integration into the
switch).

2.6.2
Arrangements 3 and 4 above require the use of a designed circuit. Therefore,
non-designed Loops such as the SL1 voice grade and UCL-ND may not be ordered in
these cases.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 65 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 21
 
2.6.3
If no alternate facility is available, and upon request from WinSonic, and if
agreed to by both Parties, BellSouth may utilize its SC process to determine the
additional costs required to provision facilities. WinSonic will then have the
option of paying the one-time SC rates to place the Loop.

 
2.7
Network Interface Device

 
2.7.1
The NID is defined as any means of interconnection of the customer’s customer
premises wiring to BellSouth’s distribution plant, such as a cross-connect
device used for that purpose. The NID is a single line termination device or
that portion of a multiple line termination device required to terminate a
single line or circuit at the premises. The NID features two (2) independent
chambers or divisions that separate the service provider’s network from the
customer’s premises wiring.

 

 
Each chamber or division contains the appropriate connection points or posts to
which the service provider and the customer each make their connections. The NID
provides a protective ground connection and is capable of terminating cables
such as twisted pair cable.

 
2.7.2
BellSouth shall permit WinSonic to connect WinSonic’s Loop facilities to the
customer’s customer premises wiring through the BellSouth NID or at any other
technically feasible point.

 
2.7.3
Access to NID

 
2.7.3.1
WinSonic may access the customer’s premises wiring by any of the following means
and WinSonic shall not disturb the existing form of electrical protection and
shall maintain the physical integrity of the NID:

 
2.7.3.1.1
BellSouth shall allow WinSonic to connect its Loops directly to BellSouth’s
multi- line residential NID enclosures that have additional space and are not
used by BellSouth or any other telecommunications carriers to provide service to
the premises;

 
2.7.3.1.2
Where an adequate length of the customer’s customer premises wiring is present
and environmental conditions permit, either Party may remove the customer
premises wiring from the other Party’s NID and connect such wiring to that
Party’s own NID;

 
2.7.3.1.3
Either Party may enter the subscriber access chamber or dual chamber NID
enclosures for the purpose of extending a cross-connect or spliced jumper wire
from the customer premises wiring through a suitable “punch-out” hole of such
NID enclosures; or

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 66 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 22
 
2.7.3.1.4
WinSonic may request BellSouth to make other rearrangements to the customer
premises wiring terminations or terminal enclosure on a time and materials cost
basis.

 
8.1.2
In no case shall either Party remove or disconnect the other Party’s loop
facilities from either Party’s NIDs, enclosures, or protectors unless the
applicable Commission has expressly permitted the same and the disconnecting
Party provides prior notice to the other Party. In such cases, it shall be the
responsibility of the Party disconnecting loop facilities to leave undisturbed
the existing form of electrical protection and to maintain the physical
integrity of the NID. It will be WinSonic’s responsibility to ensure there is no
safety hazard, and WinSonic will hold BellSouth harmless for any liability
associated with the removal of the BellSouth Loop from the BellSouth NID.
Furthermore, it shall be the responsibility of the disconnecting Party, once the
other Party’s loop has been disconnected from the NID, to reconnect the
disconnected loop to a nationally recognized testing laboratory listed station
protector, which has been grounded as per Article 800 of the National Electrical
Code. If no spare station protector exists in the NID, the disconnected loop
must be appropriately cleared, capped and stored.

 
8.1.3
WinSonic shall not remove or disconnect ground wires from BellSouth’s NIDs,
enclosures, or protectors.

 
8.1.4
WinSonic shall not remove or disconnect NID modules, protectors, or terminals
from BellSouth’s NID enclosures.

 
8.1.5
Due to the wide variety of NID enclosures and outside plant environments,
BellSouth will work with WinSonic to develop specific procedures to establish
the most effective means of implementing this section if the procedures set
forth herein do not apply to the NID in question.

 
2.7.4
Technical Requirements

 
2.7.4.1
The NID shall provide an accessible point of interconnection and shall maintain
a connection to ground.

 
2.7.4.2
If an existing NID is accessed, it shall be capable of transferring electrical
analog or digital signals between the customer’s customer premises and the
distribution media and/or cross-connect to WinSonic’s NID.

 
2.7.4.3
Existing BellSouth NIDs will be operational and provided in “as is” condition.
WinSonic may request BellSouth to do additional work to the NID on a time and
material basis. When WinSonic deploys its own local loops in a multiple-line
termination device, WinSonic shall specify the quantity of NID connections that
it requires within such device.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 67 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 23
 
2.8
Subloop Elements.

 
2.8.1
Where facilities permit, BellSouth shall offer access to its Unbundled Subloop
(USL) elements as specified herein.

 
2.8.2
Unbundled Subloop Distribution (USLD)

 
2.8.2.1
The USLD facility is a dedicated transmission facility that BellSouth provides
from a customer’s point of demarcation to a BellSouth cross-connect device. The
BellSouth cross-connect device may be located within a remote terminal (RT) or a
stand-alone cross-box in the field or in the equipment room of a building. The
USLD media is a copper twisted pair that can be provisioned as a 2-wire or
4-wire facility. BellSouth will make available the following subloop
distribution offerings where facilities exist: USLD - Voice Grade (USLD-VG)
Unbundled Copper Subloop (UCSL) USLD - Intrabuilding Network Cable (USLD-INC
(aka riser cable))

 
2.8.2.2
USLD-VG is a copper subloop facility from the cross-box in the field up to and
including the point of demarcation at the customer’s premises and may have load
coils.

 
2.8.2.3
UCSL is a copper facility eighteen thousand (18,000) feet or less in length
provided from the cross-box in the field up to and including the customer’s
point of demarcation. If available, this facility will not have any intervening
equipment such as load coils between the customer and the cross-box.

 
2.8.2.3.1
If WinSonic requests a UCSL and it is not available, WinSonic may request the
copper Subloop facility be modified pursuant to the ULM process to remove load
coils and/or excessive bridged taps. If load coils and/or excessive bridged taps
are removed, the facility will be classified as a UCSL.

 
2.8.2.4
USLD-INC is the distribution facility owned or controlled by BellSouth inside a
building or between buildings on the same property that is not separated by a
public street or road. USLD-INC includes the facility from the cross-connect
device in the building equipment room up to and including the point of
demarcation at the customer’s premises.

 
2.8.2.4.1
Upon request for USLD-INC from WinSonic, BellSouth will install a cross- connect
panel in the building equipment room for the purpose of accessing USLD- INC
pairs from a building equipment room. The cross-connect panel will function as a
single point of interconnection (SPOI) for USLD-INC and will be accessible by
multiple carriers as space permits. BellSouth will place cross-connect blocks in
twenty five (25) pair increments for WinSonic’s use on this cross-connect panel.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 68 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 24
 

 
WinSonic will be responsible for connecting its facilities to the twenty five
(25) pair cross-connect block(s).

 
2.8.2.5
For access to Voice Grade USLD and UCSL, WinSonic shall install a cable to the
BellSouth cross-box pursuant to the terms and conditions for physical
collocation for remote sites set forth in Attachment 4. This cable would be
connected by a BellSouth technician within the BellSouth cross-box during the
set-up process.

 

 
WinSonic’s cable pairs can then be connected to BellSouth’s USL within the
BellSouth cross-box by the BellSouth technician.

 
2.8.2.6
Through the SI process, BellSouth will determine whether access to USLs at the
location requested by WinSonic is technically feasible and whether sufficient
capacity exists in the cross-box. If existing capacity is sufficient to meet
WinSonic’s request, then BellSouth will perform the site set-up as described in
the CLEC Information Package, located at BellSouth’s Interconnection Web site.

 
2.8.2.7
The site set-up must be completed before WinSonic can order Subloop pairs. For
the site set-up in a BellSouth cross-connect box in the field, BellSouth will
perform the necessary work to splice WinSonic’s cable into the cross-connect
box. For the site set-up inside a building equipment room, BellSouth will
perform the necessary work to install the cross-connect panel and the connecting
block(s) that will be used to provide access to the requested USLs.

 
2.8.2.8
Once the site set-up is complete, WinSonic will request Subloop pairs through
submission of a LSR form to the LCSC. OC is required with USL pair provisioning
when WinSonic requests reuse of an existing facility, and the OC charge shall be
billed in addition to the USL pair rate. For expedite requests by WinSonic for
Subloop pairs, expedite charges will apply for intervals less than five (5)
days.

 
2.8.2.9
USLs will be provided in accordance with BellSouth’s TR 73600 Unbundled Local
Loop Technical Specifications.

 
2.8.3
Unbundled Network Terminating Wire (UNTW)

 
2.8.3.1
UNTW is unshielded twisted copper wiring that is used to extend circuits from an
intra-building network cable terminal or from a building entrance terminal to an
individual customer’s point of demarcation. It is the final portion of the Loop
that in multi-subscriber configurations represents the point at which the
network branches out to serve individual subscribers.

 
2.8.3.2
This element will be provided in MDUs and/or Multi-Tenants Units (MTUs) where
either Party owns wiring all the way to the customer’s premises. Neither Party
will provide this element in locations where the property owner provides its own
wiring

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 69 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 25
 

 
to the customer’s premises, where a third party owns the wiring to the
customer’s premises.

 
2.8.3.3
Requirements

 
2.8.3.3.1
On a multi-unit premises, upon request of the other Party (Requesting Party),
the Party owning the network terminating wire (Provisioning Party) will provide
access to UNTW pairs on an Access Terminal that is suitable for use by multiple
carriers at each Garden Terminal or Wiring Closet.

 
2.8.3.3.2
The Provisioning Party shall not be required to install new or additional NTW
beyond existing NTW to provision the services of the Requesting Party.

 
2.8.3.3.3
In existing MDUs and/or MTUs in which BellSouth does not own or control wiring
(INC/NTW) to the customers premises, and WinSonic does own or control such
wiring, WinSonic will install UNTW Access Terminals for BellSouth under the same
terms and conditions as BellSouth provides UNTW Access Terminals to WinSonic.

 
2.8.3.3.4
In situations in which BellSouth activates a UNTW pair, BellSouth will
compensate WinSonic for each pair activated commensurate to the price specified
in WinSonic’s Agreement.

 
2.8.3.3.5
Upon receipt of the UNTW SI requesting access to the Provisioning Party’s UNTW
pairs at a multi-unit premises, representatives of both Parties will participate
in a meeting at the site of the requested access. The purpose of the site visit
will include discussion of the procedures for installation and location of the
Access Terminals. By request of the Requesting Party, an Access Terminal will be
installed either adjacent to each of the Provisioning Party’s Garden Terminal or
inside each Wiring Closet. The Requesting Party will deliver and connect its
central office facilities to the UNTW pairs within the Access Terminal. The
Requesting Party may access any available pair on an Access Terminal. A pair is
available when a pair is not being utilized to provide service or where the
customer has requested a change in its local service provider to the Requesting
Party. Prior to connecting the Requesting Party’s service on a pair previously
used by the Provisioning Party, the Requesting Party is responsible for ensuring
the customer is no longer using the Provisioning Party’s service or another
CLEC’s service before accessing UNTW pairs.

 
2.8.3.3.6
Access Terminal installation intervals will be established on an individual case
basis.

 
2.8.3.3.7
The Requesting Party is responsible for obtaining the property owner’s
permission for the Provisioning Party to install an Access Terminal(s) on behalf
of the Requesting Party. The submission of the SI by the Requesting Party will
serve as

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 70 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 26
 

 
certification by the Requesting Party that such permission has been obtained. If
the property owner objects to Access Terminal installations that are in progress
or within thirty (30) days after completion and demands removal of Access
Terminals, the Requesting Party will be responsible for costs associated with
removing Access Terminals and restoring the property to its original state prior
to Access Terminals being installed.

 
2.8.3.3.8
The Requesting Party shall indemnify and hold harmless the Provisioning Party
against any claims of any kind that may arise out of the Requesting Party’s
failure to obtain the property owner’s permission. The Requesting Party will be
billed for nonrecurring and recurring charges for accessing UNTW pairs at the
time the Requesting Party activates the pair(s). The Requesting Party will
notify the Provisioning Party within five (5) business days of activating UNTW
pairs using the LSR form.

 
2.8.3.3.9
If a trouble exists on a UNTW pair, the Requesting Party may use an alternate
spare pair that serves that customer if a spare pair is available. In such
cases, the Requesting Party will re-terminate its existing jumper from the
defective pair to the spare pair. Alternatively, the Requesting Party will
isolate and report troubles in the manner specified by the Provisioning Party.
The Requesting Party must tag the UNTW pair that requires repair. If the
Provisioning Party dispatches a technician on a reported trouble call and no
UNTW trouble is found, the Provisioning Party will charge Requesting Party for
time spent on the dispatch and testing the UNTW pair(s).

 
2.8.3.3.10
If the Requesting Party initiates the Access Terminal installation and the

 

 
Requesting Party has not activated at least ten percent (10%) of the capacity of
the Access Terminal installed pursuant to the Requesting Party’s request for an
Access Terminal within six (6) months of installation of the Access Terminal,
the Provisioning Party will bill the Requesting Party a nonrecurring charge
equal to the actual cost of provisioning the Access Terminal.

 
2.8.3.3.11
If the Provisioning Party determines that the Requesting Party is using the UNTW
pairs without reporting the activation of the pairs, the Requesting Party will
be billed for the use of that pair back to the date the customer began receiving
service from the Requesting Party at that location. Upon request, the Requesting
Party will provide copies of its billing record to substantiate such date. If
the Requesting Party fails to provide such records, then the Provisioning Party
will bill the Requesting Party back to the date of the Access Terminal
installation.

 
2.9
Loop Makeup

 
2.9.1
Description of Service

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 71 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 27
 
2.9.1.1
BellSouth shall make available to WinSonic LMU information with respect to Loops
that are required to be unbundled under this Agreement so that WinSonic can make
an independent judgment about whether the Loop is capable of supporting the
advanced services equipment WinSonic intends to install and the services
WinSonic wishes to provide. LMU is a preordering transaction, distinct from
WinSonic ordering any other service(s). Loop Makeup Service Inquiries (LMUSI)
and mechanized LMU queries for preordering LMU are likewise unique from other
preordering functions with associated SIs as described in this Agreement.

 
2.9.1.2
BellSouth will provide WinSonic LMU information consisting of the composition of
the Loop material (copper/fiber); the existence, location and type of equipment
on the Loop, including but not limited to digital loop carrier or other remote
concentration devices, feeder/distribution interfaces, bridged taps, load coils,
pair- gain devices; the Loop length; the wire gauge and electrical parameters.

 
2.9.1.3
BellSouth’s LMU information is provided to WinSonic as it exists either in
BellSouth's databases or in its hard copy facility records. BellSouth does not
guarantee accuracy or reliability of the LMU information provided.

 
2.9.1.4
BellSouth’s provisioning of LMU information to the requesting CLEC for
facilities is contingent upon either BellSouth or the requesting CLEC
controlling the Loop(s) that serve the service location for which LMU
information has been requested by the CLEC. The requesting CLEC is not
authorized to receive LMU information on a facility used or controlled by
another CLEC unless BellSouth receives a LOA from the voice CLEC (owner) or its
authorized agent on the LMUSI submitted by the requesting CLEC.

 
2.9.1.5
WinSonic may choose to use equipment that it deems will enable it to provide a
certain type and level of service over a particular BellSouth Loop as long as
that equipment does not disrupt other services on the BellSouth network. The
determination shall be made solely by WinSonic and BellSouth shall not be liable
in any way for the performance of the advanced data services provisioned over
said Loop. The specific Loop type (e.g., ADSL, HDSL, or otherwise) ordered on
the LSR must match the LMU of the Loop reserved taking into consideration any
requisite line conditioning. The LMU data is provided for informational purposes
only and does not guarantee WinSonic’s ability to provide advanced data services
over the ordered Loop type. Furthermore, the LMU information for Loops other
than copper-only Loops (e.g., ADSL, UCL-ND, etc.) that support xDSL services, is
subject to change at any time due to modifications and/or upgrades to
BellSouth’s network. Except as set forth in Section 2.9.1.6 below, copper-only
Loops will not be subject to change due to modification and/or upgrades to
BellSouth’s network and will remain on copper facilities until the Loop is
disconnected by WinSonic or the customer, or until BellSouth retires the copper

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 72 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 28
 

 
facilities via the FCC’s and any applicable Commission’s requirements. WinSonic
is fully responsible for any of its service configurations that may differ from
BellSouth’s technical standard for the Loop type ordered.

 
2.9.1.6
If BellSouth retires its copper facilities using 47 C.F.R § 51.325(a)
requirements; or is required by a governmental agency or regulatory body to move
or replace copper facilities as a maintenance procedure, BellSouth will notify
WinSonic, according to the applicable network disclosure requirements. It will
be WinSonic’s responsibility to move any service it may provide over such
facilities to alternative facilities. If WinSonic fails to move the service to
alternative facilities by the date in the network disclosure notice, BellSouth
may terminate the service to complete the network change.

 
2.9.2
Submitting LMUSI

 
2.9.2.1
WinSonic may obtain LMU information and reserve facilities by submitting a
mechanized LMU query or a manual LMUSI according to the terms and conditions as
described in the LMU CLEC Information Package, incorporated herein by reference
as it may be amended from time to time. The CLEC

 

 
Information Package is located at the “CLEC UNE Product” on BellSouth’s
Interconnection Web site. After obtaining the Loop information from the
mechanized LMU process, if WinSonic needs further Loop information in order to
determine Loop service capability, WinSonic may initiate a separate Manual SI
for a separate nonrecurring charge as set forth in Exhibit A.

 
2.9.2.2
All LSRs issued for reserved facilities shall reference the facility reservation
number as provided by BellSouth. WinSonic will not be billed any additional LMU
charges for the Loop ordered on such LSR. If, however, WinSonic does not reserve
facilities upon an initial LMUSI, WinSonic’s placement of an order for an
advanced data service type facility will incur the appropriate billing charges
to include SI and reservation per Exhibit A.

 
2.9.2.3
Where WinSonic has reserved multiple Loop facilities on a single reservation,
WinSonic may not specify which facility shall be provisioned when submitting the
LSR. For those occasions, BellSouth will assign to WinSonic, subject to
availability, a facility that meets the BellSouth technical standards of the
BellSouth type Loop as ordered by WinSonic.

 
2.9.2.4
Charges for preordering manual LMUSI or mechanized LMU are separate from any
charges associated with ordering other services from BellSouth.

 

3
Line Splitting

 
3.1
Line splitting shall mean that a provider of data services (a Data LEC) and a
provider of voice services (a Voice CLEC) to deliver voice and data service to

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 73 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 29
 

 
customers over the same Loop. The Voice CLEC and Data LEC may be the same or
different carriers.

 
3.2
Line Splitting - UNE-L. In the event WinSonic provides its own switching or
obtains switching from a third party, WinSonic may engage in line splitting
arrangements with another CLEC using a splitter, provided by WinSonic, in a
Collocation Space at the central office where the loop terminates into a
distribution frame or its equivalent.

 
3.3
Provisioning Line Splitting and Splitter Space - UNE-L

 
3.3.1
The Voice CLEC provides the splitter when providing Line Splitting with UNE-L.
When WinSonic owns the splitter, Line Splitting requires the following: a loop
from NID at the customer’s location to the serving wire center and terminating
into a distribution frame or its equivalent.

 
3.3.2
An unloaded 2-wire copper Loop must serve the customer. The meet point for the
Voice CLEC and the Data LEC is the point of termination on the MDF for the Data
LEC's cable and pairs.

 
3.4
CLEC Provided Splitter - Line Splitting - UNE-L

 
3.4.1
To order High Frequency Spectrum on a particular Loop, WinSonic must have a
DSLAM collocated in the central office that serves the customer of such Loop.

 
3.4.2
WinSonic may purchase, install and maintain central office POTS splitters in its
collocation arrangements. WinSonic may use such splitters for access to its
customers and to provide digital line subscriber services to its customers using
the High Frequency Spectrum. Existing Collocation rules and procedures and the
terms and conditions relating to Collocation set forth in Attachment 4-Central
Office shall apply.

 
3.4.3
Any splitters installed by WinSonic in its collocation arrangement shall comply
with ANSI T1.413, Annex E, or any future ANSI splitter Standards. WinSonic may
install any splitters that BellSouth deploys or permits to be deployed for
itself or any BellSouth affiliate.

 
3.5
Maintenance - Line Splitting - UNE-L

 
3.5.1
BellSouth will be responsible for repairing voice troubles and the troubles with
the physical loop between the NID at the customer’s premises and the termination
point.

 
3.5.2
WinSonic shall indemnify, defend and hold harmless BellSouth from and against
any claims, losses, actions, causes of action, suits, demands, damages, injury,
and

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 74 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 30
 

 
costs including reasonable attorney fees, which arise out of actions related to
the other service provider, except to the extent caused by BellSouth’s gross
negligence or willful misconduct.

 
4
Unbundled Network Element Combinations

 
4.1
For purposes of this Section, references to “Currently Combined” Network
Elements shall mean that the particular Network Elements requested by WinSonic
are in fact already combined by BellSouth in the BellSouth network. References
to “Ordinarily Combined” Network Elements shall mean that the particular Network
Elements requested by WinSonic are not already combined by BellSouth in the
location requested by WinSonic but are elements that are typically combined in
BellSouth’s network. References to “Not Typically Combined” Network Elements
shall mean that the particular Network Elements requested by WinSonic are not
elements that BellSouth combines for its use in its network.

 
4.1.1
Except as otherwise set forth in this Agreement, upon request, BellSouth shall
perform the functions necessary to combine Network Elements that BellSouth is
required to provide under this Agreement in any manner, even if those elements
are not ordinarily combined in BellSouth’s network, provided that such
Combination is technically feasible and will not undermine the ability of other
carriers to obtain access to Network Elements or to interconnect with
BellSouth’s network.

 
4.1.2
To the extent WinSonic requests a Combination for which BellSouth does not have
methods and procedures in place to provide such Combination, rates and/or
methods or procedures for such Combination will be developed pursuant to the BFR
process.

 
4.2
Rates

 
4.2.1
The rates for the Currently Combined Network Elements specifically set forth in
Exhibit A shall be the rates associated with such Combinations. Where a
Currently Combined Combination is not specifically set forth in Exhibit A, the
rate for such Currently Combined Combination shall be the sum of the recurring
rates for those individual Network Elements as set forth in Exhibit A and/or
Exhibit B in addition to the applicable nonrecurring switch-as-is charge set
forth in Exhibit A.

 
4.2.2
The rates for the Ordinarily Combined Network Elements specifically set forth in
Exhibit A shall be the nonrecurring and recurring charges for those
Combinations.

 

 
Where an Ordinarily Combined Combination is not specifically set forth in
Exhibit A, the rate for such Ordinarily Combined Combination shall be the sum of
the recurring rates for those individual Network Elements as set forth in
Exhibit A and/or Exhibit B and nonrecurring rates for those individual Network
Elements as set forth in Exhibit A.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 75 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 31
 
4.2.3
The rates for Not Typically Combined Combinations shall be developed pursuant to
the BFR process upon request of WinSonic.

 
4.3
Enhanced Extended Links (EELs)

 
4.3.1
EELs are combinations of Loops and Dedicated Transport as defined in this
Attachment, together with any facilities, equipment, or functions necessary to
combine those Network Elements. BellSouth shall provide WinSonic with EELs where
the underlying Network Element are available and are required to be provided
pursuant to this Agreement and in all instances where the requesting carrier
meets the eligibility requirements, if applicable.

 
4.3.2
High-capacity EELs are (1) combinations of Loop and Dedicated Transport, (2)
Dedicated Transport commingled with a wholesale loop, or (3) a loop commingled
with wholesale transport at the DS1 and/or DS3 level as described in 47 C.F.R. §
51.318(b).

 
4.3.3
By placing an order for a high-capacity EEL, WinSonic thereby certifies that the
service eligibility criteria set forth herein are met for access to a converted
high- capacity EEL, a new high-capacity EEL, or part of a high-capacity
commingled EEL as a UNE. BellSouth shall have the right to audit WinSonic’s
high-capacity EELs as specified below.

 
4.3.4
Service Eligibility Criteria

 
4.3.4.1
High capacity EELs must comply with the following service eligibility
requirements. WinSonic must certify for each high-capacity EEL that all of the
following service eligibility criteria are met:

 
4.3.4.1.1
WinSonic has received state certification to provide local voice service in the
area being served;

 
4.3.4.2
For each combined circuit, including each DS1 circuit, each DS1 EEL, and each
DS1-equivalent circuit on a DS3 EEL:

 
4.3.4.2.1
1) Each circuit to be provided to each customer will be assigned a local number
prior to the provision of service over that circuit;

 
4.3.4.2.2
2) Each DS1-equivalent circuit on a DS3 EEL must have its own local number
assignment so that each DS3 must have at least twenty-eight (28) local voice
numbers assigned to it;

 
4.3.4.2.3
3) Each circuit to be provided to each customer will have 911 or E911 capability
prior to provision of service over that circuit;

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 76 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 32
 
4.3.4.2.4
4) Each circuit to be provided to each customer will terminate in a collocation
arrangement that meets the requirements of 47 C.F.R. § 51.318(c);

 
4.3.4.2.5
5) Each circuit to be provided to each customer will be served by an
interconnection trunk over which WinSonic will transmit the calling party’s
number in connection with calls exchanged over the trunk;

 
4.3.4.2.6
6) For each twenty-four (24) DS1 EELs or other facilities having equivalent
capacity, WinSonic will have at least one (1) active DS1 local service
interconnection trunk over which WinSonic will transmit the calling party’s
number in connection with calls exchanged over the trunk; and

 
4.3.4.2.7
7) Each circuit to be provided to each customer will be served by a switch
capable of switching local voice traffic.

 
4.3.4.3
BellSouth may, on an annual basis, audit WinSonic’s records in order to verify
compliance with the qualifying service eligibility criteria. The audit shall be
conducted by a third party independent auditor, and the audit must be performed
in accordance with the standards established by the American Institute for
Certified Public Accountants (AICPA). To the extent the independent auditor’s
report concludes that WinSonic failed to comply with the service eligibility
criteria, WinSonic must true-up any difference in payments, convert all
noncompliant circuits to the appropriate service, and make the correct payments
on a going- forward basis. In the event the auditor’s report concludes that
WinSonic did not comply in any material respect with the service eligibility
criteria, WinSonic shall reimburse BellSouth for the cost of the independent
auditor. To the extent the auditor’s report concludes that WinSonic did comply
in all material respects with the service eligibility criteria, BellSouth will
reimburse WinSonic for its reasonable and demonstrable costs associated with the
audit. WinSonic will maintain appropriate documentation to support its
certifications.

 
4.3.4.4
In the event WinSonic converts special access services to UNEs, WinSonic shall
be subject to the termination liability provisions in the applicable special
access tariffs, if any.

 
5
Dedicated Transport and Dark Fiber Transport

 
5.1
Dedicated Transport. Dedicated Transport is defined as BellSouth’s transmission
facilities between wire centers or switches owned by BellSouth, or between wire
centers or switches owned by BellSouth and switches owned by WinSonic, including
but not limited to DS1, DS3 and OCn level services, as well as dark fiber,
dedicated to WinSonic. BellSouth shall not be required to provide access to OCn
level Dedicated Transport under any circumstances pursuant to this Agreement.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 77 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 33
 
5.2
DS1 and DS3 Dedicated Transport Requirements

 
5.2.1
For purposes of this Section 5.2, a Business Line is as defined in 47 C.F.R. §
51.5.

 
5.2.2
Notwithstanding anything to the contrary in this Agreement, BellSouth shall make
available Dedicated Transport except as described below:

 
5.2.2.1
DS1 Dedicated Transport where both wire centers at the end points of the route
contain thirty-eight thousand (38,000) or more Business Lines or four (4) or
more fiber-based collocators.

 
5.2.2.2
DS3 Dedicated Transport where both wire centers at the end points of the route
contain twenty-four thousand (24,000) or more Business Lines or three (3) or
more fiber-based collocators.

 
5.2.2.3
A list of wire centers meeting the criteria set forth in Sections 5.2.2.1 or
5.2.2.2 above as of March 10, 2005, is available as set forth in Exhibit C or as
set forth in a subsequent notification via BellSouth’s Web site (Initial Wire
Center List).

 
5.2.2.4
Once a wire center meets or exceeds either of the thresholds set forth in
Section 5.2.2.1 above, no future DS1 Dedicated Transport unbundling will be
required between that wire center and any other wire center exceeding these same
thresholds.

 
5.2.2.5
Once a wire center meets or exceeds either of the thresholds set forth in
Section 5.2.2.2 above, no future DS3 Dedicated Transport will be required
between that wire center and any other wire center meeting or exceeding these
same thresholds.

 
5.2.2.6
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods

 
5.2.2.6.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Sections 5.2.2.1 or 5.2.2.2 above, but that were not included in
the Initial Wire Center List, BellSouth shall include such additional wire
centers in CNL.

 

 
Each such list of additional wire centers shall be considered a Subsequent Wire
Center List.

 
5.2.2.6.2
Effective ten (10) business days after the date of a BellSouth CNL providing a
Subsequent Wire Center List, BellSouth shall not be required to provide DS1 and
DS3 Dedicated Transport, as applicable, in such additional wire center(s).

 
5.2.2.6.3
For purposes of Section 5.2.2.6, BellSouth shall make available DS1 and DS3
Dedicated Transport that was in service for WinSonic in a wire center on the
Subsequent Wire Center List as of the tenth (10th ) business day after the date
of BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 78 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 34
 

 
Embedded Base) until ninety (90) days after the tenth (10th) business day from
the date of BellSouth's CNL identifying the Subsequent Wire Center List
(Subsequent Transition Period).

 
5.2.2.6.4
Subsequent disconnects or loss of customers shall be removed from the Subsequent
Embedded Base.

 
5.2.2.6.5
The rates set forth in Exhibit B shall apply to the Subsequent Embedded Base
during the Subsequent Transition Period.

 
5.2.2.6.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.

 

 
If WinSonic fails to submit the spreadsheet(s) specified in Section 5.2.2.6.6
above for all of its Subsequent Embedded Base within forty (40) days after the
date of BellSouth’s CNL identifying the Subsequent Wire Center List, BellSouth
will identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to the equivalent tariffed BellSouth service(s). Those
circuits identified and transitioned by BellSouth shall be subject to the
applicable disconnect charges as set forth in this Agreement and the full
nonrecurring charges for installation of the equivalent tariffed BellSouth
service as set forth in BellSouth's tariffs.

 
5.2.2.6.7
For Subsequent Embedded Base circuits converted pursuant to Section 5.2.2.6.6
above or transitioned pursuant to Section 5.2.2.6.6.1 above, the applicable
recurring tariff charges shall apply as of the earlier of the date each circuit
is converted or transitioned, as applicable, or the first day after the end of
the Subsequent Transition Period.

 
5.2.3
BellSouth shall:

 
5.2.4
Provide WinSonic exclusive use of Dedicated Transport to a particular customer
or carrier;

 
5.2.5
Provide all technically feasible features, functions, and capabilities of
Dedicated Transport as outlined within the technical requirements of this
section;

 
5.2.6
Permit, to the extent technically feasible, WinSonic to connect Dedicated
Transport to equipment designated by WinSonic, including but not limited to,
WinSonic’s collocated facilities; and

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 79 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 35
 
5.2.7
Permit, to the extent technically feasible, WinSonic to obtain the functionality
provided by BellSouth’s digital cross-connect systems.

 
5.3
BellSouth shall offer Dedicated Transport:

 
5.3.1
As capacity on a shared facility; and

 
5.3.2
As a circuit (i.e., DS0, DS1, DS3, STS-1) dedicated to WinSonic.

 
5.4
Dedicated Transport may be provided over facilities such as optical fiber,
copper twisted pair, and coaxial cable, and shall include transmission equipment
such as line terminating equipment, amplifiers, and regenerators.

 
5.5
WinSonic may obtain a maximum of twelve (12) unbundled DS3 Dedicated Transport
circuits on each Route where DS3 Dedicated Transport is available as a Network
Element, and a maximum of ten (10) unbundled DS1 Dedicated Transport circuits on
each Route where there is no 251(c)(3) unbundling obligation for DS3 Dedicated
Transport, but for which impairment exists for DS1 Dedicated Transport. A route
is defined as a transmission path between one of BellSouth’s wire centers or
switches and another of BellSouth’s wire centers or switches. A route between
two (2) points may pass through one or more intermediate wire centers or
switches. Transmission paths between identical end points are the same “route”,
irrespective of whether they pass through the same intermediate wire centers or
switches, if any.

 
5.6
Technical Requirements

 
5.6.1
BellSouth shall offer DS0 equivalent interface transmission rates for DS0 or
voice grade Dedicated Transport. For DS1 or DS3 circuits, Dedicated Transport
shall at a minimum meet the performance, availability, jitter, and delay
requirements specified for Customer Interface to Central Office (CI to CO)
connections in the applicable industry standards.

 
5.6.2
BellSouth shall offer the following interface transmission rates for Dedicated
Transport:

 
5.6.2.1
DS0 Equivalent;

 
5.6.2.2
DS1;

 
5.6.2.3
DS3;

 
5.6.2.4
STS-1; and

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 80 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 36
 
5.6.2.5
SDH (Synchronous Digital Hierarchy) Standard interface rates are in accordance
with International Telecommunications Union (ITU) Recommendation G.707 and
Plesiochronous Digital Hierarchy (PDH) rates per ITU Recommendation G.704.

 
5.6.3
BellSouth shall design Dedicated Transport according to its network
infrastructure. WinSonic shall specify the termination points for Dedicated
Transport.

 
5.6.4
At a minimum, Dedicated Transport shall meet each of the requirements set forth
in the applicable industry technical references and BellSouth Technical
References;

 
5.6.4.1
Telcordia TR-TSY-000191 Alarm Indication Signals Requirements and Objectives,
Issue 1, May 1986.

 
5.6.4.2
BellSouth’s TR73501 LightGate Service Interface and Performance Specifications,
Issue D, June 1995.

 
5.6.4.3
BellSouth’s TR73525 MegaLink Service, MegaLink Channel Service and MegaLink Plus
Service Interface and Performance Specifications, Issue C, May 1996.

 
5.7
Unbundled Channelization (Multiplexing)

 
5.7.1
To the extent WinSonic is purchasing DS1 or DS3 or STS-1 Dedicated Transport
pursuant to this Agreement, Unbundled Channelization (UC) provides the optional
multiplexing capability that will allow a DS1 (1.544 Mbps) or DS3 (44.736 Mbps)
or STS-1 (51.84 Mbps) Network Elements to be multiplexed or channelized at a
BellSouth central office. Channelization can be accomplished through the use of
a multiplexer or a digital cross-connect system at the discretion of BellSouth.
Once UC has been installed, WinSonic may request channel activation on a
channelized facility and BellSouth shall connect the requested facilities via
COCIs. The COCI must be compatible with the lower capacity facility and ordered
with the lower capacity facility. This service is available as defined in NECA
4.

 
5.7.2
BellSouth shall make available the following channelization systems and
interfaces:

 
5.7.2.1
DS1 Channelization System: channelizes a DS1 signal into a maximum of twenty-
four (24) DS0s. The following COCI are available: Voice Grade, Digital Data and
ISDN.

 
5.7.2.2
DS3 Channelization System: channelizes a DS3 signal into a maximum of twenty-
eight (28) DS1s. A DS1 COCI is available with this system.

 
5.7.2.3
STS-1 Channelization System: channelizes a STS-1 signal into a maximum of
twenty-eight (28) DS1s. A DS1 COCI is available with this system.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 81 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 37
 
5.7.3
Technical Requirements. In order to assure proper operation with BellSouth
provided central office multiplexing functionality, WinSonic’s channelization
equipment must adhere strictly to form and protocol standards. WinSonic must
also adhere to such applicable industry standards for the multiplex channel
bank, for voice frequency encoding, for various signaling schemes, and for sub
rate digital access.

 
5.8
Dark Fiber Transport. Dark Fiber Transport is defined as Dedicated Transport
that consists of unactivated optical interoffice transmission facilities without
attached signal regeneration, multiplexing, aggregation or other electronics.

 
5.8.1
Dark Fiber Transport Requirements

 
5.8.1.1
For purposes of this Section 5.8, a Business Line is as defined in 47 C.F.R. §
51.5.

 
5.8.1.2
Notwithstanding anything to the contrary in this Agreement, BellSouth shall make
available Dark Fiber Transport except as described below:

 
5.8.1.2.1
Dark Fiber Transport where both wire centers at the end points of the route
contain twenty-four thousand (24,000) or more Business Lines or three (3) or
more fiber-based collocators.

 
5.8.1.3
A list of wire centers meeting the criteria set forth in Section 5.8.1.2.1 above
as of March 10, 2005, (Initial List) is available as set forth in Exhibit C or
as set forth in a subsequent notification via BellSouth’s Web site.

 
5.8.1.4
Once a wire center exceeds either of the thresholds set forth in Section
5.8.1.2.1 above, no future Dark Fiber Transport unbundling will be required in
that wire center.

 
5.8.1.5
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods

 
5.8.1.5.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Section 5.8.1.2.1 above, but that were not included in the Initial
Wire Center List, BellSouth shall include such additional wire centers in a CNL.
Each such list of additional wire centers shall be considered a “Subsequent Wire
Center List”.

 
5.8.1.5.2
Effective ten (10) business days after the date of a BellSouth CNL providing a
Subsequent Wire Center List, BellSouth shall not be required to provide
unbundled access to Dark Fiber Transport, as applicable, in such additional wire
center(s).

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 82 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 38
 
5.8.1.5.3
For purposes of Section 5.8.1.5, BellSouth shall make available Dark Fiber
Transport that was in service for WinSonic in a wire center on the Subsequent
Wire Center List as of the tenth (10th ) business day after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent Embedded
Base) until ninety (90) days after the tenth (10th) business day from the date
of BellSouth's CNL identifying the Subsequent Wire Center List (Subsequent
Transition Period).

 
5.8.1.5.4
Subsequent disconnects or loss of customers shall be removed from the Subsequent
Embedded Base.

 
5.8.1.5.5
The rates set forth in Exhibit B shall apply to the Subsequent Embedded Base
during the Subsequent Transition Period.

 
5.8.1.5.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.

 

 
If WinSonic fails to submit the spreadsheet(s) specified in Section 5.8.1.5.6
above for all of its Subsequent Embedded Base within forty (40) days after the
date of BellSouth’s CNL identifying the Subsequent Wire Center List, BellSouth
will identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to the equivalent tariffed BellSouth service(s). Those
circuits identified and transitioned by BellSouth shall be subject to the
applicable disconnect charges as set forth in this Agreement and the full
nonrecurring charges for installation of the equivalent tariffed BellSouth
service as set forth in BellSouth's tariffs.

 

 
For Subsequent Embedded Base circuits converted pursuant to Section 5.8.1.5.6
above or transitioned pursuant to Section 5.8.1.5.6.1 above, the applicable
recurring tariff charges shall apply as of the earlier of the date each circuit
is converted or transitioned, as applicable, or the first day after the end of
the Subsequent Transition Period.

 
5.9
Rearrangements

 
5.9.1
Rearrangement of a dedicated transport or combination that includes dedicated
transport that requires a CFA change: A request to move a working WinSonic
circuit from one CFA to another WinSonic CFA, where both CFAs terminate in the
same BellSouth Central Office (Change in CFA), shall not constitute the
establishment of new service. The applicable rates set forth in Exhibit A.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 83 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 39
 
5.9.2
Requests to reterminate one end of a facility that is not a Change in CFA
constitute the establishment of new service and require disconnection of
existing service and the applicable rates set forth in Exhibit A shall apply.

 
5.9.3
Upon request of WinSonic, BellSouth shall project manage the Change in CFA or
retermination of Dedicated Transport and combinations that include transport as
described in Sections 5.9.1 and 5.9.2 above and WinSonic may request OC-TS for
such orders.

 
5.9.4
BellSouth shall accept a LOA between WinSonic and another carrier that will
allow WinSonic to connect Dedicated Transport or Combination that includes
Dedicated Transport to the other carrier’s collocation space or to another
carrier’s CFA associated with higher bandwidth transport.

 
5.9.5
Rearrangement of an EEL to a standalone UNE-L that requires a CFA change:
WinSonic may utilize the EEL to UNE-L retermination process, as described in
BellSouth’s guides available on its web site, to disconnect an EEL circuit and
reterminate the Loop portion of the former EEL circuit to a collocation
arrangement in the customer Serving Wire Center as a standalone UNE-L. When
using this process, the existing Loop portion of the EEL will be re-used and the
resulting standalone Loop will be subject to the rates, terms and conditions for
that particular Loop as set forth in this Attachment. This process will apply
only to EELs that include as a part of its combination a DS1 Loop, UVL-SL2 Loop,
4-Wire UDL Loop (64, 56 kbs) and a 2-Wire ISDN Loop.

 
5.9.6
BellSouth shall charge the applicable EEL to UNE-L retermination rates found in
Exhibit A. WinSonic shall also be charged applicable manual service order,
collocation cross-connect and EEL disconnect charges a set forth in Exhibit A of
this Attachment.

 
5.9.7
The EEL to UNE-L retermination process is not available when the rearrangement
requires a dispatch outside the serving wire center where the Loop terminates.
If an outside dispatch is required, or if WinSonic elects not to utilize the EEL
to UNE-L retermination process, WinSonic must submit an LSR to disconnect the
entire EEL circuit, and must submit a separate LSR for the requested standalone
Loop. In such cases, WinSonic will be charged the EEL disconnect charges and the
full nonrecurring rates for installation of a new Loop, as set forth in Exhibit
A.

 
6
Automatic Location Identification/Data Management System (ALI/DMS)

 
6.1
911 and E911 Databases

 
6.1.1
BellSouth shall provide WinSonic with nondiscriminatory access to 911 and E911
databases on an unbundled basis, in accordance with 47 C.F.R. § 51.319 (f).

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 84 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 40
 
6.1.2
The ALI/DMS database contains end user information (including name, address,
telephone information, and sometimes special information from the local service
provider or end user) used to determine to which PSAP to route the call. The
ALI/DMS database is used to provide enhanced routing flexibility for E911. 
WinSonic will be required to provide the BellSouth 911 database vendor daily
service order updates to E911 database in accordance with Section 6.2.1 below.

 
6.2
Technical Requirements

 
6.2.1
BellSouth’s 911 database vendor shall provide WinSonic the capability of
providing updates to the ALI/DMS database through a specified electronic
interface. WinSonic shall contact BellSouth’s 911 database vendor directly to
request interface. WinSonic shall provide updates directly to BellSouth’s 911
database vendor on a daily basis. Updates shall be the responsibility of
WinSonic and BellSouth shall not be liable for the transactions between WinSonic
and BellSouth’s 911 database vendor.

 
6.2.2
It is WinSonic’s responsibility to retrieve and confirm statistical data and to
correct errors obtained from BellSouth’s 911 database vendor on a daily basis.
All errors will be assigned a unique error code and the description of the error
and the corrective action is described in the CLEC Users Guide for Facility
Based Providers that is found on the BellSouth Interconnection Web site.

 
6.2.3
WinSonic shall conform to the BellSouth standards as described in the CLEC Users
Guide to E911 for Facilities Based Providers that is located on the BellSouth
Interconnection Web site.

 
6.2.4
Stranded Unlocks are defined as end user records in BellSouth’s ALI/DMS database
that have not been migrated for over ninety (90) days to WinSonic, as a new
provider of local service to the end user. Stranded Unlocks are those end user
records that have been “unlocked” by the previous local exchange carrier that
provided service to the end user and are open for WinSonic to assume
responsibility for such records.

 
6.2.4.1
Based upon end user record ownership information available in the NPAC database,
BellSouth shall provide a Stranded Unlock annual report to WinSonic that
reflects all Stranded Unlocks that remain in the ALI/DMS database for over
ninety (90) days. WinSonic shall review the Stranded Unlock report, identify its
end user records and request to either delete such records or migrate the
records to WinSonic within two (2) months following the date of the Stranded
Unlock report provided by BellSouth. WinSonic shall reimburse BellSouth for any
charges BellSouth’s database vendor imposes on BellSouth for the deletion of
WinSonic’s records.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 85 of 277


--------------------------------------------------------------------------------





6.3
911 PBX Locate Service . 911 PBX Locate Service is comprised of a database
capability and a separate transport component.

 
6.3.1
Description of Product. The transport component provides a dedicated trunk path
from a Private Branch Exchange (PBX) switch to the appropriate BellSouth 911
tandem.

 
6.3.1.1
The database capability allows WinSonic to offer an E911 service to its PBX end
users that identifies to the PSAP the physical location of the WinSonic PBX 911
end user station telephone number for the 911 call that is placed by the end
user.

 
6.3.2
WinSonic may order either the database capability or the transport component as
desired or WinSonic may order both components of the service.

 
6.3.3
911 PBX Locate Database Capability. WinSonic’s end user or WinSonic’s end user’s
database management agent (DMA) must provide the end user PBX station telephone
numbers and corresponding address and location data to BellSouth’s 911 database
vendor. The data will be loaded and maintained in BellSouth’s ALI database.

 
6.3.4
Ordering, provisioning, testing and maintenance shall be provided by WinSonic
pursuant to the 911 PBX Locate Marketing Service Description (MSD) that is
located on the BellSouth Interconnection Web site.

 
6.3.5
WinSonic’s end user, or WinSonic’s end user DMA must provide ongoing updates to
BellSouth’s 911 database vendor within a commercially reasonable timeframe of
all PBX station telephone number adds, moves and deletions. It will be the
responsibility of WinSonic to ensure that the end user or DMA maintain the data
pertaining to each end user’s extension managed by the 911 PBX Locate Service
product. WinSonic should not submit telephone number updates for specific PBX
station telephone numbers that are submitted by WinSonic’s end user, or
WinSonic’s end user DMA under the terms of 911 PBX Locate product.

 
6.3.5.1
WinSonic must provision all PBX station numbers in the same LATA as the E911
tandem.

 
6.3.6
WinSonic agrees to release, indemnify, defend and hold harmless BellSouth from
any and all loss, claims, demands, suits, or other action, or any liability
whatsoever, whether suffered, made, instituted or asserted by WinSonic’s end
user or by any other party or person, for any personal injury to or death of any
person or persons, or for any loss, damage or destruction of any property,
whether owned by WinSonic or others, or for any infringement or invasion of the
right of privacy of any person or persons, caused or claimed to have been
caused, directly or indirectly, by the installation, operation, failure to
operate, maintenance, removal, presence, condition, location or use of PBX
Locate Service features or by any

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 86 of 277
Attachment 2
Page 41


--------------------------------------------------------------------------------





Attachment 2
Page 42
 

 
services which are or may be furnished by BellSouth in connection therewith,
including but not limited to the identification of the telephone number, address
or name associated with the telephone used by the party or parties accessing 911
services using 911 PBX Locate Service hereunder, except to the extent caused by
BellSouth’s gross negligence or wilful misconduct. WinSonic is responsible for
assuring that its authorized end users comply with the provisions of these terms
and that unauthorized persons do not gain access to or use the 911 PBX Locate
Service through user names, passwords, or other identifiers assigned to
WinSonic’s end user or DMA pursuant to these terms. Specifically, WinSonic’s end
user or DMA must keep and protect from use by any unauthorized individual
identifiers, passwords, and any other security token(s) and devices that are
provided for access to this product.

 
6.3.7
WinSonic may only use BellSouth PBX Locate Service solely for the purpose of
validating and correcting 911 related data for WinSonic’s end users’ telephone
numbers for which it has direct management authority.

 
6.3.8
911 PBX Locate Transport Component. The 911 PBX Locate Service transport
component requires WinSonic to order a CAMA type dedicated trunk from WinSonic’s
end user premise to the appropriate BellSouth 911 tandem pursuant to the
following provisions.

 
6.3.8.1
Except as otherwise set forth below, a minimum of two (2) end user specific,
dedicated 911 trunks are required between the WinSonic’s end user premise and
the BellSouth 911 tandem as described in BellSouth’s TR 73576 and in accordance
with the 911 PBX Locate Marketing Service Description located on the BellSouth
Interconnection Web site. WinSonic is responsible for connectivity between the
end user’s PBX and WinSonic’s switch or POP location. WinSonic will then order
911 trunks from their switch or POP location to the BellSouth 911 tandem. The
dedicated trunks shall be, at a minimum, DS0 level trunks configured as part of
a digital interface (delivered over a WinSonic purchased DS1 facility that hands
off at a DS1 or higher level digital or optical interface). WinSonic is
responsible for ensuring that the PBX switch is capable of sending the calling
station’s Direct Inward Dial (DID) telephone number to the BellSouth 911 tandem
in a specified Multi-frequency (MF) Address Signaling Protocol. If the PBX
switch supports Primary Rate ISDN (PRI) and the calling stations are DID
numbers, then the 911 call can be transmitted using PRI, and there will be no
requirement for the PBX Locate Transport component.

 
6.3.9
Ordering and Provisioning. WinSonic will submit an Access Service Request (ASR)
to BellSouth to order a minimum of two (2) end user specific 911 trunks from its
switch or POP location to the BellSouth 911 tandem.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 87 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 43
 
6.3.9.1
Testing and maintenance shall be provided by WinSonic pursuant to the 911 PBX
Locate Marketing Service description that is located on the BellSouth
Interconnection Web site.

 
6.3.10
Rates. Rates for the 911 PBX Locate Service database component are set forth in
Exhibit A. Trunks and facilities for 911 PBX Locate transport component may be
ordered by WinSonic pursuant to the terms and conditions set forth in Attachment
3.

 

7
White Pages Listings

 
7.1
BellSouth shall provide WinSonic and its customers access to white pages
directory listings under the following terms:

 
7.1.1
Listings. WinSonic shall provide all new, changed and deleted listings on a
timely basis and BellSouth or its agent will include WinSonic residential and
business customer listings in the appropriate White Pages (residential and
business) or alphabetical directories in the geographic areas covered by this
Agreement.

 

 
Directory listings will make no distinction between WinSonic and BellSouth
customers. WinSonic shall provide listing information in accordance with the
procedures set forth in The BellSouth Business Rules for Local Ordering found at
BellSouth’s Interconnection Services Web site.

 
7.1.2
Unlisted/Non-Published Customers. WinSonic will be required to provide to
BellSouth the names, addresses and telephone numbers of all WinSonic customers
who wish to be omitted from directories. Unlisted/Non-Published listings will be
subject to the rates as set forth in BellSouth’s GSST and shall not be subject
to wholesale discount.

 
7.1.3
Inclusion of WinSonic Customers in Directory Assistance Database. BellSouth will
include and maintain WinSonic customer listings in BellSouth’s DA databases.

 

 
WinSonic shall provide such Directory Assistance listings to BellSouth at no
charge.

 
7.1.4
Listing Information Confidentiality. BellSouth will afford WinSonic’s directory
listing information the same level of confidentiality that BellSouth affords its
own directory listing information.

 
7.1.5
Additional and Designer Listings. Additional and designer listings will be
offered by BellSouth at tariffed rates as set forth in BellSouth’s GSST and
shall not be subject to the wholesale discount.

 
7.1.6
Rates. So long as WinSonic provides listing information to BellSouth as set
forth in Section 7.1.2 above, BellSouth shall provide to WinSonic one (1) basic
White Pages directory listing per WinSonic customer at no charge other than
applicable

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 88 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 44
 

 
service order charges as set forth in BellSouth’s tariffs. Except in the case of
a LSR submitted solely to port a number from BellSouth, if such listing is
requested on the initial LSR associated with the request for services, a single
manual service order charge or electronic service order charge, as appropriate,
as described in Attachment 6, will apply to both the request for service and the
request for the directory listing. Where a subsequent LSR is placed solely to
request a directory listing, or is placed to port a number and request a
directory listing, separate service order charges as set forth in BellSouth’s
tariffs shall apply, as well as the manual service order charge or the
electronic service order charge, as appropriate, as described in Attachment 6.

 
7.2
Directories. BellSouth or its agent shall make available White Pages directories
to WinSonic customer at no charge or as specified in a separate agreement
between WinSonic and BellSouth’s agent.

 
7.3
Procedures for submitting WinSonic SLI are found in The BellSouth Business Rules
for Local Ordering found at BellSouth’s Interconnection Services Web site.

 
7.3.1
WinSonic authorizes BellSouth to release all WinSonic SLI provided to BellSouth
by WinSonic to qualifying third parties pursuant to either a license agreement
or BellSouth’s Directory Publishers Database Service (DPDS), BellSouth’s GSST.

 

 
Such WinSonic SLI shall be intermingled with BellSouth’s own customer listings
and listings of any other CLEC that has authorized a similar release of SLI.

 
7.3.2
No compensation shall be paid to WinSonic for BellSouth’s receipt of WinSonic
SLI, or for the subsequent release to third parties of such SLI. In addition, to
the extent BellSouth incurs costs to modify its systems to enable the release of
WinSonic’s SLI, or costs on an ongoing basis to administer the release of
WinSonic SLI, WinSonic shall pay to BellSouth its proportionate share of the
reasonable costs associated therewith. At any time that costs may be incurred to
administer the release of WinSonic’s SLI, WinSonic will be notified. If WinSonic
does not wish to pay its proportionate share of these reasonable costs, WinSonic
may instruct BellSouth that it does not wish to release its SLI to independent
publishers, and WinSonic shall amend this Agreement accordingly. WinSonic will
be liable for all costs incurred until the effective date of the agreement.

 
7.3.3
Neither BellSouth nor any agent shall be liable for the content or accuracy of
any SLI provided by WinSonic under this Agreement. WinSonic shall indemnify,
except to the extent caused by BellSouth’s gross negligence or willful
misconduct, hold harmless and defend BellSouth and its agents from and against
any damages, losses, liabilities, demands, claims, suits, judgments, costs and
expenses (including but not limited to reasonable attorneys’ fees and expenses)
arising from BellSouth’s tariff obligations or otherwise and resulting from or
arising out of any third party’s claim of inaccurate WinSonic listings or use of
the SLI provided

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 89 of 277


--------------------------------------------------------------------------------





Attachment 2
Page 45
 

 
pursuant to this Agreement. BellSouth may forward to WinSonic any complaints
received by BellSouth relating to the accuracy or quality of WinSonic listings.

 
7.3.4
Listings and subsequent updates will be released consistent with BellSouth
system changes and/or update scheduling requirements.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 90 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 1
 

1.
Loops

 
1.1
4-wire Unbundled DS1 Digital Loop

 

 
This is a designed 4-wire Loop that is provisioned according to industry
standards for DS1 or Primary Rate ISDN services and will come standard with a
test point, OC, and a DLR. A DS1 Loop may be provisioned over a variety of loop
transmission technologies including copper, HDSL-based technology or fiber optic
transport systems. It will include a 4-wire DS1 Network Interface at the End
User’s location. For purposes of this Agreement, DS1 Loops include 2-wire and
4-wire copper Loops capable of providing high-bit digital subscriber line
services, such as 2-wire and 4- wire HDSL Compatible Loops.

 
1.2
2-wire or 4-wire HDSL-Compatible Loop

 

 
This is a designed Loop that meets Carrier Serving Area (CSA) specifications,
may be up to 12,000 feet long and may have up to 2,500 feet of bridged tap
(inclusive of Loop length). It may be a 2-wire or 4- wire circuit and will come
standard with a test point, OC, and a DLR.

 
1.3
DS3 Loop.

 

 
DS3 Loop is a two-point digital transmission path which provides for
simultaneous two-way transmission of serial, bipolar, return-to-zero isochronous
digital electrical signals at a transmission rate of forty-four point seven
thirty-six (44.736) megabits per second (Mbps) that is dedicated to the use of
the ordering CLEC in its provisioning of local exchange and associated exchange
access services. It may provide transport for twenty-eight (28) DS1 channels,
each of which provides the digital equivalent of twenty-four (24) analog voice
grade channels. The interface to unbundled dedicated DS3 transport is a
metallic-based electrical interface.

 
1.4
Requirements for DS1 and DS3 Loops

 
1.4.1
BellSouth shall not provide more than ten (10) unbundled DS1 Loops to WinSonic
at any single building in which DS1 Loops are available as unbundled loops.
WinSonic may obtain a maximum of a single Unbundled DS3 loop to any single
building in which DS3 Loops are available as Unbundled Loops.

 
1.4.2
For purposes of this Section 1, a Business Line is defined in 47 C.F.R. § 51.5.

 
1.4.3
Notwithstanding anything to the contrary in this Agreement, and except as set
forth in Section 9 below, BellSouth shall make available DS1 and DS3 Loops
except as described below:

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 91 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 2
 
1.4.3.1
DS1 Loops at any location within the service area of a wire center containing
60,000 or more Business Lines and four (4) or more fiber- based collocators.

 
1.4.3.2
DS3 Loops at any location within the service area of a wire center containing
38,000 or more Business Lines and four (4) or more fiber- based collocators.

 
1.4.4
A list of wire centers meeting the criteria set forth in Sections 1.4.3.1 and
1.4.3.2 above as ordered by the Georgia Public Service Commission in Docket No.
19341-U (Initial Wire Center List) is attached to BellSouth’s Carrier
Notification Letter SN91086068, dated March 30, 2006, which is available on
BellSouth's Interconnection Services Web site.

 
1.4.5
Once a wire center meets or exceeds both of the thresholds set forth in Section
1.4.3.1 above, no future DS1 Loop unbundling will be required in that wire
center.

 
1.4.6
Once a wire center meets or exceeds both of the thresholds set forth in Section
1.4.3.2 above, no future DS3 Loop unbundling will be required in that wire
center.

 
2.
Dedicated Transport and Dark Fiber Transport

 
2.1
Dedicated Transport. Dedicated Transport is defined as BellSouth’s transmission
facilities between wire centers or switches owned by BellSouth, or between wire
centers or switches owned by BellSouth and switches owned by WinSonic, including
but not limited to DS1, DS3 and OCn level services, as well as dark fiber,
dedicated to WinSonic.

 

 
BellSouth shall not be required to provide access to OCn level Dedicated
Transport under any circumstances pursuant to this Agreement.

 
2.2
Requirements for DS1 and DS3 Dedicated Transport

 
2.2.1
WinSonic may obtain a maximum of twelve (12) unbundled DS3 Dedicated Transport
circuits on each route where DS3 Dedicated Transport is available as a Network
Element, and a maximum of ten (10) unbundled DS1 Dedicated Transport circuits on
each Route where there is no 251(c)(3) unbundling obligation for DS3 Dedicated
Transport but for which impairment exists for DS1 Dedicated Transport.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 92 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 3
 
2.2.2
For purposes of this Section 2.2, a Business Line is as defined in 47 C.F.R.

 
•
51.5.

 
2.2.3
Notwithstanding anything to the contrary in this Agreement, BellSouth shall make
available Dedicated Transport as described in this Section 2.2 except as
described below:

 
2.2.3.1
DS1 Dedicated Transport where both wire centers at the end points of the route
contain 38,000 or more Business Lines or four (4) or more fiber- based
collocators.

 
2.2.3.2
DS3 Dedicated Transport where both wire centers at the end points of the route
contain 24,000 or more Business Lines or three (3) or more fiber- based
collocators.

 
2.2.3.3
A list of wire centers meeting the criteria set forth in Sections 2.2.3.1 or
2.2.3.2 above as ordered by the Georgia Public Service Commission in Docket No.
19341-U (Initial Wire Center List), is attached to BellSouth’s Carrier
Notification Letter SN91086068, dated March 30, 2006, which is available on
BellSouth’s Interconnection Services Web site.

 
2.2.4
Once a wire center meets or exceeds either of the thresholds set forth in this
Section 2.2.3.1 above, no future DS1 Dedicated Transport unbundling will be
required in that wire center.

 
2.2.5
Once a wire center meets or exceeds either of the thresholds set forth in
Section 2.2.3.2 above, no future DS3 Dedicated Transport will be required in
that wire center.

 
3.
Dark Fiber Transport. Dark Fiber Transport is defined as Dedicated Transport
that consists of unactivated optical interoffice transmission facilities without
attached signal regeneration, multiplexing, aggregation or other electronics.

 
3.1
Requirements for Dark Fiber Transport

 
3.1.1
For purposes of this Section 3.1, a Business Line is as defined in 47 C.F.R.
§51.5.

 
3.1.2
Notwithstanding anything to the contrary in this Agreement, BellSouth shall make
available Dark Fiber Transport as described in this Section 3.1 except as
described below:

 
3.1.2.1
Dark Fiber Transport where both wire centers at the end points of the route
contain twenty-four thousand (24,000) or more Business Lines or three (3) or
more fiber-based collocators.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 93 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 4
 
3.1.3
A list of wire centers meeting the criteria set forth in Section 3.1.2.1 above
as ordered by the Georgia Public Service Commission in Docket No. 19341-U,
("Initial List") is attached to BellSouth’s Carrier Notification Letter
SN91086068, dated March 30, 2006, which is available on BellSouth's
Interconnection Services Web site.

 
3.1.4
Once a wire center exceeds either of the thresholds set forth in Section 3.1.2.1
above, no future Dark Fiber Transport unbundling will be required in that wire
center.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 94 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 5
 
4.
Prior to submitting an order pursuant to this Agreement for high capacity (DS1
or above) Dedicated Transport or high capacity Loops, WinSonic shall undertake a
reasonably diligent inquiry to determine whether WinSonic is entitled to
unbundled access to such Network Elements in accordance with the terms of this
Agreement. By submitting any such order, WinSonic self-certifies that to the
best of WinSonic’s knowledge, the high capacity Dedicated Transport or high
capacity Loop requested is available as a Network Element pursuant to this
Attachment. Upon receiving such order, BellSouth shall process the request in
reliance upon WinSonic’s self-certification. To the extent BellSouth believes
that such request does not comply with the terms of this Attachment, BellSouth
shall seek dispute resolution in accordance with the General Terms and
Conditions of this Agreement. If BellSouth prevails in such dispute resolution
proceeding, WinSonic shall be liable to BellSouth for the difference between the
rate for the equivalent BellSouth alternative arrangement and the self certified
UNE, plus interest, on such rate differential.

 
4.10.5.1
In the event that (1) BellSouth designates a wire center as non-impaired, (2)
WinSonic converts existing UNEs to other services or orders new services as
services other than UNEs, (3) WinSonic otherwise would have been entitled to
UNEs in such wire center at the time alternative services provisioned, and (4)
BellSouth acknowledges or a state or federal agency regulatory body with
authority determines that, at the time BellSouth designated such wire center as
non-impaired, such wire center did not meet the FCC’s non-impairment criteria,
then upon request of WinSonic, BellSouth shall transition to UNEs any
alternative services in such wire center that were established after such wire
center was designated as non- impaired. In such instances, BellSouth shall
refund WinSonic the difference between the rate paid by WinSonic for such
services and the applicable UNE rate, including but not limited to any charges
associated with the unnecessary conversion from UNE to other wholesale services.

 
5.
A Business Line is defined in 47 CFR § 51.5.

 
6.
A Fiber-Based Collocator is defined in 47 CFR § 51.5.

 
7.
A Building is defined as a permanent physical structure including, but not
limited to, a structure in which people reside, or conduct business or work on a
daily basis and through which there is one centralized point of entry in the
structure through which all telecommunications services must transit. As an
example only, a high rise office building with a general telecommunications
equipment room through which all telecommunications services to that building’s
tenants must pass would be a single “building” for purposes of this Attachment
2. Two or more physical areas served by individual points of entry through which

 
CCCS 95 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 6
 

 
telecommunications services must transit will be considered separate buildings.
For instance, a strip mall with individual businesses obtaining
telecommunications services from different access points on the building(s) will
be considered individual buildings, even though they might share common walls.

 
8.
A route is defined as a transmission path between one of BellSouth’s wire
centers or switches and another of BellSouth’s wire centers or switches. A route
between two (2) points may pass through one or more intermediate wire centers or
switches. Transmission paths between identical end points are the same “route”,
irrespective of whether they pass through the same intermediate wire centers or
switches, if any.

 
9.
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods for DS1 and/or DS3 Loops

 
9.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Section 1.4.3 above, but that were not included in the Initial Wire
Center List, BellSouth shall provide notice of such additional wire centers in a
Carrier Notification Letter (CNL) sent to the point of contact in this
Agreement, or in the absence of such point of contact, BellSouth shall post the
CNL on BellSouth’s Web site. Each such list of additional wire centers shall be
considered a “Subsequent Wire Center List.”

 
9.2
Effective ten (10) business days after the date of BellSouth’s notice providing
a Subsequent Wire Center List, BellSouth shall not be required to unbundle DS1
and/or DS3 Loops, as applicable, in such additional wire center(s), except
pursuant to the self-certification process as set forth in Section 4 above.

 
9.3
For purposes of this Section 9, BellSouth shall make available DS1 and DS3 Loops
that were in service for WinSonic in a wire center on the Subsequent Wire Center
List as of the tenth (10th ) business day after the date of BellSouth’s CNL
identifying the Subsequent Wire Center List (Subsequent Embedded Base) until one
hundred and ten (110) days after the tenth (10th ) business day from the date of
BellSouth's CNL identifying the Subsequent Wire Center List (Subsequent
Transition Period).

 
9.4
Subsequent disconnects or loss of End Users shall be removed from the Subsequent
Embedded Base.

 
9.5
The applicable rate for the Subsequent Embedded Base during the Subsequent
Transition Period shall be 115% of the rate for such Loops set forth in the
Parties’ Amendment to the Agreement to implement the Georgia Public Service
Commission’s Letter Order dated March 2, 2006 in Docket No.14361-U.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 96 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 7
 
9.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List, WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. In the case of disconnection, the applicable disconnect
charges set forth in this Agreement shall apply.

 
9.7
If WinSonic fails to submit the spreadsheet(s) specified in Section 9.6 above
for all of its Subsequent Embedded Base within forty (40) days after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List BellSouth will
identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to BellSouth’s 271 equivalent service set forth in
Section 25 below. Those circuits identified and transitioned by BellSouth
pursuant to this Section 9.7 shall be subject to 115% of the switch-as-is rate
set forth in the Parties’ Amendment to the Agreement to implement the Georgia
Public Service Commission’s Letter Order dated March 2, 2006 in Docket
No.14361-U.

 
9.8
The applicable recurring 271 rate set forth in Exhibit B shall apply to the
Subsequent Embedded Base as of the 110th day after the tenth business day from
the date of BellSouth’s CNL identifying the Subsequent Embedded Base.

 
10.
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods for DS1 and/or DS3 Transport

 
10.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Sections 2.2.4 or 2.2.5 above, but that were not included in the
Initial Wire Center List, BellSouth shall provide notice of such additional wire
centers in a Carrier Notification Letter (CNL) sent to the point of contact in
this Agreement, or in the absence of such point of contact, BellSouth shall post
the CNL on BellSouth’s Web site. Each such list of additional wire centers shall
be considered a “Subsequent Wire Center List.”

 
10.2
Effective ten (10) business days after the date of BellSouth’s notice providing
a Subsequent Wire Center List, BellSouth shall not be required to provide DS1
and DS3 Dedicated Transport, as applicable, in such additional wire center(s),
except pursuant to the self-certification process as set forth in Section 4
above.

 
10.3
For purposes of this Section 10, BellSouth shall make available DS1 and DS3
Dedicated Transport that were in service for WinSonic in a wire center on the
Subsequent Wire Center List as of the tenth (10th ) business day after the date
of BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent
Embedded Base) until one hundred and ten (110) days after the tenth (10th )
business day from the date of BellSouth's CNL

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 97 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 8
 

 
identifying the Subsequent Wire Center List (Subsequent Transition Period).

 
10.4
Subsequent disconnects or loss of End Users shall be removed from the Subsequent
Embedded Base.

 
10.5
The applicable rate for the Subsequent Embedded Base during the Subsequent
Transition Period shall be 115% of the rate for such DS1 and DS3 Dedicated
Transport set forth in the Parties’ Amendment to the Agreement to implement the
Georgia Public Service Commission’s Letter Order dated March 2, 2006 in Docket
No.14361-U.

 
10.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. In the case of disconnection, the applicable disconnect
charges set forth in this Agreement shall apply.

 
10.7
If WinSonic fails to submit the spreadsheet(s) specified in Section 10.6 above
for all of its Subsequent Embedded Base within forty (40) days after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List, BellSouth will
identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to BellSouth’s 271 equivalent service as set forth in
Section 25 below. Those circuits identified and transitioned by BellSouth
pursuant to this Section 10.7 shall be subject to 115% of the switch-as-is rate
set forth in the Parties’ Amendment to the Agreement to implement the Georgia
Public Service Commission’s Letter Order dated March 2, 2006 in Docket
No.14361-U.

 
10.8
The applicable 271 rate set forth in the tariff shall apply to the Subsequent
Embedded Base as of the 110th day after the 10th business day from the date of
BellSouth’s CNL identifying the Subsequent Embedded Base.

 
11.
Modifications and Updates to the Wire Center List and Subsequent Transition
Periods for Dark Fiber Transport

 
11.1
In the event BellSouth identifies additional wire centers that meet the criteria
set forth in Section 3 above, but that were not included in the Initial Wire
Center List, BellSouth shall provide notice of such additional wire centers in a
Carrier Notification Letter (CNL) sent to the point of contact in this
Agreement, or in the absence of such point of contact, BellSouth shall post the
CNL on BellSouth’s Web site. Each such list of additional wire centers shall be
considered a “Subsequent Wire Center List.”

 
11.2
Effective ten (10) business days after the date of BellSouth’s notice providing
a Subsequent Wire Center List, BellSouth shall not be required

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 98 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 9
 

 
to provide unbundled access to Dark Fiber Transport, as applicable, in such
additional wire center(s), except pursuant to the self-certification process as
set forth in Section 4 above.

 
11.3
For purposes of this Section 11, BellSouth shall make available Dark Fiber
Transport that was in service for WinSonic in a wire center on the Subsequent
Wire Center List as of the tenth (10th ) business day after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent Embedded
Base) until one hundred and ten (110) days after the tenth (10th ) business day
from the date of BellSouth's CNL identifying the Subsequent Wire Center List
(Subsequent Transition Period).

 
11.4
Subsequent disconnects or loss of End Users shall be removed from the Subsequent
Embedded Base.

 
11.5
The applicable rate for the Subsequent Embedded Base during the Subsequent
Transition Period shall be 115% of the rate for such Dark Fiber Transport set
forth in the Parties’ Amendment to the Agreement to implement the Georgia Public
Service Commission’s Letter Order dated March 2, 2006 in Docket No.14361-U.

 
11.6
No later than forty (40) days from BellSouth's CNL identifying the Subsequent
Wire Center List, WinSonic shall submit a spreadsheet(s) identifying the
Subsequent Embedded Base of circuits to be disconnected or converted to other
BellSouth services. In the case of disconnection, the applicable disconnect
charges set forth in this Agreement shall apply.

 
11.7
If WinSonic fails to submit the spreadsheet(s) specified in Section 11.6 above
for all of its Subsequent Embedded Base within forty (40) days after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List, BellSouth will
identify WinSonic's remaining Subsequent Embedded Base, if any, and will
transition such circuits to BellSouth’s equivalent tariffed service set forth in
Section 25 below. Those circuits identified and transitioned by BellSouth
pursuant to this Section 11.7 shall be subject to 115% of the switch-as-is rate
set forth in the Parties’ Amendment to the Agreement to implement the Georgia
Public Service Commission’s Letter Order dated March 2, 2006 in Docket
No.14361-U.

 
11.8
The applicable tariff rate shall apply to the Subsequent Embedded Base as of the
110th day after the 10th business day from the date of BellSouth’s CNL
identifying the Subsequent Embedded Base.

 
12.
Except to the extent expressly provided otherwise in this Attachment, WinSonic
may not maintain unbundled network elements or combinations of unbundled network
elements, that are no longer offered pursuant to Section 251of the Act
(collectively “Arrangements”). In the event WinSonic has in place any such
Arrangements after the Effective Date of this Agreement, this amendment shall
serve as BellSouth’s written notice

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 99 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 10
 

 
to WinSonic that WinSonic has thirty (30) days to transition all DS1 Local
Switching and UNE-P arrangements and sixty (60) days to transition all other
Arrangements. If WinSonic fails to submit orders to disconnect or convert such
Arrangements within the aforementioned timeframes, BellSouth will transition
such circuits to the equivalent tariffed BellSouth service(s). To the extent no
tariff equivalent service exists, BellSouth shall disconnect such facility or
arrangement. Those circuits identified and transitioned by BellSouth pursuant to
this Section 12 shall be subject to 115% of the applicable switch-as-is charges
set forth in the Parties’ Amendment to the Agreement to implement the Georgia
Public Service Commission’s Letter Order dated March 2, 2006 in Docket
No.14361-U.

 
12.1
The applicable recurring resale or tariffed charge shall apply to each circuit
as of the Effective Date of this Agreement.

 
13.
Commingling of Services

 
13.1
Commingling means the connecting, attaching, or otherwise linking of a Network
Element, or a Combination, to one or more Telecommunications Services or
facilities that WinSonic has obtained at wholesale from BellSouth, or the
combining of a Network Element or Combination with one or more such wholesale
Telecommunications Services or facilities, consistent with the Georgia Public
Service Commission’s Order dated March 2, 2006 in Docket No. 19341-U. To the
extent a Section 271 facility or service is obtained at wholesale, BellSouth
will commingle such facility or service with Section 251 Network Elements or
Combinations.

 

 
WinSonic must comply with all rates, terms or conditions applicable to such
wholesale Telecommunications Services or facilities.

 
13.2
Subject to the limitations set forth elsewhere in this Attachment, BellSouth
shall not deny access to a Network Element or a Combination on the grounds that
one or more of the elements: (1) is connected to, attached to, linked to, or
combined with such a facility or service obtained from BellSouth; or (2) shares
part of BellSouth’s network with access services or inputs for mobile wireless
services and/or interexchange services.

 
13.3
Unless otherwise agreed to by the Parties, the Network Element portion of a
commingled circuit will be billed at the rates set forth in the Parties’
Amendment to the Agreement to implement the Georgia Public Service Commission’s
Letter Order dated March 2, 2006 in Docket No.14361-U, and the remainder of the
circuit or service will be billed in accordance with either BellSouth’s tariffed
rates or the 271 rates set forth in Exhibit B of this Agreement, as applicable.

 
13.4
When multiplexing equipment is attached to a commingled circuit, the
multiplexing equipment will be billed from the same agreement or tariff as the
higher bandwidth circuit. Central Office Channel Interfaces (COCI)

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 100 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 11
 

 
will be billed from the same agreement or tariff as the lower bandwidth circuit.

 
14.
Conversion of Wholesale Services to Network Elements or Network Elements to
Wholesale Services.

 
14.1
Upon request, BellSouth shall convert a wholesale service, or group of wholesale
services, to the equivalent Network Element or Combination that is available to
WinSonic pursuant to this Agreement, or convert a Network Element or Combination
that is available to WinSonic under this Agreement to an equivalent wholesale
service or group of wholesale services offered by BellSouth (collectively
“Conversion”). BellSouth shall charge 115% of the switch-as-is rate set forth in
the Parties’ Amendment to the Agreement to implement the Georgia Public Service
Commission’s Letter Order dated March 2, 2006 in Docket No.14361-U for
Conversions to specific Network Elements or Combinations.

 

 
BellSouth shall also charge the same nonrecurring switch-as-is rates when
converting from Network Elements or Combinations. Any rate change resulting from
the Conversion will be effective as of the next billing cycle following
BellSouth’s receipt of a complete and accurate Conversion request from the CLEC.
A Conversion shall be considered termination for purposes of any volume and/or
term commitments and/or grandfathered status between CLEC and BellSouth. Any
change from a wholesale service/group of wholesale services to a Network
Element/Combination, or from a Network Element/Combination to a wholesale
service/group of wholesale services that requires a physical rearrangement will
not be considered to be a Conversion for purposes of this Agreement. BellSouth
shall not require physical rearrangements if the Conversion can be completed
through record changes only. Orders for Conversions will be handled in
accordance with the guidelines set forth in the Ordering Guidelines and
Processes and CLEC Information Packages as referenced in Section 14.3 below.

 
14.2
To the extent, WinSonic had a Conversion request pending between October 2, 2003
and the effective date of this Amendment, such Conversion shall be deemed
converted as of the date of such request.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 101 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 12
 
14.3
Ordering Guidelines and Processes

 
14.3.1
For information regarding Ordering Guidelines and Processes for various Network
Elements, Combinations and Other Services, WinSonic should refer to the “Guides”
section of the BellSouth Interconnection Web site.

 
14.3.2
Additional information may also be found in the individual CLEC Information
Packages located at the “CLEC UNE Products” on BellSouth’s Interconnection Web
site.

 
14.3.3
The provisioning of Network Elements, Combinations and Other Services to
WinSonic’s Collocation Space will require cross-connections within the central
office to connect the Network Element, Combinations or Other Services to the
demarcation point associated with WinSonic’s Collocation Space. These
cross-connects are separate components that are not considered a part of the
Network Element, Combinations or Other Services and, thus, have a separate
charge pursuant to this Agreement.

 
15.
Line Splitting

 
15.1
Line splitting shall mean that WinSonic purchases a whole loop and provides the
splitter to provide voice and data services through an arrangement with a third
party CLEC, who is either the provider of data services (Data CLEC) or the
provider of voice services (Voice CLEC), to deliver voice and data service to
End Users over the same Loop. The Voice CLEC and Data CLEC are different
carriers, with WinSonic being either the Voice CLEC or Data CLEC.

 
15.2
Line Splitting - UNE-L. In the event WinSonic provides its own switching or
obtains switching from a third party, WinSonic may engage in line splitting
arrangements with another CLEC using a splitter, provided by WinSonic, in a
Collocation Space at the central office where the loop terminates into a
distribution frame or its equivalent.

 
15.3
Line Splitting - Loop and Port

 

 
To the extent WinSonic is using a commingled arrangement that consists of an
Unbundled Loop purchased pursuant to this Agreement and Local Switching provided
by BellSouth pursuant to Section 271, BellSouth will permit WinSonic to utilize
Line Splitting. BellSouth shall charge the applicable rates ordered by the
Georgia Public Service Commission in its March 2, 2006 Letter Order in docket
14361-U.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 102 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 13
 
15.4
WinSonic shall provide BellSouth with a signed LOA between it and the third
party CLEC (Data CLEC or Voice CLEC) with which it desires to provision Line
Splitting services, where WinSonic will not provide voice and data services.

 
15.5
Provisioning Line Splitting and Splitter Space - Loop and Port

 
15.5.1
The Data LEC, Voice CLEC, or a third party may provide the splitter. When
WinSonic or its authorized agent owns the splitter, Line Splitting requires the
following: a non-designed analog Loop from the serving wire center to the NID at
the End User’s location; a collocation cross- connection connecting the Loop to
the collocation space; and a second collocation cross-connection from the
collocation space connected to a voice port.

 
15.5.2
An unloaded 2-wire copper Loop must serve the End User. The meet point for the
Voice CLEC and the Data CLEC is the point of termination on the MDF for the Data
CLEC's cable and pairs.

 
15.5.3
The foregoing procedures are applicable to migration from a loop and port
arrangement to Line Splitting Service, including a Line splitting service that
includes a commingled arrangement of Loop and unbundled local switching pursuant
to Section 271.

 
15.6
CLEC Provided Splitter - Line Splitting - Loop and Port and UNE-L

 
15.6.1
WinSonic or its authorized agent may purchase, install and maintain central
office POTS splitters in its collocation arrangements. WinSonic or its
authorized agent may use such splitters for access to its customers and to
provide digital line subscriber services to its customers using the High
Frequency Spectrum. Existing Collocation rules and procedures and the terms and
conditions relating to Collocation set forth in Attachment 4- Central Office
shall apply.

 
15.6.2
Any splitters installed by WinSonic or its authorized agent in its collocation
arrangement shall comply with ANSI T1.413, Annex E, or any future ANSI splitter
Standards. WinSonic or its authorized agent may install any splitters that
BellSouth deploys or permits to be deployed for itself or any BellSouth
affiliate.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 103 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 14
 
15.7
Provisioning Line Splitting and Splitter Space - UNE-L

 
15.7.2
WinSonic provides the splitter when providing Line Splitting with UNE- L. When
WinSonic or its authorized agent owns the splitter, Line Splitting requires the
following: a loop from NID at the End User’s location to the serving wire center
and terminating into a distribution frame or its equivalent.

 
15.8
Maintenance - Line Splitting - Loop and Port and UNE-L

 
15.8.1
BellSouth will be responsible for repairing troubles with the physical loop
between the NID at the End User’s premises and the termination point.

 
15.8.2
BellSouth must make all necessary network modifications, including providing
nondiscriminatory access to operations support systems necessary for
pre-ordering, ordering, provisioning, maintenance and repair, and billing for
loops used in line splitting arrangements.

 
15.9
Indemnity

 
15.9.1
WinSonic shall indemnify, defend and hold harmless BellSouth from and against
any claims, losses, damages and costs incurred by BellSouth, which arise out of
actions related to the other service provider, except to the extent caused by
BellSouth’s gross negligence or willful misconduct.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 104 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 15
 
16.
Automatic Location Identification/Data Management System

 
16.1
911 and E911 Databases

 
16.1.1
BellSouth shall provide WinSonic with nondiscriminatory access to 911 and E911
databases on an unbundled basis, in accordance with 47 C.F.R. § 51.319 (f).

 
16.1.2
The ALI/DMS database contains End User information (including name, address,
telephone information, and sometimes special information from the local service
provider or End User) used to determine to which PSAP to route the call. The
ALI/DMS database is used to provide enhanced routing flexibility for E911.
WinSonic will be required to provide the BellSouth 911 database vendor daily
service order updates to E911 database in accordance with Section 16.3.1 below.

 
16.2
Technical Requirements

 
16.2.1
BellSouth’s 911 database vendor shall provide WinSonic the capability of
providing updates to the ALI/DMS database through a specified electronic
interface. WinSonic shall contact BellSouth’s 911 database vendor directly to
request interface. WinSonic shall provide updates directly to BellSouth’s 911
database vendor on a daily basis. Updates shall be the responsibility of
WinSonic and BellSouth shall not be liable for the transactions between WinSonic
and BellSouth’s 911 database vendor.

 
16.2.2
It is WinSonic’s responsibility to retrieve and confirm statistical data and to
correct errors obtained from BellSouth’s 911 database vendor on a daily basis.
All errors will be assigned a unique error code and the description of the error
and the corrective action is described in the CLEC Users Guide for Facility
Based Providers that is found on the BellSouth Interconnection Web site.

 
16.2.3
WinSonic shall conform to the BellSouth standards as described in the CLEC Users
Guide to E911 for Facilities Based Providers that is located on the BellSouth’s
Interconnection Web site.

 
16.2.4
Stranded Unlocks are defined as End User records in BellSouth’s ALI/DMS database
that have not been migrated for over ninety (90) days to WinSonic, as a new
provider of local service to the End User. Stranded Unlocks are those End User
records that have been “unlocked” by the previous local exchange carrier that
provided service to the End User and are open for WinSonic to assume
responsibility for such records.

 
16.2.5
Based upon End User record ownership information available in the NPAC database,
BellSouth shall provide a Stranded Unlock annual report to WinSonic that
reflects all Stranded Unlocks that remain in the ALI/DMS database for over
ninety (90) days. WinSonic shall review the Stranded Unlock report, identify its
End User records and request to either delete such records or migrate the
records to WinSonic within two (2) months following the date of the Stranded
Unlock report provided by

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 105 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 16
 

 
BellSouth. WinSonic shall reimburse BellSouth for any charges BellSouth’s
database vendor imposes on BellSouth for the deletion of WinSonic’s records.

 
16.3
911 PBX Locate Service . 911 PBX Locate Service is comprised of a database
capability and a separate transport component.

 
16.3.1
Description of Product. The transport component provides a dedicated trunk path
from a Private Branch Exchange (PBX) switch to the appropriate BellSouth 911
tandem.

 
16.3.1.1
The database capability allows WinSonic to offer an E911 service to its PBX End
Users that identifies to the PSAP the physical location of the WinSonic PBX 911
End User station telephone number for the 911 call that is placed by the End
User.

 
16.3.2
WinSonic may order either the database capability or the transport component as
desired or WinSonic may order both components of the service.

 
16.3.3
911 PBX Locate Database Capability. WinSonic’s End User or WinSonic’s End User’s
database management agent (DMA) must provide the End User PBX station telephone
numbers and corresponding address and location data to BellSouth’s 911 database
vendor. The data will be loaded and maintained in BellSouth’s ALI database.

 
16.3.4
Ordering, provisioning, testing and maintenance shall be provided by WinSonic
pursuant to the 911 PBX Locate Marketing Service Description (MSD) that is
located on the BellSouth Interconnection Web site.

 
16.3.5
WinSonic’s End User, or WinSonic’s End User database management agent must
provide ongoing updates to BellSouth’s 911 database vendor within a commercially
reasonable timeframe of all PBX station telephone number adds, moves and
deletions. It will be the responsibility of WinSonic to ensure that the End User
or DMA maintain the data pertaining to each End User’s extension managed by the
911 PBX Locate Service product. WinSonic should not submit telephone number
updates for specific PBX station telephone numbers that are submitted by
WinSonic’s End User, or WinSonic’s End User DMA under the terms of 911 PBX
Locate product.

 
16.3.6
WinSonic must provision all PBX station numbers in the same LATA as the E911
tandem.

 
16.3.7
WinSonic agrees to release, indemnify, defend and hold harmless

 

 
BellSouth from any and all loss, claims, demands, suits, or other action, or any
liability whatsoever, whether suffered, made, instituted or asserted by
WinSonic’s End User or by any other party or person, for any personal injury to
or death of any person or persons, or for any loss, damage or destruction of any
property, whether owned by WinSonic or others, or for any infringement or
invasion of the right of privacy of any person or

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 106 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 17
 

 
persons, caused or claimed to have been caused, directly or indirectly, by the
installation, operation, failure to operate, maintenance, removal, presence,
condition, location or use of PBX Locate Service features or by any services
which are or may be furnished by BellSouth in connection therewith, including
but not limited to the identification of the telephone number, address or name
associated with the telephone used by the party or parties accessing 911
services using 911 PBX Locate Service hereunder, except to the extent caused by
BellSouth’s gross negligence or wilful misconduct. WinSonic is responsible for
assuring that its authorized End Users comply with the provisions of these terms
and that unauthorized persons do not gain access to or use the 911 PBX Locate
Service through user names, passwords, or other identifiers assigned to
WinSonic’s End User or DMA pursuant to these terms. Specifically, WinSonic’s End
User or DMA must keep and protect from use by any unauthorized individual
identifiers, passwords, and any other security token(s) and devices that are
provided for access to this product.

 
16.3.8
WinSonic may only use BellSouth PBX Locate Service solely for the purpose of
validating and correcting 911 related data for WinSonic’s End Users’ telephone
numbers for which it has direct management authority.

 
16.3.9
911 PBX Locate Transport Component. The 911 PBX Locate Service transport
component requires WinSonic to order a CAMA type dedicated trunk from WinSonic’s
End User premise to the appropriate BellSouth 911 tandem pursuant to the
following provisions.

 
16.3.10
Except as otherwise set forth below, a minimum of two (2) End User specific,
dedicated 911 trunks are required between the WinSonic’s End User premise and
the BellSouth 911 tandem as described in BellSouth’s Technical Reference (TR)
73576 and in accordance with the 911 PBX

 

 
Locate Marketing Service Description located on the BellSouth Interconnection
Web site. WinSonic is responsible for connectivity between the End User’s PBX
and WinSonic’s switch or POP location.

 

 
WinSonic will then order 911 trunks from their switch or POP location to the
BellSouth 911 tandem. The dedicated trunks shall be, at a minimum, DS0 level
trunks configured as part of a digital interface (delivered over a WinSonic
purchased DS1 facility that hands off at a DS1 or higher level digital or
optical interface). WinSonic is responsible for ensuring that the PBX switch is
capable of sending the calling station’s Direct Inward Dial (DID) telephone
number to the BellSouth 911 tandem in a specified Multi- frequency (MF) Address
Signaling Protocol. If the PBX switch supports Primary Rate ISDN (PRI) and the
calling stations are DID numbers, then the 911call can be transmitted using PRI,
and there will be no requirement for the PBX Locate Transport component.

 
16.3.11
Ordering and Provisioning. WinSonic will submit an Access Service Request (ASR)
to BellSouth to order a minimum of two (2) End User

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 107 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 18
 

 
specific 911 trunks from its switch or POP location to the BellSouth 911 tandem.

 
16.3.12
Testing and maintenance shall be provided by WinSonic pursuant to the 911 PBX
Locate Marketing Service description that is located on the BellSouth
Interconnection Web site.

 
16.3.13
Rates. Rates for the 911 PBX Locate Service database component are set forth in
Exhibit A. Trunks and facilities for 911 PBX Locate transport component may be
ordered by WinSonic pursuant to the terms and conditions set forth in Attachment
3.

 
17.
Fiber to the Home (FTTH) loops are local loops consisting entirely of fiber
optic cable, whether dark or lit, serving an End User’s premises or, the case of
predominantly residential multiple dwelling units (MDUs), a fiber optic cable,
whether dark or lit, that extends to the MDU minimum point of entry (MPOE). As
defined in 47 C.F.R. 68.105(B), Fiber to the Curb (FTTC) loops are local loops
consisting of fiber optic cable connecting to a copper distribution plant that
is not more than five hundred (500) feet from the End User’s premises or, in the
case of predominantly residential MDUs, not more than five hundred (500) feet
from the MDU’s MPOE. The fiber optic cable in a FTTC loop must connect to a
copper distribution plant at a serving area interface from which every other
copper distribution subloop also is not more than five hundred (500) feet from
the respective End User’s premises.

 
17.1
In new build (Greenfield) areas, where BellSouth has only deployed FTTH/FTTC
facilities, BellSouth is under no obligation to provide such FTTH and FTTC
Loops. FTTH facilities include fiber loops deployed to the MPOE of a MDU that is
predominantly residential regardless of the ownership of the inside wiring from
the MPOE to each End User in the MDU.

 
18.
A hybrid Loop is a local Loop, composed of both, fiber optic cable usually in
the feeder plant and copper twisted wire or cable usually in the distribution
plant. BellSouth shall provide WinSonic with nondiscriminatory access to the
time division multiplexing features, functions and capabilities of such hybrid
Loop, on an unbundled basis to establish a complete transmission path between
BellSouth’s central office and an End User’s premises.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 108 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 19
 
19.
Routine Network Modifications

 
19.1
BellSouth will perform Routine Network Modifications (RNM) in accordance with
FCC 47 CFR 51.319 (a)(7) and (e)(4) for Loops and Dedicated Transport provided
under this Attachment. BellSouth shall make all routine network modifications to
unbundled loop and transport facilities used by WinSonic at WinSonic’s request
where the requested loop and/or transport facility has already been constructed.
BellSouth shall perform these routine network modifications to facilities in a
non- discriminatory fashion, without regard to whether the loop or transport
facility being accessed was constructed on behalf, or in accordance with the
specifications, of any carrier. A routine network modification is an activity
that BellSouth regularly undertakes for its own customers.

 

 
Routine network modifications include, but are not limited to, rearranging or
splicing of cable; adding an equipment case; adding a doubler or repeater;
adding a smart jack; installing a repeater shelf; adding a line card; deploying
a new multiplexer or reconfiguring an existing multiplexer; and attaching
electronic and other equipment that BellSouth ordinarily attaches to a loop or
transport facility to serve its own customers. Routine network modifications may
entail activities such as accessing manholes, deploying bucket trucks to reach
aerial cable, and installing equipment casings. Routine network modifications do
not include the construction of a new loop, or the installation of new aerial or
buried cable for WinSonic.

 
19.2
BellSouth shall perform routine network modifications pursuant to the existing
non-recurring charges and recurring rates ordered by the state commission for
the loop and transport facilities set forth in Exhibit A of Attachment 2 of the
Agreement and not at an additional charge. RNM shall be performed within the
intervals established for the Network Element and subject to the performance
measurements and associated remedies set forth in Attachment 9 of this Agreement
except to the extent BellSouth demonstrates that such RNM were not anticipated
in the setting of such intervals. If BellSouth believes that it has not
anticipated a requested network modification as being a RNM and has not
recovered the costs of such RNM in the rates set forth in Exhibit A of
Attachment 2 of the Agreement, BellSouth can seek resolution from the state
commission.

 

 
However, in the interim, BellSouth will perform the RNM at the existing
recurring and non-recurring rates associated with the provision of the loop or
transport facility. There may not be any double recovery or retroactive recovery
of these costs.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 109 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 20
 
20.
Furthermore, in FTTH/FTTC overbuild areas where BellSouth has not yet retired
copper facilities, BellSouth is not obligated to ensure that such copper Loops
in that area are capable of transmitting signals prior to receiving a request
for access to such Loops by WinSonic. If a request is received by BellSouth for
a copper Loop, and the copper facilities have not yet been retired, BellSouth
will restore the copper Loop to serviceable condition if technically feasible.
In these instances of Loop orders in an FTTH/FTTC overbuild area, BellSouth’s
standard Loop provisioning interval will apply.

 
21.
EELs Audit provisions

 
21.1
BellSouth may, on an annual basis audit WinSonic’s records based on cause, in
order to verify compliance with the high capacity EEL eligibility criteria. To
invoke its limited right to audit, BellSouth will send a Notice of Audit to
WinSonic stating its concern that WinSonic is not complying with the service
eligibility requirements as set forth above and a concise statement of the
reasons therefore. Such Notice of Audit will be delivered to WinSonic no less
than thirty (30) calendar days prior to the date upon which BellSouth seeks to
commence an audit. BellSouth is not required to provide documentation, as
distinct from a statement of concern, to support its basis for an audit, or seek
the concurrence of the requesting carrier before selecting the location of the
audit.

 
21.2
The audit shall be conducted by a third party independent auditor, retained and
paid for by BellSouth. BellSouth may select the independent auditor without the
prior approval of WinSonic or the Commission. Challenges to the independence of
the auditor may be filed with the Commission only after the audit has been
concluded. The audit must be performed in accordance with the standards
established by the American Institute for Certified Public Accountants (AICPA)
which will require the auditor to perform an “examination engagement” and issue
an opinion regarding WinSonic’s compliance with the high capacity EEL
eligibility criteria.

 

 
AICPA standards and other AICPA requirements will be used to determine the
independence of an auditor. The independent auditor’s report will conclude
whether WinSonic complied in all material respects with the applicable service
eligibility criteria. Consistent with standard auditing practices, such audits
require compliance testing designed by the independent auditor.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 110 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 21
 
21.3
To the extent the independent auditor’s report concludes that WinSonic failed to
comply with the service eligibility criteria, WinSonic must true-up any
difference in payments, convert all noncompliant circuits to the appropriate
service, and make the correct payments on a going- forward basis.

 
21.4
To the extent the independent auditor’s report concludes that WinSonic failed to
comply in all material respects with the service eligibility criteria, WinSonic
shall reimburse BellSouth for the cost of the independent auditor. To the extent
the independent auditor’s report concludes that WinSonic did comply in all
material respects with the service eligibility criteria, BellSouth will
reimburse WinSonic for its reasonable and demonstrable costs associated with the
audit. WinSonic will maintain appropriate documentation to support its
certifications. The Parties shall provide such reimbursement within thirty (30)
calendar days of receipt of a statement of such costs.

 
22.
WinSonic shall not obtain a Network Element for the exclusive provision of
mobile wireless services or interexchange services.

 
23.
Facilities that do not terminate at a demarcation point at an End User premises,
including, by way of example, but not limited to, facilities that terminate to
another carrier’s switch or premises, a cell site, Mobile Switching Center or
base station, do not constitute local Loops under Section 251, except to the
extent that WinSonic may require Loops to such locations for the purpose of
providing telecommunications services to its personnel at those locations.

 
24.
Subloop Elements.

 
24.1
Where facilities permit, BellSouth shall offer access to its Unbundled Subloop
(USL) elements as specified herein.

 
24.2
Unbundled Subloop Distribution (USLD)

 
24.2.1
The USLD facility is a dedicated transmission facility that BellSouth provides
from an End User’s point of demarcation to a BellSouth cross- connect device.
The BellSouth cross-connect device may be located within a remote terminal (RT)
or a stand-alone cross-box in the field or in the equipment room of a building.
The USLD media is a copper twisted pair that can be provisioned as a 2-wire or
4-wire facility. BellSouth will make available the following subloop
distribution offerings where facilities exist:

 
USLD - Voice Grade (USLD-VG)
Unbundled Copper Subloop (UCSL)
USLD - Intrabuilding Network Cable (USLD-INC (aka riser cable))
Version: 3Q06 Standard ICA
07/26/06
CCCS 111 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 22
 
24.2.2
USLD-VG is a copper subloop facility from the cross-box in the field up to and
including the point of demarcation at the End User’s premises and may have load
coils.

 
24.2.3
UCSL is a copper facility eighteen thousand (18,000) feet or less in length
provided from the cross-box in the field up to and including the End User’s
point of demarcation. If available, this facility will not have any intervening
equipment such as load coils between the End User and the cross-box.

 
24.2.4
If WinSonic requests a UCSL and it is not available, WinSonic may request the
copper Subloop facility be modified pursuant to the ULM process to remove load
coils and/or excessive bridged taps. If load coils and/or excessive bridged taps
are removed, the facility will be classified as a UCSL.


24.2.5
USLD-INC is the distribution facility owned or controlled by BellSouth inside a
building or between buildings on the same property that is not separated by a
public street or road. USLD-INC includes the facility from the cross-connect
device in the building equipment room up to and including the point of
demarcation at the End User’s premises.

 
24.2.6
Upon request for USLD-INC from WinSonic, BellSouth will install a cross-connect
panel in the building equipment room for the purpose of accessing USLD-INC pairs
from a building equipment room. The cross- connect panel will function as a
single point of interconnection (SPOI) for USLD-INC and will be accessible by
multiple carriers as space permits.

 

 
BellSouth will place cross-connect blocks in twenty five (25) pair increments
for WinSonic’s use on this cross-connect panel. WinSonic will be responsible for
connecting its facilities to the twenty five (25) pair cross-connect block(s).

 
24.2.7
For access to Voice Grade USLD and UCSL, WinSonic shall install a cable to the
BellSouth cross-box pursuant to the terms and conditions for physical
collocation for remote sites set forth in Attachment 4. This cable would be
connected by a BellSouth technician within the BellSouth cross- box during the
set-up process. WinSonic’s cable pairs can then be connected to BellSouth’s USL
within the BellSouth cross-box by the BellSouth technician.

 
24.2.8
Through the SI process, BellSouth will determine whether access to USLs at the
location requested by WinSonic is technically feasible and whether sufficient
capacity exists in the cross-box. If existing capacity is sufficient to meet
WinSonic’s request, then BellSouth will perform the site set-up as described in
the CLEC Information Package, located at BellSouth’s Interconnection Web site:
www.interconnection.bellsouth.com/products/html/unes.html.


24.2.9
The site set-up must be completed before WinSonic can order Subloop pairs. For
the site set-up in a BellSouth cross-connect box in the field,

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 112 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 23
 

 
BellSouth will perform the necessary work to splice WinSonic’s cable into the
cross-connect box. For the site set-up inside a building equipment room,
BellSouth will perform the necessary work to install the cross- connect panel
and the connecting block(s) that will be used to provide access to the requested
USLs.

 
24.2.10
Once the site set-up is complete, WinSonic will request Subloop pairs through
submission of a LSR form to the LCSC. OC is required with USL pair provisioning
when WinSonic requests reuse of an existing facility, and the OC charge shall be
billed in addition to the USL pair rate. For expedite requests by WinSonic for
Subloop pairs, expedite charges will apply for intervals less than five (5)
days.

 
24.2.11
USLs will be provided in accordance with BellSouth’s TR73600 Unbundled Local
Loop Technical Specifications.

 
24.3
Unbundled Network Terminating Wire (UNTW)

 
24.3.1
UNTW is unshielded twisted copper wiring that is used to extend circuits from an
intra-building network cable terminal or from a building entrance terminal to an
individual End User’s point of demarcation. It is the final portion of the Loop
that in multi-subscriber configurations represents the point at which the
network branches out to serve individual subscribers.

 
24.3.1.1
This element will be provided in MDUs and/or Multi-Tenants Units (MTUs) where
either Party owns wiring all the way to the End User’s premises. Neither Party
will provide this element in locations where the property owner provides its own
wiring to the End User’s premises, where a third party owns the wiring to the
End User’s premises.

 
24.3.2
Requirements

 
24.3.2.1
On a multi-unit premises, upon request of the other Party (Requesting Party),
the Party owning the network terminating wire (Provisioning Party) will provide
access to UNTW pairs on an Access Terminal that is suitable for use by multiple
carriers at each Garden Terminal or Wiring Closet.

 
24.3.2.2
The Provisioning Party shall not be required to install new or additional NTW
beyond existing NTW to provision the services of the Requesting Party.

 
24.3.2.3
In existing MDUs and/or MTUs in which BellSouth does not own or control wiring
(INC/NTW) to the End Users premises, and WinSonic does own or control such
wiring, WinSonic will install UNTW Access Terminals for BellSouth under the same
terms and conditions as BellSouth provides UNTW Access Terminals to WinSonic.

 
24.3.2.4
In situations in which BellSouth activates a UNTW pair, BellSouth will
compensate WinSonic for each pair activated commensurate to the price specified
in WinSonic’s Agreement.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 113 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 24
 
 
24.3.2.5
Upon receipt of the UNTW SI requesting access to the Provisioning Party’s UNTW
pairs at a multi-unit premises, representatives of both Parties will participate
in a meeting at the site of the requested access.

 

 
The purpose of the site visit will include discussion of the procedures for
installation and location of the Access Terminals. By request of the Requesting
Party, an Access Terminal will be installed either adjacent to each of the
Provisioning Party’s Garden Terminal or inside each Wiring Closet. The
Requesting Party will deliver and connect its central office facilities to the
UNTW pairs within the Access Terminal. The Requesting Party may access any
available pair on an Access Terminal. A pair is available when a pair is not
being utilized to provide service or where the End User has requested a change
in its local service provider to the Requesting Party. Prior to connecting the
Requesting Party’s service on a pair previously used by the Provisioning Party,
the Requesting Party is responsible for ensuring the End User is no longer using
the Provisioning Party’s service or another CLEC’s service before accessing UNTW
pairs.

 
24.3.2.6
Access Terminal installation intervals will be established on an individual case
basis.

 
24.3.2.7
The Requesting Party is responsible for obtaining the property owner’s
permission for the Provisioning Party to install an Access Terminal(s) on behalf
of the Requesting Party. The submission of the SI by the Requesting Party will
serve as certification by the Requesting Party that such permission has been
obtained. If the property owner objects to Access Terminal installations that
are in progress or within thirty (30) days after completion and demands removal
of Access Terminals, the Requesting Party will be responsible for costs
associated with removing Access Terminals and restoring the property to its
original state prior to Access Terminals being installed.

 
24.3.2.8
The Requesting Party shall indemnify and hold harmless the Provisioning Party
against any claims of any kind that may arise out of the Requesting Party’s
failure to obtain the property owner’s permission. The Requesting Party will be
billed for nonrecurring and recurring charges for accessing UNTW pairs at the
time the Requesting Party activates the pair(s). The Requesting Party will
notify the Provisioning Party within five (5) business days of activating UNTW
pairs using the LSR form.

 
24.3.2.9
If a trouble exists on a UNTW pair, the Requesting Party may use an alternate
spare pair that serves that End User if a spare pair is available. In such
cases, the Requesting Party will re-terminate its existing jumper from the
defective pair to the spare pair. Alternatively, the Requesting Party will
isolate and report troubles in the manner specified by the Provisioning Party.
The Requesting Party must tag the UNTW pair that requires repair.

 

 
If the Provisioning Party dispatches a technician on a reported trouble call and
no UNTW trouble is found, the Provisioning Party will charge

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 114 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 25
 

 
Requesting Party for time spent on the dispatch and testing the UNTW pair(s).

 
24.3.2.10
If the Requesting Party initiates the Access Terminal installation and the
Requesting Party has not activated at least ten percent (10%) of the capacity of
the Access Terminal installed pursuant to the Requesting Party’s request for an
Access Terminal within six (6) months of installation of the Access Terminal,
the Provisioning Party will bill the Requesting Party a nonrecurring charge
equal to the actual cost of provisioning the Access Terminal.

 
24.3.2.11
If the Provisioning Party determines that the Requesting Party is using the UNTW
pairs without reporting the activation of the pairs, the Requesting Party will
be billed for the use of that pair back to the date the End User began receiving
service from the Requesting Party at that location. Upon request, the Requesting
Party will provide copies of its billing record to substantiate such date. If
the Requesting Party fails to provide such records, then the Provisioning Party
will bill the Requesting Party back to the date of the Access Terminal
installation.

 
25.
271 Requirements

 
25.1
This Section sets forth terms and conditions for de-listed network elements that
BellSouth is required to offer pursuant to the Georgia Public Service
Commission’s Order in Docket No. 19341-U (Order) to WinSonic for WinSonic’s
provision of Telecommunications Services in accordance with its obligations
under Section 271 of the Act (“271”).

 
25.1.1
To the extent DS1 and/or DS3 Loops, DS1 and/or DS3 Dedicated Transport and
Multiplexing are not available elsewhere in the Agreement, these services will
be made available pursuant to Section 271 of the Act at the rates set forth in
Exhibit B to this Amendment.

 
25.2
271 Dark Fiber Loops, 271 DS1 and DS3 Entrance Facilities, and 271 Dark Fiber
Transport Facilities are available at the rates, terms, and conditions set forth
in the applicable BellSouth tariff.

 
25.3
Line Sharing

 
25.3.1
General. Line Sharing is defined as the process by which WinSonic provides
digital subscriber line service (“xDSL”) over the same copper Loop that
BellSouth uses to provide retail voice service, with BellSouth using the low
frequency portion of the Loop and WinSonic using the high frequency spectrum (as
defined below) of the Loop.

 
25.3.2
Line Sharing arrangements in service as of October 1, 2003 will be billed at the
rates set forth in the Parties’ Amendment to the Agreement to

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 115 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 26
 

 
implement the Georgia Public Service Commission’s Letter Order dated March 2,
2006 in Docket No.14361-U.

 
25.3.3
For Line Sharing arrangements placed in service between October 2, 2003, and
October 1, 2004 the rates set forth in the Parties’ Amendment to the Agreement
to implement the Georgia Public Service Commission’s Letter Order dated March 2,
2006 in Docket No.14361-U.

 
25.3.4
For Line Sharing arrangements placed on or after October 2, 2004 (whether under
this Agreement only, or under this Agreement and a prior Agreement), the rates
will be the full copper loop rate as set forth in the Parties’ Amendment to the
Agreement to implement the Georgia Public Service Commission’s Letter Order
dated March 2, 2006 in Docket No.14361-U.

 
25.3.5
As of October 2, 2006, the rates for Line Sharing arrangements shall be as set
forth in Exhibit B of this Amendment.

 
25.3.6
The High Frequency Spectrum is defined as the frequency range above the
voiceband on a copper Loop facility carrying analog circuit-switched voiceband
transmissions. Access to the High Frequency Spectrum is intended to allow
WinSonic the ability to provide xDSL data services to the End User for which
BellSouth provides voice services.

 
25.3.7
The High Frequency Spectrum shall be available for any version of xDSL complying
with Spectrum Management Class 5 of ANSI TI.417, American National Standard for
Telecommunications, Spectrum Management for Loop Transmission Systems. BellSouth
will continue to have access to the low frequency portion of the Loop spectrum
(from 300 Hertz to at least 3000 Hertz, and potentially up to 3400 Hertz,
depending on equipment and facilities) for the purposes of providing voice
service.

 

 
WinSonic shall only use xDSL technology that is within the PSD mask for Spectrum
Management Class 5 as found in the abovementioned document.

 
25.3.8
Access to the High Frequency Spectrum requires an unloaded, 2-wire copper Loop.
An unloaded Loop is a copper Loop with no load coils, lowpass filters, range
extenders, DAMLs, or similar devices and minimal bridged taps consistent with
ANSI T1.413 and TI .601.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 116 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 27
 
25.3.9
BellSouth will provide Loop Modification to WinSonic on an existing Loop for
Line Sharing in accordance with procedures as specified in Attachment 2 of this
Agreement. BellSouth is not required to modify a Loop for access to the High
Frequency spectrum if modification of that Loop significantly degrades
BellSouth’s voice service. If WinSonic requests that BellSouth modify a Loop and
such modification significantly degrades the voice services on the Loop,
WinSonic shall pay for the Loop to be restored to its original state.

 
25.3.10
Line Sharing shall only be available on Loops on which BellSouth is also
providing, and continues to provide, analog voice service directly to the End
User. In the event the End User terminates its BellSouth provided voice service
for any reason, or in the event BellSouth disconnects the End User’s voice
service pursuant to its tariffs or applicable law, and WinSonic desires to
continue providing xDSL service on such Loop, WinSonic or the new voice
provider, or both, shall be required to purchase a full stand- alone Loop. In
those cases in which BellSouth no longer provides voice service to the End User
and WinSonic purchases the full stand-alone Loop, WinSonic may elect the type of
Loop it will purchase. WinSonic will pay the appropriate recurring and
nonrecurring rates for such Loop as set forth in the Parties’ Amendment to the
Agreement to implement the Georgia Public Service Commission’s Letter Order
dated March 2, 2006 in Docket No.14361-U. In the event WinSonic purchases a
voice grade Loop, WinSonic acknowledges that such Loop may not remain xDSL
compatible.

 
25.3.11
Only one CLEC shall be permitted access to the High Frequency Spectrum of any
particular Loop.

 
25.3.12
Provisioning of Line Sharing and Splitter Space. BellSouth will provide WinSonic
with access to the High Frequency Spectrum as follows:

 
25.3.12.1
To order High Frequency Spectrum on a particular Loop, WinSonic must have a
Digital Subscriber Line Access Multiplexer (DSLAM) collocated in the central
office that serves the End User of such Loop.

 
25.3.12.2
WinSonic may provide its own splitters or may order splitters in a central
office once it has installed its DSLAM in that central office. BellSouth will
install splitters within thirty-six (36) calendar days of WinSonic’s submission
of an error free Line Splitter Ordering Document (LSOD) to the BellSouth Complex
Resale Support Group.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 117 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 28
 
25.3.12.3
Once a splitter is installed on behalf of WinSonic in a central office in which
WinSonic is located, WinSonic shall be entitled to order the High Frequency
Spectrum on lines served out of that central office. BellSouth will bill and
WinSonic shall pay the electronic or manual ordering charges, as set forth in
Exhibit A of Attachment 2 of the Agreement, as applicable when WinSonic orders
High Frequency Spectrum for End User service.

 
25.3.12.4
Once BellSouth has placed cross-connects on behalf of WinSonic to provide
WinSonic access to the High Frequency Spectrum and chooses to rearrange its
splitter or CLEC pairs, WinSonic may order the rearrangement of its splitter or
cable pairs via “Subsequent Activity”.

 

 
Subsequent Activity is any rearrangement of WinSonic’s cable pairs or splitter
ports after BellSouth has placed cross-connection to provide WinSonic access to
the High Frequency Spectrum. BellSouth shall bill and WinSonic shall pay the
Subsequent Activity charges as set forth in Exhibit A of this Amendment.

 
25.3.13
BellSouth Provided Splitter - Line Sharing. BellSouth will select, purchase,
install, and maintain a central office POTS splitter and provide WinSonic access
to data ports on the splitter. The splitter will route the High Frequency
Spectrum on the circuit to WinSonic’s xDSL equipment in WinSonic’s collocation
space. At least thirty (30) calendar days before making a change in splitter
suppliers, BellSouth will provide WinSonic with a carrier notification letter,
informing WinSonic of change.

 

 
WinSonic shall purchase ports on the splitter in increments of eight (8),
twenty-four (24), or ninety-six (96) ports.

 
25.3.14
BellSouth will install the splitter in (i) a common area close to WinSonic’s
collocation area, if possible; or (ii) in a BellSouth relay rack as close to
WinSonic’s DS0 termination point as possible. For purposes of this section, a
common area is defined as an area in the central office in which both Parties
have access to a common test access point. A Termination Point is defined as the
point of termination for WinSonic on the main distributing frame in the central
office and is not the demarcation point set forth in Attachment 4 of this
Agreement. BellSouth will cross-connect the splitter data ports to a specified
WinSonic DS0 at such time that a WinSonic End User’s service is established.

 
25.3.15
CLEC Provided Splitter - Line Sharing. WinSonic may at its option purchase,
install and maintain central office POTS splitters in its collocation
arrangements. WinSonic may use such splitters to provide xDSL services to its
End Users using the High Frequency Spectrum.

 

 
Existing Collocation rules and procedures and the terms and conditions

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 118 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 29
 

 
relating to Collocation set forth in Attachment 4-Central Office shall apply.

 
25.3.16
Any splitters installed by WinSonic in its collocation arrangement shall comply
with ANSI T1.413, Annex E, or any future ANSI splitter Standards. WinSonic may
install any splitters that BellSouth deploys or permits to be deployed for
itself or any BellSouth affiliate.

 
25.3.17
Ordering - Line Sharing. WinSonic shall use BellSouth’s LSOD to order splitters
from BellSouth and to activate and deactivate DS0 Collocation Connecting
Facility Assignments (CFA) for use with High Frequency Spectrum.

 
25.3.18
BellSouth’s Local Ordering Handbook (LOH) will provide WinSonic the LSR format
to be used when ordering disconnections of the High Frequency Spectrum or
Subsequent Activity.

 
25.3.19
BellSouth will provision High Frequency Spectrum in compliance with BellSouth’s
Products and Services Interval Guide available at BellSouth’s Interconnection
Web site.

 
25.3.20
BellSouth shall test the data portion of the Loop to ensure the continuity of
the wiring for WinSonic’s data.

 
25.3.21
BellSouth will provide WinSonic access to Preordering LMU in accordance with the
terms of this Agreement. BellSouth shall bill and WinSonic shall pay the rates
for such services, as described in Exhibit A of this Amendment.

 
25.3.22
Maintenance and Repair - Line Sharing. WinSonic shall have access for repair and
maintenance purposes to any Loop for which it has access to the High Frequency
Spectrum. WinSonic may test from the collocation space, the Termination Point,
or the NID. BellSouth will be responsible for repairing voice services and the
physical line between the NID at the End User’s premises and the Termination
Point. WinSonic will be responsible for repairing its data services. Each Party
will be responsible for maintaining its own equipment.

 
25.3.23
WinSonic shall inform its End Users to direct data problems to WinSonic, unless
both voice and data services are impaired, in which event WinSonic

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 119 of 277


--------------------------------------------------------------------------------





Attachment 2
Exhibit 4
GA COL Language
Page 30
 

 
should direct the End Users to contact BellSouth. Once a Party has isolated a
trouble to the other Party’s portion of the Loop, the Party isolating the
trouble shall notify the End User that the trouble is on the other Party’s
portion of the Loop.

 
25.3.24
If WinSonic reports a trouble on the High Frequency Spectrum of a Loop and no
trouble actually exists on the BellSouth portion, or BellSouth isolates the
trouble to the physical collocation arrangement belonging to WinSonic, BellSouth
will charge WinSonic for any dispatching and testing (both inside and outside
the CO) required by BellSouth in order to confirm the working status. The rates
charged for no trouble found (NTF) shall be as set forth in Exhibit B of this
Amendment.

 
Version: 3Q06 Standard ICA
07/26/06
CCCS 120 of 277
 


--------------------------------------------------------------------------------







271 ELEMENTS - Georgia
Attachment: 2 Exh B
                   
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
               
Elec
Manually
Manual Svc
Manual Svc
Manual Svc
Manual Svc
 
CATEGORY
RATE ELEMENTS
Interim
Zone
BCS
USOC
RATES($)
per LSR
per LSR
Order vs.
Order vs.
Order vs.
Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
                 
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
               
Rec
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                         
The "Zone" show n in the sections for stand-alone loops or loops as part of a
combination refers to Geographically Deaveraged UNE Zones. To view
Geographically Deaveraged UNE Zone Designations by Central Office, refer to
internet Website:
   
http://www.interconnection.bellsouth.com/become_a_clec/html/interconnection.htm
 
UNBUNDLED EXCHANGE ACCESS LOOP
                                 
4-WIRE DS1 DIGITAL LOOP
                                   
271 - 4-Wire DS1 Digital
Loop - Zone 1
 
1
USL
271UC
85.97
211.72
72.42
38.20
7.19
                 
271 - 4-Wire DS1 Digital
Loop - Zone 2
 
2
USL
271UC
81.27
211.72
72.42
38.20
7.19
                 
271 - 4-Wire DS1 Digital
Loop - Zone 3
 
3
USL
271UC
128.28
211.72
72.42
38.20
7.19
             
COMMINGLING
                                     
COMMINGLING
(Loop as part of a multi-bandw idth commingling arrangement)
                                 
4-Wire DS1 Digital
Loop - Zone 1
       
85.97
211.72
72.42
38.20
7.19
                 
4-Wire DS1 Digital
Loop - Zone 2
       
81.27
211.72
72.42
38.20
7.19
                 
4-Wire DS1 Digital
Loop - Zone 3
       
128.28
211.72
72.42
38.20
7.19
             
LINE SHARING
                                   
NOTE: The Line Sharing monthly recurring rates for all installations completed
on or after October 02, 2003 shall be billed as follow s:
                       
NOTE 2: These line sharing rates are effective Octover 2, 2006
                                 
LINE SHARING
                                 
SPLITTERS-CENTRAL OFFICE BASED
                                   
Line Sharing Splitter, per System 96 Line Capacity w/o test
jack
                                   
(E:10/2/2006)
     
ULS
ULSDA
117.18
243.66
0.00
90.11
0.00
                 
Line Sharing Splitter, per System 24 Line Capacity w/o test
jack
                                   
(E:10/2/2006)
     
ULS
ULSDB
29.30
243.66
0.00
90.11
0.00
                 
Line Sharing Splitter, Per System, 8 Line Capacity w/o test
jack
                                   
(E:10/2/2006)
     
ULS
ULSD8
9.77
243.66
0.00
90.11
0.00
               
END USER ORDERING-CENTRAL OFFICE BASED LINE SHARING
                                   
Line Sharing - per Line Activation (BST Owned splitter)
                                   
(E:10/2/2006)
   
ULS
ULSDT
6.50
24.53
0.00
12.26
0.00
                 
Line Sharing - per Subsequent Activity per Line Rearrangement
                                   
(BST Owned Splitter) (E:10/2/2006)
   
ULS
ULSDS
 
48.91
17.86
22.87
2.28
               
Loop Modification
                                   
Unbundled Loop Modification -- Load Coil/Equipment Removal
                                   
(E:10/2/2006)
   
ULS
ULM2L
 
29.97
                       
Unbundled Loop Modification -- Bridged Tap Removal
                                   
(E:10/2/2006)
   
ULS
ULMBT
 
68.11
                       
MAINTENANCE
                                   
No Trouble Found - per 1/2 hour
increments - Basic
         
80.00
0.00
                     
No Trouble Found - per 1/2 hour
increments - Overtime
         
120.00
0.00
                     
No Trouble Found - per 1/2 hour
increments - Premium
         
160.00
0.00
                 
GA 271
                                         
DS1 Interoffice Channel
Facility Termination (271 standalone)
   
U1TD1
271UA
44.04
110.92
80.20
31.33
21.71
                 
DS1 Interoffice Channel
per mile (271 standalone)
   
U1TD1
1L5UB
0.1417
                         
DS3 Interoffice Channel
Facility Termination (271 standalone)
   
U1TD3
271NA
440.53
320.16
86.24
66.71
52.76
                 
DS3 Interoffice Channel
per mile (271 standalone)
   
U1TD3
1L5NB
3.11
                         
DS3 Local
Loop Facility Termination (271 standalone)
   
UE3
271NC
323.53
1,751.51
131.77
112.80
75.81
                 
DS3 Local
Loop per mile (271 standalone)
   
UE3
1L5NG
13.47
                         
DS1 Interoffice Channel
Facility Termination (271 part
                                   
combination)
     
UNC1X
271UA
44.04
110.92
80.20
31.33
21.71
                 
DS1 Interoffice Channel
per mile (271 part
in combination)
   
UNC1X
1L5UB
0.1417
                         
DS3 Interoffice Channel
Facility Termination (271 part
in
                                   
combination)
       
UNC3X
271NA
440.53
320.16
86.24
66.71
52.76
                 
DS3 Interoffice Channel
per mile (271 part
in combination)
   
UNC3X
1L5NB
3.11
                         
DS3/DS1 Channel
System (271 part in combination)
   
UNC3X
271BS
157.48
0.00
0.00
0.00
0.00
                 
DS3 Local
Loop Facility Termination (271 part
in combination)
   
UNC3X
271NC
323.53
1,751.51
131.77
112.80
75.81
                 
DS3 Local
Loop per mile (271 part in combination)
   
UNC3X
1L5NG
13.47
                         
DS1 Local
Loop
in combination (271 part
in combination)
 
1
UNC1X
271UC
85.97
209.25
70.37
37.87
6.86
                 
DS1 Local
Loop
in combination (271 part
in combination)
 
2
UNC1X
271UC
81.27
209.25
70.37
37.87
6.86
                 
DS1 Local
Loop
in combination (271 part
in combination)
 
3
UNC1X
271UC
128.28
209.25
70.37
37.87
6.86
                 
DS1 COCI (271 part in combination)
     
UNC1X
271UK
9.50
27.30
2.90
16.85
1.04
             

 


Version: 2Q06 Stnd ICA - GA 271 Rates
   
07/26/06
 
Page 1 of 1
 
CCCS 121 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                     
The "Zone" shown in the sections for stand-alone loops or loops as part of a
combination refers to Geographically Deaveraged UNE Zones. To view
Geographically Deaveraged UNE Zone Designations by Central Office, refer to
internet Website:
 
http://www.interconnection.bellsouth.com/become_a_clec/html/interconnection.htm
OPERATIONS SUPPORT SYSTEMS (OSS) - "REGIONAL RATES"
                               
NOTE: (1) CLEC should contact its contract negotiator if it prefers the "state
specific" OSS charges as ordered by the State Commissions. The OSS charges
currently contained in this rate exhibit are the BellSouth "regional" service
ordering charges. CLEC may elect either the state specific Commission ordered
rates for the service ordering charges, or CLEC may elect the regional service
ordering charge, however, CLEC can not obtain a mixture of the two regardless if
CLEC has a interconnection contract established in each of the 9 states.
 
NOTE: (2) Any element that can be ordered electronically will be billed
according to the SOMEC rate listed in this category. Please refer to BellSouth's
Local Ordering Handbook (LOH) to determine if a product can be ordered
electronically. For those elements that cannot be ordered electronically at
present per the LOH, the listed SOMEC rate in this category reflects the charge
that would be billed to a CLEC once electronic ordering capabilities come
on-line for that element. Otherwise, the manual ordering charge, SOMAN, will be
applied to a CLECs bill when it submits an LSR to BellSouth.
   
OSS - Electronic Service Order Charge, Per Local Service
                                 
Request (LSR) - UNE Only
     
SOMEC
 
3.50
0.00
3.50
0.00
               
OSS - Manual Service Order Charge, Per Local Service Request
                                 
(LSR) - UNE Only
     
SOMAN
 
11.71
0.00
6.13
0.00
           
UNE SERVICE DATE ADVANCEMENT CHARGE
         
NOTE: The Expedite charge will be maintained commensurate with BellSouth's FCC
No.1 Tariff, Section 5 as applicable.
                             
UAL, UEANL, UCL,
                                 
UEF, UDC, UDF,
                                 
UEQ, UDL, UENTW,
                                 
UDN, UEA, UHL,
                                 
ULC, USL, U1T12,
                                 
U1T48, U1TD1,
                                 
U1TD3, U1TDX,
                                 
U1TO3, U1TS1,
                                 
U1TVX, UC1BC,
                                 
UC1BL, UC1CC,
                                 
UC1CL, UC1DC,
                                 
UC1DL, UC1EC,
                                 
UC1EL, UC1FC,
                                 
UC1FL, UC1GC,
                                 
UC1GL, UC1HC,
                                 
UC1HL, UDL12,
                                 
UDL48, UDLO3,
                                 
UDLSX, UE3,
                                 
ULD12, ULD48,
                                 
ULDD1, ULDD3,
                                 
ULDDX, ULDO3,
                                 
ULDS1, ULDVX,
                                 
UNC1X, UNC3X,
                                 
UNCDX, UNCNX,
                                 
UNCSX, UNCVX,
                                 
UNLD1, UNLD3,
                                 
UXTD1, UXTD3,
                                 
UXTS1, U1TUC,
                                 
U1TUD, U1TUB,
                           
UNE Expedite Charge per Circuit or Line Assignable USOC, per
   
U1TUA,NTCVG,
                           
Day
   
NTCUD, NTCD1
SDASP
 
200.00
                 
ORDER MODIFICATION CHARGE
                                 
Order Modification Charge (OMC)
         
26.21
0.00
0.00
0.00
               
Order Modification Additional Dispatch Charge (OMCAD)
         
150.00
0.00
0.00
0.00
           
UNBUNDLED EXCHANGE ACCESS LOOP
                               
2-WIRE ANALOG VOICE GRADE LOOP
                                 
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 1
 
1
UEANL
UEAL2
12.08
39.98
9.98
5.61
1.72
               
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 2
 
2
UEANL
UEAL2
17.43
39.98
9.98
5.61
1.72
               
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 3
 
3
UEANL
UEAL2
35.09
39.98
9.98
5.61
1.72
               
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 1
 
1
UEANL
UEASL
12.08
39.98
9.98
5.61
1.72
               
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 2
 
2
UEANL
UEASL
17.43
39.98
9.98
5.61
1.72
           





Version 2Q06 Standard ICA 07/25/06
 
Page 1 of 12
 
CCCS 122 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
2-Wire Analog Voice Grade Loop - Service Level 1- Zone 3
 
3
UEANL
UEASL
35.09
39.98
9.98
5.61
1.72
               
Tag Loop at End User Premise
   
UEANL
URETL
 
8.92
0.88
                   
Loop Testing - Basic 1st Half Hour
   
UEANL
URET1
 
26.64
0.00
                   
Loop Testing - Basic
Additional Half Hour
   
UEANL
URETA
 
15.15
15.15
                   
Manual
Order Coordiantion for UVL-SL1s (per
loop)
   
UEANL
UEAMC
 
18.90
18.90
5.61
1.72
               
Order Coordination for Specified Conversion Time for UVL-SL1
                                 
(per LSR)
   
UEANL
OCOSL
 
57.73
                     
Unbundled Non-Design Voice Loop, billing for BST providing
                                 
make-up (Engineering Information - E.I.)
   
UEANL
UEANM
 
7.29
7.29
                   
CLEC to CLEC Conversion Charge Without Outside Dispatch
                                 
(UVL-SL1)
   
UEANL
UREWO
 
15.75
8.92
5.61
1.72
               
Bulk Migration, per 2 Wire Voice Loop-SL1
   
UEANL
UREPN
 
39.98
9.98
5.61
1.72
               
Bulk Migration Order Coordination, per 2 Wire Voice Loop-SL1
   
UEANL
UREPM
 
18.90
18.90
                 
2-WIRE UNBUNDLED COPPER LOOP - NON-DESIGNED
                                 
2 Wire Unbundled Copper Loop Non-Designed- Zone 1
 
1
UEQ
UEQ2X
11.02
44.69
22.40
                   
2 Wire Unbundled Copper Loop Non-Designed- Zone 2
 
2
UEQ
UEQ2X
12.72
44.69
22.40
                   
2 Wire Unbundled Copper Loop Non-Designed-Zone 3
 
3
UEQ
UEQ2X
20.22
44.69
22.40
                   
Tag Loop at End User Premise
   
UEQ
URETL
 
8.92
0.88
                   
Loop Testing - Basic 1st Half Hour
   
UEQ
URET1
 
26.64
0.00
                   
Loop Testing - Basic
Additional Half Hour
   
UEQ
URETA
 
15.15
15.15
                   
Manual Order Coordination 2 Wire Unbundled Copper Loop -
                                 
Non-Designed (per loop)
   
UEQ
USBMC
 
18.90
18.90
                   
Unbundled Copper Loop - Non-Design, billing for BST providing
                                 
make-up (Engineering Information - E.I.)
   
UEQ
UEQMU
 
7.29
7.29
                   
CLEC to CLEC Conversion Charge Without Outside Dispatch
                                 
(UCL-ND)
   
UEQ
UREWO
 
14.25
7.42
                   
Bulk Migration, per 2 Wire UCL-ND
   
UEQ
UREPN
 
44.69
22.40
                   
Bulk Migration Order Coordination, per 2 Wire UCL-ND
   
UEQ
UREPM
 
18.90
18.90
               
UNBUNDLED EXCHANGE ACCESS LOOP
                               
2-WIRE ANALOG VOICE GRADE LOOP
                                 
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 1
 
1
UEA
UEAL2
13.32
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 2
 
2
UEA
UEAL2
18.66
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 3
 
3
UEA
UEAL2
36.33
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 1
 
1
UEA
UEAR2
13.32
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 2
 
2
UEA
UEAR2
18.66
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 3
 
3
UEA
UEAR2
36.33
79.78
24.62
18.90
7.86
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
UEA
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
UEA
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
UEA
UREWO
 
87.72
36.36
                   
Loop Tagging - Service Level 2 (SL2)
   
UEA
URETL
 
11.19
1.10
                   
Bulk Migration, per 2 Wire Voice Loop-SL2
   
UEA
UREPN
 
79.78
24.62
                   
Bulk Migration Order Coordination, per 2 Wire Voice Loop-SL2
   
UEA
UREPM
 
0.00
0.00
                 
4-WIRE ANALOG VOICE GRADE LOOP
                                 
4-Wire Analog Voice Grade Loop - Zone 1
 
1
UEA
UEAL4
21.04
92.92
28.14
19.50
8.12
               
4-Wire Analog Voice Grade Loop - Zone 2
 
2
UEA
UEAL4
24.49
92.92
28.14
19.50
8.12
               
4-Wire Analog Voice Grade Loop - Zone 3
 
3
UEA
UEAL4
33.40
92.92
28.14
19.50
8.12
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
UEA
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
UEA
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
UEA
UREWO
 
87.72
36.36
               





Version 2Q06 Standard ICA 07/25/06
 
Page 2 of 12
 
CCCS 123 of 277
 

 
 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs. Electronic-
Manual Svc Order vs. Electronic-
Manual Svc Order vs. Electronic-
Manual Svc Order vs. Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
 
2-WIRE ISDN DIGITAL GRADE LOOP
                                 
2-Wire ISDN Digital
Grade Loop - Zone 1
 
1
UDN
U1L2X
21.89
180.06
35.25
18.23
6.97
               
2-Wire ISDN Digital
Grade Loop - Zone 2
 
2
UDN
U1L2X
25.27
180.06
35.25
18.23
6.97
               
2-Wire ISDN Digital
Grade Loop - Zone 3
 
3
UDN
U1L2X
40.17
180.06
35.25
18.23
6.97
               
CLEC to CLEC Conversion Charge without outside dispatch
   
UDN
UREWO
 
120.98
33.04
                 
2-WIRE ASYMMETRICAL DIGITAL SUBSCRIBER LINE
(ADSL)
COMPATIBLE LOOP
                           
2 Wire Unbundled ADSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 1
   
1
UAL
UAL2X
11.23
44.69
31.55
0.00
0.00
               
2 Wire Unbundled ADSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 2
   
2
UAL
UAL2X
12.97
44.69
31.55
0.00
0.00
               
2 Wire Unbundled ADSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 3
   
3
UAL
UAL2X
20.62
44.69
31.55
0.00
0.00
               
2 Wire Unbundled ADSL Loop without manual
service inquiry &
                                 
facility reservaton - Zone 1
   
1
UAL
UAL2W
11.23
44.69
31.55
0.00
0.00
               
2 Wire Unbundled ADSL Loop without manual
service inquiry &
                                 
facility reservaton - Zone 2
   
2
UAL
UAL2W
12.97
44.69
31.55
0.00
0.00
               
2 Wire Unbundled ADSL Loop without manual
service inquiry &
                                 
facility reservaton - Zone 3
   
3
UAL
UAL2W
20.62
44.69
31.55
0.00
0.00
               
CLEC to CLEC Conversion Charge without outside dispatch
   
UAL
UREWO
 
44.69
29.29
                 
2-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE
(HDSL)
COMPATIBLE LOOP
                             
2 Wire Unbundled HDSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 1
   
1
UHL
UHL2X
7.88
44.69
31.55
0.00
0.00
               
2 Wire Unbundled HDSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 2
   
2
UHL
UHL2X
9.09
44.69
31.55
0.00
0.00
               
2 Wire Unbundled HDSL Loop including manual
service inquiry
                                 
& facility reservation - Zone 3
   
3
UHL
UHL2X
14.48
44.69
31.55
0.00
0.00
               
2 Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 1
   
1
UHL
UHL2W
7.88
44.69
31.55
0.00
0.00
               
2 Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 2
   
2
UHL
UHL2W
9.09
44.69
31.55
0.00
0.00
               
2 Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 3
   
3
UHL
UHL2W
14.48
44.69
31.55
0.00
0.00
               
CLEC to CLEC Conversion Charge without outside dispatch
   
UHL
UREWO
 
44.69
31.55
                 
4-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE
(HDSL)
COMPATIBLE LOOP
                             
4 Wire Unbundled HDSL Loop including manual
service inquiry
                                 
and facility reservation - Zone 1
   
1
UHL
UHL4X
10.39
44.69
31.55
0.00
0.00
               
4-Wire Unbundled HDSL Loop including manual
service inquiry
                                 
and facility reservation - Zone 2
   
2
UHL
UHL4X
12.00
44.69
31.55
0.00
0.00
               
4-Wire Unbundled HDSL Loop including manual
service inquiry
                                 
and facility reservation - Zone 3
   
3
UHL
UHL4X
19.07
44.69
31.55
0.00
0.00
               
4-Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 1
   
1
UHL
UHL4W
10.39
44.69
31.55
0.00
0.00
               
4-Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 2
   
2
UHL
UHL4W
12.00
44.69
31.55
0.00
0.00
               
4-Wire Unbundled HDSL Loop without manual
service inquiry
                                 
and facility reservation - Zone 3
   
3
UHL
UHL4W
19.07
44.69
31.55
0.00
0.00
               
CLEC to CLEC Conversion Charge without outside dispatch
   
UHL
UREWO
 
44.69
31.55
                 
4-WIRE DS1 DIGITAL LOOP
                                 
4-Wire DS1 Digital
Loop - Zone 1
 
1
USL
USLXX
49.41
211.72
72.42
38.20
7.19
               
4-Wire DS1 Digital
Loop - Zone 2
 
2
USL
USLXX
52.55
211.72
72.42
38.20
7.19
               
4-Wire DS1 Digital
Loop - Zone 3
 
3
USL
USLXX
68.40
211.72
72.42
38.20
7.19
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS1)
   
USL
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS1)
   
USL
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
USL
UREWO
 
100.91
42.97
                 
4-WIRE 19.2, 56 OR 64 KBPS DIGITAL GRADE LOOP
                                 
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 1
 
1
UDL
UDL2X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 2
 
2
UDL
UDL2X
31.54
196.47
36.96
18.80
7.19
           





Version 2Q06 Standard ICA 07/25/06
 
Page 3 of 12
 
CCCS 124 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 3
 
3
UDL
UDL2X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 1
 
1
UDL
UDL4X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 2
 
2
UDL
UDL4X
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 3
 
3
UDL
UDL4X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 1
 
1
UDL
UDL9X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 2
 
2
UDL
UDL9X
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 3
 
3
UDL
UDL9X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 1
 
1
UDL
UDL19
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 2
 
2
UDL
UDL19
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 3
 
3
UDL
UDL19
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 1
 
1
UDL
UDL56
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 2
 
2
UDL
UDL56
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 3
 
3
UDL
UDL56
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 1
 
1
UDL
UDL64
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 2
 
2
UDL
UDL64
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 3
 
3
UDL
UDL64
42.38
196.47
36.96
18.80
7.19
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
UDL
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
UDL
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
UDL
UREWO
 
101.95
49.66
                 
2-WIRE Unbundled COPPER LOOP
                                 
2-Wire Unbundled Copper Loop-Designed including manual
                                 
service inquiry & facility reservation - Zone 1
 
1
UCL
UCLPB
12.02
44.69
31.55
0.00
0.00
               
2-Wire Unbundled Copper Loop-Designed including manual
                                 
service inquiry & facility reservation - Zone 2
 
2
UCL
UCLPB
13.88
44.69
31.55
0.00
0.00
               
2 Wire Unbundled Copper Loop-Designed including manual
                                 
service inquiry & facility reservation - Zone 3
 
3
UCL
UCLPB
22.07
44.69
31.55
0.00
0.00
               
2-Wire Unbundled Copper Loop-Designed without manual
                                 
service inquiry and facility reservation - Zone 1
 
1
UCL
UCLPW
12.02
44.69
31.55
0.00
0.00
               
2-Wire Unbundled Copper Loop-Designed without manual
                                 
service inquiry and facility reservation - Zone 2
 
2
UCL
UCLPW
13.88
44.69
31.55
0.00
0.00
               
2-Wire Unbundled Copper Loop-Designed without manual
                                 
service inquiry and facility reservation - Zone 3
 
3
UCL
UCLPW
22.07
44.69
31.55
0.00
0.00
               
Order Coordination for Unbundled Copper Loops (per
loop)
   
UCL
UCLMC
 
18.90
18.90
                   
CLEC to CLEC conversion Charge without outside dispatch
   
UCL
UREWO
 
44.69
31.55
                 
4-WIRE COPPER LOOP
                                 
4-Wire Copper Loop-Designed including manual
service inquiry
                                 
and facility reservation - Zone 1
   
1
UCL
UCL4S
16.65
44.69
31.55
0.00
0.00
               
4-Wire Copper Loop-Designed including manual
service inquiry
                                 
and facility reservation - Zone 2
   
2
UCL
UCL4S
19.22
44.69
31.55
0.00
0.00
               
4-Wire Copper Loop-Designed including manual
service inquiry
                                 
and facility reservation - Zone 3
   
3
UCL
UCL4S
30.55
44.69
31.55
0.00
0.00
               
4-Wire Copper Loop-Designed without manual
service inquiry
                                 
and facility reservation - Zone 1
   
1
UCL
UCL4W
16.65
44.69
31.55
0.00
0.00
               
4-Wire Copper Loop-Designed without manual
service inquiry
                                 
and facility reservation - Zone 2
   
2
UCL
UCL4W
19.22
44.69
31.55
0.00
0.00
               
4-Wire Copper Loop-Designed without manual
service inquiry
                                 
and facility reservation - Zone 3
   
3
UCL
UCL4W
30.55
44.69
31.55
0.00
0.00
               
Order Coordination for Unbundled Copper Loops (per
loop)
   
UCL
UCLMC
 
18.90
18.90
                   
CLEC to CLEC conversion Charge without outside dispatch
   
UCL
UREWO
 
44.69
31.55
                         
UEA, UDN, UAL,
                           
Order Coordination for Specified Conversion Time (per LSR)
   
UHL, UDL, USL
OCOSL
 
57.73
                   
Rearrangements
                                 
EEL to UNE-L Retermination, per 2 Wire Unbundled Voice Loop-
                                 
SL2
   
UEA
UREEL
 
79.85
24.65
                   
EEL to UNE-L Retermination, per 4 Wire Unbundled Voice Loop
   
UEA
UREEL
 
79.85
24.65
                   
EEL to UNE-L Retermination, per 2 Wire ISDN Loop
   
UDN
UREEL
 
120.98
33.02
               





Version 2Q06 Standard ICA 07/25/06
 
Page 4 of 12
 
CCCS 125 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
EEL to UNE-L Retermination, per 4 Wire Unmbundled Digital
                                 
Loop
   
UDL
UREEL
 
101.95
49.66
                   
EEL to UNE-L Retermination, per 4 Wire Unbundled DS1 Loop
   
USL
UREEL
 
100.91
42.97
               
UNE LOOP COMMINGLING
                               
2-WIRE ANALOG VOICE GRADE LOOP - COMMINGLING
                                 
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 1
 
1
NTCVG
UEAL2
13.32
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 2
 
2
NTCVG
UEAL2
18.66
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or
                                 
Ground Start Signaling - Zone 3
 
3
NTCVG
UEAL2
36.33
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 1
 
1
NTCVG
UEAR2
13.32
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 2
 
2
NTCVG
UEAR2
18.66
79.78
24.62
18.90
7.86
               
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse
                                 
Battery Signaling - Zone 3
 
3
NTCVG
UEAR2
36.33
79.78
24.62
18.90
7.86
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
NTCVG
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
NTCVG
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
NTCVG
UREWO
 
87.72
36.36
                   
Loop Tagging - Service Level 2 (SL2)
   
NTCVG
URETL
 
11.19
1.10
                 
4-WIRE ANALOG VOICE GRADE LOOP
                                 
4-Wire Analog Voice Grade Loop - Zone 1
 
1
NTCVG
UEAL4
21.04
92.92
28.14
19.50
8.12
               
4-Wire Analog Voice Grade Loop - Zone 2
 
2
NTCVG
UEAL4
24.49
92.92
28.14
19.50
8.12
               
4-Wire Analog Voice Grade Loop - Zone 3
 
3
NTCVG
UEAL4
33.40
92.92
28.14
19.50
8.12
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
NTCVG
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
NTCVG
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
NTCVG
UREWO
 
87.72
36.36
                 
4-WIRE DS1 DIGITAL LOOP - COMMINGLING
                                 
4-Wire DS1 Digital
Loop - Zone 1
 
1
NTCD1
USLXX
49.41
211.72
72.42
38.20
7.19
               
4-Wire DS1 Digital
Loop - Zone 2
 
2
NTCD1
USLXX
52.55
211.72
72.42
38.20
7.19
               
4-Wire DS1 Digital
Loop - Zone 3
 
3
NTCD1
USLXX
68.40
211.72
72.42
38.20
7.19
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS1)
   
NTCD1
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS1)
   
NTCD1
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatch
   
NTCD1
UREWO
 
100.91
42.97
                 
4-WIRE 19.2, 56 OR 64 KBPS DIGITAL GRADE LOOP - COMMINGLING
                               
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 1
 
1
NTCUD
UDL2X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 2
 
2
NTCUD
UDL2X
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 2.4 Kbps - Zone 3
 
3
NTCUD
UDL2X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 1
 
1
NTCUD
UDL4X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 2
 
2
NTCUD
UDL4X
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 4.8 Kbps - Zone 3
 
3
NTCUD
UDL4X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 1
 
1
NTCUD
UDL9X
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 2
 
2
NTCUD
UDL9X
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 3
 
3
NTCUD
UDL9X
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 1
 
1
NTCUD
UDL19
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 2
 
2
NTCUD
UDL19
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital 19.2 Kbps - Zone 3
 
3
NTCUD
UDL19
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 1
 
1
NTCUD
UDL56
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 2
 
2
NTCUD
UDL56
31.54
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 56 Kbps - Zone 3
 
3
NTCUD
UDL56
42.38
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 1
 
1
NTCUD
UDL64
25.81
196.47
36.96
18.80
7.19
               
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 2
 
2
NTCUD
UDL64
31.54
196.47
36.96
18.80
7.19
           





Version 2Q06 Standard ICA 07/25/06
 
Page 5 of 12
 
CCCS 126 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
4 Wire Unbundled Digital
Loop 64 Kbps - Zone 3
 
3
NTCUD
UDL64
42.38
196.47
36.96
18.80
7.19
               
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per
                                 
DS0)
   
NTCUD
URESL
 
5.69
5.69
                   
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per
                                 
DS0)
   
NTCUD
URESP
 
5.69
5.69
                   
CLEC to CLEC Conversion Charge without outside dispatc h
   
NTCUD
UREWO
 
101.95
49.66
                         
NTCVG, NTCUD,
                           
Order Coordination for Specified Conversion Time (per LSR)
   
NTCD1
OCOSL
 
57.73
                 
End-to-End Testing
                             
LOOP MODIFICATION
                                       
UAL, UHL, UCL,
                                 
UEQ, ULS, UEA,
                           
Unbundled Loop Modification, Removal of Load Coils - 2 Wire
   
UEANL, UEPSR,
                           
pair less than or equal to 18k ft, per Unbundled Loop
   
UEPSB
ULM2L
 
0.00
0.00
                   
Unbundled Loop Modification Removal of Load Coils - 4 Wire
                                 
less than or equal to 18K ft, per Unbundled Loop
   
UHL, UCL, UEA
ULM4L
 
0.00
0.00
                           
UAL, UHL, UCL,
                                   
UEQ, ULS, UEA,
                           
Unbundled Loop Modification Removal
of Bridged Tap Removal,
   
UEANL, UEPSR,
                           
per Unbundled Loop
     
UEPSB
ULMBT
 
17.91
                 
SUB-LOOPS
                                   
Sub-Loop Distribution
                                   
Sub-Loop - Per Cross Box Location - CLEC Feeder Facility Set-
                                 
Up
   
UEANL, UEF
USBSA
 
255.51
                     
Sub-Loop - Per Cross Box Location - Per 25 Pair Panel
Set-Up
   
UEANL, UEF
USBSB
 
7.29
                     
Sub-Loop - Per Building Equipment Room - CLEC Feeder
                                 
Facility Set-Up
   
UEANL
USBSC
 
174.92
                     
Sub-Loop - Per Building Equipment Room - Per 25 Pair Panel
                                 
Set-Up
   
UEANL
USBSD
 
51.56
                     
Unbundled Sub-Loops, Riser Cable, 2-Wire per Loop, Working
                                 
and Spare Loop Activation
   
UEANL
USBRC
3.71
28.43
3.85
2.20
0.01
               
Unbundled Sub-Loops, Riser Cable, 4-Wire per Loop, Working
                                 
and Spare Loop Activation
   
UEANL
USBRD
7.90
31.04
4.79
2.27
0.01
               
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop -
                                 
Zone 1
 
1
UEANL
USBN2
7.45
28.43
3.85
2.20
0.01
               
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop -
                                 
Zone 2
 
2
UEANL
USBN2
11.18
28.43
3.85
2.20
0.01
               
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop -
                                 
Zone 3
 
3
UEANL
USBN2
21.46
28.43
3.85
2.20
0.01
               
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop -
                                 
Zone 1
 
1
UEANL
USBN4
6.91
31.04
4.79
2.27
0.01
               
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop -
                                 
Zone 2
 
2
UEANL
USBN4
10.98
31.04
4.79
2.27
0.01
               
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop -
                                 
Zone 3
 
3
UEANL
USBN4
20.32
31.04
4.79
2.27
0.01
               
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
   
UEANL
USBMC
 
18.90
18.90
                   
Sub-Loop 2-Wire Intrabuilding Network Cable (INC)
   
UEANL
USBR2
3.71
28.43
3.85
2.20
0.01
               
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
   
UEANL
USBMC
 
18.90
18.90
                   
Sub-Loop 4-Wire Intrabuilding Network Cable (INC)
   
UEANL
USBR4
7.90
31.04
4.79
2.27
0.01
               
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
   
UEANL
USBMC
 
18.90
18.90
                   
Loop Testing - Basic 1st Half Hour
   
UEANL
URET1
 
26.64
0.00
                   
Loop Testing - Basic Additional Half Hour
   
UEANL
URETA
 
15.15
15.15
                   
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 1
 
1
UEF
UCS2X
6.88
28.43
3.85
2.20
0.01
               
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 2
 
2
UEF
UCS2X
8.32
28.43
3.85
2.20
0.01
               
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 3
 
3
UEF
UCS2X
10.26
28.43
3.85
2.20
0.01
           





Version 2Q06 Standard ICA 07/25/06
 
Page 6 of 12
 
CCCS 127 of 277
 

 
 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
   
UEF
USBMC
 
18.90
18.90
                   
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 1
 
1
UEF
UCS4X
7.55
31.04
4.79
2.27
0.01
               
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 2
 
2
UEF
UCS4X
7.12
31.04
4.79
2.27
0.01
               
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 3
 
3
UEF
UCS4X
10.26
31.04
4.79
2.27
0.01
               
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
   
UEF
USBMC
 
18.90
18.90
                   
Loop tagging Service Level 1, Unbundled Copper Loop, Non-
                                 
Designed and Distribution Subloops
   
UEF, UEANL
URETL
 
8.92
0.88
                   
Loop Testing - Basic 1st Half Hour
   
UEF
URET1
 
26.64
0.00
                   
Loop Testing - Basic Additional Half Hour
   
UEF
URETA
 
15.15
15.15
                 
Unbundled Sub-Loop Modification
                                 
Unbundled Sub-Loop Modification - 2-W Copper Dist Load
                                 
Coil/Equip Removal per 2-W PR
   
UEF
ULM2X
 
0.00
0.00
                   
Unbundled Sub-loop Modification - 4-W Copper Dist Load
                                 
Coil/Equip Removal per 4-W PR
   
UEF
ULM4X
 
0.00
0.00
                   
Unbundled Loop Modification, Removal
of bridge Tap, per
                                 
unbundled loop
     
UEF
ULMBT
 
0.00
0.00
                 
Unbundled Network Terminating Wire
(UNTW)
                                 
Unbundled Network Terminating Wire (UNTW) per Pair
   
UENTW
UENPP
0.5325
25.10
12.27
                 
Network Interface Device (NID)
                                 
Network Interface Device (NID) - 1-2 lines
   
UENTW
UND12
 
32.82
20.67
                   
Network Interface Device (NID) - 1-6 lines
   
UENTW
UND16
 
55.97
43.82
                   
Network Interface Device Cross Connect - 2 W
   
UENTW
UNDC2
 
2.45
2.45
                   
Network Interface Device Cross Connect - 4W
   
UENTW
UNDC4
 
2.45
2.45
               
UNE OTHER, PROVISIONING ONLY - NO RATE
                                       
UAL, UCL, UDC,
                                 
UDL, UDN, UEA,
                                 
UHL, UEANL, UEF,
                                 
UEQ, UENTW,
                                 
NTCVG, NTCUD,
                           
Unbundled Contact Name, Provisioning Only - no rate
   
NTCD1, USL
UNECN
0.00
0.00
                     
Unbundled DS1 Loop - Superframe Format Option - no rate
   
USL, NTCD1
CCOSF
 
0.00
                     
Unbundled DS1 Loop - Expanded Superframe Format option -
                                 
no rate
   
USL, NTCD1
CCOEF
 
0.00
                     
NID - Dispatch and Service Order for NID installation
   
UENTW
UNDBX
0.00
0.00
                     
UNTW Circuit Establishment, Provisioning Only - No Rate
   
UENTW
UENCE
0.00
0.00
                 
LOOP MAKE-UP
                                 
Loop Makeup - Preordering Without Reservation, per working or
                                 
spare facility queried (Manual).
   
UMK
UMKLW
 
15.18
15.18
                   
Loop Makeup - Preordering With Reservation, per spare facility
                                 
queried (Manual).
   
UMK
UMKLP
 
19.83
19.83
                   
Loop Makeup--With or Without Reservation, per working or
                                 
spare facility queried (Mechanized)
   
UMK
UMKMQ
 
0.823
0.823
               
LINE SPLITTING
                               
END USER ORDERING-CENTRAL OFFICE BASED
                                 
Line Splitting - per line activation DLEC owned splitter
   
UEPSR UEPSB
UREOS
0.61
                       
Line Splitting - per line activation BST owned - physical
   
UEPSR UEPSB
UREBP
0.0197
34.43
22.35
10.38
7.34
               
Line Splitting - per line activation BST owned - virtual
   
UEPSR UEPSB
UREBV
0.0188
34.43
22.35
10.38
7.34
             
END USER ORDERING - REMOTE SITE LINE SPLITTING
                                 
Remote Site Shared Loop Line Activation for End Users - CLEC
                                 
Owned Splitter
   
UEPSR UEPSB
URERS
0.61
57.13
23.12
7.11
7.11
               
Remote Site Shared Loop - Subsequent Activity - CLEC Owned
                                 
Splitter
   
UEPSR UEPSB
URERA
 
54.10
21.46
                 
UNBUNDLED EXCHANGE ACCESS LOOP
                               
2-WIRE ANALOG VOICE GRADE LOOP
                                 
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1-
                                 
Line Splitting - CLEC Owned Splitter - Zone 1
 
1
UEPSR UEPSB
UEARS
6.52
28.46
3.85
2.20
0.01
           





Version 2Q06 Standard ICA 07/25/06
 
Page 7 of 12
 
CCCS 128 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1-
                                 
Line Splitting - CLEC Owned Splitter - Zone 2
 
2
UEPSR UEPSB
UEARS
10.18
28.46
3.85
2.20
0.01
               
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1-
                                 
Line Splitting - CLEC Owned Splitter - Zone 3
 
3
UEPSR UEPSB
UEARS
19.51
28.46
3.85
2.20
0.01
             
UNE Loop Rates for Line Splitting
(In Ga. PSC ordered the line splitting loop USOCs match the lower port- loop
combo rates UEPLX)
                     
2-Wire Voice Grade Loop (SL1) for Line Splitting - Zone 1
I
1
UEPSR UEPSB
UEALS
10.98
10.04
7.35
1.37
1.28
               
2-Wire Voice Grade Loop (SL1) for Line Splitting - Zone 1
I
1
UEPSR UEPSB
UEABS
10.98
10.04
7.35
1.37
1.28
               
2-Wire Voice Grade Loop (SL1) for Line Splitting - Zone 2
I
2
UEPSR UEPSB
UEALS
16.30
10.04
7.35
1.37
1.28
               
2-Wire Voice Grade Loop (SL1) for Line Splitting - Zone 2
I
2
UEPSR UEPSB
UEABS
16.30
10.04
7.35
1.37
1.28
               
2-Wire Voice Grade Loop (SL1)for Line Splitting - Zone 3
I
3
UEPSR UEPSB
UEALS
34.73
10.04
7.35
1.37
1.28
               
2-Wire Voice Grade Loop (SL1)for Line Splitting - Zone 3
I
3
UEPSR UEPSB
UEABS
34.73
10.04
7.35
1.37
1.28
             
PHYSICAL COLLOCATION
                                 
Physical
Collocation-2 Wire Cross Connects (Loop) for Line
                                 
Splitting
     
UEPSR UEPSB
PE1LS
0.0202
0.00
0.00
                 
VIRTUAL COLLOCATION
                                 
Virtual Collocation-2 Wire Cross Connects (Loop) for Line
                                 
Splitting
   
UEPSR UEPSB
VE1LS
0.0192
0.00
0.00
0.00
0.00
             
LINE SHARING
                               
SPLITTERS-CENTRAL OFFICE BASED
                                 
Line Sharing Splitter, per System 96 Line Capacity
   
ULS
ULSDA
131.00
0.00
0.00
0.00
0.00
               
Line Sharing Splitter, per System 24 Line Capacity
   
ULS
ULSDB
32.00
0.00
0.00
0.00
0.00
               
Line Sharing Splitter, Per System, 8 Line Capacity
   
ULS
ULSD8
11.00
0.00
0.00
0.00
0.00
               
Line Sharing-DLEC Owned Splitter
in CO-CFA activaton-
                                 
deactivation (per LSOD)
     
ULS
ULSDG
 
72.34
0.00
68.76
0.00
           
LINE SHARING
                                 
END USER ORDERING-CENTRAL OFFICE BASED LINE SHARING
                                 
Line Sharing - per Line Activation (BST Owned splitter)
   
ULS
ULSDC
0.61
10.51
7.70
7.00
4.20
               
Line Sharing - per Line Activation (BST Owned splitter)
   
ULS
ULSDT
0.61
10.51
7.70
7.00
4.20
               
Line Sharing - per Subsequent Activity per Line
                                 
Rearrangement(BST Owned Splitter
   
ULS
ULSDS
 
36.23
13.23
16.94
1.69
               
Line Sharing - per Subsequent Activity per Line
                                 
Rearrangement(BST Owned Splitter
   
ULS
ULSCS
 
36.23
13.23
16.94
1.69
               
Line Sharing - per Line Activation (DLEC owned Splitter)
   
ULS
ULSCC
 
29.88
16.28
12.08
7.34
               
Line Sharing - per Line Activation (DLEC owned Splitter)
   
ULS
ULSCT
 
29.88
16.28
12.08
7.34
             
REMOTE SITE HIGH FREQUENCY SPECTRUM
                               
SPLITTERS-REMOTE SITE
                                 
Remote Site Line Share BellSouth Owned Splitter, 24 Port
   
ULS
ULSRB
31.64
90.65
 
64.74
                 
Remote Site Line Share Line Activationfor End User Served at
                                 
RS, BST Splitter
   
ULS
ULSRT
 
43.54
17.28
6.82
3.82
               
Remote Site Line Share Cable Pair Activation CLEC Owned at
                                 
RS and Deactivation
   
ULS
ULSTG
 
75.02
 
47.17
             
UNBUNDLED DEDICATED TRANSPORT
                               
INTEROFFICE CHANNEL - DEDICATED TRANSPORT
                                 
Interoffice Channel
- 2-Wire Voice Grade - per mile
   
U1TVX
1L5XX
0.0059
                       
Interoffice Channel
- 2-Wire Voice Grade - Facility Termination
   
U1TVX
U1TV2
13.15
48.41
19.46
16.56
4.99
               
Interoffice Channel
- 2-Wire Voice Grade Rev Bat. - per mile
   
U1TVX
1L5XX
0.0059
                       
Interoffice Channel
- 2-Wire VG Rev Bat. - Facility Termination
   
U1TVX
U1TR2
13.15
48.41
19.46
16.56
4.99
               
Interoffice Channel
- 4-Wire Voice Grade - per mile
   
U1TVX
1L5XX
0.0059
                       
Interoffice Channel
- 4- Wire Voice Grade - Facility Termination
   
U1TVX
U1TV4
11.01
48.41
19.46
16.56
4.99
               
Interoffice Channel
- 56 kbps - per mile
   
U1TDX
1L5XX
0.0059
                       
Interoffice Channel
- 56 kbps - Facility Termination
   
U1TDX
U1TD5
8.00
48.41
19.46
16.56
4.99
               
Interoffice Channel
- 64 kbps - per mile
   
U1TDX
1L5XX
0.0059
                       
Interoffice Channel
- 64 kbps - Facility Termination
   
U1TDX
U1TD6
8.00
48.41
19.46
16.56
4.99
               
Interoffice Channel
- DS1 - per mile
   
U1TD1
1L5XX
0.1199
                       
Interoffice Channel
- DS1 - Facility Termination
   
U1TD1
U1TF1
34.93
110.92
80.20
31.33
21.71
               
Interoffice Channel
- DS3 - per mile
   
U1TD3
1L5XX
2.63
                       
Interoffice Channel
- DS3 - Facility Termination
   
U1TD3
U1TF3
349.42
320.16
86.24
66.71
52.76
           





Version 2Q06 Standard ICA 07/25/06
 
Page 8 of 12
 
CCCS 129 of 277
 

--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Interoffice Channel
- STS-1 - per mile
   
U1TS1
1L5XX
2.63
                       
Interoffice Channel
- STS-1 - Facility Termination
   
U1TS1
U1TFS
366.43
320.16
86.24
66.71
52.76
             
UNBUNDLED DARK FIBER
                                 
Dark Fiber - Interoffice Transport, Per Four Fiber Strands, Per
                                 
Route Mile Or Fraction Thereof
   
UDF, UDFCX
1L5DF
24.17
                       
Dark Fiber - Interoffice Transport, Per Four Fiber Strands, Per
                                 
Route Mile Or Fraction Thereof
   
UDF, UDFCX
UDF14
 
1,774.79
89.66
73.57
18.69
           
HIGH CAPACITY UNBUNDLED LOCAL LOOP
                               
DS-3/STS-1 UNBUNDLED LOCAL LOOP - Stand Alone
                                 
DS3 Unbundled Local
Loop - per mile
   
UE3
1L5ND
11.40
                       
DS3 Unbundled Local
Loop - Facility Termination
   
UE3
UE3PX
258.44
1,751.51
131.77
112.80
75.81
               
STS-1Unbundled Local
Loop - per mile
   
UDLSX
1L5ND
11.40
                       
STS-1 Unbundled Local
Loop - Facility Termination
   
UDLSX
UDLS1
349.42
1,751.51
131.77
112.80
75.81
           
ENHANCED EXTENDED LINK (EELs)
                               
Network Elements Used in Combinations
                                 
2-Wire VG Loop (SL2) in Combination - Zone 1
 
1
UNCVX
UEAL2
13.32
195.75
36.35
18.40
6.86
               
2-Wire VG Loop (SL2) in Combination - Zone 2
 
2
UNCVX
UEAL2
18.66
195.75
36.35
18.40
6.86
               
2-Wire VG Loop (SL2) in Combination - Zone 3
 
3
UNCVX
UEAL2
36.33
195.75
36.35
18.40
6.86
               
4-Wire Analog Voice Grade Loop in Combination - Zone 1
 
1
UNCVX
UEAL4
21.04
195.75
36.35
18.40
6.86
               
4-Wire Analog Voice Grade Loop in Combination - Zone 2
 
2
UNCVX
UEAL4
24.49
195.75
36.35
18.40
6.86
               
4-Wire Analog Voice Grade Loop in Combination - Zone 3
 
3
UNCVX
UEAL4
33.40
195.75
36.35
18.40
6.86
               
2-Wire ISDN Loop in Combination - Zone 1
 
1
UNCNX
U1L2X
22.73
195.75
36.35
18.40
6.86
               
2-Wire ISDN Loop in Combination - Zone 2
 
2
UNCNX
U1L2X
29.11
195.75
36.35
18.40
6.86
               
2-Wire ISDN Loop in Combination - Zone 3
 
3
UNCNX
U1L2X
46.42
195.75
36.35
18.40
6.86
               
4-Wire 56Kbps Digital
Grade Loop in Combination - Zone 1
 
1
UNCDX
UDL56
25.81
195.75
36.35
18.40
6.86
               
4-Wire 56Kbps Digital
Grade Loop in Combination - Zone 2
 
2
UNCDX
UDL56
31.54
195.75
36.35
18.40
6.86
               
4-Wire 56Kbps Digital
Grade Loop in Combination - Zone 3
 
3
UNCDX
UDL56
42.38
195.75
36.35
18.40
6.86
               
4-Wire 64Kbps Digital
Grade Loop in Combination - Zone 1
 
1
UNCDX
UDL64
25.81
195.75
36.35
18.40
6.86
               
4-Wire 64Kbps Digital
Grade Loop in Combination - Zone 2
 
2
UNCDX
UDL64
31.54
195.75
36.35
18.40
6.86
               
4-Wire 64Kbps Digital
Grade Loop in Combination - Zone 3
 
3
UNCDX
UDL64
42.38
195.75
36.35
18.40
6.86
               
4-Wire DS1 Digital
Loop in Combination - Zone 1
 
1
UNC1X
USLXX
49.41
209.25
70.37
37.87
6.86
               
4-Wire DS1 Digital
Loop in Combination - Zone 2
 
2
UNC1X
USLXX
52.55
209.25
70.37
37.87
6.86
               
4-Wire DS1 Digital
Loop in Combination - Zone 3
 
3
UNC1X
USLXX
68.40
209.25
70.37
37.87
6.86
               
DS3 Local Loop in combination - per mile
   
UNC3X
1L5ND
11.40
                       
DS3 Local Loop in combination - Facility Termination
   
UNC3X
UE3PX
258.44
1,259.23
628.22
41.49
20.74
               
STS-1 Local Loop in combination - per mile
   
UNCSX
1L5ND
11.40
                       
STS-1 Local Loop in combination - Facility Termination
   
UNCSX
UDLS1
349.42
1,259.23
628.22
41.49
20.74
               
Interoffice Channel
in combination - 2-wire VG - per mile
   
UNCVX
1L5XX
0.0059
                       
Interoffice Channel
in combination - 2-wire VG - Facility
                                 
Termination
     
UNCVX
U1TV2
13.15
66.47
33.57
43.38
27.57
               
Interoffice Channel
in combination - 4-wire VG - per mile
   
UNCVX
1L5XX
0.0059
                       
Interoffice Channel
in combination - 4-wire VG - Facility
                                 
Termination
     
UNCVX
U1TV4
10.78
66.47
33.57
43.38
27.57
               
Interoffice Channel
in combination - 4-wire 56 kbps - per mile
   
UNCDX
1L5XX
0.0059
                       
Interoffice Channel
in combination - 4-wire 56 kbps - Facility
                                 
Termination
     
UNCDX
U1TD5
8.00
66.47
33.57
43.38
27.57
               
Interoffice Channel
in combination - 4-wire 64 kbps - per mile
   
UNCDX
1L5XX
0.0059
                       
Interoffice Channel
in combination - 4-wire 64 kbps - Facility
                                 
Termination
     
UNCDX
U1TD6
8.00
66.47
33.57
43.38
27.57
               
Interoffice Channel
in combination - DS1 - per mile
   
UNC1X
1L5XX
0.1199
                       
Interoffice Channel
in combination - DS1 Facility Termination
   
UNC1X
U1TF1
34.93
87.67
45.69
43.76
27.95
               
Interoffice Channel
in combination - DS3 - per mile
   
UNC3X
1L5XX
2.63
                       
Interoffice Channel
in combination - DS3 - Facility Termination
   
UNC3X
U1TF3
349.42
325.59
76.99
49.51
32.85
               
Interoffice Channel
in combination - STS-1 - per mile
   
UNCSX
1L5XX
2.63
                       
Interoffice Channel
in combination - STS-1 Facility Termination
   
UNCSX
U1TFS
366.43
325.59
76.99
49.51
32.85
           
ADDITIONAL NETWORK ELEMENTS
                               
Optional Features & Functions:
                                       
U1TD1,
                           
Clear Channel Capability Extended Frame Option - per DS1
I
 
ULDD1,UNC1X
CCOEF
 
0.00
0.00
               





Version 2Q06 Standard ICA 07/25/06
 
Page 9 of 12
 
CCCS 130 of 277
 

--------------------------------------------------------------------------------


 


UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
         
U1TD1,
                           
Clear Channel Capability Super FrameOption - per DS1
I
 
ULDD1,UNC1X
CCOSF
 
0.00
0.00
                   
Clear Channel Capability (SF/ESF) Option - Subsequent
   
ULDD1, U1TD1,
                           
Activity - per DS1
I
 
UNC1X, USL
NRCCC
 
184.62
23.78
2.03
0.79
                     
U1TD3, ULDD3,
                           
C-bit Parity Option - Subsequent Activity - per DS3
i
 
UE3, UNC3X
NRCC3
 
218.74
7.66
0.7591
0.00
               
DS1/DS0 Channel
System
   
UNC1X
MQ1
71.23
86.01
0.00
0.00
0.00
               
DS3/DS1Channel
System
   
UNC3X, UNCSX
MQ3
124.39
0.00
0.00
0.00
0.00
               
Voice Grade COCI in combination
   
UNCVX
1D1VG
0.479
27.30
2.90
16.85
1.04
               
Voice Grade COCI - for Stand Alone Local Loop
   
UEA
1D1VG
0.479
27.30
2.90
16.85
1.04
               
Voice Grade COCI - for connection to a channelized DS1 Local
                                 
Channel in the same SWC as collocation
   
U1TUC
1D1VG
0.479
27.30
2.90
16.85
1.04
               
OCU-DP COCI (2.4-64kbs) in combination
   
UNCDX
1D1DD
1.02
27.30
2.90
16.85
1.04
               
OCU-DP COCI (2.4-64kbs) - for Stand Alone Local Loop
   
UDL
1D1DD
1.02
27.30
2.90
16.85
1.04
               
OCU-DP COCI (2.4-64kbs) - for connection to a channelized
                                 
DS1 Local Channel in the same SWC as collocation
   
U1TUD
1D1DD
1.02
27.30
2.90
16.85
1.04
               
2-wire ISDN COCI (BRITE) in combination
   
UNCNX
UC1CA
1.70
27.30
2.90
16.85
1.04
               
2-wire ISDN COCI (BRITE) - for a Local Loop
   
UDN
UC1CA
1.70
27.30
2.90
16.85
1.04
               
2-wire ISDN COCI (BRITE) - for connection to a channelized
                                 
DS1 Local Channel in the same SWC as collocation
   
U1TUB
UC1CA
1.70
27.30
2.90
16.85
1.04
               
DS1 COCI in combination
   
UNC1X
UC1D1
7.50
27.30
2.90
16.85
1.04
               
DS1 COCI - for Stand Alone Local Channel
   
ULDD1
UC1D1
7.50
27.30
2.90
16.85
1.04
               
DS1 COCI - for Stand Alone Interoffice Channel
   
U1TD1
UC1D1
7.50
27.30
2.90
16.85
1.04
               
DS1 COCI - for Stand Alone Local Loop
   
USL
UC1D1
7.50
27.30
2.90
16.85
1.04
               
DS1 COCI - for connection to a channelized DS1 Local Channel
                                 
in the same SWC as collocation
   
U1TUA
UC1D1
7.50
27.30
2.90
16.85
1.04
                     
UNCVX, UNCDX,
                                 
UNC1X, UNC3X,
                                 
UNCSX, UDFCX,
                                 
XDH1X, HFQC6,
                                 
XDD2X, XDV6X,
                                 
XDDFX, XDD4X,
                           
Wholesale - UNE, Switch-As-Is Conversion Charge
   
HFRST
UNCCC
 
5.69
5.69
6.60
6.60
                     
U1TVX, U1TDX,
                           
Unbundled Misc Rate Element, SNE SAI, Single Network
   
U1TD1, U1TD3,
                           
Element - Switch As Is Non-recurring Charge, per circuit (LSR)
I
 
U1TS1, UDF, UE3
URESL
 
36.95
16.17
                   
Unbundled Misc Rate Element, SNE SAI, Single Network
   
U1TVX, U1TDX,
                           
Element - Switch As Is Non-recurring Charge, incremental
   
U1TD1, U1TD3,
                           
charge per circuit on a spreadsheet
i
 
U1TS1, UDF, UE3
URESP
 
1.49
1.49
                 
Access to DCS - Customer Reconfiguration
(FlexServ)
                                 
Customer Reconfiguration Establishment
         
1.40
 
1.63
                 
DS1 DCS Termination with DS0 Switching
       
20.08
24.87
18.91
15.02
11.94
               
DS1 DCS Termination with DS1 Switching
       
7.24
18.16
12.19
11.13
8.05
               
DS3 DCS Termination with DS1 Switching
       
128.34
24.87
18.91
15.02
11.94
             
Node
(SynchroNet)
                                   
Node per month
   
UNCDX
UNCNT
13.98
                     
Service Rearrangements
                                       
U1TVX, U1TDX,
                                 
UEA, UDL, U1TUC,
                                 
U1TUD, U1TUB,
                                 
ULDVX, ULDDX,
                           
NRC - Change in Facility Assignment per circuit Service
   
UNCVX, UNCDX,
                           
Rearrangement
I
 
UNC1X
URETD
 
100.91
42.97
                         
U1TVX, U1TDX,
                                 
UEA, UDL, U1TUC,
                                 
U1TUD, U1TUB,
                                 
ULDVX, ULDDX,
                           
NRC - Change in Facility Assignment per circuit Project
   
UNCVX, UNCDX,
                           
Management (added to CFA per circuit if project managed)
I
 
UNC1X
URETB
 
3.68
3.68
               





Version 2Q06 Standard ICA 07/25/06
 
Page 10 of 12
 
CCCS 131 of 277
 

--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
NRC - Order Coordination Specific Time - Dedicated Transport
I
 
UNC1X, UNC3X
OCOSR
 
18.89
18.89
                   
UNE Reconfiguration Change Charge per Circuit
I
 
UNC1X
URERC
 
35.00
35.00
                   
UNE Reconfiguration Change Charge per Circuit Project
                                 
Managed
I
 
UNC1X
URERP
 
3.68
3.68
               
COMMINGLING
                                       
UNCVX, UNCDX,
                                 
UNC1X, UNC3X,
                                 
UNCSX, U1TD1,
                                 
U1TD3, U1TS1,
                                 
UE3, UDLSX,
                                 
U1TVX, U1TDX,
                                 
U1TUB, ULDVX,
                                 
ULDD1, ULDD3,
                           
Commingling Authorization
   
ULDS1
CMGAU
0.00
0.00
0.00
0.00
0.00
             
Commingled
(UNE part of single bandwidth circuit and interfaces)
                                 
Commingled VG COCI
   
XDV2X, NTCVG
1D1VG
0.479
27.30
2.90
16.85
1.04
               
Commingled Digital
COCI
   
XDV6X, NTCUD
1D1DD
1.02
27.30
2.90
16.85
1.04
               
Commingled ISDN COCI
   
XDD4X
UC1CA
1.70
27.30
2.90
16.85
1.04
               
Commingled 2-wire VG Interoffice Channel
   
XDV2X
U1TV2
13.15
66.47
33.57
43.38
27.57
               
Commingled 4-wire VG Interoffice Channel
   
XDV6X
U1TV4
10.78
66.47
33.57
43.38
27.57
               
Commingled 56kbps Interoffice Channel
   
XDD4X
U1TD5
8.00
66.47
33.57
43.38
27.57
               
Commingled 64kbps Interoffice Channel
   
XDD4X
U1TD6
8.00
66.47
33.57
43.38
27.57
                       
XDV2X, XDV6X,
                           
Commingled VG/DS0 Interoffice Channel
Mileage
   
XDD4X
1L5XX
0.0059
                       
Commingled 2-wire Local Loop Zone 1
 
1
XDV2X
UEAL2
13.32
195.75
36.35
18.40
6.86
               
Commingled 2-wire Local Loop Zone 2
 
2
XDV2X
UEAL2
18.66
195.75
36.35
18.40
6.86
               
Commingled 2-wire Local Loop Zone 3
 
3
XDV2X
UEAL2
36.33
195.75
36.35
18.40
6.86
               
Commingled 4-wire Local Loop Zone 1
 
1
XDV6X
UEAL4
21.04
195.75
36.35
18.40
6.86
               
Commingled 4-wire Local Loop Zone 2
 
2
XDV6X
UEAL4
24.49
195.75
36.35
18.40
6.86
               
Commingled 4-wire Local Loop Zone 3
 
3
XDV6X
UEAL4
33.40
195.75
36.35
18.40
6.86
               
Commingled 56kbps Local Loop Zone 1
 
1
XDD4X
UDL56
25.81
195.75
36.35
18.40
6.86
               
Commingled 56kbps Local Loop Zone 2
 
2
XDD4X
UDL56
31.54
195.75
36.35
18.40
6.86
               
Commingled 56kbps Local Loop Zone 3
 
3
XDD4X
UDL56
42.38
195.75
36.35
18.40
6.86
               
Commingled 64kbps Local Loop Zone 1
 
1
XDD4X
UDL64
25.81
195.75
36.35
18.40
6.86
               
Commingled 64kbps Local Loop Zone 2
 
2
XDD4X
UDL64
31.54
195.75
36.35
18.40
6.86
               
Commingled 64kbps Local Loop Zone 3
 
3
XDD4X
UDL64
42.38
195.75
36.35
18.40
6.86
               
Commingled ISDN Local Loop Zone 1
 
1
XDD4X
U1L2X
22.73
195.75
36.35
18.40
6.86
               
Commingled ISDN Local Loop Zone 2
 
2
XDD4X
U1L2X
29.11
195.75
36.35
18.40
6.86
               
Commingled ISDN Local Loop Zone 3
 
3
XDD4X
U1L2X
46.42
195.75
36.35
18.40
6.86
               
Commingled DS1 COCI
   
XDH1X, NTCD1
UC1D1
7.50
27.30
2.90
16.85
1.04
               
Commingled DS1 Interoffice Channel
   
XDH1X
U1TF1
34.93
87.67
45.69
43.76
27.95
               
Commingled DS1 Interoffice Channel
Mileage
   
XDH1X
1L5XX
0.1199
                       
Commingled DS1/DS0 Channel
System
   
XDH1X
MQ1
71.23
86.01
0.00
0.00
0.00
               
Commingled DS1 Local Loop Zone 1
 
1
XDH1X
USLXX
49.41
209.25
70.37
37.87
6.86
               
Commingled DS1 Local Loop Zone 2
 
2
XDH1X
USLXX
52.55
209.25
70.37
37.87
6.86
               
Commingled DS1 Local Loop Zone 3
 
3
XDH1X
USLXX
68.40
209.25
70.37
37.87
6.86
               
Commingled DS3 Local Loop
   
HFQC6
UE3PX
258.44
1,751.51
131.77
112.80
75.81
               
Commingled DS3/STS-1 Local Loop Mileage
   
HFQC6, HFRST
1L5ND
11.40
                       
Commingled STS-1 Local Loop
   
HFRST
UDLS1
349.42
1,751.51
131.77
112.80
75.81
               
Commingled DS3/DS1 Channel
System
   
HFQC6
MQ3
124.39
0.00
0.00
0.00
0.00
               
Commingled DS3 Interoffice Channel
   
HFQC6
U1TF3
349.42
325.59
76.99
49.51
32.85
               
Commingled DS3 Interoffice Channel
Mileage
   
HFQC6
1L5XX
2.63
                       
Commingled STS-1Interoffice Channel
   
HFRST
U1TFS
366.43
325.59
76.99
49.51
32.85
               
Commingled STS-1Interoffice Channel
Mileage
   
HFRST
1L5XX
2.63
                       
Commingled Dark Fiber - Interoffice Transport, Per Four Fiber
                                 
Strands, Per Route Mile Or Fraction Thereof
   
HEQDL
1L5DF
24.17
                       
Commingled Dark Fiber - Interoffice Transport, Per Four Fiber
                                 
Strands, Per Route Mile Or Fraction Thereof
   
HEQDL
UDF14
 
1,774.79
89.66
73.57
18.69
               
UNE to Commingled Conversion Tracking
   
XDH1X, HFQC6
CMGUN
0.00
0.00
0.00
0.00
0.00
           





Version 2Q06 Standard ICA 07/25/06
 
Page 11 of 12
 
CCCS 132 of 277
 

--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh A
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
SPA to Commingled Conversion Tracking
   
XDH1X, HFQC6
CMGSP
0.00
0.00
0.00
0.00
0.00
           
LNP Query Service
                                 
LNP Charge Per query
       
0.0008034
                       
LNP Service Establishment Manual
         
12.49
 
11.09
                 
LNP Service Provisioning with Point Code Establishment
         
574.87
293.68
251.47
184.91
           
911 PBX LOCATE
                               
911 PBX LOCATE DATABASE CAPABILITY
                                 
Service Establishment per CLEC per End User Account
   
9PBDC
9PBEU
 
1,825.00
                     
Changes to TN Range or Customer Profile
   
9PBDC
9PBTN
 
182.67
                     
Per Telephone Number (Monthly)
   
9PBDC
9PBMM
0.07
                       
Change Company (Service Provider) ID
   
9PBDC
9PBPC
 
536.23
                     
PBX Locate Service Support per CLEC (Monthlt)
   
9PBDC
9PBMR
176.96
                       
Service Order Charge
   
9PBDC
9PBSC
 
11.73
                   
911 PBX LOCATE TRANSPORT COMPONENT
                               
See Att 3
                             



Note: Rates displaying an "I" in Interim column are interim as a result of a
Commission order. 


Version 2Q06 Standard ICA 07/25/06
 
Page 12 of 12
 
CCCS 133 of 277
 

 


--------------------------------------------------------------------------------



 


UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh. B
 
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES ($)
Svc Order Submitted Elec per LSR
Svc Order Submitted Manually per LSR
Incremental Charge -Manual Svc Order vs. Electronic-1st
Incremental Charge -Manual Svc Order vs. Electronic-Add'l
Incremental Charge -Manual Svc Order vs. Electronic-Disc 1st
Incremental Charge -Manual Svc Order vs. Electronic-Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates ($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                   
UNBUNDLED EXCHANGE ACCESS LOOP
                               
2-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP
                             
2 Wire Unbundled HDSL Loop including manual service inquiry & facility
reservation - Zone 1
I
1
UHL
UHL2X
9.06
                       
2 Wire Unbundled HDSL Loop including manual service inquiry & facility
reservation - Zone 2
I
2
UHL
UHL2X
10.45
                       
2 Wire Unbundled HDSL Loop including manual service inquiry & facility
reservation - Zone 3
I
3
UHL
UHL2X
16.65
                       
2 Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 1
I
1
UHL
UHL2W
9.06
                       
2 Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 2
I
2
UHL
UHL2W
10.45
                       
2 Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 3
I
3
UHL
UHL2W
16.65
                     
4-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP
                             
4 Wire Unbundled HDSL Loop including manual service inquiry and facility
reservation - Zone 1
I
1
UHL
UHL4X
11.95
                       
4-Wire Unbundled HDSL Loop including manual service inquiry and facility
reservation - Zone 2
I
2
UHL
UHL4X
13.80
                       
4-Wire Unbundled HDSL Loop including manual service inquiry and facility
reservation - Zone 3
I
3
UHL
UHL4X
21.93
                       
4-Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 1
I
1
UHL
UHL4W
11.95
                       
4-Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 2
I
2
UHL
UHL4W
13.80
                       
4-Wire Unbundled HDSL Loop without manual service inquiry and facility
reservation - Zone 3
I
3
UHL
UHL4W
21.93
                     
4-WIRE DS1 DIGITAL LOOP
                                 
4-Wire DS1 Digital Loop - Zone 1
 
1
USL
USLXX
56.82
                       
4-Wire DS1 Digital Loop - Zone 2
 
2
USL
USLXX
60.43
                       
4-Wire DS1 Digital Loop - Zone 3
 
3
USL
USLXX
78.66
                   
HIGH CAPACITY UNBUNDLED LOCAL LOOP
                                 
High Capacity Unbundled Local Loop - DS3 - Per Mile per month
   
UE3
1L5ND
13.11
                       
High Capacity Unbundled Local Loop - DS3 - Facility Termination per month
   
UE3
UE3PX
297.21
                       
High Capacity Unbundled Local Loop - STS-1 - Per Mile per month
   
UDLSX
1L5ND
13.11
                       
High Capacity Unbundled Local Loop - STS-1 - Facility Termination per month
   
UDLSX
UDLS1
401.83
                   
UNBUNDLED DEDICATED TRANSPORT
                               
INTEROFFICE CHANNEL - DEDICATED TRANSPORT
                                 
Interoffice Channel - Dedicated Channel - DS1 - Per Mile per month
   
U1TD1
1L5XX
0.1379
                       
Interoffice Channel - Dedicated Tranport - DS1 - Facility Termination
   
U1TD1
U1TF1
40.17
                       
Interoffice Channel - Dedicated Transport - DS3 - Per Mile per month
   
U1TD3
1L5XX
3.02
                       
Interoffice Channel - Dedicated Transport - DS3 - Facility Termination per month
   
U1TD3
U1TF3
401.83
                       
Interoffice Channel - Dedicated Transport - STS-1 - Per Mile per month
   
U1TS1
1L5XX
3.02
                       
Interoffice Channel - Dedicated Transport - STS-1 - Facility Termination
   
U1TS1
U1TFS
421.39
                   
ENHANCED EXTENDED LINK (EELs)
                             



NOTE: The monthly recurring and non-recurring charges below will apply and the
Switch-As-Is Charge will not apply for UNE combinations provisioned as '
Ordinarily Combined' Network Elements.
NOTE: The monthly recurring and the Switch-As-Is Charge and not the
non-recurring charges below will apply for UNE combinations provisioned as '
Currently Combined' Network Elements.
EXTENDED 4-WIRE DS1 DIGITAL EXTENDED LOOP WITH DEDICATED DS1 INTEROFFICE
TRANSPORT



     
Version: 2Q06 Standard ICA 06/13/06
 
Page 1 of 2
   
CCCS 134 of 277
 

 


--------------------------------------------------------------------------------







UNBUNDLED NETWORK ELEMENTS - Georgia
Attachment: 2 Exh. B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES
($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
 
Nonrecurring Disconnect
OSS Rates ($)
             
First
Add'l
 
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
4-Wire DS1 Digital
Loop in Combination - Zone 1
 
1
UNC1X
USLXX
56.82
                         
4-Wire DS1 Digital
Loop in Combination - Zone 2
 
2
UNC1X
USLXX
60.43
                         
4-Wire DS1 Digital
Loop in Combination - Zone 3
 
3
UNC1X
USLXX
78.66
                         
Interoffice Transport - Dedicated - DS1 combination - Per Mile
                                   
per month
   
UNC1X
1L5XX
0.1379
                         
Interoffice Transport - Dedicated - DS1 combination - Facility
                                   
Termination per month
   
UNC1X
U1TF1
40.17
                       
EXTENDED DS3 DIGITAL EXTENDED LOOP WITH DEDICATED DS3 INTEROFFICE TRANSPORT
                             
DS3 Local Loop in combination - per mile per month
   
UNC3X
1L5ND
13.11
                         
DS3 Local Loop in combination - Facility Termination per month
   
UNC3X
UE3PX
297.21
                         
Interoffice Transport - Dedicated - DS3 - Per Mile per month
   
UNC3X
1L5XX
3.02
                         
Interoffice Transport - Dedicated - DS3 combination - Facility
                                   
Termination per month
   
UNC3X
U1TF3
401.83
                       
EXTENDED STS-1 DIGITAL EXTENDED LOOP WITH DEDICATED STS-1 INTEROFFICE TRANSPORT
                             
STS-1 Local Loop in combination - per mile per month
   
UNCSX
1L5ND
13.11
                         
STS-1 Local Loop in combination - Facility Termination per
                                   
month
   
UNCSX
UDLS1
401.83
                         
Interoffice Transport - Dedicated - STS-1 combination - per mile
                                   
per month
   
UNCSX
1L5XX
3.02
                         
Interoffice Transport - Dedicated - STS-1 combination - Facility
                                   
Termination per month
   
UNCSX
U1TFS
421.39
                     





Version: 2Q06 Standard ICA 06/13/06
 
Page 2 of 2
 
CCCS 135 of 277
 

 

--------------------------------------------------------------------------------


 


Attachment 2
Exhibit C
Page 1




       
December 2004 Data with FBC count as of Dec 5
       
Interoffice
           
Transport
High Capacity Loops
     
Number of
             
FB
           
Total
Collocators
   
No
No
   
Business
if 3 or
   
Impairment Impairment
State
Wire Center
Lines
Greater
Tier 1
Tier 2
for DS3
for DS1
AL
BRHMALMT
39,078
-
X
     
AL
HNVIALMT
26,690
-
 
X
   
AL
MOBLALAZ
20,101
5
X
     
AL
MTGMALDA
32,752
-
 
X
   
AL
MTGMALMT
27,528
-
 
X
   
FL
BCRTFLBT
26,601
-
 
X
   
FL
BCRTFLMA
40,746
5
X
 
X
 
FL
COCOFLMA
18,097
4
X
     
FL
DRBHFLMA
24,695
1
 
X
   
FL
DYBHFLMA
32,282
7
X
     
FL
FTLDFLCY
31,487
4
X
     
FL
FTLDFLJA
29,209
5
X
     
FL
FTLDFLMR
55,881
8
X
 
X
 
FL
FTLDFLOA
23,008
5
X
     
FL
FTLDFLPL
29,469
5
X
     
FL
GSVLFLMA
55,681
4
X
 
X
 
FL
HLWDFLPE
37,415
4
X
     
FL
HLWDFLWH
34,022
-
 
X
   
FL
JCVLFLCL
42,452
6
X
 
X
 
FL
JCVLFLSJ
24,088
3
 
X
   
FL
JCVLFLSM
17,820
5
X
     
FL
MIAMFLAE
41,912
5
X
 
X
 
FL
MIAMFLBR
24,482
-
 
X
   
FL
MIAMFLCA
22,645
3
 
X
   
FL
MIAMFLGR
68,580
11
X
 
X
X
FL
MIAMFLHL
43,021
5
X
 
X
 
FL
MIAMFLPB
24,380
4
X
     
FL
MIAMFLPL
86,923
5
X
 
X
X
FL
MIAMFLRR
24,740
3
 
X
   
FL
MIAMFLSO
23,802
3
 
X
   
FL
MIAMFLWM
23,310
4
X
     
FL
MLBRFLMA
32,547
4
X
     
FL
MNDRFLLO
20,180
3
 
X
   
FL
NDADFLGG
18,239
5
X
     
FL
ORLDFLAP
31,234
3
 
X
   
FL
ORLDFLCL
20,828
5
X
     
FL
ORLDFLMA
57,966
10
X
 
X
 
FL
ORLDFLPC
45,792
6
X
 
X
 
FL
ORLDFLPH
33,148
4
X
     



Version: 2Q06 Standard ICA
06/13/06
CCCS 136 of 277 

--------------------------------------------------------------------------------


 
Attachment 2
Exhibit C
Page 2


 
FL
ORLDFLSA
26,126
 
8
X
     
FL
PMBHFLFE
25,909
 
4
X
     
FL
PMBHFLMA
33,993
 
4
X
     
FL
PNSCFLBL
28,685
 
4
X
     
FL
PNSCFLFP
30,863
-
   
X
   
FL
PRRNFLMA
37,969
 
3
 
X
   
FL
STRTFLMA
25,577
-
   
X
   
FL
WPBHFLAN
33,521
 
4
X
     
FL
WPBHFLGA
24,885
-
   
X
   
FL
WPBHFLGR
26,527
 
3
 
X
   
FL
WPBHFLHH
36,053
 
3
 
X
   
FL
WPBHFLLE
13,622
 
3
 
X
   
GA
AGSTGAMT
22,316
 
3
 
X
   
GA
ALBYGAMA
29,095
-
   
X
   
GA
ALPRGAMA
74,317
 
7
X
 
X
X
GA
ATHNGAMA
28,311
-
   
X
   
GA
ATLNGABU
57,064
 
7
X
 
X
 
GA
ATLNGACS
94,988
 
9
X
 
X
X
GA
ATLNGAEP
34,260
 
4
X
     
GA
ATLNGAPP
71,905
 
7
X
 
X
X
GA
ATLNGASS
33,797
 
3
 
X
   
GA
ATLNGATH
33,131
 
3
 
X
   
GA
CHMBGAMA
30,860
-
   
X
   
GA
CLMBGAMT
36,081
-
   
X
   
GA
CMNGGAMA
24,408
-
   
X
   
GA
DLTHGAHS
39,907
-
 
X
     
GA
DNWDGAMA
47,862
 
7
X
 
X
 
GA
LLBNGAMA
27,481
-
   
X
   
GA
LRVLGAOS
32,076
-
   
X
   
GA
MACNGAMT
24,148
-
   
X
   
GA
MRTTGAMA
89,220
 
4
X
 
X
X
GA
NRCRGAMA
78,131
 
8
X
 
X
X
GA
RSWLGAMA
41,390
 
3
X
     
GA
SMYRGAMA
29,316
 
5
X
     
GA
SMYRGAPF
52,246
 
8
X
 
X
 
GA
SVNHGABS
28,626
 
3
 
X
   
GA
TUKRGAMA
27,383
-
   
X
   
KY
LSVLKYAP
49,159
 
4
X
 
X
 
KY
LSVLKYBR
16,989
 
3
 
X
   
LA
BTRGLAGW
39,525
-
 
X
     
LA
BTRGLAMA
39,089
 
4
X
 
X
 
LA
LFYTLAMA
46,825
-
 
X
     



Version: 2Q06 Standard ICA
06/13/06
 
CCCS 137 of 277


--------------------------------------------------------------------------------


 
Attachment 2
Exhibit C
Page 3





LA
MONRLAMA
37,785
-
   
X
   
LA
NWORLAMA
71,146
 
6
X
 
X
X
LA
NWORLAMT
31,726
-
   
X
   
LA
SHPTLAMA
29,790
 
3
 
X
   
MS
HTBGMSMA
12,829
 
3
 
X
   
MS
JCSNMSCP
40,109
 
3
X
     
NC
CARYNCCE
27,888
 
4
X
     
NC
CHRLNCBO
24,980
 
8
X
     
NC
CHRLNCCA
85,131
 
9
X
 
X
X
NC
CHRLNCDE
17,354
 
3
 
X
   
NC
CHRLNCLP
9,811
 
4
X
     
NC
CHRLNCRE
11,507
 
6
X
     
NC
CHRLNCSH
13,484
 
5
X
     
NC
CHRLNCUN
14,570
 
4
X
     
NC
CPHLNCRO
41,802
 
4
X
 
X
 
NC
GNBONCAS
34,302
 
6
X
     
NC
GNBONCEU
48,789
 
6
X
 
X
 
NC
RLGHNCGL
26,809
 
5
X
     
NC
RLGHNCHO
29,561
 
8
X
     
NC
RLGHNCMO
75,174
 
7
X
 
X
X
NC
SLBRNCMA
11,462
 
3
 
X
   
NC
WLMGNCWI
24,794
-
   
X
   
NC
WNSLNCFI
33,021
 
3
 
X
   
SC
CHTNSCDT
24,703
 
5
X
     
SC
CHTNSCNO
24,107
-
   
X
   
SC
CLMASCSA
13,939
 
3
 
X
   
SC
CLMASCSN
48,403
 
5
X
 
X
 
SC
GNVLSCDT
45,546
 
5
X
 
X
 
SC
GNVLSCWR
33,639
-
   
X
   
SC
MNPLSCES
24,061
-
   
X
   
SC
SPBGSCMA
22,796
 
3
 
X
   
TN
CHTGTNBR
24,314
-
   
X
   
TN
CHTGTNNS
23,166
 
3
 
X
   
TN
KNVLTNMA
37,284
 
3
 
X
   
TN
MMPHTNBA
34,364
-
   
X
   
TN
MMPHTNEL
30,973
 
3
 
X
   
TN
MMPHTNGT
26,311
-
   
X
   
TN
MMPHTNMA
23,520
 
6
X
     
TN
MMPHTNMT
10,289
 
3
 
X
   
TN
MMPHTNOA
36,686
 
2
 
X
   
TN
NSVLTNBW
28,974
-
   
X
   
TN
NSVLTNDO
24,914
-
   
X
   
TN
NSVLTNMT
78,781
 
3
X
     



Version: 2Q06 Standard ICA
06/13/06
 
CCCS 138 of 277


--------------------------------------------------------------------------------


 
Attachment 2
Exhibit C
Page 4



 


TN
NSVLTNST
24,911
-
 
X
     
TN
NSVLTNUN
19,987
3
 
X
     
Totals
     
67
 
59
27
10

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 139 of 277 

--------------------------------------------------------------------------------





Attachment 3
Page 1
Attachment 3
 
Network Interconnection
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 140 of 277


--------------------------------------------------------------------------------




Attachment 3
Page 2
TABLE OF CONTENTS


1
General
3
2
Definitions: (For the purpose of this Attachment)
3
3
Network Interconnection
5
4
Interconnection Trunk Group Architectures
7
5
Network Design And Management For Interconnection
13
6
Forecasting for Trunk Provisioning
14
7
Local Dialing Parity
16
8
Interconnection Compensation
16
9
Ordering Charges
22
10
Basic 911 and E911 Interconnection
22
11
SS7 Network Interconnection
23



Rates
Exhibit A
Basic Architecture
Exhibit B
One Way Architecture
Exhibit C
Two Way Architecture
Exhibit D
Supergroup Architecture
Exhibit E



Version: 2Q06 Standard ICA
06/13/06
CCCS 141 of 277


--------------------------------------------------------------------------------


 
Attachment 3
Page 3
 
NETWORK INTERCONNECTION

1
General

 
1.1
The Parties shall provide interconnection with each other’s networks for the
transmission and routing of telephone exchange service (Local Traffic),
ISP-Bound Traffic, and exchange access (Switched Access Traffic) on the
following terms:

 
2
Definitions: (For the purpose of this Attachment)

 

 
For purposes of this attachment only, the following terms shall have the
definitions set forth below:

 
2.1
Automatic Location Identification (ALI) is a feature by which the address
associated with the calling party’s telephone number (ANI) is forwarded to the
PSAP for display. Access to the ALI database is described in Attachment 2 to
this Agreement.

 
2.2
Automatic Number Identification (ANI) corresponds to the seven-digit telephone
number assigned by the serving local exchange carrier.

 
2.3
BellSouth Trunk Group is defined as a one-way trunk group carrying BellSouth
originated traffic to be terminated by WinSonic.

 
2.4
911 Service is as described in this Attachment.

 
2.5
Call Termination has the meaning set forth for “termination” in 47 C.F.R. §
51.701(d).

 
2.6
Call Transport has the meaning set forth for “transport” in 47 C.F.R. §
51.701(c).

 
2.7
Call Transport and Termination is used collectively to mean the switching and
transport functions from the Interconnection Point to the last point of
switching.

 
2.8
Common (Shared) Transport is defined as the transport of the originating Party’s
traffic by the terminating Party over the terminating Party’s common (shared)
facilities between (1) the terminating Party’s tandem switch and end office
switch, (2) between the terminating Party’s tandem switches, and/or (3) between
the terminating Party’s host and remote end office switches. All switches
referred herein must be entered into the The Telcordia® LERG™ Routing Guide
(LERG).

 
2.9
Dedicated Interoffice Facility is defined as a switch transport facility between
a Party’s Serving Wire Center and the first point of switching within the LATA
on the other Party’s network.

 
2.10
End Office Switching is defined as the function that establishes a
communications path between the trunk side and line side of the End Office
switch.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 142 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 4
 
2.11
Fiber Meet is an interconnection arrangement whereby the Parties physically
interconnect their networks via an optical fiber interface at which one Party's
facilities, provisioning, and maintenance responsibility begins and the other
Party's responsibility ends.

 
2.12
Final Trunk Group is defined as the last choice trunk group between two (2)
switches for which there is no alternate route.

 
2.13
Integrated Services Digital Network User Part (ISUP) is a message protocol to
support call set-up and release for interoffice voice connections over SS7
signaling.

 
2.14
Interconnection Point (IP) is the physical telecommunications equipment
interface that interconnects the networks of BellSouth and WinSonic.

 
2.15
IntraLATA Toll Traffic is as defined in this Attachment.

 
2.16
ISP-Bound Traffic is as defined in this Attachment.

 
2.17
Local Channel is defined as a switched transport facility between a Party’s
Interconnection Point and the IP’s Serving Wire Center.

 
2.18
Local Traffic is as defined in this Attachment.

 
2.19
Public Safety Answering Point (PSAP) is the answering location for 911 calls.

 
2.20
Selective Routing (SR) is a standard feature that routes an E911 call from the
tandem to the designated PSAP based upon the address of the ANI of the calling
party.

 
2.21
Serving Wire Center (SWC) is defined as the wire center owned by one Party from
which the other Party would normally obtain dial tone for its IP.

 
2.22
Signaling System 7 (SS7)/Common Channel Signaling 7 (CCS7) is an out-of-band
signaling system used to provide basic routing information, call set-up and
other call termination functions. Signaling is removed from the voice channel
and put on a separate data network.

 
2.23
Tandem Switching is defined as the function that establishes a communications
path between two switching offices through a third switching office through the
provision of trunk side to trunk side switching.

 
2.24
Transit Traffic is traffic originating on WinSonic’s network that is switched
and/or transported by BellSouth and delivered to a third party’s network, or
traffic originating on a third party’s network that is switched and/or
transported by BellSouth and delivered to WinSonic’s network.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 143 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 5
 
3
Network Interconnection

 
3.1
This Attachment pertains only to the provision of network interconnection where
WinSonic owns, leases from a third party or otherwise provides its own
switch(es).

 
3.2
Network interconnection may be provided by the Parties at any technically
feasible point within BellSouth’s network. Requests to BellSouth for
interconnection at points other than as set forth in this Attachment may be made
through the Bona Fide Request/New Business Request (BFR/NBR) Process set forth
in Attachment 11.

 
3.2.1
Each Party is responsible for providing, engineering and maintaining the network
on its side of the IP. The IP must be located within BellSouth’s serving
territory in the LATA in which traffic is originating. The IP determines the
point at which the originating Party shall pay the terminating Party for the
Call Transport and Termination of Local Traffic, ISP-Bound Traffic and IntraLATA
Toll Traffic. In selecting the IP, both Parties will act in good faith and
select the point that is most efficient for both Parties.

 
3.2.2
Pursuant to the provisions of this Attachment, the location of the initial IP in
a given LATA shall be established by mutual agreement of the Parties. Subject to
the requirements for installing additional IPs, as set forth below, any IPs
existing prior to the Effective Date of the Agreement will be accepted as
initial IPs and will not require re-grooming. When the Parties mutually agree to
utilize two-way interconnection trunk groups for the exchange of Local Traffic,
ISP-Bound Traffic and IntraLATA Toll Traffic between each other, the Parties
shall mutually agree to the location of IP(s). If the Parties are unable to
agree to a mutual initial IP, each Party, as originating Party, shall establish
a single IP in the LATA for the delivery of its originated Local Traffic,
ISP-Bound Traffic and IntraLATA Toll Traffic to the other Party for Call
Transport and Termination by the terminating Party.

 
3.2.3
Additional IP(s) in a LATA may be established by mutual agreement of the
Parties. Notwithstanding the foregoing, additional IP(s) in a particular LATA
shall be established, at the request of either Party, when the Local Traffic and
ISP-Bound Traffic exceeds eight point nine (8.9) million minutes per month for
three (3) consecutive months at the proposed location of the additional IP.
BellSouth will not request the establishment of an IP in a BellSouth Central
Office where physical or virtual collocation space is not available or where
BellSouth fiber connectivity is not available. When the Parties agree to utilize
two-way interconnection trunk groups for the exchange of Local Traffic,
ISP-Bound Traffic and IntraLATA Toll Traffic the Parties must agree to the
location of the IP(s).

 
3.3
Interconnection via Dedicated Facilities

 
3.3.1
Local Channel Facilities. As part of Call Transport and Termination, the
originating Party may obtain Local Channel facilities from the terminating
Party.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 144 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 6
 
The percentage of Local Channel facilities utilized for Local Traffic and
 ISP-Bound Traffic shall be determined based upon the application of the Percent
Local Facility (PLF) Factor as set forth in this Attachment. The charges applied
to the percentage of Local Channel facilities used for Local Traffic and
ISP-Bound Traffic as determined by the PLF factor are as set forth in Exhibit A.
The remaining percentage of Local Channel facilities shall be billed at
BellSouth’s intrastate Access Services Tariff or BellSouth’s FCC No. 1 Tariff
rates.
 
3.3.2
Dedicated Interoffice Facilities. As a part of Call Transport and Termination,
the originating Party may obtain Dedicated Interoffice Facilities from the
terminating Party. The percentage of Dedicated Interoffice Facilities utilized
for Local Traffic and ISP-Bound Traffic shall be determined based upon the
application of the PLF factor as set forth in this Attachment. The charges
applied to the percentage of the Dedicated Interoffice Facilities used for Local
Traffic and ISP-Bound Traffic as determined by the PLF factor are as set forth
in Exhibit A. The remaining percentage of the Dedicated Interoffice Facilities
shall be billed at BellSouth’s intrastate Access Services Tariff or BellSouth’s
FCC No. 1 Tariff rates.

 
3.4
Fiber Meet. Notwithstanding Sections 3.2.1, 3.2.2, and 3.2.3 above, if WinSonic
elects to establish interconnection with BellSouth pursuant to a Fiber Meet
Local Channel, WinSonic and BellSouth shall jointly engineer, operate and
maintain a Synchronous Optical Network (SONET) transmission system by which they
shall interconnect their transmission and routing of Local Traffic and ISP-Bound
Traffic via a Local Channel at either the DS1 or DS3 level. The Parties shall
work jointly to determine the specific transmission system. However, WinSonic’s
SONET transmission system must be compatible with BellSouth’s equipment, and the
Data Communications Channel (DCC) must be turned off.

 
3.4.1
Each Party, at its own expense, shall procure, install and maintain the agreed
upon SONET transmission system in its network.

 
3.4.2
The Parties shall agree to a Fiber Meet point between the BellSouth Serving Wire
Center and the WinSonic Serving Wire Center. The Parties shall deliver their
fiber optic facilities to the Fiber Meet point with sufficient spare length to
reach the fusion splice point for the Fiber Meet point. BellSouth shall, at its
own expense, provide and maintain the fusion splice point for the Fiber Meet. A
building type CLLI code will be established for each Fiber Meet point. All
orders for interconnection facilities from the Fiber Meet point shall indicate
the Fiber Meet point as the originating point for the facility.

 
3.4.3
Upon verbal request by WinSonic, BellSouth shall allow WinSonic access to the
fusion splice point for the Fiber Meet point for maintenance purposes on
WinSonic’s side of the Fiber Meet point.

 
3.4.4
Neither Party shall charge the other for its Local Channel portion of the Fiber
Meet facility used exclusively for Local Traffic and ISP-Bound Traffic. The
percentage

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 145 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 7
 

 
of Local Channel facilities utilized for Local Traffic and ISP-Bound Traffic
shall be determined based upon the application of the PLF factor as set forth in
this Attachment. The charges applied to the percentage of Local Channel
facilities used for Local Traffic and ISP-Bound Traffic as determined by the PLF
factor are as set forth in Exhibit A. The remaining percentage of Local Channel
facilities shall be billed at BellSouth’s applicable access tariff rates.
Charges for switched and special access services shall be billed in accordance
with the applicable BellSouth intrastate Access Services Tariff and or
BellSouth’s FCC No. 1 Tariff.

 
4
Interconnection Trunk Group Architectures

 
4.1
BellSouth and WinSonic shall establish interconnecting trunk groups and trunk
group configurations between networks, including the use of one-way or two-way
trunks in accordance with the following provisions set forth in this Attachment.

 

 
For trunking purposes, traffic will be routed based on the digits dialed by the
originating end user and in accordance with the LERG.

 
4.2
WinSonic shall establish an interconnection trunk group(s) to at least one (1)
BellSouth access tandem within the LATA for the delivery of WinSonic’s
originated Local Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic and for
the receipt and delivery of Transit Traffic. To the extent WinSonic desires to
deliver Local Traffic, ISP-Bound Traffic, IntraLATA Toll Traffic and/or Transit
Traffic to BellSouth access tandems within the LATA, other than the tandems(s)
to which WinSonic has established interconnection trunk groups, WinSonic shall
pay the appropriate rates for Multiple Tandem Access, as described in this
Attachment.

 
4.2.1
Notwithstanding the forgoing, WinSonic shall establish an interconnection trunk
group(s) to all BellSouth access and local tandems in the LATA where WinSonic
has homed (i.e., assigned) its NPA/NXXs. WinSonic shall home its NPA/NXXs on the
BellSouth tandems that serve the exchange rate center areas to which the
NPA/NXXs are assigned. The specified exchange rate center assigned to each
BellSouth tandem is defined in the LERG. WinSonic shall enter its NPA/NXX access
and/or local tandem homing arrangements into the LERG.

 
4.3
Switched access traffic will be delivered to and from IXCs based on WinSonic’s
NXX access tandem homing arrangement as specified by WinSonic in the LERG.

 
4.4
Any WinSonic interconnection request that (1) deviates from the interconnection
trunk group architectures as described in this Agreement, (2) affects traffic
delivered to WinSonic from a BellSouth switch, and (3) requires special
BellSouth switch translations and other network modifications will require
WinSonic to submit a BFR/NBR via the BFR/NBR Process as set forth in Attachment
11.

 
4.5
Recurring and nonrecurring rates associated with interconnecting trunk groups
between BellSouth and WinSonic are set forth in Exhibit A. To the extent a rate

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 146 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 8
 

 
associated with the interconnecting trunk group is not set forth in Exhibit A,
the rate shall be as set forth in the appropriate BellSouth intrastate Access
Services Tariff or BellSouth’s FCC No. 1 Tariff.

 
4.6
For two-way trunk groups that carry only both Parties’ Local Traffic, the
Parties shall be compensated at fifty percent (50%) of the nonrecurring and
recurring rates for dedicated trunks and DS1 facilities. WinSonic shall be
responsible for ordering and paying for any two-way trunks carrying Transit
Traffic.

 
4.7
All trunk groups will be provisioned as SS7 capable where technically feasible.
If SS7 is not technically feasible, multi-frequency (MF) protocol signaling
shall be used.

 
4.8
In cases where WinSonic is also an IXC, the IXC’s Feature Group D (FG D) trunk
group(s) must remain separate from the local interconnection trunk group(s).

 
4.9
Each Party shall order interconnection trunks and trunk group including trunk
and trunk group augmentations via the Access Service Request (ASR) process. A
Firm Order Confirmation (FOC) shall be returned to the ordering Party, after
receipt of

 
a
valid, error free ASR, within the timeframes set forth in each state’s
applicable

 

 
Performance Measures. Notwithstanding the foregoing, blocking situations and
projects shall be managed through BellSouth’s Carrier Interconnection Switching
Center (CISC) Project Management Group and WinSonic’s equivalent trunking group,
and FOCs for such orders shall be returned in the timeframes applicable to the
project. A project is defined as (1) a new trunk group or (2) a request for more
than one hundred ninety-two (192) trunks on a single or multiple group(s) in

 
b
given BellSouth local calling area.

 
4.10
Interconnection Trunk Groups for Exchange of Local Traffic and Transit Traffic

 
4.10.1
Upon mutual agreement of the Parties in a joint planning meeting, the Parties
shall exchange Local Traffic on two-way interconnection trunk group(s) with the
quantity of trunks being mutually determined and the provisioning being jointly
coordinated. Furthermore, the Parties shall agree upon the IP(s) for two-way
interconnection trunk groups transporting both Parties’ Local Traffic, ISP-Bound
Traffic and IntraLATA Toll Traffic. WinSonic shall order such two-way trunks via
the ASR process. BellSouth will use the Trunk Group Service Request (TGSR) to
request changes in trunking. Furthermore, the Parties shall jointly review trunk
performance and forecasts in accordance with Section 6 below. The Parties’ use
of two-way interconnection trunk groups for the transport of Local Traffic,
ISP-Bound Traffic and IntraLATA Toll Traffic between the Parties does not
preclude either Party from establishing additional one-way interconnection
trunks for the delivery of its originated Local Traffic, ISP-Bound Traffic and
IntraLATA Toll Traffic to the other Party. Other trunk groups for operator
services, directory assistance and intercept must be established pursuant to
BellSouth’s intrastate Access Services Tariff and/or BellSouth’s FCC No. 1
Tariff.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 147 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 9
 
4.10.2
BellSouth Access Tandem Interconnection. BellSouth Access Tandem interconnection
at a single Access Tandem provides access to those End Offices subtending that
access tandem (Intratandem Access). Access Tandem interconnection is available
for any of the following access tandem architectures:

 
4.10.2.1
Basic Architecture. In the basic architecture, WinSonic’s originating Local
Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic and originating and
terminating Transit Traffic is transported on a single two-way trunk group
between WinSonic and BellSouth Access Tandem(s) within a LATA to provide
Intratandem Access.

 

 
This trunk group carries Transit Traffic between WinSonic and ICOs, IXCs, other
CLECs, CMRS providers that have a Meet Point Billing arrangement with BellSouth,
and other network providers with which WinSonic desires to exchange traffic.
This trunk group also carries WinSonic originated Transit Traffic transiting a
single BellSouth Access Tandem destined to third party tandems such as an ICO
tandem or other CLEC tandem. BellSouth originated Local Traffic, ISP-Bound
Traffic and IntraLATA Toll Traffic is transported on a separate single one-way
trunk group terminating to WinSonic. The LERG contains current routing and
tandem serving arrangements. The basic Architecture is illustrated in Exhibit B.

 
4.10.2.2
One-Way Trunk Group Architecture. In one-way trunk group architecture, the
Parties interconnect using three (3) separate trunk groups. A one-way trunk
group provides Intratandem Access for WinSonic-originated Local Traffic,
ISP-Bound Traffic and IntraLATA Toll Traffic destined for BellSouth end users. A
second one-way trunk group carries BellSouth-originated Local Traffic, ISP-Bound
Traffic and IntraLATA Toll Traffic destined for WinSonic end users. A two-way
trunk group provides Intratandem Access for WinSonic’s originating and
terminating Transit Traffic. This trunk group carries Transit Traffic between
WinSonic and ICOs, IXCs, other CLECs, CMRS providers that have a Meet Point
Billing arrangement with BellSouth, and other network providers with which
WinSonic exchanges traffic. This trunk group also carries WinSonic originated
Transit Traffic transiting a single BellSouth Access Tandem destined to third
party tandems such as an ICO tandem or other CLEC tandem. BellSouth originated
Local Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic is transported on a
separate single one-way trunk group terminating to WinSonic. The LERG contains
current routing and tandem serving arrangements. The one-way trunk group
architecture is illustrated in Exhibit C.

 
4.10.2.3
Two-Way Trunk Group Architecture. The two-way trunk group Architecture
establishes one (1) two-way trunk group to provide Intratandem Access for the
exchange of Local Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic between
WinSonic and BellSouth. In addition, a separate two-way transit trunk group must
be established for WinSonic’s originating and terminating Transit Traffic.

 

 
This trunk group carries Transit Traffic between WinSonic and ICOs, IXCs, other
CLECs, CMRS providers that have a Meet Point Billing arrangement with BellSouth,
and other network providers with which WinSonic exchanges traffic.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 148 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 10
 

 
This trunk group also carries WinSonic originated Transit Traffic transiting a
single BellSouth Access Tandem destined to third party tandems such as an ICO
tandem or other CLEC tandem. BellSouth originated traffic may, in order to
prevent or remedy traffic blocking situations, be transported on a separate
single one-way trunk group terminating to WinSonic. However, where WinSonic is
responsive in a timely manner to BellSouth’s transport needs for its originated
traffic, BellSouth originating traffic will be placed on the two-way Local
Traffic trunk group carrying ISP-Bound Traffic and IntraLATA Toll Traffic. The
LERG contains current routing and tandem serving arrangements. The two-way trunk
group architecture is illustrated in Exhibit D.

 
4.10.2.4
Supergroup Architecture. In the supergroup architecture, the Parties’ Local
Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic and WinSonic’s Transit
Traffic are exchanged on a single two-way trunk group between WinSonic and
BellSouth to provide Intratandem Access to WinSonic. This trunk group carries
Transit Traffic between WinSonic and ICOs, IXCs, other CLECs, CMRS providers
that have a Meet Point Billing arrangement with BellSouth, and other network
providers with which WinSonic desires to exchange traffic. This trunk group also
carries WinSonic originated Transit Traffic transiting a single BellSouth Access
Tandem destined to third party tandems such as an ICO tandem or other CLEC
tandem. BellSouth originated traffic may, in order to prevent or remedy traffic
blocking situations, be transported on a separate single one-way trunk group
terminating to WinSonic. However, where WinSonic is responsive in a timely
manner to BellSouth’s transport needs for its originated traffic, BellSouth
originating traffic will be placed on the Supergroup. Other trunk groups for
operator services, directory assistance, emergency services and intercept must
be established pursuant to the applicable BellSouth tariff if service is
requested. The LERG contains current routing and tandem serving arrangements.
The supergroup architecture is illustrated in Exhibit E.

 
4.10.2.5
Multiple Tandem Access (MTA) Interconnection

 

 
Where WinSonic does not choose access tandem interconnection at every BellSouth
Access Tandem within a LATA, WinSonic must utilize BellSouth’s MTA
interconnection. To utilize MTA WinSonic must establish an interconnection trunk
group(s) at a minimum of one (1) BellSouth Access Tandem within each LATA as
required. BellSouth will route WinSonic’s originated Local Traffic, ISP-Bound
Traffic and IntraLATA Toll Traffic for LATA wide transport and termination.
WinSonic must also establish an interconnection trunk group(s) at all BellSouth
Access Tandems where WinSonic NXXs are homed as described in Section 4.2.1
above. If WinSonic does not have NXXs homed at any particular BellSouth Access
Tandem within a LATA and elects not to establish an interconnection trunk
group(s) at such BellSouth Access Tandem, WinSonic can order MTA in each
BellSouth Access Tandem within the LATA where it does have an interconnection
trunk group(s) and BellSouth will terminate WinSonic’s

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 149 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 11
 

 
Local Traffic, ISP-Bound Traffic and IntraLATA Toll Traffic to end users served
through those BellSouth Access Tandems where WinSonic does not have an
interconnection trunk group(s). MTA shall be provisioned in accordance with
BellSouth’s Ordering Guidelines.

 

 
WinSonic may also utilize MTA to route its originated Transit Traffic; provided,
however, that MTA may not be utilized to route switched access traffic that
transits the BellSouth network to an IXC. Switched access traffic originated by
or terminated to WinSonic will be delivered to and from IXCs based on WinSonic’s
NXX access tandem homing arrangement as specified by WinSonic in the LERG.

 

 
Compensation for MTA shall be at the applicable tandem switching and transport
charges specified in Exhibit A and shall be billed in addition to any Call
Transport and Termination charges.

 

 
To the extent WinSonic does not purchase MTA in a LATA served by multiple Access
Tandems, WinSonic must establish an interconnection trunk group(s) to every
Access Tandem in the LATA to serve the entire LATA. To the extent WinSonic
routes its traffic in such a way that utilizes BellSouth’s MTA service without
properly ordering MTA, WinSonic shall pay BellSouth the associated MTA charges.

 
4.10.3
Local Tandem Interconnection

 
4.10.3.1
Local Tandem Interconnection arrangement allows WinSonic to establish an
interconnection trunk group(s) at BellSouth local tandems for: (1) the delivery
of WinSonic-originated Local Traffic and ISP-Bound Traffic transported and
terminated by BellSouth to BellSouth End Offices served by those BellSouth local
tandems, and (2) for local Transit Traffic transported by BellSouth for third
party network providers who have also established an interconnection trunk
group(s) at those BellSouth local tandems.

 
4.10.3.2
When a specified local calling area is served by more than one (1) BellSouth
local tandem, WinSonic must designate a “home” local tandem for each of its
assigned NPA/NXXs and establish trunk connections to such local tandems.
Additionally, WinSonic may choose to establish an interconnection trunk group(s)
at the BellSouth local tandems where it has no codes homing but is not required
to do so.

 

 
WinSonic may deliver Local Traffic and ISP-Bound Traffic to a “home” BellSouth
local tandem that is destined for other BellSouth or third party network
provider end offices subtending other BellSouth local tandems in the same local
calling area where WinSonic does not choose to establish an interconnection
trunk group(s).

 

 
It is WinSonic’s responsibility to enter its own NPA/NXX local tandem homing
arrangements into the LERG either directly or via a vendor in order for other
third party network providers to determine appropriate traffic routing to
WinSonic’s codes. Likewise, WinSonic shall obtain its routing information from
the LERG.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 150 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 12
 
4.10.3.3
Notwithstanding establishing an interconnection trunk group(s) to BellSouth’s
local tandems, WinSonic must also establish an interconnection trunk group(s) to
BellSouth Access Tandems within the LATA on which WinSonic has NPA/NXXs homed
for the delivery of Interexchange Carrier Switched Access and toll traffic, and
traffic to Type 2A CMRS connections located at the Access Tandems.

 

 
BellSouth shall not switch SWA traffic through more than one BellSouth access
tandem. SWA, Type 2A CMRS or toll traffic routed to the local tandem in error
will not be backhauled to the BellSouth Access Tandem for completion. (Type 2A

 

 
CMRS interconnection is defined in Section A35 of BellSouth’s GSST).

 
4.10.3.4
BellSouth’s provisioning of Local Tandem Interconnection assumes that WinSonic
has executed the necessary local interconnection agreements with the other third
party network providers subtending those local tandems as required by the Act.

 
4.10.4
Direct End Office-to-End Office Interconnection

 
4.10.4.1
Direct End Office-to-End Office one-way or two-way interconnection trunk groups
allow for the delivery of a Party’s originating Local Traffic, ISP-Bound Traffic
and IntraLATA Toll Traffic to the terminating Party on a direct end
office-to-end office basis.

 
4.10.4.2
The Parties shall utilize direct end office-to-end office trunk groups under any
one (1) of the following conditions:

 

 
Tandem Exhaust. If a tandem through which the Parties are interconnected is
unable to, or is forecasted to be unable to support additional traffic loads for
any period of time, the Parties will mutually agree on an end office trunking
plan that will alleviate the tandem capacity shortage and ensure completion of
traffic between WinSonic and BellSouth.

 

 
Traffic Volume. To the extent either Party has the capability to measure the
amount of traffic between WinSonic’s switch and a BellSouth End Office and where
such traffic exceeds or is forecasted to exceed a single DS1 of traffic per
month, then the Parties shall install and retain direct end office trunking
sufficient to handle such traffic volumes. Either Party will install additional
capacity between such points when overflow traffic exceeds or is forecasted to
exceed a single DS1 of traffic per month. In the case of one-way trunking,
additional trunking shall only be required by the Party whose trunking has
achieved the preceding usage threshold.

 

 
Mutual Agreement. The Parties may install direct end office trunking upon mutual
agreement in the absence of conditions (1) or (2) above.

 
4.10.5
Transit Traffic Trunk Group

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 151 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 13
 
4.10.5.2
Transit Traffic trunks can either be two-way trunks or two (2) one-way trunks
ordered by WinSonic to deliver and receive Transit Traffic. Establishing Transit
Traffic trunks at BellSouth Access and Local Tandems provides Intratandem Access
to the third parties also interconnected at those tandems. WinSonic shall be
responsible for all recurring and nonrecurring charges associated with Transit
Traffic trunks and facilities.

 
4.10.5.3
Toll Free Traffic

 

 
If WinSonic chooses BellSouth to perform the Service Switching Point (SSP)
Function (i.e., handle Toll Free database queries) from BellSouth’s switches,
all WinSonic originating Toll Free traffic will be routed over the Transit
Traffic Trunk Group and shall be delivered using GR-394 format. Carrier Code
“0110” and Circuit Code (to be determined for each LATA) shall be used for all
such calls.

 

 
WinSonic may choose to perform its own Toll Free database queries from its
switch. In such cases, WinSonic will determine the nature
(local/intraLATA/interLATA) of the Toll Free call (local/IntraLATA/InterLATA)
based on the response from the database. If the call is a BellSouth local or
intraLATA Toll Free call, WinSonic will route the post-query local or IntraLATA
converted ten (10)-digit local number to BellSouth over the local or intraLATA
trunk group. If the call is a third party (ICO, IXC, CMRS or other CLEC) local
or intraLATA Toll Free call, WinSonic will route the post-query local or
intraLATA converted ten (10)-digit local number to BellSouth over the Transit
Traffic Trunk Group and WinSonic shall provide to BellSouth a Toll Free billing
record when appropriate. If the query reveals the call is an interLATA Toll Free
call, WinSonic will route the post-query interLATA Toll Free call (1) directly
from its switch for carriers interconnected with its network or (2) over the
Transit Traffic Trunk Group to carriers that are not directly connected to
WinSonic’s network but that are connected to BellSouth’s Access Tandem.

 

 
All post-query Toll Free calls for which WinSonic performs the SSP function, if
delivered to BellSouth, shall be delivered using GR-394 format for calls
destined to IXCs, and GR-317 format for calls destined to end offices that
directly subtend a BellSouth Access Tandem within the LATA.

 
5
Network Design And Management For Interconnection

 
5.1
Network Management and Changes. The Parties will exchange toll-free maintenance
contact numbers and escalation procedures. The Parties will provide public
notice of network changes in accordance with applicable federal and state rules
and regulations.

 
5.2
Interconnection Technical Standards. The interconnection of all networks will be
based upon accepted industry/national guidelines for transmission standards and
traffic blocking criteria. Interconnecting facilities shall conform, at a
minimum, to

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 152 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 14
 

 
the telecommunications industry standard of DS1 pursuant to Telcordia Standard
No. GR-NWT-00499. Where WinSonic chooses to utilize SS7 signaling, also known as
CCS7, SS7 connectivity is required between the WinSonic switch and the BellSouth
STP. BellSouth will provide SS7 signaling using Common Channel Signaling Access
Capability in accordance with the technical specifications set forth in the
BellSouth Guidelines to Technical Publication, GR-905-Core. Facilities of each
Party shall provide the necessary on-hook, off-hook answer and disconnect
supervision and shall provide calling number ID (Calling Party Number) when
technically feasible.

 
5.3
Network Management Controls. Both Parties will work cooperatively to apply sound
network management principles by invoking appropriate network management
controls (e.g., call gapping) to alleviate or prevent network congestion.

 
6
Forecasting for Trunk Provisioning

 
6.1
Within six (6) months after execution of this Agreement, WinSonic shall provide
an initial interconnection trunk group forecast for each LATA in which it plans
to provide service within BellSouth’s region. Upon receipt of WinSonic’s
forecast, the Parties shall conduct a joint planning meeting to develop a joint
interconnection trunk group forecast. Each forecast provided under this Section
shall be deemed Confidential Information under the General Terms and Conditions.

 
6.1.1
At a minimum, the forecast shall include the projected quantity of Transit
Trunks, WinSonic-to-BellSouth one-way trunks (WinSonic Trunks), BellSouth-to-
WinSonic one-way trunks (BellSouth Trunk Groups) and/or two-way interconnection
trunks, if the Parties have agreed to interconnect using two-way trunking to
transport the Parties’ Local Traffic, ISP-Bound Traffic and IntraLATA

 

 
Toll Traffic. The quantities shall be projected for a minimum of six (6) months
and shall include an estimate of the current year plus the next two (2) years
total forecasted quantities. The Parties shall mutually develop BellSouth Trunk
Groups and/or two-way interconnection trunk forecast quantities.

 
6.1.2
All forecasts shall include, at a minimum, Access Carrier Terminal Location
(ACTL), trunk group type (e.g., local/intraLATA toll, Transit, Operator
Services, 911, etc.), A location/Z location (CLLI codes for WinSonic location
and BellSouth location where the trunks shall terminate), interface type (e.g.,
DS1), Direction of Signaling, Trunk Group Number, if known, (commonly referred
to as the 2-6 code) and forecasted trunks in service each year (cumulative).

 
6.2
Once initial interconnection trunk forecasts have been developed, WinSonic shall
continue to provide interconnection trunk forecasts at mutually agreeable
intervals.

 

 
WinSonic shall use its best efforts to make the forecasts as accurate as
possible based on reasonable engineering criteria. The Parties shall continue to
develop

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 153 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 15
 

 
Reciprocal Trunk Group and/or two-way interconnection trunk forecasts as
described in Section 6.1.1 above.

 
6.3
The submission and development of interconnection trunk forecasts shall not
replace the ordering process for local interconnection trunks. Each Party shall
exercise its best efforts to provide the quantity of interconnection trunks
mutually forecasted. However, the provision of the forecasted quantity of
interconnection trunks is subject to trunk terminations and facility capacity
existing at the time the trunk order is submitted. Furthermore, the receipt and
development of trunk forecasts does not imply any liability for failure to
perform if capacity (trunk terminations or facilities) is not available for use
at the forecasted time.

 
6.4
Trunk Utilization

 
6.4.1
For the BellSouth Trunk Groups that are Final Trunk Groups (BellSouth Final
Trunk Groups), BellSouth and WinSonic shall monitor traffic on each BellSouth
Final Trunk Group that is ordered and installed. The Parties agree that the
BellSouth Final Trunk Groups will be utilized at sixty percent (60%) of the time
consistent busy hour utilization level within ninety (90) days of installation.
The Parties agree that the BellSouth Final Trunk Groups will be utilized at
eighty percent (80%) of the time consistent busy hour utilization level within
one hundred eighty (180) days of installation. Any BellSouth Final Trunk Group
not meeting the minimum thresholds set forth in this Section are defined as
“under-utilized” trunks. Subject to Section 6.4.2 below, BellSouth may
disconnect any under- utilized BellSouth Final Trunk Groups and WinSonic shall
refund to BellSouth the associated nonrecurring and recurring trunk and facility
charges paid by BellSouth, if any.

 
6.4.2
BellSouth’s CISC will notify WinSonic of any under-utilized BellSouth Trunk
Groups and the number of such trunk groups that BellSouth wishes to disconnect.

 

 
BellSouth will provide supporting information either by email or facsimile to
the designated WinSonic interface. WinSonic will provide concurrence with the
disconnection in seven (7) business days or will provide specific information
supporting why the trunks should not be disconnected. Such supporting
information should include expected traffic volumes (including traffic volumes
generated due to Local Number Portability) and the timeframes within which
WinSonic expects to need such trunks. BellSouth’s CISC Project Manager and
Circuit Capacity Manager (CCM) will discuss the information with WinSonic to
determine if agreement can be reached on the number of BellSouth Final Trunk
Groups to be removed. If no agreement can be reached, BellSouth will issue
disconnect orders to WinSonic. The due date of these orders will be four (4)
weeks after WinSonic was first notified in writing of the underutilization of
the trunk groups.

 
6.4.3
To the extent that any interconnection trunk group is utilized at a
time-consistent busy hour of eighty percent (80%) or greater, the Parties may
review the trunk

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 154 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 16
 

 
groups and, if necessary, shall negotiate in good faith for the installation of
augmented facilities.

 
6.4.4
For the two-way trunk groups, BellSouth and WinSonic shall monitor traffic on
each interconnection trunk group that is ordered and installed. The Parties
agree that within ninety (90) days of the installation of the BellSouth two-way
trunk or trunks, the trunks will be utilized at 60 percent (60%) of the time
consistent busy hour utilization level. The Parties agree that within one
hundred eighty (180) days of the installation of a trunk or trunks, the trunks
will be utilized at eighty percent (80%) of the time consistent busy hour
utilization level. Any trunk or trunks not meeting the minimum thresholds set
forth in this Section are defined as “under- utilized” trunks. BellSouth will
request the disconnection of any under-utilized two-way trunk(s) and WinSonic
shall refund to BellSouth the associated nonrecurring and recurring trunk and
facility charges paid by BellSouth, if any.

 
6.4.4.1
BellSouth’s CISC will notify WinSonic of any under-utilized two-way trunk groups
and the number of trunks that BellSouth wishes to disconnect. BellSouth will
provide supporting information either by email or facsimile to the designated
WinSonic interface. WinSonic will provide concurrence with the disconnection in
seven (7) business days or will provide specific information supporting why the
two-way trunks should not be disconnected. Such supporting information should
include expected traffic volumes (including traffic volumes generated due to
Local Number Portability) and the timeframes within which WinSonic expects to
need such trunks. BellSouth’s CISC Project Manager and CCM will discuss the
information with WinSonic to determine if agreement can be reached on the number
of trunks to be removed. If no agreement can be reached, WinSonic will issue
disconnect orders to BellSouth. The due date of these orders will be four (4)
weeks after WinSonic was first notified in writing of the under-utilization of
the trunk groups.

 
6.4.4.2
To the extent that any interconnection trunk group is utilized at a
time-consistent busy hour of eighty percent (80%) or greater, the Parties may
review the trunk groups and, if necessary, shall negotiate in good faith for the
installation of augmented facilities.

 
7
Local Dialing Parity

 
7.1
BellSouth and WinSonic shall provide local and toll dialing parity, as defined
in FCC rules and regulations, with no unreasonable dialing delays. Dialing
parity shall be provided for all originating Telecommunications Services that
require dialing to route a call.

 
8
Interconnection Compensation

 
8.1
Compensation for Call Transport and Termination for Local Traffic, ISP-Bound
Traffic and IntraLATA Toll Traffic

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 155 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 17
 
8.1.1
For the purposes of this Attachment and for intercarrier compensation for Local
Traffic exchanged between the Parties pursuant to this Attachment, Local Traffic
is defined as any telephone call that originates from a calling party located in
one exchange and terminates in either the same exchange, or other local calling
area associated with the originating calling party’s exchange as defined and
specified in Section A3 of BellSouth’s GSST.

 
8.1.1.1
Additionally, Local Traffic includes any cross boundary, voice-to-voice
intrastate, interLATA or interstate, interLATA calls established as a local call
by the ruling regulatory body.

 
8.1.6
For purposes of this Attachment and for intercarrier compensation for ISP-Bound
Traffic exchanged between the Parties, ISP-Bound Traffic is defined as calls to
an information service provider or Internet Service Provider (ISP) that are
dialed by using a local dialing pattern (seven (7) or ten (10) digits) by a
calling party in one (1) exchange to an ISP server or modem in either the same
exchange or other local calling area associated with the originating exchange as
defined and specified in Section A3 of BellSouth’s GSST. ISP-Bound Traffic is
not Local Traffic subject to reciprocal compensation, but instead is information
access traffic subject to the FCC’s jurisdiction.

 
8.1.7
Neither Party shall pay compensation to the other Party for per minute of use
rate elements as set forth in Exhibit A associated with the Call Transport and
Termination of Local Traffic or ISP-Bound Traffic.

 
8.1.8
The appropriate elemental rates set forth in Exhibit A shall apply for Transit
Traffic as described in this Attachment and for MTA as described in this
Attachment.

 
8.1.9
Neither Party shall represent Switched Access Traffic as Local Traffic or
ISP-Bound Traffic for purposes of determining compensation for the call.

 
8.1.10
IntraLATA Toll Traffic is defined as all traffic, regardless of transport
protocol method, that originates and terminates within a single LATA that is not
Local Traffic or ISP-Bound traffic under this Attachment.

 
8.1.6.1
For terminating its intraLATA toll traffic on the other Party’s network, the
originating Party will pay the terminating Party BellSouth’s current intrastate
or interstate, whichever is appropriate, terminating switched access tariff
rates as set forth in BellSouth’s intrastate Access Services Tariffs and/or
BellSouth’s FCC

 

 
No. 1 Tariff as filed and in effect with the FCC or appropriate Commission. The
appropriate charges will be determined by the routing of the call. Additionally,
if one (1) Party is the other Party’s customer’s presubscribed interexchange
carrier or if one (1) Party’s customer uses the other Party as an interexchange
carrier on a 101XXXX basis, the originating party will charge the other Party
the appropriate BellSouth originating switched access tariff rates as set forth
in BellSouth’s

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 156 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 18
 

 
intrastate Access Services Tariff and/or BellSouth’s FCC No. 1 Tariff as filed
and in effect with the FCC or appropriate Commission.

 
8.1.7
If WinSonic assigns NPA/NXXs to specific BellSouth rate centers within the LATA
and assigns numbers from those NPA/NXXs to WinSonic customer physically located
outside of that LATA, BellSouth traffic originating from within the LATA where
the NPA/NXXs are assigned and delivered to a WinSonic customer physically
located outside of such LATA, shall not be deemed Local Traffic. Further,
WinSonic agrees to identify such interLATA traffic to BellSouth and to
compensate BellSouth for originating and transporting such interLATA traffic to
WinSonic at BellSouth’s FCC No. 1 Tariff rates.

 
8.2
If WinSonic does not identify such interLATA traffic to BellSouth, BellSouth
will determine which whole WinSonic NPA/NXXs on which to charge the applicable
rates for originating network access service as reflected in BellSouth’s
intrastate Access Services Tariff and/or BellSouth’s FCC No. 1 Tariff..
BellSouth shall make appropriate billing adjustments if WinSonic can provide
sufficient information for BellSouth to determine whether or not said traffic is
Local or ISP- Bound Traffic.

 
8.3
Jurisdictional Reporting

 
8.3.1
Percent Local Use (PLU). Each Party shall report to the other a PLU factor. The
application of the PLU will determine the amount of local or ISP-Bound minutes
to be billed to the other Party. Each Party shall update its PLU on the first of
January, April, July and October of the year and shall send it to the other
Party to be received no later than thirty (30) days after the first of each such
month based on local and ISP-Bound usage for the past three (3) months ending
the last day of December, March, June and September, respectively. Requirements
associated with PLU calculation and reporting shall be as set forth in
BellSouth’s Jurisdictional Factors Reporting Guide.

 
8.3.2
Percent Local Facility (PLF). Each Party shall report to the other a PLF factor.
The application of the PLF will determine the portion of switched dedicated
transport to be billed per the local jurisdiction rates. The PLF shall be
applied to Multiplexing, Local Channel and Interoffice Channel Switched
Dedicated Transport utilized in the provision of local interconnection trunks.
Each Party shall update its PLF on the first of January, April, July and October
of the year and shall send it to the other Party to be received no later than
thirty (30) days after the first of each such month to be effective the first
bill period the following month, respectively. Requirements associated with PLF
calculation and reporting shall be as set forth in BellSouth’s Jurisdictional
Factors Reporting Guide.

 
8.3.3
Percent Interstate Usage (PIU). Each Party shall report to the other the
projected PIU factors, including but not limited to PIU associated with
facilities (PIUE) and Terminating PIU (TPIU) factors. All jurisdictional report
requirements, rules and

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 157 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 19
 

 
regulations for Interexchange Carriers specified in BellSouth’s intrastate
Access Services Tariff will apply to WinSonic. After interstate and intrastate
traffic percentages have been determined by use of PIU procedures, the PLU and
PLF factors will be used for application and billing of local interconnection.
Each Party shall update its PIUs on the first of January, April, July and
October of the year and shall send it to the other Party to be received no later
than thirty (30) days after the first of each such month, for all services
showing the percentages of use for the past three (3) months ending the last day
of December, March, June and September. Additional requirements associated with
PIU calculations and reporting shall be as set forth in BellSouth’s
Jurisdictional Factors Reporting Guide.

 
8.3.4
Notwithstanding the provisions in Sections 8.3.1, 8.3.2, and 8.3.3 above, where
BellSouth has message recording technology that identifies the jurisdiction of
traffic terminated as defined in this Agreement, such information shall, at
BellSouth’s option, be utilized to determine the appropriate jurisdictional
reporting factors (i.e., PLU, PIU, and/or PLF), in lieu of those provided by
WinSonic. In the event that BellSouth opts to utilize its own data to determine
jurisdictional reporting factors, BellSouth shall notify WinSonic at least
fifteen (15) days prior to the beginning of the calendar quarter in which
BellSouth will begin to utilize its own data.

 
8.3.5
Audits. On thirty (30) days written notice, WinSonic must provide BellSouth the
ability and opportunity to conduct an annual audit to ensure the proper billing
of traffic. WinSonic shall retain records of call detail for a minimum of nine
(9) months from which the PLU, PLF and/or PIU can be ascertained. The audit
shall be conducted during normal business hours at an office designated by
WinSonic.

 

 
Audit requests shall not be submitted more frequently than one (1) time per
calendar year. Audits shall be performed by an independent auditor chosen by
BellSouth. WinSonic’s PLF, PLU and/or PIU shall be adjusted based upon the audit
results and shall apply for the quarter the audit was completed, for the quarter
prior to the completion of the audit, and for the two (2) quarters following the
completion of the audit. If, as a result of an audit, WinSonic is found to have
overstated the PLF, PLU and/or PIU by twenty percentage points (20%) or more,
WinSonic shall reimburse BellSouth for the cost of the audit.

 
8.4
Compensation for IntraLATA 8XX Traffic. Each Party shall pay the other the
appropriate switched access charges set forth in the BellSouth’s intrastate
Access Services tariff and/or BellSouth’s FCC No. 1 Tariff. WinSonic will pay
BellSouth the database query charge as set forth in the applicable BellSouth
intrastate Access Services Tariff and/or BellSouth’s FCC No. 1 Tariff. WinSonic
will be responsible for any applicable Common Channel Signaling (SS7) charges.

 
8.4.1
Records for 8XX Billing. Where technically feasible, each Party will provide to
the other Party the appropriate records, in accordance with industry standards,

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 158 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 20
 

 
necessary for billing intraLATA 8XX providers. The records provided will be in a
standard EMI format.

 
8.4.2
8XX Toll Free Dialing Ten Digit Screening Service (8XX TFD). BellSouth’s
provision of 8XX TFD to WinSonic requires interconnection from WinSonic to
BellSouth’s 8XX Signal Channel Point. Such interconnections shall be established
pursuant to BellSouth’s Common Channel Signaling Interconnection Guidelines and
Telcordia’s CCS Network Interface Specification document, TR-TSV- 000905.
WinSonic shall establish SS7 interconnection at the BellSouth LSTPs serving the
BellSouth 8XX Signal Channel Points that WinSonic desires to query.

 

 
The terms and conditions for 8XX TFD are set out in the appropriate BellSouth
Access Services Tariff.

 
8.5
Mutual Provision of Switched Access Service

 
8.5.1
Switched Access Traffic. Switched Access Traffic is described as telephone calls
requiring local transmission or switching services for the purpose of the
origination or termination of Telephone Toll Service. Switched Access Traffic
includes, but is not limited to, the following types of traffic: Feature Group
A, Feature Group B, Feature Group C, Feature Group D, toll free access (e.g.,
8XX), 900 access and their successors. Additionally, any PSTN interexchange
telecommunications traffic, regardless of transport protocol method, where the
originating and terminating points, end-to-end points, are in different LATAs,
or are in the same LATA and the Parties’ Switched Access services are used for
the origination or termination of the call, shall be considered Switched Access
Traffic. Irrespective of transport protocol method or method of originating or
terminating the call, a call that originates in one LATA and terminates in
another LATA (i.e., the end-to- end points of the call) or a call in which the
Parties’ Switched Access Services are used for the origination or termination of
the call, shall be considered Switched Access Traffic.

 
8.5.2
If a BellSouth end user chooses WinSonic as their presubscribed interexchange
carrier, or if a BellSouth end user uses WinSonic as an interexchange carrier on
a 101XXXX basis, BellSouth will charge WinSonic the appropriate BellSouth tariff
charges for originating switched access services.

 
8.5.3
Where the originating Party delivers a call to the terminating Party over
switched access facilities, the originating Party will pay the terminating Party
terminating, switched access charges as set forth in BellSouth’s intrastate
Access Services Tariff and/or BellSouth’s FCC No. 1 Tariff, as appropriate.

 
8.5.4
When WinSonic’s end office switch provides an access service connection to or
from an IXC by a direct trunk group to the IXC utilizing BellSouth facilities,
each Party will provide its own access services to the IXC and bill on a
multi-bill, multi- tariff meet-point basis. Each Party will bill its own access
services rates to the IXC with the exception of the interconnection charge. The
interconnection charge will

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 159 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 21
 

 
be billed by WinSonic as the Party providing the end office function. Each party
will use the Multiple Exchange Carrier Access Billing (MECAB) guidelines to
establish Meet Point Billing for all applicable traffic. The Parties shall
utilize a thirty (30) day billing period.

 
8.5.4.1
When WinSonic’s end office subtends the BellSouth Access Tandem switch for
receipt or delivery of switched access traffic and provides an access service
connection to or from an IXC via BellSouth’s Access Tandem switch, BellSouth, as
the tandem company agrees to provide to WinSonic, as the End Office Company, as
defined in MECAB, at no charge, all the switched access detail usage data,
recorded at the access tandem, within no more than sixty (60) days after the
recording date. Each Party will notify the other when it is not feasible to meet
these requirements. As business requirements change, data reporting requirements
may be modified as necessary.

 
8.5.5
BellSouth, as the tandem provider company, will retain for a minimum period of
sixty (60) days, access message detail sufficient to recreate any data that is
lost or damaged by the tandem provider company or any third party involved in
processing or transporting data.

 
8.5.6
WinSonic agrees not to deliver switched access traffic to BellSouth for
termination except over WinSonic ordered switched access trunks and facilities.

 
8.6
Transit Traffic

 
8.6.1
BellSouth shall provide tandem switching and transport services for WinSonic’s
Transit Traffic. Rates for local Transit Traffic and ISP-Bound Transit Traffic
shall be the applicable rate elements for Tandem Switching, Common Transport and
Tandem Intermediary Charge as set forth in Exhibit A. Rates for Switched Access
Transit Traffic shall be the applicable charges as set forth in BellSouth’s
intrastate Access Services Tariff and/or BellSouth’s FCC No. 1 Tariff. Billing
associated with all Transit Traffic shall be pursuant to MECAB guidelines.
Traffic between WinSonic and Wireless Type 1 third parties or Wireless Type 2A
third parties that do not engage in Meet Point Billing with BellSouth shall not
be treated as Transit Traffic from a routing or billing perspective until such
time as such traffic is identifiable as Transit Traffic.

 
8.6.2
The delivery of traffic that transits the BellSouth network is excluded from any
BellSouth billing guarantees. BellSouth agrees to deliver Transit Traffic to the
terminating carrier; provided, however, that WinSonic is solely responsible for
negotiating and executing any appropriate contractual agreements with the
terminating carrier for the exchange of Transit Traffic through the BellSouth
network. BellSouth will not be liable for any compensation to the terminating
carrier or to WinSonic. In the event that the terminating third party carrier
imposes on BellSouth any charges or costs for the delivery of Transit Traffic,
WinSonic shall reimburse BellSouth for such charges or costs.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 160 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 22
 
8.7
For purposes of intercarrier compensation, BellSouth will not be responsible for
any compensation associated with the exchange of traffic between WinSonic and a
CLEC utilizing BellSouth switching. Where technically feasible, BellSouth will
use commercially reasonable efforts to provide records to WinSonic to identify
those CLECs utilizing BellSouth switching with whom WinSonic has exchanged
traffic. Such traffic shall not be considered Transit Traffic from a routing or
billing perspective, but instead will be considered as traffic exchanged solely
between WinSonic and the CLEC utilizing BellSouth switching.

 
8.7.1
WinSonic is solely responsible for negotiating and executing any appropriate
contractual agreements with the terminating carrier for the exchange of traffic
with a CLEC utilizing BellSouth switching. BellSouth will not be liable for any
compensation to the terminating carrier or to WinSonic. In the event that the
terminating third party carrier imposes on BellSouth any charges or costs for
the delivery of such traffic, WinSonic shall reimburse BellSouth for all such
charges or costs.

 
8.8
WinSonic shall send all IntraLATA toll traffic to be terminated by an
independent telephone company to the End User’s IntraLATA toll provider and
shall not send such traffic to BellSouth as Transit Traffic. IntraLATA toll
traffic shall be any traffic that originates outside of the terminating
independent telephone company’s local calling area.

 
9
Ordering Charges

 
9.1
The facilities purchased pursuant to this Attachment shall be ordered via the
ASR process.

 
9.2
The rates, terms and conditions associated with submission and processing of
ASRs are as set forth in BellSouth’s FCC No. 1 Tariff, Section 5.

 
10
Basic 911 and E911 Interconnection

 
10.1
Basic 911 and E911 provides a caller access to the applicable emergency service
bureau by dialing 911.

 
10.2
Basic 911 Interconnection. BellSouth will provide to WinSonic a list consisting
of each municipality that subscribes to Basic 911 service. The list will also
provide, if known, the E911 conversion date for each municipality and, for
network routing purposes, a ten (10) digit directory number representing the
appropriate emergency answering position for each municipality subscribing to
911. WinSonic will be required to arrange to accept 911 calls from its end users
in municipalities that subscribe to Basic 911 service and translate the 911 call
to the appropriate ten (10) digit directory number as stated on the list
provided by BellSouth. WinSonic will be required to route that call to the
appropriate PSAP. When a municipality

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 161 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 23
 

 
converts to E911 service, WinSonic will be required to begin using E911
procedures.

 
10.3
E911 Interconnection. WinSonic shall install a minimum of two (2) dedicated
trunks originating from its SWC and terminating to the appropriate E911 tandem.

 

 
The SWC must be in the same LATA as the E911 tandem. The dedicated trunks shall
be, at a minimum, DS0 level trunks configured as part of a digital (one point
five forty-four (1.544) Mb/s) interface (DS1 facility). The configuration shall
use CAMA-type signaling with MF pulsing or SS7/ISUP signaling either of which
shall deliver ANI with the voice portion of the call. If SS7/ISUP connectivity
is used, WinSonic shall follow the procedures as set forth in Appendix A of the
CLEC

 

 
Users Guide to E911 for Facility Based Providers that is located on the
BellSouth Interconnection Web site. If the user interface is digital, MF pulses
as well as other AC signals shall be encoded per the u-255 Law convention.
WinSonic will be required to provide BellSouth daily updates to the E911
database. WinSonic will be required to forward 911 calls to the appropriate E911
tandem along with ANI based upon the current E911 end office to tandem homing
arrangement as provided by BellSouth. If the E911 tandem trunks are not
available, WinSonic will be required to route the call to a designated seven (7)
digit or ten (10) digit local number residing in the appropriate PSAP. This call
will be transported over BellSouth’s interoffice network and will not carry the
ANI of the calling party.

 

 
WinSonic shall be responsible for providing BellSouth with complete and accurate
data for submission to the 911/E911 database for the purpose of providing
911/E911 to its end users.

 
10.4
Trunks and facilities for 911 Interconnection may be ordered by WinSonic from
BellSouth pursuant to the terms and conditions set forth in this Attachment.

 
10.5
The detailed practices and procedures for 911/E911 interconnection are contained
in the E911 Local Exchange Carrier Guide For Facility-Based Providers that is
located on the BellSouth Interconnection Services Web site.

 
11
SS7 Network Interconnection

 
11.1
SS7 Signaling. Both Parties will utilize LEC-to-LEC SS7 Signaling, where
available, in conjunction with all traffic in order to enable interoperability
of CLASS features and functions except for call return. SS7 signaling parameters
will be provided, including but not limited to ANI, originating line information
(OLI) calling company category and charge number. Privacy indicators will be
honored, and the Parties will exchange Transactional Capabilities Application
Part (TCAP) messages to facilitate SS7 based features between the respective
networks. Neither Party shall alter the SS7 parameters, or be a party to
altering such parameters, or knowingly pass SS7 parameters that have been
altered in order to circumvent appropriate interconnection charges. Nothing
herein shall obligate or otherwise require BellSouth to send SS7 messages or
call-related database

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 162 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 24
 

 
queries to WinSonic’s or any other third party’s call-related database, unless
otherwise agreed to by the Parties under a separate agreement.

 
11.2
Signaling Call Information. BellSouth and WinSonic will send and receive ten
(10) digits for Local Traffic. Additionally, BellSouth and WinSonic will
exchange the proper call information, (i.e., originated call company number and
destination call company number, CIC, and OZZ) including all proper translations
for routing between networks and any information necessary for billing.

 
11.3
SS7 Network Interconnection is the interconnection of WinSonic LSTP switches or
WinSonic local or tandem switching systems with BellSouth STP switches.

 

 
This interconnection provides connectivity that enables the exchange of SS7
messages among BellSouth switching systems and databases, WinSonic local or
tandem switching systems, and other third party switching systems directly
connected to the BellSouth SS7 network.

 
11.3.1
The connectivity provided by SS7 Network Interconnection shall fully support the
functions of BellSouth switching systems and databases and WinSonic or other
third party switching systems with A-link access to the BellSouth SS7 network.

 
11.3.2
If traffic is routed based on dialed or translated digits between a WinSonic
local switching system and a BellSouth or other third party local switching
system, either directly or via a BellSouth tandem switching system, then it is a
requirement that the BellSouth SS7 network convey via SS7 Network
Interconnection the TCAP messages that are necessary to provide Call Management
services (i.e., Automatic Callback, Automatic Recall, and Screening List
Editing) between the WinSonic LSTP switches and BellSouth or other third party
local switch.

 
11.3.3
SS7 Network Interconnection shall provide:

 
11.3.3.1
Signaling Data Link functions, as specified in ANSI T1.111.2;

 
11.3.3.2
Signaling Link functions, as specified in ANSI T1.111.3; and

 
11.3.3.3
Signaling Network Management functions, as specified in ANSI T1.111.4.

 
11.3.4
SS7 Network Interconnection shall provide all functions of the SCCP necessary
for Class 0 (basic connectionless) service as specified in ANSI T1.112. This
includes GTT and SCCP Management procedures as specified in ANSI T1.112.4.

 

 
Where the destination signaling point is a BellSouth switching system or DB, or
is another third party local or tandem switching system directly connected to
the BellSouth SS7 network, SS7 Network Interconnection shall include final GTT
of messages to the destination and SCCP Subsystem Management of the destination.

 

 
Where the destination signaling point is a WinSonic local or tandem switching
system, SS7 Network Interconnection shall include intermediate GTT of messages

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 163 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 25
 

 
to a gateway pair of WinSonic LSTPs and shall not include SCCP Subsystem
Management of the destination.

 
11.3.5
SS7 Network Interconnection shall provide all functions of the ISUP as specified
in ANSI T1.113.

 
11.3.6
SS7 Network Interconnection shall provide all functions of the TCAP as specified
in ANSI T1.114.

 
11.3.7
If Internetwork MRVT and SRVT become approved ANSI standards and available
capabilities of BellSouth STPs, SS7 Network Interconnection may provide these
functions of the OMAP.

 
11.4
Interface Requirements. The following SS7 Network Interconnection interface
options are available to connect WinSonic or WinSonic-designated local or tandem
switching systems or signaling transfer point switches to the BellSouth SS7
network:

 
11.4.1
A-link interface from WinSonic local or tandem switching systems; and

 
11.4.2
B-link interface from WinSonic STPs.

 
11.4.3
The Signaling Point of Interconnection for each link shall be located at a
cross- connect element in the central office where the BellSouth STP is located.
There shall be a DS1 or higher rate transport interface at each of the signaling
points of interconnection. Each signaling link shall appear as a DS0 channel
within the DS1 or higher rate interface.

 
11.4.4
BellSouth shall provide intraoffice diversity between the Signaling Point of
Interconnection and the BellSouth STP, so that no single failure of intraoffice
facilities or equipment shall cause the failure of both B-links in a layer
connecting to a BellSouth STP.

 
11.4.5
The protocol interface requirements for SS7 Network Interconnection include the
MTP, ISUP, SCCP, and TCAP. These protocol interfaces shall conform to the
applicable industry standard technical references.

 
11.4.6
BellSouth shall set message screening parameters to accept messages from
WinSonic local or tandem switching systems destined to any signaling point in
the BellSouth SS7 network with which the WinSonic switching system has a valid
signaling relationship.

 
11.5
Rates. The Parties shall institute a “bill and keep” compensation plan under
which neither Party will charge the other Party recurring and nonrecurring
charges as set forth in Exhibit A for CCS7signaling messages associated with
Local Traffic. The portion of CCS7 signaling messages utilized for Local
Traffic, which are subject to bill and keep in accordance with this section,
shall be determined based upon the

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 164 of 277


--------------------------------------------------------------------------------





Attachment 3
Page 26
 

 
application of the applicable signaling factors set forth in BellSouth’s
Jurisdictional Factors Reporting Guide. The remaining portion of the CCS7
signaling messages, signaling ports, and signaling links, i.e. the portion
associated with interstate calls and with intrastate non-local calls, shall be
billed in accordance with the applicable BellSouth intrastate Access Services
Tariff and BellSouth's FCC No. 1 Tariff for switched access services.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 165 of 277


--------------------------------------------------------------------------------


 
Attachment 3
Page 27

 
[p-166.jpg]
 
CCCS 166 of 277

 

--------------------------------------------------------------------------------


 
Attachment 3
Page 28

 
[p-167.jpg]
 
 
CCCS 167 of 277


--------------------------------------------------------------------------------



Attachment 3
Page 29

 
[p-168.jpg]
 
CCCS 168 of 277


--------------------------------------------------------------------------------


 
Attachment 3
Page 30

 
[p-169.jpg]
 
 
CCCS 169 of 277



--------------------------------------------------------------------------------







LOCAL INTERCONNECTION - Georgia
Attachment: 3 Exh A
                   
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
 
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                   
LOCAL INTERCONNECTION (CALL TRANSPORT AND TERMINATION)
                               
NOTE: "bk" beside a rate indicates that the Parties have agreed to bill and keep
for that element pursuant to the terms and conditions in Attachment 3.
                 
TANDEM SWITCHING
                                 
Tandem Switching Function Per MOU
       
0.0004186bk
                       
Multiple Tandem Switching, per MOU (applies to
intial
tandem
                                 
only)
           
0.0004186
                       
Tandem Intermediary Charge, per MOU*
       
0.0025
                     
* This charge is applicable only to transit traffic and is applied in addition
to applicable switching and/or interconnection charges.
                   
TRUNK CHARGE
                                 
Installation Trunk Side Service - per DS0
   
OHD
TPP6X
 
21.53
8.11
                   
Installation Trunk Side Service - per DS0
   
OHD
TPP9X
 
21.53
8.11
                   
Dedicated End Office Trunk Port Service-per DS0**
   
OHD
TDEOP
0.00
                       
Dedicated End Office Trunk Port Service-per DS1**
   
OH1 OH1MS
TDE1P
0.00
                       
Dedicated Tandem Trunk Port Service-per DS0**
   
OHD
TDWOP
0.00
                       
Dedicated Tandem Trunk Port Service-per DS1**
   
OH1 OH1MS
TDW1P
0.00
                     
** This rate element is recovered on a per MOU basis and is included in the End
Office Switching and Tandem Switching, per MOU rate elements
                 
COMMON TRANSPORT
(Shared)
                                 
Common Transport - Per Mile, Per MOU
       
0.0000028bk
                       
Common Transport - Facilities Termination Per MOU
       
0.0001955bk
                   
LOCAL INTERCONNECTION (DEDICATED TRANSPORT)
                               
INTEROFFICE CHANNEL - DEDICATED TRANSPORT
                                 
Interoffice Channel
- Dedicated Transport - 2-Wire Voice Grade -
                                 
Per Mile per month
     
OHM
1L5NF
0.0059
                       
Interoffice Channel
- Dedicated Transport- 2- Wire Voice Grade -
                                 
Facility Termination per month
   
OHM
1L5NF
13.15
48.41
19.46
16.56
4.99
               
Interoffice Channel - Dedicated Transport - 56 kbps - per mile
                                 
per month
   
OHM
1L5NK
0.0059
                       
Interoffice Channel - Dedicated Transport - 56 kbps - Facility
                                 
Termination per month
   
OHM
1L5NK
8.00
48.41
19.46
16.56
4.99
               
Interoffice Channel - Dedicated Transport - 64 kbps - per mile
                                 
per month
   
OHM
1L5NK
0.0059
                       
Interoffice Channel - Dedicated Transport - 64 kbps - Facility
                                 
Termination per month
   
OHM
1L5NK
8.00
48.41
19.46
16.56
4.99
               
Interoffice Channel - Dedicated Channel - DS1 - Per Mile per
                                 
month
   
OH1, OH1MS
1L5NL
0.1199
                       
Interoffice Channel - Dedicated Tranport - DS1 - Facility
                                 
Termination per month
   
OH1, OH1MS
1L5NL
34.93
110.92
80.20
31.33
21.71
               
Interoffice Channel
- Dedicated Transport - DS3 - Per Mile per
                                 
month
     
OH3, OH3MS
1L5NM
2.63
                       
Interoffice Channel - Dedicated Transport - DS3 - Facility
                                 
Termination per month
   
OH3, OH3MS
1L5NM
349.42
320.16
86.24
66.71
52.76
             
LOCAL CHANNEL - DEDICATED TRANSPORT
                                 
Local Channel
- Dedicated - 2-Wire Voice Grade per month
   
OHM
TEFV2
7.91
120.95
53.24
46.35
13.35
               
Local Channel
- Dedicated - 4-Wire Voice Grade per month
   
OHM
TEFV4
8.90
125.50
54.38
46.35
13.35
               
Local Channel
- Dedicated - DS1 per month
   
OH1
TEFHG
22.82
149.31
111.09
40.32
26.09
               
Local Channel
- Dedicated - DS3 Facility Termination per month
   
OH3
TEFHJ
150.05
444.58
145.04
112.80
75.81
             
LOCAL INTERCONNECTION MID-SPAN MEET
                                 
Local
Channel - Dedicated - DS1 per month
   
OH1MS
TEFHG
0.00
0.00
                     
Local
Channel - Dedicated - DS3 per month
   
OH3MS
TEFHJ
0.00
0.00
                   
MULTIPLEXERS
                                 
Channelization -
DS1 to DS0 Channel
System
   
OH1, OH1MS
SATN1
71.23
105.57
41.545
23.73
4.19
               
DS3 to DS1 Channel
System per month
   
OH3, OH3MS
SATNS
124.39
224.255
71.76
39.965
31.035
               
DS3 Interface Unit (DS1 COCI) per month
   
OH1, OH1MS
SATCO
7.50
15.79
11.375
6.60
6.60
             
Notes: If no rate is identified in the contract, the rates, terms, and
conditions for the specific service or function will be as set forth in
applicable BellSouth tariff.
             
SIGNALING
(CCS7)
                               
NOTE:"bk" beside a rate indicates that the parties have agreed to bill and keep
for that element pursuant to the terms and conditions in Attachment 3.
                   
CCS7 Signaling Connection, Per 56Kbps Facility A-Link DS1
   
UDB
TPP6A
8.93
34.74
34.74
16.90
16.90
           





Version: 2Q06 Standard ICA 06/13/06
 
Page 1 of 2
 
CCCS 170 of 277
 

 


--------------------------------------------------------------------------------







LOCAL INTERCONNECTION - Georgia
Attachment: 3 Exh A
                   
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
 
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
CCS7 Signaling Connection, Per 56Kbps Facility A-Link DS3
   
UDB
TPP9A
8.93
34.74
34.74
16.90
16.90
               
CCS7 Signaling Connection, Per 56Kbps Facility B-Link DS1
   
UDB
TPP6B
8.93
34.74
34.74
16.90
16.90
               
CCS7 Signaling Connection, Per 56Kbps Facility B-Link DS3
   
UDB
TPP9B
8.93
34.74
34.74
16.90
16.90
               
CCS7 Signaling Termination, Per STP Port
   
UDB
PT8SX
111.30
                       
CCS7 Signaling Usage, Per Call
Setup Message
       
.0000134bk
                       
CCS7 Signaling Usage, Per TCAP Message
       
0.0000536
                       
CCS7 Signaling Usage, Per ISUP Message (same as E.3.3)
       
.0000134bk
                       
CCS7 Signaling Usage Surrogate, per
link
   
UDB
STU56
921.93bk
                       
CCS7 Signaling Point Code, Establishment or Change, per STP
                                 
affected
   
UDB
CCAPO
 
28.12
28.12
33.29
33.29
               
CCS7 Signaling Connection, Switched access service, interface
                                 
groups, transmissiom paths 6 DS1 level path with bit stream
                                 
signaling
   
UDB
TPP6X
8.93
34.74
34.74
16.90
16.90
               
CCS7 Signaling Connection, Switched access service, interface
                                 
groups, transmissiom paths 9 DS3 level path with bit stream
                                 
signaling
   
UDB
TPP9X
8.93
34.74
34.74
16.90
16.90
           





Version: 2Q06 Standard ICA 06/13/06
 
Page 2 of 2
 
CCCS 171 of 277
 

 


--------------------------------------------------------------------------------




Attachment 4 - Collocation
Page 1
Attachment 4
 
BellSouth Collocation
Version: 2Q06 Standard ICA
06/13/06
CCCS 172 of 277


--------------------------------------------------------------------------------



 

 
Attachment 4 - Collocation
   
Page 2



Table of Contents
1.
Scope of Attachment
3
2
Optional Reports
6
3
Collocation Options
7
4
Occupancy
12
5
Use of Collocation Space
14
6
Ordering and Preparation of Collocation Space
21
7
Construction and Provisioning
26
8
Rates and Charges
32
9
Insurance
40
10
Mechanics Lien
41
11
Inspections
42
12
Security and Safety Requirements
42
13
Destruction of Collocation Space
44
14
Eminent Domain
45
15
Nonexclusivity
45
Environmental & Safety Principles
Exhibit A
Rates
Exhibit B
Tennessee Regulatory Authority (TRA) Offered Language and Rates
Exhibit C



Version: 2Q06 Standard ICA
06/13/06
CCCS 173 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 3
 

 
BELLSOUTH COLLOCATION

 
1.
Scope of Attachment

 
1.1
BellSouth Premises

 
1.1.1
The rates, terms and conditions contained within this Attachment shall only
apply when WinSonic is physically collocated as a sole occupant or as a Host
within a BellSouth Premises pursuant to this Attachment. BellSouth Premises, as
defined in this Attachment includes BellSouth Central Offices, and Remote
Terminals (hereinafter “BellSouth Premises”). This Attachment is applicable to
BellSouth Premises owned or leased by BellSouth. Where not specified, the
language in this Attachment applies to both Central Office and Remote Site
Collocation.

 
1.1.2
Third Party Property. If the BellSouth Premises, or the property on which it is
located, is leased by BellSouth from a third party or otherwise controlled by a
third party, special considerations and intervals may apply in addition to the
terms and conditions of this Attachment. Additionally, where BellSouth notifies
WinSonic that BellSouth’s agreement with a third party does not grant BellSouth
the ability to provide access and use rights to others, upon WinSonic’s request,
BellSouth will use commercially reasonable efforts to obtain the owner’s consent
and to otherwise secure such rights for WinSonic. WinSonic agrees to reimburse
BellSouth for all costs incurred by BellSouth in obtaining such rights for
WinSonic. In cases where a third party agreement does not grant BellSouth the
right to provide access and use rights to others as contemplated by this
Attachment and BellSouth, is unable to secure such access and use rights for
WinSonic, WinSonic shall be responsible for obtaining such permission to access
and use such property. BellSouth shall cooperate with WinSonic in obtaining such
permission.

 
1.2
Right to Occupy

 
1.2.1
BellSouth shall offer to WinSonic collocation on rates, terms and conditions
that are just, reasonable, nondiscriminatory and consistent with the rules of
the FCC. Subject to the rates, terms and conditions of this Attachment, where
space is available and it is technically feasible, BellSouth will allow WinSonic
to occupy a certain area designated by BellSouth within a BellSouth Premises, or
on BellSouth property upon which the BellSouth Premises is located, of a size
which is specified by WinSonic and agreed to by BellSouth (hereinafter
“Collocation Space”). Except as otherwise specified, any references to
Collocation Space shall be for physical collocation. The necessary rates, terms
and conditions for a premises as defined by the FCC, other than BellSouth
Premises, shall be negotiated upon reasonable request for collocation at such
premises.

 
1.2.2
Neither BellSouth nor any of BellSouth’s affiliates may reserve space for future
use on more preferential terms than those set forth in this Attachment.

 
1.2.2.1
In all states other than Florida, the size specified by WinSonic may contemplate
a request for space sufficient to accommodate WinSonic’s growth within a twenty-
four (24) month period.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 174 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 4
 
1.2.2.2
In the state of Florida, the size specified by WinSonic may contemplate a
request for space sufficient to accommodate WinSonic’s growth within an eighteen
(18) month period.

 
1.3
Space Allocation. BellSouth shall assign WinSonic Collocation Space that
utilizes existing infrastructure (e.g., heating, ventilation, air conditioning
(HVAC), lighting and available power), if such space is available for
collocation. Otherwise, BellSouth shall attempt to accommodate WinSonic’s
requested space preferences, if any, including the provision of contiguous space
for any subsequent request for collocation. In allocating Collocation Space,
BellSouth shall not materially increase WinSonic’s cost or materially delay
WinSonic’s occupation and use of the Collocation Space, assign Collocation Space
that will impair the quality of service or otherwise limit the service WinSonic
wishes to offer, reduce unreasonably the total space available for physical
collocation or preclude reasonable physical collocation within the BellSouth
Premises. Space shall not be available for collocation if it is: (a) physically
occupied by non- obsolete equipment; (b) assigned to another collocated
telecommunications carrier; (c) used to provide physical access to occupied
space; (d) used to enable technicians to work on equipment located within
occupied space; (e) properly reserved for future use, either by BellSouth or
another collocated telecommunications carrier; or (f) essential for the
administration and proper functioning of the BellSouth Premises. BellSouth may
segregate Collocation Space and require separate entrances for collocated
telecommunications carriers to access their Collocation Space, pursuant to FCC
Rules.

 
1.4
Transfer of Collocation Space

 
1.4.1
WinSonic shall be allowed to transfer Collocation Space to another CLEC under
the following conditions: (1) the BellSouth Premises is not at or near space
exhaustion; (2) the transfer of space shall be contingent upon BellSouth’s
approval, which will not be unreasonably withheld; (3) WinSonic has no unpaid,
undisputed collocation charges; and (4) the transfer of the Collocation Space is
in conjunction with WinSonic’s sale of all or substantially all, of the in-place
collocation equipment to the same CLEC.

 
1.4.2
The responsibilities of WinSonic shall include: (1) submitting a letter of
authorization to BellSouth for the transfer; (2) entering into a transfer
agreement with BellSouth and the acquiring CLEC; and (3) returning all Security
Access Devices to BellSouth. The responsibilities of the acquiring CLEC shall
include: (1) submitting an application to BellSouth for the transfer of the
Collocation Space; (2) satisfying all requirements of its interconnection
agreement with BellSouth; (3) submitting a letter to BellSouth for the
assumption of services; and (4) entering into a transfer agreement with
BellSouth and WinSonic.

 
1.4.3
In conjunction with a transfer of Collocation Space, any services associated
with the Collocation Space shall be transferred pursuant to separately
negotiated rates, terms and conditions.

 
1.5
Space Reclamation

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 175 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 5
 
1.5.1
In the event of space exhaust within a BellSouth Premises, BellSouth may include
in its documentation for the Petition for Waiver filed with the Commission, any
unutilized space in the BellSouth Premises. WinSonic will be responsible for the
justification of unutilized space within its Collocation Space, if the
Commission requires such justification.

 
1.5.2
BellSouth may reclaim unused Collocation Space when a BellSouth Premises is at,
or near, space exhaustion and WinSonic cannot demonstrate that WinSonic will
utilize the Collocation Space in the time frames set forth below in Section
1.5.3. In the event of space exhaust or near exhaust within a BellSouth
Premises, BellSouth will provide written notice to WinSonic requesting that
WinSonic release non-utilized Collocation Space to BellSouth, when one hundred
percent (100%) of the Collocation Space in WinSonic’s collocation arrangement is
not being utilized.

 
1.5.3
Within twenty (20) days of receipt of written notification from BellSouth,
WinSonic shall either: (1) return the non-utilized Collocation Space to
BellSouth in which case WinSonic shall be relieved of all obligations for
charges associated with that portion of the Collocation Space applicable from
the date the Collocation Space is returned to BellSouth; or (2) for all states,
with the exception of Florida, provide BellSouth with information demonstrating
that the Collocation Space will be utilized within twenty-four (24) months from
the date WinSonic accepted the Collocation Space (Acceptance Date) from
BellSouth. For Florida, WinSonic shall provide information to BellSouth
demonstrating that the Collocation Space will be utilized within eighteen (18)
months from the Acceptance Date.

 
1.5.4
Disputes concerning BellSouth’s claim of space exhaust, or near exhaust, or
WinSonic’s refusal to return requested Collocation Space should be resolved by
BellSouth and WinSonic pursuant to the dispute resolution language contained in
the General Terms and Conditions.

 
1.6
Use of Space. WinSonic may only place in the Collocation Space equipment
necessary for interconnection with BellSouth’s services/facilities or for
accessing BellSouth’s unbundled network elements for the provision of
Telecommunications Services, as specifically set forth in this Agreement. The
Collocation Space assigned to WinSonic may not be used for any purposes other
than as specifically described herein, including, but not limited to office
space or a place of reporting for WinSonic’s employees or certified suppliers.

 
1.7
Rates and Charges. WinSonic agrees to pay the rates and charges identified in
Exhibit B.

 
1.8
Due Dates. If any due date contained in this Attachment falls on a weekend or a
national holiday, then the due date will be the next business day thereafter.
For intervals of ten (10) days or less, national holidays will be excluded. For
purposes of this Attachment, national holidays include the following: New Year’s
Day, Martin Luther King, Jr. Day, President’s Day (Washington’s Birthday),
Memorial

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 176 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 6
 

 
Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day
and Christmas Day.

 
1.9
Compliance. Subject to Section 24 of the General Terms and Conditions of this
Agreement, the Parties agree to comply with all applicable federal, state,
county, local and administrative laws, rules, ordinances, regulations and codes
in the performance of their obligations hereunder.

 
2
Optional Reports

 
2.1
Space Availability Report. Upon request from WinSonic and at WinSonic’s expense,
BellSouth will provide a written report (Space Availability Report) describing
in detail the space that is currently available for collocation at a particular
BellSouth Premises. This report will include the amount of Collocation Space
available at the BellSouth Premises requested, the number of collocators present
at the BellSouth Premises, any modifications in the use of the space since the
last report on the BellSouth Premises requested and the measures BellSouth is
taking to make additional space available for collocation arrangements. A Space
Availability Report does not reserve space at the BellSouth Premises for which
the Space Availability Report was requested by WinSonic.

 
2.1.1
The request from WinSonic for a Space Availability Report must be in writing and
include the BellSouth Premises street address, as identified in the LERG, and
the CLLI code for the BellSouth Premises requested. CLLI code information is
located in the NECA Tariff FCC No. 4.

 
2.1.2
BellSouth will respond to a request for a Space Availability Report for a
particular BellSouth Premises within ten (10) days of the receipt of such
request.

 
2.1.3
BellSouth will use commercially reasonable efforts to respond in ten (10) days
to a Space Availability Report request when the request includes from two (2) to
five (5) BellSouth Premises within the same state. The response time for Space
Availability Report requests of more than five (5) BellSouth Premises, whether
the request is for the same state or for two (2) or more states within the
BellSouth Region, shall be negotiated between the Parties.

 
2.2
Remote Terminal Information. Upon request, BellSouth will provide WinSonic with
the following information concerning BellSouth’s remote terminals: (i) the
address of the remote terminal; (ii) the CLLI code of the remote terminal; (iii)
the carrier serving area of the remote terminal; (iv) the designation of which
remote terminals subtend a particular central office; and (v) the number and
address of customers that are served by a particular remote terminal.

 
2.2.1
BellSouth will provide this information within thirty (30) days of a WinSonic
request subject to the following conditions: (i) the information will only be
provided on a CD in the same format in which it appears in BellSouth’s systems;
and (ii) the information will only be provided for each serving wire center
designated by WinSonic, up to a maximum of thirty (30) wire centers per WinSonic
request per month per state. BellSouth will bill the nonrecurring charge
pursuant to the rates in Exhibit B at the time BellSouth sends the CD.

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 177 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 7
 
3
Collocation Options

 
3.1
Cageless Collocation. BellSouth shall allow WinSonic to collocate WinSonic’s
equipment and facilities without requiring the construction of a cage or similar
structure. BellSouth shall allow WinSonic to have direct access to WinSonic’s
equipment and facilities in accordance with Section 5.1.2 below. BellSouth shall
make cageless collocation available in single bay increments. Except where
WinSonic’s equipment requires special technical considerations (e.g., special
cable racking or isolated ground plane), BellSouth shall assign cageless
Collocation Space in conventional equipment rack lineups where feasible. For
equipment requiring special technical considerations, WinSonic must provide the
equipment layout, including spatial dimensions for such equipment pursuant to
generic requirements contained in Telcordia GR-63-Core, and shall be responsible
for compliance with all special technical requirements associated with such
equipment.

 
3.2
Caged Collocation

 
3.2.1
BellSouth will make caged Collocation Space in Central Offices available in
fifty (50) square foot increments. At WinSonic’s option and expense, WinSonic
will arrange with a Supplier certified by BellSouth (BellSouth Certified
Supplier) to construct a collocation arrangement enclosure in accordance with
BellSouth’s specifications for a wire mesh enclosure prior to starting equipment
installation. Where local building codes require enclosure specifications more
stringent than BellSouth’s wire mesh enclosure specifications, WinSonic and
WinSonic’s BellSouth Certified Supplier must comply with the more stringent
local building code requirements. WinSonic’s BellSouth Certified Supplier shall
be responsible for filing and obtaining any and all necessary permits and/or
licenses for such construction. BellSouth or BellSouth’s designated agent or
contractor shall provide, at WinSonic’s expense, documentation, which may
include existing building architectural drawings, enclosure drawings,
specifications, etc., necessary for WinSonic’s BellSouth Certified Supplier to
obtain all necessary permits and/or other licenses. WinSonic’s BellSouth
Certified Supplier shall bill WinSonic directly for all work performed for
WinSonic. BellSouth shall have no liability for, nor responsibility to pay, such
charges imposed by WinSonic’s BellSouth Certified Supplier. WinSonic must
provide the local BellSouth Central Office Building Contact with two (2) Access
Keys that will allow entry into the locked enclosure. Except in the case of an
emergency, BellSouth will not access WinSonic’s locked enclosure prior to
notifying WinSonic at least forty-eight (48) hours or two (2) business days,
whichever is greater, before access to WinSonic’s Collocation Space is required.
Upon request, BellSouth shall construct the enclosure for WinSonic.

 
3.2.2
In the event WinSonic’s BellSouth Certified Supplier will construct the
collocation arrangement enclosure, BellSouth may elect to review WinSonic’s
plans and specifications, prior to allowing the construction to start, to ensure
compliance with BellSouth’s wire mesh enclosure specifications. BellSouth will
notify WinSonic of its desire to conduct this review in BellSouth’s Application

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 178 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 8
 

 
Response, as defined herein, to WinSonic’s Initial Application. If WinSonic’s
Initial Application does not indicate its desire to construct its own enclosure
and WinSonic subsequently decides to construct its own enclosure prior to
BellSouth’s Application Response, then WinSonic will resubmit its Initial
Application, indicating its desire to construct its own enclosure. If WinSonic
subsequently decides construct its own enclosure after the bona fide firm order
(hereinafter “BFFO”) has been accepted by BellSouth, WinSonic will submit a
Subsequent Application, as defined in Section 6.2 below. If BellSouth elects to
review WinSonic’s plans and specifications, then BellSouth will provide
notification to WinSonic within ten (10) days after the Initial Application BFFO
date or, if a Subsequent Application is submitted as set forth in the preceding
sentence, then the Subsequent Application BFFO date. BellSouth shall complete
its review within fifteen (15) days after BellSouth’s receipt of WinSonic’s
plans and specifications. Regardless of whether or not BellSouth elects to
review WinSonic’s plans and specifications, BellSouth reserves the right to
inspect the enclosure after construction has been completed to ensure that it is
constructed according to WinSonic’s submitted plans and specifications and/or
BellSouth’s wire mesh enclosure specifications, as applicable. If BellSouth
decides to inspect the constructed Collocation Space, BellSouth will complete
its inspection within fifteen (15) days after receipt of WinSonic’s written
notification that the enclosure has been completed. Within seven (7) days after
BellSouth has completed its inspection of WinSonic’s caged Collocation Space,
BellSouth shall require WinSonic, at WinSonic’s expense, to remove or correct
any structure that does not meet WinSonic’s plans and specifications or
BellSouth’s wire mesh enclosure specifications, as applicable.

 
3.3
Shared Caged Collocation

 
3.3.1
WinSonic may allow other telecommunications carriers to share WinSonic’s caged
Collocation Space, pursuant to the terms and conditions agreed to by WinSonic
(Host) and the other telecommunications carriers (Guests) contained in this
Section, except where the BellSouth Premises is located within a leased space
and BellSouth is prohibited by said lease from offering such an option to
WinSonic. BellSouth shall be notified in writing by WinSonic upon the execution
of any agreement between the Host and its Guest(s) prior to the submission of an
application. Further, such notification shall include the name of the Guest(s),
the term of the agreement, and a certification by WinSonic that said agreement
imposes upon the Guest(s) the same terms and conditions for Collocation Space as
set forth in this Attachment between BellSouth and WinSonic. The term of the
agreement between the Host and its Guest(s) shall not exceed the term of this
Agreement between BellSouth and WinSonic.

 
3.3.2
WinSonic, as the Host, shall be the sole interface and responsible Party to
BellSouth for the assessment and billing of rates and charges contained within
this Attachment and for the purposes of ensuring that the safety and security
requirements of this Attachment are fully complied with by the Guest(s), its
employees and agents. BellSouth shall provide WinSonic with a pro-ration of the

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 179 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 9
 

 
costs of the Collocation Space based on the number of collocators and the space
used by each. There will be a minimum charge of one (1) bay/rack per Host/Guest.
In addition to the above, for all states other than Florida, WinSonic shall be
the responsible Party to BellSouth for the purpose of submitting applications
for initial and additional equipment placement for the Guest(s). In Florida, the
Guest(s) may submit its own Initial Application and Subsequent Applications for
equipment placement using the Host’s ACNA. A separate Guest application shall
result in the assessment of an Initial Application Fee or a Subsequent
Application Fee, as set forth in Exhibit B, which will be billed to the Host on
the date that BellSouth provides its written Application Response to the
Guest(s) Bona Fide application.

 
3.3.3
Notwithstanding the foregoing, the Guest(s) may submit service orders directly
to BellSouth to request the provisioning of interconnecting facilities between
BellSouth and the Guest(s), the provisioning of services, and/or access to
Network Elements. The bill for these interconnecting facilities, services and
Network Elements will be charged to the Guest(s) pursuant to the applicable
BellSouth Tariff or the Guest’s Interconnection Agreement with BellSouth.

 
3.3.4
WinSonic shall indemnify and hold harmless BellSouth from any and all claims,
actions, causes of action, of whatever kind or nature arising out of the
presence of WinSonic’s Guest(s) in the Collocation Space, except to the extent
caused by BellSouth’s sole negligence, gross negligence, or willful misconduct.

 
3.4
Adjacent Collocation

 
3.4.1
Subject to technical feasibility and space availability, BellSouth will permit
an adjacent collocation arrangement (Adjacent Arrangement) on BellSouth
Premises’ property only when space within the requested BellSouth Premises is
legitimately exhausted and where the Adjacent Arrangement does not interfere
with access to existing or planned structures or facilities on the BellSouth
Premises’ property. An Adjacent Arrangement shall be constructed or procured by
WinSonic or WinSonic’s BellSouth Certified Supplier and must be in conformance
with the provisions of BellSouth’s design and construction specifications.
Further, WinSonic shall construct, procure, maintain and operate said Adjacent
Arrangement pursuant to all of the applicable rates, terms and conditions set
forth in this Attachment.

 
3.4.2
If WinSonic requests Adjacent Collocation, pursuant to the conditions stated in
Section 3.4 above, WinSonic must arrange with a BellSouth Certified Supplier to
construct or procure the Adjacent Arrangement structure in accordance with
BellSouth’s specifications. BellSouth will provide the appropriate
specifications upon request. Where local building codes require specifications
more stringent than BellSouth’s own specifications, WinSonic and WinSonic’s
BellSouth Certified Supplier shall comply with the more stringent local building
code requirements. WinSonic’s BellSouth Certified Supplier shall be responsible
for filing and obtaining any and all necessary zoning, permits and/or licenses
for such construction. WinSonic’s BellSouth Certified Supplier shall bill
WinSonic

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 180 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 10
 

 
directly for all work performed for WinSonic to comply with this Attachment.
BellSouth shall have no liability for, nor responsibility to pay such charges
imposed by WinSonic’s BellSouth Certified Supplier. WinSonic must provide the
local BellSouth contact with two (2) cards, keys or other access devices used to
gain entry into the locked enclosure. Except in the case of an emergency,
BellSouth will not access WinSonic’s locked enclosure prior to notifying
WinSonic at least forty-eight (48) hours or two (2) business days, whichever is
greater, before access to the Collocation Space is required.

 
3.4.3
WinSonic must submit its Adjacent Arrangement construction plans and
specifications to BellSouth when it places its Firm Order. BellSouth shall
review WinSonic’s plans and specifications prior to the construction of an
Adjacent Arrangement to ensure WinSonic’s compliance with BellSouth’s
specifications. BellSouth shall complete its review within fifteen (15) days
after receipt of the plans and specifications from WinSonic for the Adjacent
Arrangement. BellSouth may inspect the Adjacent Arrangement during and after
construction is completed to ensure that it is constructed according to
WinSonic’s submitted plans and specifications. If BellSouth decides to inspect
the completed Adjacent Arrangement, BellSouth will complete its inspection
within fifteen (15) days after receipt of WinSonic’s written notification that
the Adjacent Arrangement has been completed. Within seven (7) days after
BellSouth has completed its inspection of WinSonic’s Adjacent Arrangement,
BellSouth shall require WinSonic, at WinSonic’s expense, to remove or correct
any structure that does not meet its submitted plans and specifications or
BellSouth’s specifications, as applicable.

 
3.4.4
WinSonic shall provide a concrete pad, the structure housing the Adjacent
Arrangement, HVAC, lighting and all of the facilities that are required to
connect the structure (i.e., racking, conduits, etc.) to the BellSouth point of
demarcation. At WinSonic’s option and where the local authority having
jurisdiction permits, BellSouth shall provide an AC power source and access to
physical Collocation services and facilities, subject to the same
nondiscriminatory requirements as those applicable to any other physical
Collocation arrangement. In Alabama and Louisiana, at WinSonic’s request and
expense, BellSouth will provide Direct Current (DC) power to an Adjacent
Collocation site where technically feasible, as that term has been defined by
the FCC, and in accordance with applicable law. BellSouth will provide DC power
in an Adjacent Arrangement provided that such provisioning can be done in
compliance with the National Electric Code (NEC), all safety and building codes
and any local codes, such as, but not limited to, local zoning codes, and upon
completion of negotiations between the Parties on the applicable rates and
provisioning intervals. WinSonic will pay for any and all DC power construction
and provisioning costs to an Adjacent Arrangement through individual case basis
(ICB) pricing that must be paid as follows: fifty percent (50%) before the DC
installation work begins and fifty percent (50%) at completion of the DC
installation work to the Adjacent Arrangement. WinSonic’s BellSouth Certified
Supplier shall be responsible, at WinSonic’s sole expense, for filing the
required documentation to obtain any and all necessary

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 181 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 11
 

 
permits and/or licenses for an Adjacent Arrangement. BellSouth shall allow
Shared Caged Collocation within an Adjacent Arrangement, pursuant to the terms
and conditions set forth in Section 3.3 above.

 
3.5
Direct Connect

 
3.5.1
BellSouth will permit WinSonic to directly interconnect between its own
physical/virtual Collocation Spaces within the same BellSouth Premises (Direct
Connect). WinSonic shall contract with a BellSouth Certified Supplier to place
the Direct Connect, which shall be provisioned using facilities owned by
WinSonic. A Direct Connect shall utilize BellSouth common cable support
structure. There will be a recurring charge per linear foot, per cable, of the
actual common cable support structure used by WinSonic to provision the Direct
Connect between its physical/virtual Collocation Spaces. In those instances
where WinSonic’s physical/virtual Collocation Spaces are contiguous in the
central office, WinSonic will have the option of using WinSonic’s own
technicians to deploy the Direct Connect using either electrical or optical
facilities between its Collocation Spaces by constructing its own dedicated
cable support structure. WinSonic will deploy such electrical or optical
connections directly between its own equipment without being routed through
BellSouth’s equipment or common cable support structure. WinSonic may not
self-provision a Direct Connect on any BellSouth distribution frame, Point of
Termination (POT) Bay, Digital System Cross-Connect (DSX) panel or Light Guide
Cross-Connect (LGX) panel. WinSonic is solely responsible for ensuring the
integrity of the signal.

 
3.5.2
To place an order for a Direct Connect, WinSonic must submit an Initial
Application or Subsequent Application to BellSouth. If no modification to the
Collocation Space is requested other than the placement of a Direct Connect, the
Co-Carrier Cross Connect/Direct Connect Application Fee for Direct Connect, as
defined in Exhibit B, will apply. If other modifications are requested, in
addition to the placement of a Direct Connect, either an Initial Application Fee
or a Subsequent Application Fee will apply, pursuant to Section 6.2 below.
BellSouth will bill this nonrecurring charge on the date that BellSouth provides
an Application Response to WinSonic.

 
3.6
Co-Carrier Cross Connect (CCXC)

 
3.6.1
A CCXC is a cross connection between WinSonic and another collocated
telecommunications carrier, other than BellSouth, in the same BellSouth
Premises. Where technically feasible, BellSouth will permit WinSonic to
interconnect between its Collocation Space(s) and the physical/virtual
collocation space(s) of another collocated telecommunications carrier(s) within
the same BellSouth Premises via a CCXC, pursuant to the FCC’s Rules. The other
collocated telecommunications carrier’s agreement must also contain CCXC rates,
terms and conditions before BellSouth will permit the provisioning of a CCXC
between the two (2) collocated carriers. The applicable BellSouth charges will
be assessed to WinSonic upon WinSonic’s request for the CCXC. WinSonic is
prohibited from using the Collocation Space for the sole or primary purpose of

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 182 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 12
 

 
cross-connecting to other collocated telecommunications carriers.

 
3.6.2
WinSonic must contract with a BellSouth Certified Supplier to place the CCXC.
The CCXC shall be provisioned using facilities owned by WinSonic. Such cross-
connections to other collocated telecommunications carriers may be made using
either electrical or optical facilities. WinSonic shall be responsible for
providing a LOA, with the application, to BellSouth from the other collocated
telecommunications carrier to which it will be cross-connecting. The CCXC shall
utilize BellSouth common cable support structure. There will be a recurring
charge per linear foot, per cable, of the common cable support structure used by
WinSonic to provision the CCXC to the other collocated telecommunications
carrier. In those instances where WinSonic’s equipment and the equipment of the
other collocated telecommunications carrier are located in contiguous caged
Collocation Space, WinSonic may use its own technicians to install the CCXC
using either electrical or optical facilities between the equipment of both
collocated telecommunications carriers by constructing a dedicated cable support
structure between the two (2) contiguous cages. WinSonic shall deploy such
electrical or optical cross-connections directly between its own equipment and
the equipment of the other collocated telecommunications carrier without being
routed through BellSouth’s equipment or, in the case of a CCXC provisioned
between contiguous collocation spaces, common cable support structure. WinSonic
shall not provision CCXC on any BellSouth distribution frame, POT Bay, DSX panel
or LGX panel. WinSonic is solely responsible for ensuring the integrity of the
signal.

 
3.6.3
To place an order for a CCXC, WinSonic must submit an application to BellSouth.
If no modification to the Collocation Space is requested other than the
placement of a CCXC, the Co-Carrier Cross Connect/Direct Connect Application Fee
for a CCXC, as defined in Exhibit B, will apply. If other modifications are
requested, in addition to the placement of a CCXC, either an Initial Application
or a Subsequent Application Fee will apply, pursuant to Section 6.2 below.
BellSouth will bill this nonrecurring charge on the date that it provides an
Application Response to WinSonic.

 
4
Occupancy

 
4.1
Space Ready Notification. BellSouth will notify WinSonic in writing when the
Collocation Space is ready for occupancy (Space Ready Date).

 
4.2
Acceptance Walkthrough. WinSonic will schedule and complete an acceptance
walkthrough of new or additional provisioned Collocation Space with BellSouth
within fifteen (15) days after the Space Ready Date. BellSouth will correct any
identified deviations from WinSonic’s original or jointly amended application
within seven (7) days after the walkthrough, unless the Parties mutually agree
upon a different time frame. BellSouth will then establish a new Space Ready
Date. Another acceptance walkthrough will be scheduled and conducted within
fifteen (15) days after the new Space Ready Date. This follow-up acceptance
walkthrough will be limited to only those deviations identified in the initial

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 183 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 13
 

 
walkthrough. If WinSonic completes its acceptance walkthrough within the fifteen
(15) day interval associated with the applicable Space Ready Date, billing will
begin upon the date of WinSonic’s acceptance of the Collocation Space (Space
Acceptance Date). In the event WinSonic fails to complete an acceptance
walkthrough within the fifteen (15) day interval associated with the applicable
Space Ready Date, the Collocation Space shall be deemed accepted by WinSonic on
the Space Ready Date and billing will commence from that date.

 
4.3
Early Space Acceptance. If WinSonic decides to occupy the Collocation Space
prior to the Space Ready Date, the date WinSonic executes the Agreement for
Customer Access and Acceptance to Unfinished Collocation Space is the date that
will be deemed the Space Acceptance Date and billing will begin from that date.

 
4.4
Equipment Installation. WinSonic shall notify BellSouth in writing that its
collocation equipment installation is complete. WinSonic’s collocation equipment
installation is complete when WinSonic’s equipment is connected to BellSouth’s
network for the purpose of provisioning Telecommunication Services to WinSonic’s
customers. BellSouth may refuse to accept any orders for cross- connects until
it has received such notice from WinSonic.

 
4.5
Termination of Occupancy.

 
4.5.1
In addition to any other provisions addressing termination of occupancy in this
Agreement, WinSonic may terminate its occupancy of a particular Collocation
Space by submitting a Subsequent Application requesting termination of occupancy
for such Collocation Space. Such termination shall be effective upon BellSouth’s
acceptance of the Space Relinquishment Form. Billing for monthly recurring
charges will cease on the date that WinSonic and BellSouth conduct an inspection
of the terminated space and jointly sign off on the Space Relinquishment Form or
on the date that WinSonic signs off on the Space Relinquishment Form and sends
this form to BellSouth, provided no discrepancies are found during BellSouth’s
subsequent inspection of the terminated space. If the subsequent inspection by
BellSouth reveals any discrepancies, billing will cease on the date that
BellSouth and WinSonic jointly conduct an inspection, confirming that WinSonic
has corrected all of the noted discrepancies identified by BellSouth. A
Subsequent Application Fee will not apply for the termination of occupancy;
however, specific disconnect fees may apply to the services terminating to such
Collocation Space. The particular disconnect fees that would apply in each state
are contained in Exhibit B.

 
4.5.2
Upon termination of occupancy, WinSonic, at its sole expense, shall remove its
equipment and any other property owned, leased or controlled by WinSonic from
the Collocation Space. WinSonic shall have thirty (30) days from the Bona Fide
Firm Order (BFFO) date (Termination Date) to complete such removal, including
the removal of all equipment and facilities of WinSonic’s Guest(s), unless
WinSonic’s Guest(s) has assumed responsibility for the Collocation Space housing
the Guest(s)’s equipment and executed the appropriate documentation required by
BellSouth to transfer the Collocation Space to the Guest(s) prior to

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 184 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 14
 

 
WinSonic’s Termination Date.

 
4.5.3
WinSonic shall continue the payment of all monthly recurring charges to
BellSouth until the date WinSonic, and if applicable WinSonic’s Guest(s), has
fully vacated the Collocation Space and the Space Relinquishment Form has been
accepted by BellSouth. If WinSonic or WinSonic’s Guest(s) fails to vacate the
Collocation Space within thirty (30) days from the Termination Date, BellSouth
shall have the right to remove and dispose of the equipment and any other
property of WinSonic or WinSonic’s Guest(s), in any manner that BellSouth deems
fit, at WinSonic’s expense and with no liability whatsoever for WinSonic’s
property or WinSonic’s Guest(s) property.

 
4.5.4
Upon termination of WinSonic’s right to occupy specific Collocation Space, the
Collocation Space will revert back to BellSouth’s central office space
inventory. WinSonic shall surrender the Collocation Space to BellSouth in the
same condition as when it was first occupied by WinSonic, with the exception of
ordinary wear and tear, unless otherwise agreed to by the Parties. WinSonic’s
BellSouth Certified Supplier shall be responsible for updating and making any
necessary changes to BellSouth’s records as required by BellSouth specifications
including, but not limited to, BellSouth’s Central Office Record Drawings and
ERMA Records. WinSonic shall be responsible for the cost of removing any
WinSonic constructed enclosure, as well as any supporting structures (e.g.,
racking, conduits, power cables, etc.), by the Termination Date and restoring
the grounds to their original condition.

 
5
Use of Collocation Space

 
5.1
Equipment Type

 
5.1.1
BellSouth shall permit the collocation and use of any equipment necessary for
interconnection to BellSouth’s network and/or access to BellSouth’s unbundled
network elements in the provision of Telecommunications Services, as the term
“necessary” is defined by FCC 47 C.F.R. § 51.323 (b). The primary purpose and
function of any equipment collocated in a BellSouth Premises must be for
interconnection to BellSouth’s network or access to BellSouth’s unbundled
network elements in the provision of Telecommunications Services. Equipment is
necessary for interconnection if an inability to deploy that equipment would, as
a practical, economical, or operational matter, preclude the requesting carrier
from obtaining interconnection with BellSouth at a level equal in quality to
that which BellSouth obtains within its own network or what BellSouth provides
to any affiliate, subsidiary, or other party.

 
5.1.2
Examples of equipment that would not be considered necessary include, but are
not limited to: traditional circuit switching equipment, equipment used
exclusively for call-related databases, computer servers used exclusively for
providing information services, OSS equipment used to support collocated
telecommunications carrier network operations, equipment that generates customer
orders, manages trouble tickets or inventory, or stores customer records in
centralized databases, etc. BellSouth will determine upon receipt of an

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 185 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 15
 

 
application if the requested equipment is necessary based on the criteria
established by the FCC. Multifunctional equipment placed on a BellSouth Premises
must not place any greater relative burden on BellSouth’s property than
comparable single-function equipment. BellSouth reserves the right to allow the
collocation of any equipment on a nondiscriminatory basis.

 
5.1.3
Such equipment must, at a minimum, meet the following Telcordia Network
Equipment Building Systems (NEBS) General Equipment Requirements: for Central
Offices Criteria Level 1 requirements as outlined in Telcordia Special Report
SR-3580, Issue 1 and for Remote Sites Criteria Level 3 requirements as outlined
in the Telcordia Special report SR-3580, Issue 1. Upon request by WinSonic,
BellSouth, at its discretion, may consent to the collocation of any equipment
not meeting these standards. Except where otherwise required by a Commission,
BellSouth shall comply with the applicable FCC rules relating to denial of
collocation equipment based on WinSonic’s failure to comply with this Section.

 
5.1.4
At a Remote Site, all WinSonic equipment installation shall comply with
BellSouth TR 73503-11h, “Grounding - Engineering Procedures”. Metallic cable
sheaths and metallic strength members of optical fiber cables as well as the
metallic cable sheaths of all copper conductor cables shall be bonded to the
designated grounding bus for the Remote Site Location. All copper conductor
pairs, working and non-working, shall be equipped with a solid-state protector
unit (over-voltage protection only), which has been listed by a nationally
recognized testing laboratory.

 
5.2
Terminations. WinSonic shall not request more DS0, DS1, DS3 and/or optical
terminations for a collocation arrangement than the total port or termination
capacity of the equipment physically installed in the Collocation Space. The
total capacity of the equipment collocated in the Collocation Space will include
equipment contained in an application, as well as any equipment already placed
in the Collocation Space. If full network termination capacity of the equipment
being installed is not requested in the application submitted by WinSonic,
additional network terminations for the installed equipment will require the
submission of a Subsequent Application. In the event WinSonic submits an
application for terminations that will exceed the total capacity of the
collocated equipment, WinSonic will be informed of the discrepancy by BellSouth
and required to submit a revision to the application.

 
5.3
Security Interest in Equipment. Commencing with the most current calendar
quarter after the Effective Date of this Agreement, and thereafter with respect
to each subsequent calendar quarter during the term of this Agreement, WinSonic
will, no later than thirty (30) days after the close of such calendar quarter,
provide a report to ICS Collocation Product Management, Room 34th Floor, 675 W.
Peachtree Street, Atlanta, Georgia 30375, listing any equipment in the
Collocation Space (i) that was added during the calendar quarter to which such
report pertains, and (ii) for which there is a UCC-1 lien holder or to another
entity that has a secured financial interest in such equipment (Secured
Equipment). If no Secured

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 186 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 16
 

 
Equipment has been installed within a given calendar quarter, no report shall be
due hereunder in connection with such calendar quarter.

 
5.4
No Marketing. WinSonic shall not use the Collocation Space for marketing
purposes, nor shall it place any identifying signs or markings outside the
Collocation Space or on the grounds of the BellSouth Premises.

 
5.5
Equipment Identification. WinSonic shall place a plaque or affix other
identification (e.g., stenciling or labeling) to each piece of WinSonic’s
equipment, including the appropriate emergency contacts with their corresponding
telephone numbers, in order for BellSouth to properly identify WinSonic’s
equipment in the case of an emergency. For caged Collocation Space, such
identification must be placed on a plaque affixed to the outside of the caged
enclosure.

 
5.6
Entrance Facilities.

 
5.6.1
WinSonic may elect to place WinSonic-owned or WinSonic leased fiber entrance
facilities into its Collocation Space. BellSouth will designate the point of
interconnection in close proximity to the BellSouth Premises housing the
Collocation Space, such as at an entrance manhole or a cable vault for Central
Offices, which is physically accessible by both Parties. For Central Offices,
WinSonic will provide and place fiber cable in the entrance manhole of
sufficient length to be pulled through conduit and into the splice location.
WinSonic will provide and install a sufficient length of fire retardant riser
cable, to which BellSouth will splice the entrance cable. The fire retardant
riser cable will extend from the splice location to WinSonic’s equipment in
WinSonic’s Collocation Space. In the event WinSonic utilizes a non-metallic,
riser-type entrance facility, a splice will not be required. For Remote
Terminals WinSonic will provide and place copper cable through conduit from the
Remote Site Collocation Space to the feeder distribution interface. Such copper
cable must be of sufficient length to reach the splice location for splicing by
BellSouth. WinSonic must contact BellSouth for authorization and instruction
prior to placing any entrance facility cable in an entrance manhole or cable
vault. WinSonic is responsible for the maintenance of the entrance facilities.
Nonrecurring charges for cable installation will be assessed on a per cable
basis as set forth in Exhibit B upon receipt of WinSonic’s BFFO. Recurring
charges for the cable support structure will be billed at the rates set forth in
Exhibit B.

 
5.6.2
Central Office Microwave Transmission Facilities. At WinSonic’s request,
BellSouth will accommodate, where technically feasible and space is available, a
microwave entrance facility, pursuant to separately negotiated rates, terms and
conditions.

 
5.6.3
Central Office Copper and Coaxial Cable Entrance Facilities. In Florida and
Georgia, BellSouth shall permit WinSonic to use copper or coaxial cable entrance
facilities, if approved by the Commission, but only in those rare instances
where WinSonic demonstrates a necessity and entrance capacity is not at or near
exhaust in a particular BellSouth Premises in which WinSonic’s Collocation Space
is located. In Florida, WinSonic must have approval by the Commission before it

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 187 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 17
 

 
submits a request for copper entrance facilities. Notwithstanding the foregoing,
in the case of adjacent collocation, copper facilities may be used between the
adjacent collocation arrangement and the central office demarcation point,
unless BellSouth determines that limited space is available for the placement of
these entrance facilities.

 
5.7
Dual Entrance Facilities at a Central Office. BellSouth will provide at least
two (2) interconnection points at each Central Office where at least two (2)
such interconnection points are available and capacity exists. Upon receipt of a
request by WinSonic for dual entrance facilities to its physical Collocation
Space, BellSouth shall provide WinSonic with information regarding BellSouth’s
capacity to accommodate the requested dual entrance facilities. If conduit in
the serving manhole(s) is available and is not reserved for another purpose or
for utilization within twelve (12) months of the receipt of an application for
collocation, BellSouth will make the requested conduit space available for the
installation of a second entrance facility to WinSonic’s Collocation Space. The
location of the serving manhole(s) will be determined at the sole discretion of
BellSouth. Where dual entrance facilities are not available due to a lack of
capacity, BellSouth will provide this information to WinSonic in the Application
Response.

 
5.8
Shared Use

 
5.8.1
WinSonic may utilize spare capacity on an existing telecommunications carrier’s
entrance facility for the purpose of obtaining an entrance facility to
WinSonic’s Collocation Space within the same BellSouth Premises.

 
5.8.2
BellSouth shall allow the splice, as long as the fiber is non-working dark
fiber. WinSonic must arrange with BellSouth in accordance with BellSouth’s
Special Construction Procedures, RL93-11-030BT, and provide a LOA from the other
telecommunications carrier authorizing BellSouth to perform the splice of the
WinSonic-provided riser cable to the spare capacity on the other
telecommunications carrier’s entrance facility. If WinSonic desires to allow
another telecommunications carrier to use its entrance facilities, the
telecommunications carrier must arrange with BellSouth in accordance with
BellSouth’s Special Construction Procedures, RL93-11-030BT, and provide a LOA
from WinSonic authorizing BellSouth to perform the splice of the
telecommunications carrier’s provided riser cable to the spare capacity on
WinSonic’s entrance facility.

 
5.9
Demarcation Point

 
5.9.1
In Tennessee, if WinSonic elects the Tennessee Regulatory Authority (TRA) rates
as set forth in Exhibit C, the additional language also set forth in Exhibit C
for Demarcation Point, will be effective in conjunction with the remaining terms
and conditions of this Attachment.

 
5.9.2
BellSouth will designate the point(s) of demarcation between WinSonic’s
equipment and/or network facilities and BellSouth’s network facilities. Each
Party will be responsible for the maintenance and operation of all

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 188 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 18
 

 
equipment/facilities on its side of the demarcation point. WinSonic shall be
responsible for providing the common block and cabling and WinSonic’s BellSouth
Certified Supplier shall be responsible for installing and properly
labeling/stenciling the common block and any necessary cabling identified in
Section 7 below. WinSonic or its agent must perform all required maintenance to
the equipment/facilities on its side of the demarcation point, pursuant to
Section 5.10 below and may self-provision cross-connects that may be required
within its own Collocation Space to activate service requests.

 
5.10
Equipment and Facilities. WinSonic, or if required by this Attachment,
WinSonic’s BellSouth Certified Supplier, is solely responsible for the design,
engineering, installation, testing, provisioning, performance, monitoring and
maintenance/repair of the equipment and network facilities used by WinSonic,
which must be performed in compliance with all applicable BellSouth
specifications. Such equipment and network facilities may include, but are not
limited to, cable(s), equipment, and POT connections. WinSonic and its
designated BellSouth Certified Supplier must follow and comply with all
BellSouth specifications outlined in the following BellSouth Technical
Requirements: TR 73503, TR 73519, TR 73572 and TR 73564.

 
5.11
BellSouth’s Access to Collocation Space

 
5.11.1
From time to time, BellSouth may require access to WinSonic’s Collocation Space.
BellSouth retains the right to access WinSonic’s Collocation Space for the
purpose of making BellSouth equipment and building modifications (e.g.,
installing, altering or removing racking, ducts, electrical wiring, HVAC, and
cabling). In such cases, BellSouth will give notice to WinSonic at least forty-
eight (48) hours before access to WinSonic’s Collocation Space is required.
WinSonic may elect to be present whenever BellSouth performs work in the
WinSonic’s Collocation Space. The Parties agree that WinSonic will not bear any
of the expense associated with this type of work.

 
5.11.2
In the case of an emergency, BellSouth will provide oral notice of entry as soon
as reasonably practicable after such entry.

 
5.11.3
WinSonic must provide the local BellSouth Central Office Building Contact with
two (2) Access Devices that will allow BellSouth entry into any enclosed and
locked Collocation Space including, but not limited to, an Adjacent Arrangement,
pursuant to the requirements contained in this Section.

 
5.12
WinSonic’s Access

 
5.12.1
Pursuant to Section 12 below, WinSonic shall have access to its Collocation
Space twenty-four (24) hours a day, seven (7) days a week. WinSonic agrees to
provide the name, date of birth and either the social security number or
driver’s license number of each employee, supplier or agent of WinSonic or
WinSonic’s Guest(s) with WinSonic’s written request for access keys or cards
(Access Devices) for specific BellSouth Premises, prior to the issuance of said
Access Devices, using Form RF-2906-C, the “CLEC and CLEC Certified Supplier
Access Request and Acknowledgement” form. The appropriate key

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 189 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 19
 

 
acknowledgement forms (the “Collocation Acknowledgement Sheet” for access cards
and the “Key Acknowledgement Form” for keys) must be signed by WinSonic and
returned to BellSouth Access Management within fifteen (15) days of WinSonic’s
receipt of these forms. Failure to return these properly acknowledged forms will
result in the subsequent access key or card requests being held by BellSouth
until the proper acknowledgement documents have been received by BellSouth and
reflect current information. Charges for Security Access System and for Security
Access Devices will be billed at the rates set forth in Exhibit B. Access
Devices may not be duplicated under any circumstances. WinSonic agrees to be
responsible for all Access Devices and for the return of all Access Devices in
the possession of WinSonic’s employees, suppliers, agents or Guests after
termination of the employment relationship, the contractual obligation with
WinSonic ends, upon the termination of this Agreement, or upon the termination
of occupancy of Collocation Space in a specific BellSouth Premises. WinSonic
shall pay all applicable charges associated with lost or stolen Access Devices.

 
5.12.2
WinSonic must submit to BellSouth the completed Access Control Request Form for
all employees, suppliers, agents or Guests requiring access to a BellSouth
Premises at least thirty (30) days prior to the date WinSonic desires to gain
access to the Collocation Space. In order to permit reasonable access during
construction of the Collocation Space, WinSonic may submit a request for its one
(1) free accompanied site visit to its designated Collocation Space at any time
subsequent to BellSouth’s receipt of the BFFO. In the event WinSonic desires
access to its designated Collocation Space after the first accompanied free
visit and WinSonic’s access request form(s) has not been approved by BellSouth
or WinSonic has not yet submitted an access request form to BellSouth, WinSonic
shall be permitted to access the Collocation Space accompanied by a BellSouth
security escort, at WinSonic’s expense, which will be assessed pursuant to the
Security Escort fees contained in Exhibit B. WinSonic must request that escorted
access be provided by BellSouth to WinSonic’s designated Collocation Space at
least three (3) business days prior to the date such access is desired. A
BellSouth security escort will be required whenever WinSonic or its approved
agent or supplier requires access to the entrance manhole.

 
5.13
Lost or Stolen Access Devices. WinSonic shall immediately notify BellSouth in
writing when any of its Access Devices have been lost or stolen. If it becomes
necessary for BellSouth to re-key buildings or deactivate an Access Device as a
result of a lost or stolen Access Device(s) or for failure of WinSonic’s
employees, suppliers, agents or Guest(s) to return an Access Device(s), WinSonic
shall pay for the costs of re-keying the building or deactivating the Access
Device(s).

 
5.14
Interference or Impairment

 
5.14.1
Notwithstanding any other provisions of this Attachment, WinSonic shall not use
any product or service provided under this Agreement, any other service related
thereto or used in combination therewith, or place or use any equipment or
facilities in any manner that (1) significantly degrades, interferes with or
impairs

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 190 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 20
 

 
service provided by BellSouth or any other entity or any person’s use of its
telecommunications services; (2) endangers or damages the equipment, facilities
or any other property of BellSouth or any other entity or person; (3)
compromises the privacy of any communications routed through the BellSouth
Premises; or (4) creates an unreasonable risk of injury or death to any
individual or to the public. If BellSouth reasonably determines that any
equipment or facilities of WinSonic violates the provisions of this paragraph,
BellSouth shall provide written notice to WinSonic, which shall direct WinSonic
to cure the violation within forty-eight (48) hours of WinSonic’s receipt of
written notice or, if such cure is not feasible, at a minimum, to commence
curative measures within twenty-four (24) hours and exercise reasonable
diligence to complete such measures as soon as possible thereafter. After
receipt of the notice, the Parties agree to consult immediately and, if
necessary, to conduct an inspection of the Collocation Space.

 
5.14.2
Except in the case of the deployment of an advanced service which significantly
degrades the performance of other advanced services or traditional voice band
services, if WinSonic fails to cure the violation within forty-eight (48) hours
or, if such cure is not possible, to commence curative action within twenty-four
(24) hours and exercise reasonable diligence to complete such action as soon as
possible, or if the violation is of a character that poses an immediate and
substantial threat of damage to property or injury or death to any person, or
any other significant degradation, interference or impairment of BellSouth’s or
another entity’s service, then and only in that event, BellSouth may take such
action as it deems necessary to eliminate such threat including, without
limitation, the interruption of electrical power to WinSonic’s equipment and/or
facilities. BellSouth will endeavor, but is not required, to provide notice to
WinSonic prior to the taking of such action and BellSouth shall have no
liability to WinSonic for any damages arising from such action, except to the
extent that such action by BellSouth constitutes willful misconduct.

 
5.14.3
For purposes of this Section, the term “significantly degrades” shall be defined
as an action that noticeably impairs a service from a user’s perspective. In the
case of the deployment of an advanced service which significantly degrades the
performance of other advanced services or traditional voice band services and
WinSonic fails to cure the violation within forty-eight (48) hours, or if such
cure is not possible, to commence curative action within twenty-four (24) hours
and exercise reasonable diligence to complete such action as soon as possible,
BellSouth will establish before the appropriate Commission that the technology
deployed is causing the significant degradation. Any claims of network harm
presented to WinSonic or, if subsequently necessary, the Commission must be
provided by BellSouth with specific and verifiable information. When BellSouth
demonstrates that a certain technology deployed by WinSonic is significantly
degrading the performance of other advanced services or traditional voice band
services, WinSonic shall discontinue deployment of that technology and migrate
its customers to other technologies that will not significantly degrade the
performance of such services. Where the only degraded service itself is a known
disturber, and the newly deployed technology satisfies at least one of the
criteria

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 191 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 21
 

 
for a presumption that it is acceptable for deployment, pursuant to 47 C.F.R. §
51.230, the degraded service shall not prevail against the newly-deployed
technology.

 
5.15
Personalty and Its Removal. Facilities and equipment placed by WinSonic in the
Collocation Space shall not become a part of the Collocation Space, even if
nailed, screwed or otherwise fastened to the Collocation Space, but shall retain
their status as personal property and may be removed by WinSonic at any time.
Any damage caused to the Collocation Space by WinSonic’s employees, suppliers,
agents or Guests during the installation or removal of such property shall be
promptly repaired by WinSonic at its sole expense. If WinSonic decides to remove
equipment and/or facilities from its Collocation Space and the removal requires
no physical work be performed by BellSouth and WinSonic’s physical work
includes, but is not limited to, power reduction, cross-connects, or tie pairs,
BellSouth will bill WinSonic the Administrative Only Application Fee associated
with the type of removal activity performed by WinSonic, as set forth in Exhibit
B. This nonrecurring fee will be billed on the date that BellSouth provides an
Application Response to WinSonic.

 
5.16
Alterations. Under no condition shall WinSonic or any person acting on behalf of
WinSonic make any rearrangement, modification, augment, improvement, addition,
and/or other alteration which could affect in any way space, power, HVAC, and/or
safety considerations to the Collocation Space or the BellSouth Premises,
hereinafter referred to individually or collectively as “Alterations”, without
the express written consent of BellSouth, which shall not be unreasonably
withheld. The cost of any such Alteration shall be paid by WinSonic. An
Alteration shall require the submission of a Subsequent Application and will
result in the assessment of the applicable application fee associated with the
type of alteration requested, as set forth in Sections 6.2.1 and 7.1.4 below,
which will be billed by BellSouth on the date that BellSouth provides WinSonic
with an Application Response.

 
5.17
Central Office Janitorial Service. WinSonic shall be responsible for the general
upkeep of its Collocation Space. WinSonic shall arrange directly with a
BellSouth Certified Supplier for janitorial services applicable to caged
Collocation Space. Upon request, BellSouth shall provide a list of such
suppliers on a BellSouth Premises-specific basis.

 
5.18
Upkeep of Remote Collocation Space. WinSonic shall be responsible for the
general upkeep and cleaning of the Remote Collocation Space. WinSonic shall be
responsible for removing any of WinSonic’s debris from the Remote Collocation
Space and from in and around the Remote Site Location on each visit.

 
6
Ordering and Preparation of Collocation Space

 
6.1
Initial Application. For WinSonic’s or WinSonic’s Guest’s(s’) initial equipment
placement, WinSonic shall input a physical Expanded Interconnection

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 192 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 22
 

 
Application Document (Initial Application) for physical Collocation Space
directly into BellSouth’s electronic application (e.App) system for processing.
The Initial Application is considered Bona Fide when it is complete and
accurate, meaning that all of the required fields on the Initial Application are
completed with the appropriate type of information. An Initial Application Fee,
as set forth in Exhibit B, will apply to each Initial Application submitted by
WinSonic for Central Office or Remote Site Collocation, as applicable, and will
be billed by BellSouth on the date BellSouth provides WinSonic with an
Application Response.

 
6.1.1
For Remote Site Collocation, a request for additional space at a later date will
require the submission of an Initial Application. The installation of additional
shelves/equipment within an existing bay does not require an Initial
Application.

 
6.2
Subsequent Application. In the event WinSonic or WinSonic’s Guest(s) desires to
modify its use of the Collocation Space in a Central Office after a BFFO,
WinSonic shall complete an application that contains all of the detailed
information associated with a requested Alteration of the Collocation Space, as
defined in Section 5.15 above (Subsequent Application). The Subsequent
Application will be considered Bona Fide when it is complete and accurate,
meaning that all of the required fields on the Subsequent Application have been
completed with the appropriate type of information associated with the requested
Alteration. BellSouth shall determine what modifications, if any, to the
BellSouth Premises are required to accommodate the change(s) requested by
WinSonic in the Subsequent Application. Such modifications to the BellSouth
Premises may include, but are not limited to, floor loading changes, changes
necessary to meet HVAC requirements, changes to power plant requirements,
equipment additions, etc.

 
6.2.1
Subsequent Application Fees. The application fee paid by WinSonic for an
Alteration in a Central Office shall be dependent upon the level of assessment
needed to provide a complete Application Response for the Alteration requested.
Where the Subsequent Application does not require provisioning or construction
work, but requires BellSouth to perform an administrative activity, an
Administrative Only Application Fee shall apply as set forth in Exhibit B. The
Administrative Only Application Fee will apply to Subsequent Applications
associated with a transfer of ownership of the Collocation Space, removal of
equipment from the Collocation Space (where the removal requires no physical
work to be performed by BellSouth), and a virtual-to-physical conversion (in
place). The Co-Carrier Cross Connect/Direct Connect Application Fee will apply
when WinSonic submits a Subsequent Application for a direct connection between
its own physical and virtual Collocation Space(s) in the same BellSouth Central
Office or between its physical or virtual Collocation Space and that of another
collocated telecommunications carrier within the same BellSouth Central Office.
In Florida and Tennessee, the Power Reconfiguration Only Application Fee will
apply when WinSonic submits a Subsequent Application that reflects only an
upgrade or reduction in the amount of power that BellSouth is currently

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 193 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 23
 

 
providing to WinSonic’s physical Collocation Space in a Central Office. The fee
for a Subsequent Application, for which the Alteration requested has limited
effect (e.g., requires limited assessment and sufficient cable support
structure, HVAC, power and terminations are available), shall be the Subsequent
Application Fee, as set forth in Exhibit B. The appropriate nonrecurring
application fee will be billed on the date that BellSouth provides WinSonic with
an Application Response.

 
6.3
Space Preferences. If WinSonic has previously requested and received a Space
Availability Report for the BellSouth Premises, WinSonic may submit up to three
(3) space preferences on its application by identifying the specific space
identification numbers referenced on the Space Availability Report for the space
it is requesting. In the event BellSouth cannot accommodate WinSonic’s space
preference(s), WinSonic may accept the space allocated by BellSouth or cancel
its application and submit another application requesting additional space
preferences for the same BellSouth Premises. This application will be treated as
a new application and the appropriate application fee will apply. The
application fee will be billed by BellSouth on the date that BellSouth provides
WinSonic with an Application Response.

 
6.4
Space Availability Notification

 
6.4.1
For all states except Florida and Tennessee, BellSouth will respond to an
application within ten (10) days as to whether space is available or not
available within the requested BellSouth Premises. In Florida and Tennessee,
BellSouth will respond to an application within fifteen (15) days as to whether
space is available or not available within a BellSouth Premises. BellSouth’s
e.App system will reflect when WinSonic’s application is Bona Fide. If the
application cannot be Bona Fide, BellSouth will identify what revisions are
necessary for the application to become Bona Fide.

 
6.4.2
If the amount of space requested is not available, BellSouth will notify
WinSonic of the amount of space that is available and no application fee will
apply. When BellSouth’s response includes an amount of space less than that
requested by WinSonic or space that is configured differently, no application
fee will apply. If WinSonic decides to accept the available space, WinSonic must
resubmit its application to reflect the actual space available, including the
configuration of the space, prior to submitting a BFFO. When WinSonic resubmits
its application to accept the available space, BellSouth will bill WinSonic the
appropriate application fee.

 
6.5
Denial of Application. If BellSouth notifies WinSonic that no space is available
(Denial of Application), BellSouth will not assess an application fee to
WinSonic. After notifying WinSonic that BellSouth has no available space in the
requested BellSouth Premises, BellSouth will allow WinSonic, upon request, to
tour the entire BellSouth Premises within ten (10) days of such Denial of
Application. In order to schedule this tour, BellSouth must receive the request
for the tour of the BellSouth Premises within five (5) days of the Denial of
Application.

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 194 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 24
 
6.6
Petition for Waiver. Upon Denial of Application, BellSouth will timely file a
petition with the appropriate Commission pursuant to 47 U.S.C. § 251(c)(6).
BellSouth shall provide to the Commission any information requested by that
Commission. Such information shall include which space, if any, BellSouth or any
of BellSouth’s affiliates have reserved for future use and a detailed
description of the specific future uses for which the space has been reserved.
Subject to an appropriate nondisclosure agreement or provision, BellSouth shall
permit WinSonic to inspect any floor plans or diagrams that BellSouth provides
to the Commission.

 
6.7
Waiting List

 
6.7.1
On a first-come, first-serve basis, which is governed by the date of receipt of
an application or Letter of Intent, BellSouth will maintain a waiting list of
requesting telecommunications carriers that have either received a Denial of
Application or, where it is publicly known that a BellSouth Premises is out of
space, have submitted a Letter of Intent to collocate in that BellSouth
Premises. BellSouth will notify each telecommunications carrier on the waiting
list that can be accommodated by the amount of space that becomes available,
according to the position of the telecommunications carrier on said waiting
list.

 
6.7.2
In Florida, on a first-come, first-serve basis, which is governed by the date of
receipt of an application or Letter of Intent, BellSouth will maintain a waiting
list of requesting telecommunications carriers that have either received a
Denial of Application or, where it is publicly known that a BellSouth Premises
is out of space, have submitted a Letter of Intent to collocate in that
BellSouth Premises. Sixty (60) days prior to space becoming available, if known,
BellSouth will notify the Commission and the telecommunications carriers on the
waiting list by mail when space will become available. If BellSouth does not
know sixty (60) days in advance of when space will become available, BellSouth
will notify the Commission and the telecommunications carriers on the waiting
list within two (2) business days of the determination that space will become
available. A telecommunications carrier that, upon denial of physical
Collocation Space, requests virtual Collocation Space shall automatically be
placed on the waiting list for physical Collocation Space that may become
available in the future.

 
6.7.3
When physical Collocation Space becomes available, WinSonic must submit an
updated, complete and accurate application to BellSouth within thirty (30) days
of notification by BellSouth that physical Collocation Space will be available
in the requested BellSouth Premises previously out of space. If WinSonic has
originally requested caged Collocation Space and cageless Collocation Space
becomes available, WinSonic may refuse such space and notify BellSouth in
writing, within the thirty (30) day timeframe referenced above, that WinSonic
wishes to maintain its place on the waiting list for caged physical Collocation
Space, without accepting the available cageless Collocation Space.

 
6.7.4
WinSonic may accept an amount of space less than what it originally requested by
submitting an application as set forth above, and upon request, may maintain

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 195 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 25
 

 
its position on the waiting list for the remaining space that was initially
requested. If WinSonic does not submit an application or notify BellSouth in
writing within the thirty (30) day timeframe as described in Section 6.7.2
above, BellSouth will offer the available space to the next telecommunications
carrier on the waiting list and remove WinSonic from the waiting list. Upon
request, BellSouth will advise WinSonic as to its position on the waiting list
for a particular BellSouth Premises.

 
6.8
Public Notification. BellSouth will maintain on its Interconnection Web site, a
notification document that will indicate all BellSouth Premises that are without
available space. BellSouth shall update such document within ten (10) days of
the date that BellSouth becomes aware that insufficient space is available to
accommodate physical Collocation. BellSouth will also post a document on its
Interconnection Web site that contains a general notice when space becomes
available in a BellSouth Premises previously on the space exhaust list.

 
6.9
Application Response

 
6.9.1
In Alabama, Georgia, Kentucky, Louisiana, Mississippi, North Carolina and South
Carolina, when space has been determined to be available for physical (caged or
cageless) Collocation arrangements, BellSouth will provide an Application
Response within twenty (20) days of receipt of a Bona Fide application. The
Application Response will be a written response that includes sufficient
information to enable WinSonic to place a Firm Order, which, at a minimum, will
include the configuration of the space, the Cable Installation Fee, the Cable
Records Fee, and any other applicable space preparation fees, as described in
Section 8 below.

 
6.9.2
In Florida and Tennessee, within fifteen (15) days of receipt of a Bona Fide
application, when space has been determined to be available or when a lesser
amount of space than that requested is available, then with respect to the space
available, BellSouth will provide an Application Response including sufficient
information to enable WinSonic to place a Firm Order. The Application Response
will include, at a minimum, the configuration of the space, the Cable
Installation Fee, the Cable Records Fee and any other applicable space
preparation fees, as described in Section 8 below. When WinSonic submits ten
(10) or more applications within ten (10) days, the initial fifteen (15) day
response interval will increase by ten (10) days for every additional ten (10)
applications or fraction thereof.

 
6.10
Application Modifications. If a modification or revision is made to any
information in the Bona Fide application after BellSouth has provided the
Application Response and prior to a BFFO, with the exception of modifications to
(1) Customer Information, (2) Contact Information or (3) Billing Contact
Information, whether at the request of WinSonic or as necessitated by technical
considerations, the application shall be considered a new application and
handled as a new application with respect to the response and provisioning
intervals. BellSouth will charge WinSonic the appropriate application fee
associated with the level of assessment performed by BellSouth, pursuant to
Sections 6.1 and 6.2

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 196 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 26
 

 
above.

 
6.11
Bona Fide Firm Order

 
6.11.1
WinSonic shall indicate its intent to proceed with a Collocation Space request
in a BellSouth Premises by submitting a BFFO to BellSouth. The BFFO must be
received by BellSouth no later than thirty (30) days after BellSouth’s
Application Response to WinSonic’s Bona Fide application or WinSonic’s
application will expire.

 
6.11.2
BellSouth will establish a Firm Order date based upon the date BellSouth is in
receipt of WinSonic’s BFFO. BellSouth will acknowledge the receipt of WinSonic’s
BFFO within seven (7) days of receipt, so that WinSonic will have positive
confirmation that its BFFO has been received. BellSouth’s response to a BFFO
will include a Firm Order Confirmation, which contains the firm order date. No
revisions may be made to a BFFO.

 
7
Construction and Provisioning

 
7.1
Construction and Provisioning Intervals

 
7.1.1
In Florida and Tennessee, BellSouth will complete construction of physical
Collocation Space as soon as possible within a maximum of ninety (90) days from
receipt of a BFFO or as agreed to by the Parties. For virtual Collocation Space,
BellSouth will complete construction as soon as possible within a maximum of
sixty (60) days from receipt of a BFFO or as agreed to by the Parties. For
Alterations requested to Collocation Space after the initial space has been
completed, BellSouth will complete construction for Collocation Space as soon as
possible within a maximum of forty-five (45) days from receipt of a BFFO or as
agreed to by the Parties, as long as no additional space has been requested by
WinSonic. If additional space has been requested by WinSonic, BellSouth will
complete construction for the requested Collocation Space as soon as possible
within a maximum of ninety (90) days from receipt of a BFFO for physical
Collocation Space and forty five (45) days from receipt of a BFFO for virtual
Collocation Space. If BellSouth does not believe that construction will be
completed within the relevant provisioning interval and BellSouth and WinSonic
cannot agree upon a completion date, within forty-five (45) days of receipt of
the BFFO for an initial request, or within thirty (30) days of receipt of the
BFFO for an Alteration, BellSouth may seek an extension from the Commission.

 
7.1.2
In Alabama, Georgia, Kentucky, Louisiana, Mississippi, North Carolina and South
Carolina, BellSouth will complete construction for caged physical Collocation
Space under ordinary conditions as soon as possible within a maximum of ninety
(90) days from receipt of a BFFO or as agreed to by the Parties. BellSouth will
complete construction for cageless physical Collocation Space under ordinary
conditions as soon as possible within a maximum of sixty (60) days from receipt
of a BFFO and ninety (90) days from receipt of a BFFO for extraordinary
conditions, or as agreed to by the Parties. Ordinary conditions are defined as
space available with only minor changes required to BellSouth’s

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 197 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 27
 

 
support systems. (Examples include, but are not limited to: minor modifications
to HVAC, cabling and BellSouth’s power plant.) Extraordinary conditions include,
but may not be limited to: major BellSouth equipment rearrangements or
additions; power plant additions or upgrades; major mechanical additions or
upgrades; major upgrades for ADA compliance; environmental hazards or hazardous
materials abatement; and arrangements for which equipment shipping intervals are
extraordinary in length. The Parties may mutually agree to renegotiate an
alternative provisioning interval for the Collocation Space requested or
BellSouth may seek a waiver from the ordered interval, as set forth above, from
the appropriate Commission, if BellSouth does not believe that construction will
be completed within the relevant provisioning interval.

 
7.1.3
Records Only Change. When WinSonic adds equipment, that was originally included
on WinSonic’s Initial Application or a Subsequent Application, and the
installation of this equipment requires no additional space preparation work or
cable terminations on the part of BellSouth, then BellSouth will impose no
additional charges or intervals.

 
7.1.4
For Central Offices in the states of Alabama, Georgia, Kentucky, Louisiana,
Mississippi, North Carolina, and South Carolina, BellSouth will provide the
reduced intervals outlined below to WinSonic, when WinSonic requests an
Alteration specifically identified in Sections 7.1.4.1 through 7.1.4.9 below as
an “Augment”. Except as otherwise set forth in Section 7.1.4.10 below, such
Augment will require a Subsequent Application and will result in the assessment
of the appropriate application fee associated with the type of Augment requested
by WinSonic. BellSouth will assess the appropriate nonrecurring application fee
set forth in Exhibit B on the date that it provides an Application Response to
WinSonic.

 
7.1.4.1
Simple Augments will be completed within twenty (20) days after receipt of the
BFFO for an:

 

 
- 
Extension of Existing AC Circuit Capacity within Arrangement where Sufficient
Circuit Capacity is Available

 

 
- 
Fuse Change and/or Increase or Decrease -48 Volt (-48V) DC Power

 
7.1.4.2 Minor Augments will be completed within forty-five (45) days after
receipt of the BFFO for:
 

 
- 
168 DS1 Terminations at the BellSouth Demarcation Frame (Databasing Only;
Panels, Relay Racks and Overhead Racking Exist)

 

 
- 
96 DS3 Terminations at the BellSouth Demarcation Frame (Databasing Only; Panels,
Relay Racks and Overhead Racking Exist)

 

 
- 
99 Fiber terminations at the BellSouth Demarcation Frame (Databasing Only;
Panels, Relay Racks and Overhead Racking Exist)

 

 
- 
Maximum of 2000 Service Ready DS0 Terminations at the BellSouth Demarcation
Frame (Databasing Only; Panels, Relay Racks and Overhead Racking Exist)

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 198 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 28
 
7.1.4.3
Intermediate Augments will be completed within sixty (60) days after receipt of
the BFFO for:

 

 
-
168 DS1s (Databasing and Installation of Termination Panels, Relay Racks or
Additional Structure, as Required)

 

 
-
96 DS3s (Databasing and Installation of Termination Panels, Relay Racks or
Additional Structure, as Required)

 

 
-
99 Fiber Terminations (Databasing and Installation of Termination Panels, Relay
Racks or Additional Structure, as Required)

 

 
-
2000 DS0s (Databasing and Installation of Termination Panels, Relay Racks or
Additional Structure, as Required)

 

 
-
Installation of Cable Racking or Other Support Structure, as Required,
to Support CCXCs (Adequate Floor or Ceiling Structural Capacity Exists and
Support/Protection structure for Fiber Patch Cord is Excluded)

 
7.1.4.4
Major Augments of physical Collocation Space will be completed within ninety
(90) days after BFFO. All requests for additional Physical Collocation Space
(caged or cageless) are included in this category.

 
7.1.4.5
Major Augments of virtual Collocation Space will be completed within
seventy-five (75) days after BFFO. This category includes all requests for
additional virtual Collocation Space.

 
7.1.4.6
If WinSonic submits an Augment that includes two (2) Augment items from the same
category in either Sections 7.1.4.1, 7.1.4.2 or 7.1.4.3 above, the provisioning
interval associated with the next highest Augment category will apply (e.g., if
two (2) items from the Minor Augment category are requested on the same request,
then an interval of sixty (60) days from the receipt of the BFFO would apply,
which is the interval associated with the Intermediate Augment category).

 
7.1.4.7
If WinSonic submits an Augment that includes three (3) Augment items from the
same category in either Sections 7.1.4.1, 7.1.4.2, or 7.1.4.3 above, the Major
Augment interval of ninety (90) days from the receipt of the BFFO would apply
(e.g., if three (3) items from the Simple Augment category are requested on the
same request for a physical Collocation arrangement, then an interval of ninety
(90) days from the receipt of the BFFO would apply, which is the Major physical
Augment interval; likewise if three (3) items from the Simple Augment category
are requested on the same request for a virtual Collocation arrangement, then an
interval of seventy-five (75) days from the receipt of the BFFO would apply,
which is the Major virtual Augment interval).

 
7.1.4.8
If WinSonic submits an Augment that includes one (1) Augment item from two (2)
separate categories in Sections 7.1.4.1, 7.1.4.2 and 7.1.4.3 above, the Augment
interval associated with the highest Augment category will apply (e.g., if an
item from the Minor Augment category and an item from the Intermediate Augment
category are requested on the same request, then an interval of sixty (60) days
from the receipt of the BFFO would apply, which is the interval associated with

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 199 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 29
 

 
the Intermediate Augment category).

 
7.1.4.9
All Augments not expressly included in the Simple, Minor, Intermediate or Major
Augment categories, as outlined above, will be placed into the appropriate
category as negotiated by WinSonic and BellSouth. If WinSonic and BellSouth are
unable to determine the appropriate category through negotiation, then the
appropriate Major Augment category, identified in Sections 7.1.4.4 and Section
7.1.4.5 above, would apply based on whether the Augment is for WinSonic’s
physical or virtual Collocation Space.

 
7.1.4.10
Individual application fees associated with Simple, Minor and Intermediate
Augments are contained in Exhibit B. If WinSonic requests multiple items from
different Augment categories, BellSouth will bill WinSonic the Augment
application fee, as identified in Exhibit B, associated with the higher Augment
category only. The appropriate application fee will be assessed to WinSonic at
the time BellSouth provides WinSonic with the Application Response. WinSonic
will be assessed a Subsequent Application Fee for all Major Augments (Major
Augments are defined above in Sections 7.1.4.4 and 7.1.4.5 above for physical
and virtual Collocation Space, respectively). The Subsequent Application Fee is
also reflected in Exhibit B.

 
7.2
Joint Planning. Unless otherwise agreed to by the Parties, a joint planning
meeting or other method of joint planning between BellSouth and WinSonic will
commence within a maximum of twenty (20) days from BellSouth’s receipt of a
BFFO. At such meeting, the Parties will agree to the preliminary design of the
Collocation Space and the equipment configuration requirements, as reflected in
the application and affirmed in the BFFO.

 
7.3
Permits. Each Party, its agent(s) or BellSouth Certified Supplier(s) will
diligently pursue filing for the permits required for the scope of work to be
performed by that Party, its agent(s) or BellSouth Certified Supplier(s) within
ten (10) days of the completion of the finalized construction design and
specifications.

 
7.4
Central Office Circuit Facility Assignments

 
7.4.1
Unless otherwise specified, BellSouth will provide Circuit Facility Assignments
(CFAs) to WinSonic prior to the applicable provisioning interval set forth
herein (Provisioning Interval) for those BellSouth Premises in which WinSonic
has physical Collocation Space with no POT bay or with a grandfathered POT bay
provided by BellSouth. BellSouth cannot provide CFAs to WinSonic prior to the
Provisioning Interval for those BellSouth Premises in which WinSonic has
physical Collocation Space with a POT bay provided by WinSonic or virtual
Collocation Space, until WinSonic has provided BellSouth with the following
information:

 
7.4.1.1
For physical Central Office Collocation Space with a WinSonic-provided POT bay,
WinSonic shall provide BellSouth with a complete layout of the POT panels on an
Equipment Inventory Update (EIU) form that shows the locations, speeds, etc.; or

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 200 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 30
 
7.4.1.2
For virtual Central Office Collocation Space, WinSonic shall provide BellSouth
with a complete layout of WinSonic’s equipment on an EIU form, that includes the
locations of the low speed ports and the specific frame terminations to which
the equipment will be wired by WinSonic’s BellSouth Certified Supplier.

 
7.4.2
BellSouth cannot begin work on the CFAs until the complete and accurate EIU form
has been received from WinSonic. If the EIU form is provided within ten (10)
days prior to the ending date of the Provisioning Interval, then the CFAs will
be made available by the ending date of the Provisioning Interval. If the EIU
form is not received ten (10) days prior to the ending date of the Provisioning
Interval, then the CFAs will be provided within ten (10) days of BellSouth’s
receipt of the EIU form.

 
7.4.3
BellSouth will bill WinSonic a nonrecurring charge, as set forth in Exhibit B,
each time WinSonic requests a resend of its original CFA information for any
reason other than a BellSouth error in the CFAs initially provided to WinSonic.

 
7.5
Use of BellSouth Certified Supplier. WinSonic shall select a supplier which has
been approved as a BellSouth Certified Supplier to perform all engineering and
installation work. WinSonic, if a BellSouth Certified Supplier or WinSonic’s
BellSouth Certified Supplier must follow and comply with all of BellSouth’s
specifications and the following BellSouth Technical Requirements: TR 73503, TR
73519, TR 73572 and TR 73564. Unless the BellSouth Certified Supplier has met
the requirements for all of the required work activities, WinSonic must use a
different BellSouth Certified Supplier for the work activities associated with
transmission equipment, switching equipment and power equipment. BellSouth shall
provide WinSonic with a list of BellSouth Certified Suppliers, upon request.
WinSonic, if a BellSouth Certified Supplier, or WinSonic’s BellSouth Certified
Supplier(s) shall be responsible for installing WinSonic’s equipment and
associated components, extending power cabling to the BellSouth power
distribution frame, performing operational tests after installation is complete,
and notifying BellSouth’s equipment engineers and WinSonic upon successful
completion of the installation and any associated work. When a BellSouth
Certified Supplier is used by WinSonic, the BellSouth Certified Supplier shall
bill WinSonic directly for all work performed for WinSonic pursuant to this
Attachment. BellSouth shall have no liability for nor responsibility to pay,
such charges imposed by WinSonic’s BellSouth Certified Supplier. BellSouth shall
make available its supplier certification program to WinSonic or any supplier
proposed by WinSonic and will not unreasonably withhold certification. All work
performed by or for WinSonic shall conform to generally accepted industry
standards.

 
7.6
Alarms and Monitoring. BellSouth shall place environmental alarms in the
BellSouth Premises for the protection of BellSouth equipment and facilities.
WinSonic shall be responsible for the placement, monitoring and removal of
environmental and equipment alarms used to service WinSonic’s Collocation Space.
Upon request, BellSouth will provide WinSonic with an applicable BellSouth
tariffed service(s) to facilitate remote monitoring of collocated

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 201 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 31
 

 
equipment by WinSonic. Both Parties shall use best efforts to notify the other
of any verified environmental condition (e.g., temperature extremes or excess
humidity) known to that Party.

 
7.7
Virtual to Physical Relocation. In the event physical Collocation Space was
previously denied at a BellSouth Central Office due to technical reasons or
space limitations and physical Collocation Space has subsequently become
available, WinSonic may relocate its existing virtual Collocation arrangement(s)
to a physical Collocation arrangement(s) and pay the appropriate fees associated
with the rearrangement or reconfiguration of the services being terminated into
the virtual Collocation arrangement, as set forth in Exhibit B. If BellSouth
knows when additional physical Collocation Space may become available at the
BellSouth Central Office requested by WinSonic, such information will be
provided to WinSonic in BellSouth’s written denial of physical Collocation
Space. WinSonic must arrange with a BellSouth Certified Supplier for the
relocation of equipment from a virtual Collocation Space to a physical
Collocation Space and will bear the cost of such relocation, including the costs
associated with moving the services from the virtual Collocation Space to the
new physical Collocation Space.

 
7.7.1
In Alabama, BellSouth will complete a relocation of a virtual collocation
arrangement to a cageless physical collocation arrangement within sixty (60)
days from BellSouth’s receipt of a BFFO and from a virtual collocation
arrangement to a caged physical collocation arrangement within ninety (90) days
from BellSouth’s receipt of a BFFO.

 
7.8
Virtual to Physical Conversion (In-Place)

 
7.8.1
Virtual collocation arrangements in Central Offices may be converted to
“in-place” physical caged collocation arrangements if the potential conversion
meets all of the following criteria: (1) there is no change in the amount of
equipment or the configuration of the equipment that was in the virtual
Collocation Space; (2) the conversion of the virtual collocation arrangement
will not cause the equipment or the results of that conversion to be located in
a space that BellSouth has reserved for its own future needs; and (3) any
changes to the arrangement can be accommodated by existing power, HVAC, and
other requirements. Unless otherwise specified herein, BellSouth will complete
virtual to physical Collocation Space conversions (in-place) within sixty (60)
days from receipt of the BFFO. BellSouth will bill WinSonic an Administrative
Only Application Fee, as set forth in Exhibit B, on the date BellSouth provides
an Application Response to WinSonic.

 
7.8.2
In Alabama and Tennessee, BellSouth will complete virtual to physical
conversions (in place) within thirty (30) days from receipt of the BFFO as long
as the conversion meets all of the criteria specified in Section 7.8.1 above.

 
7.9
Cancellation. Unless otherwise specified in this Attachment, if at any time
prior to Space Acceptance, WinSonic cancels its order for Collocation Space
(Cancellation), BellSouth will bill the applicable nonrecurring charge(s) for
any

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 202 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 32
 

 
and all work processes for which work has begun or been completed. In Florida,
if WinSonic cancels its order for Collocation Space at any time prior to the
Space Ready Date, no cancellation fee shall be assessed by BellSouth; however,
WinSonic will be responsible for reimbursing BellSouth for any costs
specifically incurred by BellSouth on behalf of WinSonic up to the date that the
written notice of cancellation was received by BellSouth. In Georgia, if
WinSonic cancels its order for Collocation Space at any time prior to space
acceptance, BellSouth will bill WinSonic for all costs incurred prior to the
date of Cancellation and for any costs incurred as a direct result of the
Cancellation, not to exceed the total amount that would have been due had the
Firm Order not been canceled.

 
7.10
Licenses. WinSonic, at its own expense, will be solely responsible for obtaining
from governmental authorities, and any other appropriate agency, entity, or
person, all rights, privileges, permits, licenses and certificates necessary or
required to operate as a provider of telecommunications services to the public
or to build-out, equip and/or occupy Collocation Space in a BellSouth Premises.

 
7.11
Environmental Compliance. The Parties agree to utilize and adhere to the
Environmental Hazard Guidelines identified in Exhibit A attached hereto.

 
8
Rates and Charges

 
8.1
Rates. WinSonic agrees to pay the rates and charges identified in Exhibit B
attached hereto.

 
8.1.1
In Tennessee, if WinSonic elects the TRA rates as set forth in Exhibit C, the
additional language also set forth in Exhibit C for Application Fee, Space
Preparation, Floor Space and Caged Collocation Power Usage metering, will be
effective in conjunction with the remaining terms and conditions of this
Attachment.

 
8.1.2
Should WinSonic elect to transition to the TRA Option after the execution of
this Agreement, WinSonic shall notify BellSouth in writing sixty (60) days prior
to the implementation of this election.

 
8.2
Application Fees. BellSouth shall assess any nonrecurring application fees
within thirty (30) days of the date that BellSouth provides an Application
Response to WinSonic or on WinSonic’s next scheduled monthly billing statement.

 
8.3
Recurring Charges

 
8.3.1
If WinSonic has met the applicable fifteen (15) day acceptance walk through
interval specified in Section 4.2 above, billing for recurring charges will
begin upon the Space Acceptance Date. In the event WinSonic fails to complete an
acceptance walk through within the applicable fifteen (15) day interval, billing
for recurring charges will commence on the Space Ready Date. If WinSonic
occupies the space prior to the Space Ready Date, the date WinSonic occupies the
space is deemed the Space Acceptance Date and billing for recurring charges will
begin on that date. The billing for all applicable monthly recurring charges
will begin in WinSonic’s next billing cycle and will include any prorated
charges for

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 203 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 33
 

 
the period from WinSonic’s Space Acceptance Date or Space Ready Date, whichever
is appropriate pursuant to Section 4.2 above, to the date the bill is issued by
BellSouth.

 
8.3.2
Unless otherwise stated in Section 8.6 below, monthly recurring charges for -48V
DC power will be assessed per fused ampere (amp), per month, based upon the
total number of fused amps of power capacity requested by WinSonic on WinSonic’s
Initial Collocation Application and all Subsequent Collocation Applications,
which may either increase or decrease the originally requested, and any
subsequently augmented, number of fused amps of power capacity requested,
consistent with Commission orders.

 
8.3.3
BellSouth shall have the right to inspect and inventory any DC power fuse
installations at a BellSouth BDFB or DC power circuit installations at
BellSouth’s main power board for any WinSonic collocation arrangement, to verify
that the total number of fused amps of power capacity installed by WinSonic’s
BellSouth Certified Supplier matches the number of fused amps of DC power
capacity requested by WinSonic on WinSonic’s Initial Application and all
Subsequent Applications. If BellSouth determines that WinSonic’s BellSouth
Certified Supplier has installed more DC capacity than WinSonic requested on its
Initial Application and all Subsequent Applications, BellSouth shall notify
WinSonic in writing of such discrepancy and shall assess WinSonic for the
additional DC power fuse/circuit capacity from the Space Acceptance Date or
Space Ready Date, whichever is applicable pursuant to Section 8.3.1 above, for
the most recent Initial Application or Subsequent Application, submitted for
such collocation arrangement. BellSouth shall also revise WinSonic’s recurring
DC power charges, on a going-forward basis, to reflect the higher number of
fused amps of power capacity available for the collocation arrangement.

 
8.4
Nonrecurring Charges. Unless specified otherwise herein, BellSouth shall assess
nonrecurring charges, including all application fees, within thirty (30) days of
the date that BellSouth provides an Application Response to WinSonic or on
WinSonic’s next scheduled monthly billing statement, if WinSonic’s current
month’s billing cycle has already closed. Nonrecurring charges associated with
the processing of the Firm Order for collocation space preparation (Firm Order
Processing Fee) shall be billed by BellSouth within thirty (30) days of
BellSouth’s confirmation of WinSonic’s BFFO or on WinSonic’s next scheduled
monthly billing statement.

 
8.5
Central Office Space Preparation. Space preparation fees consist of a
nonrecurring charge for Firm Order Processing and monthly recurring charges for
Central Office Modifications and Common Systems Modifications. For all states
except Florida, WinSonic shall remit the payment of the nonrecurring Firm Order
Processing Fee coincident with the submission of WinSonic’s BFFO. In Florida,
the nonrecurring Firm Order Processing Fee will be billed by BellSouth, pursuant
to Section 8.4 above. The monthly recurring charge for Central Office
Modifications will be assessed per arrangement, per square foot, for both caged
and cageless physical Collocation Space. The monthly recurring charge for

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 204 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 34
 

 
Common Systems Modifications will be assessed per arrangement, per square foot
for cageless physical Collocation Space and on a per cage basis for caged
physical Collocation Space. These charges recover the costs associated with
preparing the Collocation Space, which includes, but is not limited to, the
following items: a survey, engineering of the Collocation Space, and design and
modification costs for network, building and support systems.

 
8.6
Central Office Floor Space. The Floor Space Charge includes reasonable charges
for lighting, HVAC, and other allocated expenses associated with maintenance of
the BellSouth Premises; however, this charge does not include any expenses
associated with AC or DC power supplied to WinSonic’s Collocation Space for the
operation of WinSonic’s equipment. For caged physical Collocation Space,
WinSonic shall pay floor space charges based upon the number of square feet
enclosed. The minimum size for caged Collocation Space is fifty (50) square
feet. Additional caged Collocation Space may be requested in increments of fifty
(50) square feet. For cageless Collocation Space, WinSonic shall pay floor space
charges based upon the following floor space calculation: [(depth of the
equipment lineup in which the rack is placed) + (0.5 x maintenance aisle depth)
+ (0.5 x wiring aisle depth)] x (width of rack and spacers). For purposes of
this calculation, the depth of the equipment lineup shall consider the footprint
of equipment racks plus any equipment overhang. BellSouth will assign cageless
Collocation Space in conventional equipment rack lineups where feasible. In the
event WinSonic’s collocated equipment requires special cable racking, an
isolated ground plane, or any other considerations and treatment which prevents
placement within conventional equipment rack lineups, WinSonic shall be required
to request an amount of floor space sufficient to accommodate the total
equipment arrangement.

 
8.7
Remote Site Bay Space. In a Remote Site, the bay space charge recovers the costs
associated with air conditioning, ventilation and other allocated expenses for
the maintenance of the Remote Site Location, and includes the amperage necessary
to power WinSonic’s equipment. WinSonic shall remit bay space charges based upon
the number of bays requested. BellSouth will assign Remote Site Collocation
Space in conventional Remote Site bay lineups where feasible.

 
8.8
Power

 
8.8.1
In a Central Office BellSouth shall make available -48V DC power for WinSonic’s
Collocation Space at a BellSouth BDFB. When obtaining DC power from a BellSouth
BDFB, WinSonic’s fuses and power cables (for the A & B feeds) must be engineered
(sized), and installed by WinSonic’s BellSouth Certified Supplier, in accordance
with the number of fused amps of DC power requested by WinSonic on WinSonic’s
Initial Application and any Subsequent Applications. WinSonic is also
responsible for contracting with a BellSouth Certified Supplier to run the power
distribution feeder cable from the BellSouth BDFB to the equipment in WinSonic’s
Collocation Space. The BellSouth Certified Supplier contracted by WinSonic must
provide BellSouth with a copy of the engineering power specifications prior to
the day on which WinSonic’s

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 205 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 35
 

 
equipment becomes operational (hereinafter “Commencement Date”). BellSouth will
provide the common power feeder cable support structure between the BellSouth
BDFB and WinSonic’s Collocation Space. WinSonic shall contract with a BellSouth
Certified Supplier who shall be responsible for performing those power
provisioning activities required to enable WinSonic’s equipment to become
operational, which may include, but are not limited to, the installation,
removal or replacement of the following: dedicated power cable support structure
within WinSonic’s Collocation Space, power cable feeds and terminations of the
power cabling. WinSonic and WinSonic’s BellSouth Certified Supplier shall comply
with all applicable NEC, BellSouth TR 73503, Telcordia and ANSI Standards that
address power cabling, installation and maintenance.

 
8.8.1.1
At a Remote Site, BellSouth shall make available -48V DC power for WinSonic’s
Remote Collocation Space at a BDFB within the Remote Site Location. The charge
for power shall be assessed as part of the recurring charge for bay space, as
referenced in Section 8.7 above. If the power requirements for WinSonic’s
equipment exceed the capacity available, then such additional power requirements
shall be assessed on an individual case basis.

 
8.8.2
In Florida Central Offices only, subject to technical feasibility, commercial
availability and safety limitations, BellSouth will permit WinSonic to request
DC power in five (5) amp increments from five (5) amps up to one hundred (100)
amps from the BellSouth BDFB. However, in accordance with industry standard fuse
sizing, WinSonic may request that BellSouth provision DC power of seventy (70)
amps or greater directly from BellSouth’s main power board. The industry
standard fuse size (which is a circuit breaker on the main power board)
available at a BellSouth main power board in all BellSouth Premises is a two
hundred twenty-five (225) amp circuit breaker.

 
8.8.3
BellSouth will revise WinSonic’s Central Office recurring power charges, in
accordance with Section 8.3 above, to reflect a power upgrade when WinSonic
submits a Subsequent Application requesting an increase in the number of fused
amps it is currently receiving from BellSouth for its Collocation Space. If
WinSonic’s existing fuses and power cables (for the A&B power feed) are not
sufficient to support the additional number of fused amps requested, WinSonic’s
BellSouth Certified Supplier shall perform whatever activities are necessary,
which may include the installation of new/additional fuses or power cables, to
comply with the appropriate NEC, BellSouth TR 73503, Telcordia and ANSI
Standards, as well as the requirements noted in Sections 8.7 and 8.7.1 above.
WinSonic’s BellSouth Certified Supplier shall provide notification to BellSouth
when these activities have been completed.

 
8.8.4
BellSouth will revise WinSonic’s Central Office recurring power charges, in
accordance with Section 8.3 above, to reflect a power reduction upon BellSouth’s
receipt of the Power Reduction Form from WinSonic, certifying the completion of
the power reduction work, including the removal of any associated power cabling
by WinSonic’s BellSouth Certified Supplier. Notwithstanding the foregoing, if
WinSonic’s BellSouth Certified Supplier has not removed or, at BellSouth’s

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 206 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 36
 

 
discretion, cut the power cabling within thirty (30) days, the power reduction
will not become effective until the cabling is removed or, at BellSouth’s
discretion, cut by WinSonic’s BellSouth Certified Supplier and WinSonic shall
pay for the amount of power that had been requested prior to the power reduction
request for the period up to the date the power cabling is actually removed.

 
8.8.5
If WinSonic requests an increase or a reduction in the amount of power that
BellSouth is currently providing in a Central Office, WinSonic must submit a
Subsequent Application. In all states other than Florida and Tennessee if no
modification to the Collocation Space is requested other than the increase or
reduction in power, the Simple Augment fee will apply. In Florida and Tennessee
the Power Reconfiguration Only Application Fee as set forth in Exhibit B will
apply. If modifications are requested in addition to the increase or reduction
of power, the Subsequent Application Fee will apply. BellSouth will bill this
nonrecurring fee on the date that BellSouth provides an Application Response to
WinSonic’s Subsequent Application.

 
8.8.5.1
In Central Offices in Alabama and Louisiana, if WinSonic has existing power
configurations currently served from the BellSouth main power board and requests
that its power be reconfigured to connect to a BellSouth BDFB, in a specific
BellSouth Premises, WinSonic must submit a Subsequent Application to BellSouth.
BellSouth will provide a response to such application within seven (7) days and
no Simple Augment Application Fee will be assessed by BellSouth for this one
time only power reconfiguration to a BellSouth BDFB. For any power
reconfigurations thereafter, WinSonic will submit a Subsequent Application and
the appropriate Simple Augment Application Fee will apply.

 
8.8.6
If WinSonic elects to install its own DC Power Plant, BellSouth shall provide AC
power to feed WinSonic’s DC Power Plant. Charges for AC power will be assessed
on a per breaker ampere, per month basis, pursuant to the rates specified in
Exhibit B. The AC power rates include recovery for the provision of commercial
and standby AC power. When obtaining power from a BellSouth service panel,
protection devices and power cables must be engineered (sized) and installed by
WinSonic’s BellSouth Certified Supplier, with the exception that BellSouth shall
engineer and install protection devices and power cables for Adjacent
Collocation. WinSonic’s BellSouth Certified Supplier must provide a copy of the
engineering power specifications prior to the Commencement Date. AC power
voltage and phase ratings shall be determined on a per location basis. At
WinSonic’s option, WinSonic may arrange for AC power in an adjacent collocation
arrangement from a retail provider of electrical power.

 
8.8.7
WinSonic shall contract with a BellSouth Certified Supplier to perform the
installation and removal of dedicated power cable support structure within
WinSonic’s arrangement and terminations of cable within the Collocation Space.

 
8.8.8
Fused Amp Billing. In all states, except as otherwise set forth in this
Agreement, BellSouth shall make available -48V DC power on a per fused amp, per
month basis, pursuant to the following:

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 207 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 37
 

 
For power provisioned from a BDFB. The number of fused amps requested by
WinSonic on its collocation application for power that is being provisioned from
a BellSouth BDFB will be multiplied by the DC power fused amp rate set forth in
Exhibit B. A minimum of ten (10) fused amps is required. For existing power
configurations that are provisioned from BellSouth’s main power board. The
number of fused amps made available at the main power board, in increments of
two hundred and twenty-five (225) amps/main power board circuit, will be
multiplied by the DC power fused amp rate set forth in Exhibit B.

 
8.8.9
Florida Power Usage Option

 
8.8.9.1
In Central Offices in Florida only, WinSonic may request that -48 DC power
provisioned by BellSouth to WinSonic’s Collocation Space be assessed per amp,
per month based upon amps used, pursuant to the rates set forth in Exhibit B.
Monthly recurring power charges will be assessed on the Space Acceptance Date or
Space Ready Date, whichever is appropriate, pursuant to Section 8.3 above. If
WinSonic desires to convert existing physical collocation arrangements to the
Florida Power Usage Option (hereinafter “FL Option”), then the monthly recurring
power charges that are applicable to the FL Option, contained in Exhibit B, will
be assessed on the Space Ready Date associated with the Subsequent Application
submitted by WinSonic to convert an existing collocation arrangement to the FL
Option. The monthly recurring charges for DC power, under the FL Option, shall
be calculated and applied based on the amount of power WinSonic requests that it
be allowed to draw at a given time to a specific physical collocation
arrangement in a particular BellSouth Premises on WinSonic’s Initial Application
or Subsequent Application. BellSouth shall allow WinSonic at WinSonic’s option,
to order a power feed that is capable of delivering a higher DC power level but
to fuse this power feed so as to allow a power level less than the feed’s
maximum to be drawn by WinSonic. BellSouth is not required to build its central
office power infrastructure to meet WinSonic’s forecasted DC power demand.
WinSonic must specify on its Initial or Subsequent Application the power level
it wishes to be able to draw from BellSouth’s power plant for each existing
collocation arrangement WinSonic converts to the FL Option or for any new
collocation arrangements WinSonic establishes under the FL Option.

 
8.8.9.2
BellSouth, at any time and at its own expense, shall have the right to verify
the accuracy of WinSonic’s power usage under the FL Option for a specific
collocation arrangement in a particular BellSouth Premises, based on a meter
reading(s) taken by BellSouth of the amount of power being consumed by
WinSonic’s collocation arrangement. BellSouth may perform its own meter
reading(s) via any method it chooses, such as, but not limited to, a clamp-on
ammeter. If the meter reading(s) varies by more than ten percent (10%) or five
(5) amps from the power usage that has been requested by WinSonic for the
collocation arrangement, under the FL Option, the Parties agree to work

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 208 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 38
 

 
cooperatively to reconcile such discrepancy and establish the appropriate usage
figure in a reasonable and expeditious manner. If the Parties substantiate
BellSouth’s reading, then BellSouth shall adjust WinSonic’s billing to reflect
BellSouth’s power reading beginning with the first day of the month immediately
following the date of the last metered reading taken by BellSouth.

 
8.8.9.3
BellSouth shall assess WinSonic a monthly recurring charge for DC power under
the FL Option, as set forth in Exhibit B. WinSonic shall notify BellSouth of any
change in its DC power usage by submitting a Subsequent Application, which
reflects the new DC power level desired by WinSonic. The requested change in DC
power usage will be reflected in WinSonic’s next scheduled monthly billing
cycle.

 
8.8.10
Tennessee Caged Collocation Power Usage Metering Option. In Central Offices in
Tennessee only, WinSonic may request that DC power provisioned by BellSouth to
WinSonic’s caged Collocation Space be assessed pursuant to the orders entered by
the Tennessee Regulatory Authority in Dockets 97-01262, 99- 00430, and 00-00544
for Collocation for Tennessee. By electing the TRA Option, <customer short name>
accepts the TRA rates, terms and conditions of Exhibit C in their entirety in
conjunction with the other terms and conditions of Attachment 4.

 
8.8.11
In Alabama and Louisiana, WinSonic has the option to purchase power directly
from an electric utility company. Under such option, WinSonic is responsible for
contracting with the electric utility company for its own power feed and meter
and is financially responsible for purchasing all equipment necessary to
accomplish the arrangement, including inverters, batteries, power boards, bus
bars, BDFBs, backup power supplies and cabling. The actual work to install this
arrangement must be performed by a BellSouth Certified Supplier hired by
WinSonic. WinSonic’s BellSouth Certified Supplier must comply with all
applicable safety codes, including the NEC and National Electric Safety Code
(NESC) standards, in the installation of this power arrangement. If WinSonic
currently has power supplied by BellSouth, WinSonic may request to change its
Collocation Space to obtain power from an electric utility company by submitting
a Subsequent Application. BellSouth will waive the application fee for this
Subsequent Application if no other changes are requested therein. Any floor
space, cable racking, etc., utilized by WinSonic in provisioning said power will
be billed by BellSouth on an ICB basis.

 
8.8.12
In South Carolina, WinSonic has the option to purchase power directly from an
electric utility company where technically feasible and where space is available
in a requested BellSouth Premises. Under such option, WinSonic is responsible
for contracting with the electric utility company for its own power feed and
meter, and is financially responsible for purchasing all equipment necessary to
accomplish the conversion of the commercial AC power to DC power, including
inverters, batteries, power boards, bus bars, BDFBs, backup power supplies and
power cabling. The actual work to install this arrangement must be performed by
a BellSouth Certified Supplier hired by WinSonic. WinSonic’s BellSouth

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 209 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 39
 

 
Certified Supplier must comply with all applicable national, regional, state and
local safety, electrical, fire and building codes, including the NESC standards,
in the installing of this power arrangement, just as BellSouth is required to
comply with these codes. WinSonic must submit an application to BellSouth for
the appropriate amount of Collocation Space that WinSonic requires in order to
install this type of power arrangement. BellSouth will evaluate the request and
determine if the appropriate amount of space is available within the BellSouth
Premises for the installation of WinSonic’s power equipment and facilities. This
type of power arrangement must be located in an appropriate area in the
BellSouth Premises that has been properly conditioned for the installation of
power equipment and conforms to the applicable national, regional, state and
local safety, electrical, fire and building codes. BellSouth shall waive the
application fee or any other nonrecurring charge that would otherwise be due
from a CLEC that decides to reconfigure an existing collocation power
arrangement so as to purchase power directly from an electric utility company as
provided herein. WinSonic shall be responsible for the recurring charges
associated with the additional space needed in the BellSouth Premises for this
type of power arrangement, including space required to place associated
power-related equipment and facilities (i.e., batteries, generator, fuse panel,
power meter, etc.). If there is no space available for this type of power
arrangement in the requested BellSouth Premises, BellSouth may seek a waiver of
these requirements from the Commission for the BellSouth Premises requested.
WinSonic would have the option to order its power needs directly from BellSouth.

 
8.9
Central Office Cable Installation. Cable Installation fees will be assessed on a
per entrance cable basis. This nonrecurring charge will be billed by BellSouth
upon receipt of WinSonic’s BFFO. Charges for cable racking, cable support
structure and entrance fiber structure are recurring fees and will also be
assessed according to the rates set forth in Exhibit B.

 
8.10
Central Office Cable Records. Cable Records charges apply for work activities
required to build or remove existing cable records assigned to WinSonic in
BellSouth’s database systems. The VG/DS0 per cable record charge is for a
maximum of thirty-six hundred (3,600) records per request. The fiber cable
record charge is for a maximum of ninety-nine (99) records per request. Cable
Record fees will be assessed as a nonrecurring charge, upon receipt of
WinSonic’s BFFO, in all BellSouth states, except Louisiana. In Louisiana, Cable
Record fees will be assessed on a monthly recurring charge basis, upon receipt
of WinSonic’s BFFO. All charges will be assessed the rates set forth in Exhibit
B.

 
8.11
Security Escort. After WinSonic has used its one (1) accompanied site visit,
pursuant to Section 5.12.1 above, and prior to WinSonic’s completion of the
BellSouth Security Training requirements, contained in Section 12 below, a
security escort will be required when WinSonic’s employees, approved agent,
supplier, or Guest(s) desire access to the entrance manhole or a BellSouth
Premises. The rates for security escort service are assessed pursuant to the fee

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 210 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 40
 

 
schedule contained in Exhibit B, beginning with the scheduled escort time agreed
to by the Parties. BellSouth will wait for one-half (1/2) hour after the
scheduled escort time to provide such requested escort service and WinSonic
shall pay for such half-hour charges in the event WinSonic’s employees, approved
agent, supplier or Guest(s) fails to show up for the scheduled escort
appointment.

 
8.12
Other. If no collocation rate element and associated rate is identified in
Exhibit B, the Parties, upon request by either Party, will negotiate the rate
for the specific collocation service or function identified in this Attachment.

 
9
Insurance

 
9.1
WinSonic shall, at its sole cost and expense, procure, maintain, and keep in
force insurance as specified in this Section and underwritten by insurance
companies licensed to do business in the states applicable under this Agreement
and having a Best’s Insurance Rating of A-.

 
9.2
WinSonic shall maintain the following specific coverage:

 
9.2.1
Commercial General Liability coverage in the amount of ten million dollars
($10,000,000) or a combination of Commercial General Liability and
Excess/Umbrella coverage totaling not less than ten million dollars
($10,000,000). BellSouth shall be named as an Additional Insured on the
Commercial General Liability policy as specified herein.

 
9.2.2
Statutory Workers Compensation coverage and Employers Liability coverage in the
amount of one hundred thousand dollars ($100,000) each accident, one hundred
thousand dollars ($100,000) each employee by disease, and five hundred thousand
dollars ($500,000) policy limit by disease.

 
9.2.3
All Risk Property coverage on a full replacement cost basis insuring all of
WinSonic’s real and personal property situated on or within a BellSouth
Premises.

 
9.2.4
WinSonic may elect to purchase business interruption and contingent business
interruption insurance, having been advised that BellSouth assumes no liability
for loss of profit or revenues should an interruption of service occur.

 
9.3
The limits set forth in Section 9.2 above may be increased by BellSouth from
time to time during the term of this Agreement, upon thirty (30) days notice to
WinSonic, to at least such minimum limits as shall then be customary with
respect to comparable occupancy of BellSouth structures.

 
9.4
All policies purchased by WinSonic shall be deemed to be primary and not
contributing to or in excess of any similar coverage purchased by BellSouth. All
insurance must be in effect on or before the date equipment is delivered to
BellSouth’s Premises and shall remain in effect for the term of this Agreement
or until all of WinSonic’s property has been removed from BellSouth’s Premises,
whichever period is longer. If WinSonic fails to maintain required coverage,
BellSouth may pay the premiums thereon and seek reimbursement of same from
WinSonic.

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 211 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 41
 
9.5
WinSonic shall submit certificates of insurance reflecting the coverage required
pursuant to this Section within a minimum of ten (10) business days prior to the
commencement of any work in the Collocation Space. Failure to meet this interval
may result in construction and equipment installation delays. WinSonic shall
arrange for BellSouth to receive thirty (30) business days’ advance notice of
cancellation or non-renewal from WinSonic’s insurance company. WinSonic shall
forward a certificate of insurance and notice of cancellation/non-renewal to
BellSouth at the following address: BellSouth Telecommunications, Inc. Attn:
Rick Management Office - Finance 17F54 BellSouth Center 675 W. Peachtree Street
Atlanta, GA 30375

 
9.6
WinSonic must conform to recommendations made by BellSouth’s fire insurance
company to the extent BellSouth has agreed to, or shall hereafter agree to, such
recommendations.

 
9.7
Self Insurance. If WinSonic’s net worth exceeds five hundred million dollars
($500,000,000), WinSonic may elect to request self-insurance status in lieu of
obtaining any of the insurance required in Section 9.2 above. WinSonic shall
provide audited financial statements to BellSouth thirty (30) days prior to the
commencement of any work in the Collocation Space. BellSouth shall then review
such audited financial statements and respond in writing to WinSonic in the
event that self-insurance status is not granted to WinSonic. If BellSouth
approves WinSonic for self-insurance, WinSonic shall annually furnish to
BellSouth, and keep current, evidence of such net worth that is attested to by
one of WinSonic’s corporate officers. The ability to self-insure shall continue
so long as WinSonic meets all of the requirements of this Section. If WinSonic
subsequently no longer satisfies the requirements of this Section, WinSonic is
required to purchase insurance as indicated by Section 9.2 above.

 
9.8
The net worth requirements set forth in Section 9.7 above may be increased by
BellSouth from time to time during the term of this Agreement upon thirty (30)
days’ notice to WinSonic to at least such minimum limits as shall then be
customary with respect to comparable occupancy of a BellSouth Premises.

 
9.9
Failure to comply with the provisions of this Section will be deemed a material
breach of this Attachment.

 
10
Mechanics Lien

 
10.1
If any mechanics lien or other liens are filed against property of either Party
(BellSouth or WinSonic), or any improvement thereon by reason of or arising out
of any labor or materials furnished or alleged to have been furnished or to be
furnished to or for the other Party or by reason of any changes, or additions to
said property made at the request or under the direction of the other Party, the
other Party directing or requesting those changes shall, within thirty (30)
business days after receipt of written notice from the Party against whose
property said lien

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 212 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 42
 

 
has been filed, either pay such lien or cause the same to be bonded off the
affected property in the manner provided by law. The Party causing said lien to
be placed against the property of the other shall also defend at its sole cost
and expense, on behalf of the other, any action, suit or proceeding which may be
brought for the enforcement of such liens and shall pay any damage and discharge
any judgment entered thereon.

 
11
Inspections

 
11.1
BellSouth may conduct an inspection of WinSonic’s equipment and facilities in
WinSonic’s Collocation Space(s) prior to the activation of facilities and/or
services between WinSonic’s equipment and equipment of BellSouth. BellSouth may
conduct an inspection if WinSonic adds equipment and may otherwise conduct
routine inspections at reasonable intervals mutually agreed upon by the Parties.
BellSouth shall provide WinSonic with a minimum of forty-eight (48) hours or two
(2) business days, whichever is greater, advance notice of all such inspections.
All costs of such inspections shall be borne by BellSouth.

 
12
Security and Safety Requirements

 
12.1
Unless otherwise specified, WinSonic will be required, at its own expense, to
conduct a statewide investigation of criminal history records for each WinSonic
employee hired in the past five (5) years being considered for work on a
BellSouth Premises, for the states/counties where the WinSonic employee has
worked and lived for the past five (5) years. Where state law does not permit
statewide collection or reporting, an investigation of the applicable counties
is acceptable. WinSonic shall not be required to perform this investigation if
an affiliated company of WinSonic has performed an investigation of the WinSonic
employee seeking access, if such investigation meets the criteria set forth
above. This requirement will not apply if WinSonic has performed a
pre-employment statewide investigation of criminal history records of the
WinSonic employee for the states/counties where the WinSonic employee has worked
and lived for the past five (5) years or, where state law does not permit a
statewide investigation, an investigation of the applicable counties.

 
12.2
WinSonic will be required to administer to its personnel assigned to the
BellSouth Premises security training either provided by BellSouth, or meeting
criteria defined by BellSouth at BellSouth’s Interconnection Web site,
www.interconnection.bellsouth.com/guides.

 
12.3
WinSonic shall provide its employees and agents with picture identification,
which must be worn and visible at all times while in WinSonic’s Collocation
Space or other areas in or around the BellSouth Premises. The photo
identification card shall bear, at a minimum, the employee’s name and photo and
WinSonic’s name. BellSouth reserves the right to remove from a BellSouth
Premises any employee of WinSonic not possessing identification issued by
WinSonic or who has violated any of BellSouth’s policies as outlined in the CLEC
Security Training documents. WinSonic shall hold BellSouth harmless for any
damages resulting from such removal of WinSonic’s personnel from a

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 213 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 43
 

 
BellSouth Premises. WinSonic shall be solely responsible for ensuring that any
Guest(s) of WinSonic is in compliance with all subsections of this Section.

 
12.4
WinSonic shall not assign to the BellSouth Premises any personnel with records
of felony criminal convictions. WinSonic shall not assign to the BellSouth
Premises any personnel with records of misdemeanor convictions, except for
misdemeanor traffic violations, without advising BellSouth of the nature and
gravity of the offense(s). BellSouth reserves the right to refuse building
access to any of WinSonic’s personnel who have been identified to have
misdemeanor criminal convictions. Notwithstanding the foregoing, in the event
WinSonic chooses not to advise BellSouth of the nature and gravity of any
misdemeanor conviction, WinSonic may, in the alternative, certify to BellSouth
that it shall not assign to the BellSouth Premises any personnel with records of
misdemeanor convictions (other than misdemeanor traffic violations).

 
12.4.1
WinSonic shall not knowingly assign to the BellSouth Premises any individual who
was a former employee of BellSouth and whose employment with BellSouth was
terminated for a criminal offense, whether or not BellSouth sought prosecution
of the individual for the criminal offense.

 
12.4.2
WinSonic shall not knowingly assign to the BellSouth Premises any individual who
was a former supplier of BellSouth and whose access to a BellSouth Premises was
revoked due to the commission of a criminal offense, whether or not BellSouth
sought prosecution of the individual for the criminal offense.

 
12.5
For each WinSonic employee or agent hired by WinSonic within the last five (5)
years, who requires access to a BellSouth Premises to perform work in WinSonic
Collocation Space(s), WinSonic shall furnish BellSouth certification that the
aforementioned background check and security training were completed. This
certification must be provided to and approved by BellSouth before an employee
or agent will be granted such access to a BellSouth Premises. The certification
will contain a statement that no felony convictions were found and certify that
the employee completed the security training. If the employee’s criminal history
includes misdemeanor convictions, WinSonic will disclose the nature of the
convictions to BellSouth at that time. In the alternative, WinSonic may certify
to BellSouth that it shall not assign to the BellSouth Premises any personnel
with records of misdemeanor convictions, other than misdemeanor traffic
violations.

 
12.5.1
For all other WinSonic employees requiring access to a BellSouth Premises
pursuant to this Attachment, WinSonic shall furnish BellSouth, prior to an
employee gaining such access, a certification that the employee is not subject
to the requirements of Section 12.5 above and that security training was
completed by the employee.

 
12.6
At BellSouth’s request, WinSonic shall promptly remove from the BellSouth
Premises any employee of WinSonic that BellSouth does not wish to grant access
to a BellSouth Premises: 1) pursuant to any investigation conducted by
BellSouth, or 2) prior to the initiation of an investigation if an employee of
WinSonic is found interfering with the property or personnel of BellSouth or
another

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 214 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 44
 

 
collocated telecommunications carrier, provided that an investigation shall be
promptly commenced by BellSouth.

 
12.7
Security Violations. BellSouth reserves the right to interview WinSonic’s
employees, agents, suppliers, or Guests in the event of wrongdoing in or around
a BellSouth Premises or involving BellSouth’s or another collocated
telecommunications carrier’s property or personnel, provided that BellSouth
shall provide reasonable notice to WinSonic’s Security representative of such
interview. WinSonic and its employees, agents, suppliers, or Guests shall
reasonably cooperate with BellSouth’s investigation into allegations of
wrongdoing or criminal conduct committed by, witnessed by, or involving
WinSonic’s employees, agents, suppliers, or Guests. Additionally, BellSouth
reserves the right to bill WinSonic for all reasonable costs associated with
investigations involving its employees, agents, suppliers, or Guests if it is
established and mutually agreed in good faith that WinSonic’s employees, agents,
suppliers, or Guests are responsible for the alleged act(s). BellSouth shall
bill WinSonic for BellSouth property, which is stolen or damaged, where an
investigation determines the culpability of WinSonic’s employees, agents,
suppliers, or Guests and where WinSonic agrees, in good faith, with the results
of such investigation. WinSonic shall notify BellSouth in writing immediately in
the event that WinSonic discovers one of its employees, agents, suppliers, or
Guests already working on the BellSouth Premises is a possible security risk.
Upon request of the other Party, the Party who is the employer shall discipline
consistent with its employment practices, up to and including removal from
BellSouth’s Premises, any employee found to have violated the security and
safety requirements of this Section. WinSonic shall hold BellSouth harmless for
any damages resulting from such removal of WinSonic’s personnel from a BellSouth
Premises.

 
12.8
Use of Supplies. Unauthorized use of equipment, supplies or other property by
either Party, whether or not used routinely to provide telephone service will be
strictly prohibited and handled appropriately. Costs associated with such
unauthorized use may be charged to the offending Party, as may be all associated
investigative costs.

 
12.9
Use of Official Lines. Except for non-toll calls necessary in the performance of
their work, neither Party shall use the telephone(s) of the other Party on
BellSouth’s Premises. Charges for unauthorized telephone calls may be charged to
the offending Party, as may be all associated investigative costs.

 
12.10
Accountability. Full compliance with the Security requirements of this Section
shall in no way limit the accountability of either Party to the other for the
improper actions of its employees, agents, suppliers, or Guests.

 
13
Destruction of Collocation Space

 
13.1
In the event a Collocation Space is wholly or partially damaged by fire,
windstorm, hurricane, tornado, flood or by similar force majeure circumstances
to such an extent as to be rendered wholly unsuitable for WinSonic’s permitted
use

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 215 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 45
 

 
hereunder, then either Party may elect within ten (10) days after such damage,
to terminate occupancy of the damaged Collocation Space, and if either Party
shall so elect, by giving the other written notice of termination, both Parties
shall stand released of and from further liability under the terms hereof. If
the Collocation Space shall suffer only minor damage and shall not be rendered
wholly unsuitable for WinSonic’s permitted use, or is damaged and the option to
terminate is not exercised by either Party, BellSouth covenants and agrees to
proceed promptly without expense to WinSonic, except for improvements not to the
property of BellSouth, to repair the damage. BellSouth shall have a reasonable
time within which to rebuild or make any repairs, and such rebuilding and
repairing shall be subject to delays caused by storms, shortages of labor and
materials, government regulations, strikes, walkouts, and causes beyond the
control of BellSouth, which causes shall not be construed as limiting factors,
but as exemplary only. WinSonic may, at its own expense, accelerate the rebuild
of its Collocation Space and equipment provided, however, that a BellSouth
Certified Supplier is used and the necessary space preparation has been
completed. If WinSonic’s acceleration of the project increases the cost of the
project, then those additional charges will be incurred at WinSonic’s expense.
Where allowed and where practical, WinSonic may erect a temporary facility while
BellSouth rebuilds or makes repairs. In all cases where the Collocation Space
shall be rebuilt or repaired, WinSonic shall be entitled to an equitable
abatement of rent and other charges, depending upon the unsuitability of the
Collocation Space for WinSonic’s permitted use, until such Collocation Space is
fully repaired and restored and WinSonic’s equipment installed therein (but in
no event later than thirty (30) days after the Collocation Space is fully
repaired and restored). Where WinSonic has placed an Adjacent Arrangement
pursuant to Section 3.4 above, WinSonic shall have the sole responsibility to
repair or replace said Adjacent Arrangement provided herein. Pursuant to this
Section, BellSouth will restore the associated services to the Adjacent
Arrangement.

 
14
Eminent Domain

 
14.1
If the whole of a Collocation Space or Adjacent Arrangement shall be taken by
any public authority under the power of eminent domain, then this Attachment
shall terminate with respect to such Collocation Space or Adjacent Arrangement
as of the date possession shall be taken by such public authority and rent and
other charges for the Collocation Space or Adjacent Arrangement shall be paid up
to that day with a proportionate refund by BellSouth of such rent and charges as
may have been paid in advance for a period subsequent to the date of the taking.
If any part of the Collocation Space or Adjacent Arrangement shall be taken
under eminent domain, BellSouth and WinSonic shall each have the right to
terminate this Attachment with respect to such Collocation Space or Adjacent
Arrangement and declare the same null and void, by written notice of such
intention to the other Party within ten (10) days after such taking.

 
15
Nonexclusivity

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 216 of 277


--------------------------------------------------------------------------------





Attachment 4 - Collocation
Page 46
 
15.1
WinSonic understands that this Attachment is not exclusive and that BellSouth
may enter into similar agreements with other Parties. Assignment of Collocation
Space pursuant to all such agreements shall be determined by space availability
and made on a first come, first serve basis.

 
Version:
2Q06 Standard ICA

 
06/13/06
CCCS 217 of 277


--------------------------------------------------------------------------------





Attachment 4 - Central Office
Exhibit A
Page 47
 
ENVIRONMENTAL AND SAFETY PRINCIPLES
 
The following principles provide basic guidance on environmental and safety
issues when applying for and establishing physical collocation arrangements.
 
1.
General Principles

 
1.1
Compliance with Applicable Law. BellSouth and WinSonic agree to comply with
applicable federal, state, and local environmental and safety laws and
regulations including U.S. Environmental Protection Agency (USEPA) regulations
issued under the Clean Air Act (CAA), Clean Water Act (CWA), Resource
Conservation and Recovery Act (RCRA), Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), Superfund Amendments and
Reauthorization Act (SARA), the Toxic Substances Control Act (TSCA), and
Occupational Safety and Healthy Act (OSHA) regulations issued under the OSHA of
1970, as amended and National Fire Protection Association (NFPA), NEC and NESC
(Applicable Laws) requirements. Each Party shall notify the other if compliance
inspections are conducted by regulatory agencies and/or citations are issued
that relate to any aspect of this Attachment.

 
1.2
Notice. BellSouth and WinSonic shall provide notice to the other, including any
Material Safety Data Sheets (MSDSs), of known and recognized physical hazards or
Hazardous Chemicals existing on site or brought on site. A Hazardous Chemical
inventory list is posted on an OSHA Poster and updated annually at each Central
Office. This Poster is normally located near the front entrance of the building
or in the lounge area. Each Party is required to provide specific notice for
known potential Imminent Danger conditions. WinSonic should contact 1-
800-743-6737 for any BellSouth MSDS required.

 
1.3
Practices/Procedures. BellSouth may make available additional environmental
control procedures for WinSonic to follow when working at a BellSouth Premises
(See Section 2, below). These practices/procedures will represent the regular
work practices required to be followed by the employees and suppliers of
BellSouth for environmental protection. WinSonic will require its suppliers,
agents, Guests, and others accessing the BellSouth Premises to comply with these
practices. Section 2 below lists the Environmental categories where BellSouth
practices should be followed by WinSonic when operating in the BellSouth
Premises.

 
1.4
Environmental and Safety Inspections. BellSouth reserves the right to inspect
the WinSonic space with proper notification. BellSouth reserves the right to
stop any WinSonic work operation that imposes Imminent Danger to the
environment, employees or other persons in or around a BellSouth Premises.

 
1.5
Hazardous Materials Brought On Site. Any hazardous materials brought into, used,
stored or abandoned at a BellSouth Premises by WinSonic are owned by and
considered the property of WinSonic. WinSonic will indemnify BellSouth

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 218 of 277


--------------------------------------------------------------------------------





Attachment 4 - Central Office
Exhibit A
Page 48
 

 
for claims, lawsuits or damages to persons or property caused by these
materials. Without prior written BellSouth approval, no substantial new safety
or environmental hazards can be created by WinSonic or different hazardous
materials used by WinSonic at a BellSouth Premises. WinSonic must demonstrate
adequate emergency response capabilities for the materials used by WinSonic or
remaining at a BellSouth Premises.

 
1.6
Spills and Releases. When contamination is discovered at a BellSouth Premises,
either Party discovering the condition must notify the other Party. All Spills
or Releases of regulated materials will immediately be reported by WinSonic to
BellSouth.

 
1.7
Coordinated Environmental Plans and Permits. BellSouth and WinSonic will
coordinate plans, permits or information required to be submitted to government
agencies, such as emergency response plans, spill prevention control and
countermeasures (SPCC) plans and community reporting. If fees are associated
with filing, BellSouth and WinSonic will develop a cost sharing procedure. If
BellSouth’s permit or EPA identification number must be used, WinSonic must
comply with all of BellSouth’s permit conditions and environmental processes,
including environmental “best management practices (BMP)” (see Section 2, below)
and the selection of BST disposition vendors and disposal sites.

 
1.8
Environmental and Safety Indemnification. BellSouth and WinSonic shall
indemnify, defend and hold harmless the other Party from and against any claims
(including, without limitation, third-party claims for personal injury or death
or real or personal property damage), judgments, damages (including direct and
indirect damages and punitive damages), penalties, fines, forfeitures, costs,
liabilities, interest and losses arising in connection with the violation or
alleged violation of any Applicable Law or contractual obligation or the
presence or alleged presence of contamination arising out of the acts or
omissions of the indemnifying Party, its employees, agents, suppliers, or Guests
concerning its operations at a BellSouth Premises.

 
2.
Categories for Consideration of Environmental Issues

 
2.1
When performing functions that fall under the following Environmental categories
on BellSouth’s Premises, WinSonic agrees to comply with the applicable sections
of the current issue of BellSouth’s Environmental and Safety Methods and
Procedures (M&Ps), incorporated herein by this reference. WinSonic further
agrees to cooperate with BellSouth to ensure that WinSonic’s employees, agents,
suppliers and/or Guests are knowledgeable of and satisfy those provisions of
BellSouth’s Environmental M&Ps, which apply to the specific Environmental
function being performed by WinSonic, its employees, agents, suppliers, and/or
Guests.

 
2.2
The most current version of the reference documentation must be requested from
WinSonic’s BellSouth Regional Contract Manager (RCM).

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 219 of 277


--------------------------------------------------------------------------------


 
Attachment 4 - Central Office
Exhibit A
Page 49





Environmental Categories
Environmental Issues
Addressed By The Following
   
Documentation
Disposal of hazardous
Compliance with all
Std T&C 450
material or other regulated
applicable local, state &
Fact Sheet Series 17000
material (e.g., batteries,
federal laws and regulations
 
fluorescent tubes, solvents &
   
cleaning materials)
Pollution liability insurance
Std T&C 660-3
 
EVET approval of supplier
Approved Environmental
   
Vendor List (Contact RCM
   
Representative)
Emergency response
Hazmat/waste release/spill fire
Fact Sheet Series 17000
 
safety emergency
Building Emergency
   
Operations Plan (EOP)
   
(specific to and located on
   
BellSouth’s Premises)
Contract labor/outsourcing for
Compliance with all
Std T&C 450
services with environmental
applicable local, state and
 
implications to be performed
federal laws and regulations
 
on BellSouth Premises (e.g.,
 
Std T&C 450-B
disposition of hazardous
Performance of services in
(Contact RCM Representative
material/waste; maintenance
accordance with BST’s
for copy of appropriate E/S
of storage tanks)
environmental M&Ps
M&Ps.)
 
Insurance
Std T&C 660
Transportation of hazardous
Compliance with all
Std T&C 450
material
applicable local, state &
Fact Sheet Series 17000
 
federal laws and regulations
   
Pollution liability insurance
Std T&C 660-3
 
EVET approval of supplier
     
Approved Environmental
   
Vendor List (Contact RCM
   
Representative)
Maintenance/operations work
Compliance with all
Std T&C 450
which may produce a waste
applicable local, state &
   
federal laws and regulations
 
Other maintenance work
Protection of BST employees
29 C.F.R. § 1910.147 (OSHA
 
and equipment
Standard)
   
29 C.F.R. § 1910 Subpart O
   
(OSHA Standard)



Version: 2Q06 Standard ICA
06/13/06
CCCS 220 of 277


--------------------------------------------------------------------------------


 
Attachment 4 - Central Office
Exhibit A
Page 50




3.
Definitions

 

 
Generator. Under RCRA, the person whose act produces a Hazardous Waste, as
defined in 40 C.F.R. § 261, or whose act first causes a Hazardous Waste to
become subject to regulation. The Generator is legally responsible for the
proper management and disposal of Hazardous Wastes in accordance with
regulations.

 

 
Hazardous Chemical. As defined in the U.S. OSHA hazard communications standard
(29 C.F.R. § 1910.1200), any chemical which is a health hazard or physical
hazard.

 

 
Hazardous Waste. As defined in Section 1004 of RCRA.

 


Janitorial service
All waste removal and
Procurement Manager (CRES
 
disposal must conform to all
Related Matters)-BST Supply
 
applicable federal, state and
Chain Services
 
local regulations
   
All Hazardous Material and
Fact Sheet Series 17000
 
Waste
   
Asbestos notification and
GU-BTEN-001BT, Chapter 3
 
protection of employees and
BSP 010-170-001BS
 
equipment
(Hazcom)
Manhole cleaning
Compliance with all
Std T&C 450
 
applicable local, state &
Fact Sheet 14050
 
federal laws and regulations
BSP 620-145-011PR
   
Issue A, August 1996
 
Pollution liability insurance
Std T&C 660-3
 
EVET approval of supplier
Approved Environmental
   
Vendor List (Contact RCM
   
Representative)
Removing or disturbing
Asbestos work practices
GU-BTEN-001BT, Chapter 3
building materials that may
 
for questions regarding
contain asbestos
 
removing or disturbing
   
materials that contain
   
asbestos, call the BellSouth
   
Building Service Center: AL,
   
MS, TN, KY & LA (local area
   
code) 557-6194
   
FL, GA, NC & SC (local area
   
code) 780-2740

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 221 of 277

 
 

--------------------------------------------------------------------------------

 
Attachment 4 - Central Office
Exhibit A
Page 51
Imminent Danger. Any conditions or practices at a BellSouth Premises which are
such that a danger exists which could reasonably be expected to cause immediate
death or serious harm to people or immediate significant damage to the
environment or natural resources.
 
Spill or Release. As defined in Section 101 of CERCLA.
 

4.
Acronyms

 
RCM - Regional Collocation Manager (f/k/a Account Team Collocation
Coordinator)
 
BST - BellSouth Telecommunications
 
CRES - Corporate Real Estate and Services (formerly PS&M)
 
DEC/LDEC - Department Environmental Coordinator/Local Department
Environmental Coordinator
 
E/S - Environmental/Safety
 
EVET - Environmental Vendor Evaluation Team
 
GU-BTEN-001BT - BellSouth Environmental Methods and Procedures
 
NESC - National Electrical Safety Codes
 
P&SM - Property & Services Management
 
Std T&C - Standard Terms & Conditions
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 222 of 277


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                   
PHYSICAL COLLOCATION
                               
Application
                                 
Physical
Collocation - Initial Application Fee
   
CLO
PE1BA
 
1,284.72
 
0.59
                 
Physical
Collocation - Subsequent Application Fee
   
CLO
PE1CA
 
1,084.41
 
0.59
                 
Physical
Collocation - Co-Carrier Cross Connects/Direct
                                 
Connect, Application Fee, per application
   
CLO
PE1DT
 
583.18
                     
Physical
Collocation Administrative Only - Application Fee
   
CLO
PE1BL
 
740.83
                     
Physical
Collocation - Application Cost, Simple Augment
   
CLO
PE1KS
 
594.05
 
1.21
                 
Physical
Collocation - Application Cost, Minor Augment
   
CLO
PE1KM
 
832.95
 
1.21
                 
Physical
Collocation - Application Cost, Intermediate Augment
   
CLO
PE1K1
 
1,057.00
 
1.21
                 
Physical
Collocation - Application Cost - Major Augment
   
CLO
PE1KJ
 
2,408.00
 
1.21
               
Space Preparation
                                 
Physical
Collocation - Floor Space, per sq feet
   
CLO
PE1PJ
4.71
                       
Physical Collocation - Space Enclosure, welded wire, first 50
                                 
square feet
   
CLO
PE1BX
144.71
                       
Physical Collocation - Space enclosure, welded wire, first 100
                                 
square feet
   
CLO
PE1BW
167.00
                       
Physical Collocation - Space enclosure, welded wire, each
                                 
additional 50 square feet
   
CLO
PE1CW
16.38
                       
Physical Collocation - Space Preparation - C.O. Modification per
                                 
square ft.
   
CLO
PE1SK
2.10
                       
Physical Collocation - Space Preparation, Common Systems
                                 
Modifications-Cageless, per square foot
   
CLO
PE1SL
2.27
                       
Physical Collocation - Space Preparation - Common Systems
                                 
Modifications-Caged, per cage
   
CLO
PE1SM
77.24
                       
Physical Collocation - Space Preparation - Firm Order
                                 
Processing
   
CLO
PE1SJ
 
140.96
                     
Physical Collocation - Space Availability Report, per Central
                                 
Office Requested
   
CLO
PE1SR
 
248.50
                   
Power
                                   
Physical Collocation - Power, -48V DC Power - per Fused Amp
                                 
Requested
   
CLO
PE1PL
4.84
                       
Physical Collocation - Power, 120V AC Power, Single Phase,
                                 
per Breaker Amp
   
CLO
PE1FB
5.16
                       
Physical Collocation - Power, 240V AC Power, Single Phase,
                                 
per Breaker Amp
   
CLO
PE1FD
10.34
                       
Physical Collocation - Power, 120V AC Power, Three Phase, per
                                 
Breaker Amp
   
CLO
PE1FE
15.50
                       
Physical Collocation - Power, 277V AC Power, Three Phase, per
                                 
Breaker Amp
   
CLO
PE1FG
35.79
                     
Cross Connects (Cross Connects, Co-Carrier Cross Connects, and Ports)
                                         
UEANL,UEQ,
                                     
UNCNX, UEA, UCL,
                                     
UAL, UHL, UDN,
                           
Physical
Collocation - 2-wire cross-connect,
loop, provisioning
   
UNCVX
PE1P2
0.0202
                                 
UEA, UHL, UNCVX,
                           
Physical
Collocation - 4-wire cross-connect,
loop, provisioning
   
UNCDX, UCL, UDL
PE1P4
0.0403
                               
WDS1L, WDS1S,
                                   
UXTD1, ULDD1,
                                   
USLEL, UNLD1,
                                   
U1TD1, UNC1X,
                                   
UEPSR, UEPSB,
                                   
UEPSE, UEPSP,
                           
Physical
Collocation -DS1 Cross-Connect for Physical
   
USL, UEPEX,
                           
Collocation, provisioning
   
UEPDX
PE1P1
0.3807
                   





Version: 2Q06 Standard ICA 06/13/06
 
Page 1 of 6
 
CCCS 223 of 277
 

 


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
           
UE3, U1TD3,
                                   
UXTD3, UXTS1,
                                   
UNC3X, UNCSX,
                                   
ULDD3, U1TS1,
                                   
ULDS1, UNLD3,
                                   
UEPEX, UEPDX,
                                   
UEPSR, UEPSB,
                           
Physical
Collocation - DS3 Cross-Connect, provisioning
   
UEPSE, UEPSP
PE1P3
4.15
                               
CLO, ULDO3,
                                   
ULD12, ULD48,
                                   
U1TO3, U1T12,
                                   
U1T48, UDLO3,
                           
Physical
Collocation - 2-Fiber Cross-Connect
   
UDL12, UDF
PE1F2
1.76
                               
ULDO3, ULD12,
                                   
ULD48, U1TO3,
                                   
U1T12, U1T48,
                                   
UDLO3, UDL12,
                           
Physical
Collocation - 4-Fiber Cross-Connect
   
UDF, UDFCX
PE1F4
3.38
                       
Physical
Collocation - Co-Carrier Cross Connects/Direct
                                 
Connect - Fiber Cable Support Structure, per linear foot, per
                                 
cable.
   
CLO
PE1ES
0.001
                       
Physical Collocation - Co-Carrier Cross Connect/Direct Connect -
                                 
Copper/Coax Cable Support Structure, per linear foot, per
                                 
cable.
   
CLO
PE1DS
0.0015
                               
UEPSR, UEPSP,
                                   
UEPSE, UEPSB,
                           
Physical
Collocation 2-Wire Cross Connect, Port
   
UEPSX, UEP2C
PE1R2
0.0202
                       
Physical
Collocation 4-Wire Cross Connect, Port
   
UEPEX, UEPDD
PE1R4
0.0403
                     
Security
                                   
Physical Collocation - Security Escort for Basic Time - normally
                                 
scheduled work, per half hour
   
CLO
PE1BT
 
16.51
10.82
                   
Physical Collocation - Security Escort for Overtime - outside of
                                 
normally scheduled working hours on a scheduled work day,
                                 
per half hour
   
CLO
PE1OT
 
21.90
14.17
                   
Physical Collocation - Security Escort for Premium Time -
                                 
outside of scheduled work day, per half hour
   
CLO
PE1PT
 
27.29
17.53
                   
Physical Collocation - Security Access System - Security System
                                 
per Central Office, per Sq. Ft.
   
CLO
PE1AY
0.011
                       
Physical Collocation -Security Access System - New Card
                                 
Activation, per Card Activation (First), per State
   
CLO
PE1A1
 
21.98
                     
Physical Collocation - Security Access System - New Access
                                 
Card Deactivation, per Card
   
CLO
PE1A4
 
8.72
8.72
                   
Physical Collocation-Security Access System-Administrative
                                 
Change, existing Access Card, per Request, per State, per Card
   
CLO
PE1AA
 
5.37
                     
Physical Collocation - Security Access System - Replace Lost or
                                 
Stolen Card, per Card
   
CLO
PE1AR
 
16.99
                     
Physical
Collocation - Security Access - Initial
Key, per Key
   
CLO
PE1AK
 
13.19
                     
Physical Collocation - Security Access - Key, Replace Lost or
                                 
Stolen Key, per Key
   
CLO
PE1AL
 
13.19
                   
CFA
                                   
Physical Collocation - CFA Information Resend Request, per
                                 
premises, per arrangement, per request
   
CLO
PE1C9
 
77.42
                   
Cable Records - Note: The rates in the First & Additional columns will actually
be billed as "Initial I" and "Subsequent S" respectively
                     
Physical
Collocation - Cable Records, per request
   
CLO
PE1CR
 
I
742.92
S
477.59
125.63
                 
Physical Collocation, Cable Records, VG/DS0 Cable, per cable
                                     
record (maximum 3600 records)
   
CLO
PE1CD
   
317.29
   
177.60
                 
Physical
Collocation, Cable Records, VG/DS0 Cable, per each
                                     
100 pair
     
CLO
PE1CO
   
4.47
   
5.29
             





Version: 2Q06 Standard ICA 06/13/06
 
Page 2 of 6
 
CCCS 224 of 277
 

 


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Physical
Collocation, Cable Records, DS1, per T1 TIE
   
CLO
PE1C1
 
2.22
 
2.62
                 
Physical
Collocation, Cable Records, DS3, per T3 TIE
   
CLO
PE1C3
 
7.76
 
9.18
                 
Physical Collocation - Cable Records, Fiber Cable, per cable
                                 
record (maximum 99 records)
   
CLO
PE1CB
 
83.37
 
73.49
                 
Physical
Collocation, Cable Records,CAT5/RJ45
   
CLO
PE1C5
 
2.22
 
2.62
               
Virtual to Physical
                                 
Physical Collocation - Virtual
to Physical
Collocation Relocation,
                                 
per Voice Grade Circuit
       
CLO
PE1BV
 
33.00
                     
Physical Collocation - Virtual
to Physical
Collocation Relocation,
                                 
per DSO Circuit
       
CLO
PE1BO
 
33.00
                     
Physical Collocation - Virtual
to Physical
Collocation Relocation,
                                 
per DS1 Circuit
       
CLO
PE1B1
 
52.00
                     
Physical Collocation - Virtual
to Physical
Collocation Relocation,
                                 
per DS3 Circuit
       
CLO
PE1B3
 
52.00
                     
Physical Collocation - Virtual
to Physical
Collocation In-Place,
                                 
Per Voice Grade Circuit
       
CLO
PE1BR
 
22.59
                     
Physical Collocation Virtual
to Physical
Collocation In-Place, Per
                                 
DSO Circuit
       
CLO
PE1BP
 
22.59
                     
Physical Collocation - Virtual
to Physical
Collocation In-Place,
                                 
Per DS1 Circuit
       
CLO
PE1BS
 
32.85
                     
Physical Collocation - Virtual
to Physical
Collocation In-Place,
                                 
per DS3 Circuit
       
CLO
PE1BE
 
32.85
                   
Entrance Cable
                                     
Physical Collocation - Fiber Cable Installation, Pricing, non-
                                 
recurring charge, per Entrance Cable
   
CLO
PE1BD
 
736.20
 
21.49
                 
Physical Collocation - Fiber Cable Support Structure, per
                                 
Entrance Cable
   
CLO
PE1PM
7.37
                       
Physical Collocation, Entrance Cable Support Structure,
                                 
Copper, per each 100 pairs or fraction thereof (CO Manhole to
                                 
Collocation Space)
   
CLO
PE1EE
0.2686
                       
Physical Collocation, Entrance Cable Installation, Copper, per
                                 
Cable (CO Manhole to Collocation Space)
   
CLO
PE1EF
 
754.41
 
21.49
                 
Physical Collocation, Entrance Cable Installation, Copper, per
                                 
each 100 pairs or fraction thereof (CO Manhole to Collocation
                                 
Space)
   
CLO
PE1EG
 
9.11
                     
Physical
Collocation - Fiber Entrance Cable Installation, per
                                 
Fiber
     
CLO
PE1ED
 
3.90
                 
VIRTUAL COLLOCATION
                               
Application
                                 
Virtual
Collocation - Application Fee
   
AMTFS
EAF
 
608.92
 
0.59
                 
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect,
                                 
Application Fee, per application
   
AMTFS
VE1CA
 
583.18
                     
Virtual
Collocation Administrative Only - Application Fee
   
AMTFS
VE1AF
 
609.52
                   
Space Preparation
                                 
Virtual
Collocation - Floor Space, per sq. ft.
   
AMTFS
ESPVX
4.71
                     
Power
                                     
Virtual
Collocation - Power, per fused amp
   
AMTFS
ESPAX
4.84
                     
Cross Connects (Cross Connects, Co-Carrier Cross Connects, and Ports)
                                       
UEANL, UEA, UDN,
                                   
UAL, UHL, UCL,
                                   
UEQ, UNCVX,
                           
Virtual Collocation -
2-wire cross-connect, loop, provisioning
   
UNCDX, UNCNX
UEAC2
0.0192
                             
UEA, UHL, UCL,
                                 
UDL, UNCVX,
                           
Virtual Collocation - 4-wire cross-connect, loop, provisioning
   
UNCDX
UEAC4
0.0385
                   



Version: 2Q06 Standard ICA 06/13/06
 
Page 3 of 6
 
CCCS 225 of 277
 

 


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
             
ULR, UXTD1,
                                     
UNC1X, ULDD1,
                                     
U1TD1, USLEL,
                           
Virtual
collocation - Special
Access & UNE, cross-connect per
   
UNLD1, USL,
                           
DS1
       
UEPEX, UEPDX
CNC1X
0.3807
                                 
USL, UE3, U1TD3,
                                     
UXTS1, UXTD3,
                                     
UNC3X, UNCSX,
                                     
ULDD3, U1TS1,
                           
Virtual
collocation - Special
Access & UNE, cross-connect per
   
ULDS1, UDLSX,
                           
DS3
       
UNLD3
CND3X
4.15
                             
UDL12, UDLO3,
                                 
U1T48, U1T12,
                                 
U1TO3, ULDO3,
                           
Virtual Collocation - 2-Fiber Cross Connects
   
ULD12, ULD48, UDF
CNC2F
1.76
                             
UDL12, UDLO3,
                                 
U1T48, U1T12,
                                 
U1TO3, ULDO3,
                           
Virtual Collocation - 4-Fiber Cross Connects
   
ULD12, ULD48, UDF
CNC4F
3.53
                       
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect -
                                 
Fiber Cable Support Structure, per linear foot, per cable
   
AMTFS
VE1CB
0.001
                       
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect -
                                 
Copper/Coax Cable Support Structure, per linear foot, per cable
   
AMTFS
VE1CD
0.0015
                               
UEPSX, UEPSB,
                                   
UEPSE, UEPSP,
                           
Virtual
Collocation 2-Wire Cross Connect, Port
   
UEPSR, UEP2C
VE1R2
0.0192
                       
Virtual
Collocation 4-Wire Cross Connect, Port
   
UEPDD, UEPEX
VE1R4
0.0385
                     
CFA
                                     
Virtual Collocation - CFA Information Resend Request, per
                                 
Premises, per Arrangement, per request
   
AMTFS
VE1QR
 
77.42
                   
Cable Records - Note: The rates in the First & Additional columns will actually
be billed as "Initial I" & "Subsequent S" respectively
                     
Virtual
Collocation Cable Records - per request
   
AMTFS
VE1BA
 
I
742.92
S
477.59
125.63
                 
Virtual Collocation Cable Records - VG/DS0 Cable, per cable
                                     
record
   
AMTFS
VE1BB
   
317.29
   
177.60
                 
Virtual Collocation Cable Records - VG/DS0 Cable, per each
                                     
100 pair
   
AMTFS
VE1BC
   
4.47
   
5.29
                 
Virtual
Collocation Cable Records - DS1, per T1TIE
   
AMTFS
VE1BD
   
2.22
   
2.62
                 
Virtual
Collocation Cable Records - DS3, per T3TIE
   
AMTFS
VE1BE
   
7.76
   
9.18
                 
Virtual Collocation Cable Records - Fiber Cable, per 99 fiber
                                     
records
   
AMTFS
VE1BF
   
83.37
   
73.49
                 
Virtual
Collocation Cable Records - CAT 5/RJ45
   
AMTFS
VE1B5
   
2.22
   
2.62
               
Security
                                       
Virtual collocation - Security escort, basic time, normally
                                     
scheduled work hours
   
AMTFS
SPTBX
   
16.51
 
10.82
                   
Virtual collocation - Security escort, overtime, outside of
                                     
normally scheduled work hours on a normal working day
   
AMTFS
SPTOX
   
21.90
 
14.17
                   
Virtual collocation - Security escort, premium time, outside of a
                                     
scheduled work day
   
AMTFS
SPTPX
   
27.29
 
17.53
                 
Maintenance
                                     
Virtual
collocation - Maintenance in CO - Basic, per half hour
   
AMTFS
CTRLX
   
26.52
 
10.82
                   
Virtual
collocation - Maintenance in CO - Overtime, per half hour
   
AMTFS
SPTOM
   
35.41
 
14.17
                   
Virtual
collocation - Maintenance in CO - Premium per half hour
   
AMTFS
SPTPM
   
44.30
 
17.53
                 
Entrance Cable
                                 



Version: 2Q06 Standard ICA 06/13/06
 
Page 4 of 6
 
CCCS 226 of 277
 

 


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Virtual
Collocation - Cable Installation Charge, per cable
   
AMTFS
ESPCX
 
736.20
 
21.49
                 
Virtual Collocation - Cable Support Structure, per cable
   
AMTFS
ESPSX
7.74
                       
Virtual Collocation, Entrance Cable Support Structure, Copper,
                                 
per each 100 pairs or fraction thereof (CO Manhole to Frame)
   
AMTFS
VE1EE
0.235
                       
Virtual Collocation, Entrance Cable Installation, Copper, per
                                 
Cable (CO Manhole to Frame)
   
AMTFS
VE1EF
 
754.41
 
21.49
                 
Virtual Collocation, Entrance Cable Installation, Copper, per
                                 
each 100 pairs or fraction thereof (CO Manhole to Frame)
   
AMTFS
VE1EG
 
9.11
                 
COLLOCATION IN THE REMOTE SITE
                               
Physical Remote Site Collocation
                                 
Physical
Collocation in the Remote Site - Application Fee
   
CLORS
PE1RA
 
300.31
 
132.49
                 
Cabinet Space in the Remote Site per Bay/
Rack
   
CLORS
PE1RB
148.11
                       
Physical
Collocation
in the Remote Site - Security Access - Key
   
CLORS
PE1RD
 
13.19
                     
Physical Collocation in the Remote Site - Space Availability
                                 
Report per Premises Requested
   
CLORS
PE1SR
 
109.83
                     
Physical Collocation in the Remote Site - Remote Site CLLI
                                 
Code Request, per CLLI Code Requested
   
CLORS
PE1RE
 
36.00
                     
Remote Site DLEC Data (BRSDD), per Compact Disk, per CO
   
CLORS
PE1RR
 
116.71
                     
Physical Collocation - Security Escort for Basic Time - normally
                                 
scheduled work, per half hour
   
CLORS
PE1BT
 
16.51
10.82
                   
Physical Collocation - Security Escort for Overtime - outside of
                                 
normally scheduled working hours on a scheduled work day,
                                 
per half hour
   
CLORS
PE1OT
 
21.90
14.17
                   
Physical Collocation - Security Escort for Premium Time -
                                 
outside of scheduled work day, per half hour
   
CLORS
PE1PT
 
27.29
17.53
                 
Adjacent Remote Site Collocation
                                 
Remote Site-Adjacent Collocation-Application Fee
   
CLORS
PE1RU
 
755.62
755.62
                   
Remote Site-Adjacent Collocation - Real
Estate, per square foot
   
CLORS
PE1RT
0.134
                       
Remote Site-Adjacent Collocation - AC Power, per breaker amp
   
CLORS
PE1RS
6.27
                     
NOTE: If Security Escort and/or Add'l Engineering Fees become necessary for
adjacent remote site collocation, the Parties will negotiate appropriate rates.
                 
Virtual Remote Site Collocation
                                 
Virtual
Collocation in the Remote Site - Application Fee
   
VE1RS
VE1RB
 
300.31
 
132.49
                 
Virtual
Collocation in the Remote Site - Per Bay/Rack of Space
   
VE1RS
VE1RC
148.11
                       
Virtual Collocation in the Remote Site - Space Availability Report
                                 
per Premises requested
   
VE1RS
VE1RR
 
109.83
                     
Virtual Collocation in the Remote Site - Remote Site CLLI Code
                                 
Request, per CLLI Code Requested
   
VE1RS
VE1RL
 
36.00
                 
ADJACENT COLLOCATION
                                 
Adjacent Collocation - Space Charge per Sq. Ft.
   
CLOAC
PE1JA
0.1725
                       
Adjacent Collocation - Electrical Facility Charge per Linear Ft.
   
CLOAC
PE1JC
4.12
                             
UEANL,UEQ,UEA,U
                           
Adjacent Collocation - 2-Wire Cross-Connects
   
CL, UAL, UHL, UDN
PE1JE
0.0176
                       
Adjacent Collocation - 4-Wire Cross-Connects
   
UEA,UHL,UDL,UCL
PE1JF
0.0353
                       
Adjacent Collocation - DS1 Cross-Connects
   
USL
PE1JG
0.3686
                       
Adjacent Collocation - DS3 Cross-Connects
   
UE3
PE1JH
4.83
                       
Adjacent Collocation - 2-Fiber Cross-Connect
   
CLOAC
PE1JJ
1.69
                       
Adjacent Collocation - 4-Fiber Cross-Connect
   
CLOAC
PE1JK
3.31
                       
Adjacent Collocation - Application Fee
   
CLOAC
PE1JB
 
1,380.83
 
0.50
                 
Adjacent Collocation - 120V, Single Phase Standby Power Rate
                                 
per AC Breaker Amp
   
CLOAC
PE1JL
5.16
                       
Adjacent Collocation - 240V, Single Phase Standby Power Rate
                                 
per AC Breaker Amp
   
CLOAC
PE1JM
10.34
                   



Version: 2Q06 Standard ICA 06/13/06
 
Page 5 of 6
 
CCCS 227 of 277
 

 


--------------------------------------------------------------------------------







COLLOCATION - Georgia
Attachment 4 Exh: B
                 
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
             
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                 
Electronic-
Electronic-
Electronic-
Electronic-
                 
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
   
Adjacent Collocation - 120V, Three Phase Standby Power Rate
                                 
per AC Breaker Amp
   
CLOAC
PE1JN
15.50
                       
Adjacent Collocation - 277V, Three Phase Standby Power Rate
                                 
per AC Breaker Amp
   
CLOAC
PE1JO
35.79
                       
Adjacent Collocation - 240V, Three Phase Standby Power Rate
                                 
per AC Breaker Amp
   
CLOAC
PE1JD
35.79
                     
Note: Rates displaying an "I" in Interim column are interim as a result of a
Commission order.
                       





Version: 2Q06 Standard ICA 06/13/06
 
Page 6 of 6
 
CCCS 228 of 277
 

 


--------------------------------------------------------------------------------



 
Attachment 5
Page 1
Attachment 5
 
Access to Numbers and Number Portability
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 229 of 277


--------------------------------------------------------------------------------



 
Attachment 5
Page 2
TABLE OF CONTENTS


1.
Non-Discriminatory Access to Telephone Numbers
3
2.
Local Number Portability
4
3.
Service Order Charges
5
4.
LNP In Conjunction with Local Switching
5



Version: 2Q06 Standard ICA
06/13/06
CCCS 230 of 277


--------------------------------------------------------------------------------





Attachment 5
Page 3
 

 
ACCESS TO NUMBERS AND NUMBER PORTABILITY

 
1.
Non-Discriminatory Access to Telephone Numbers

 
1.1
During the term of this Agreement, where WinSonic is utilizing its own switch,
WinSonic shall contact the North American Numbering Plan Administrator (NANPA),
or, where applicable, the relevant Number Pool Administrator for the assignment
of numbering resources.

 
1.2
Where BellSouth provides local switching or resold services to WinSonic,
BellSouth will provide WinSonic with online access to available telephone
numbers as defined by applicable FCC rules and regulations on a first come first
served basis. WinSonic acknowledges that such access to numbers shall be in
accordance with the appropriate FCC rules and regulations. WinSonic may
designate up to a forecasted six (6) months supply of available numbers as
intermediate (an available number provided to WinSonic) telephone numbers per
rate center if the following conditions are met:

 
1.2.1
WinSonic must: (1) indicate that all of the intermediate numbers currently held
by WinSonic in each rate center where WinSonic will be requesting intermediate
telephone numbers have six (6) or less months to exhaust; (2) supply projected
monthly telephone number demand on a rate center basis for the coming twelve
(12) months for each rate center where WinSonic will be requesting intermediate
telephone numbers; and, (3) demonstrate that the utilization level on current
intermediate numbers held by WinSonic in the rate center where WinSonic is
requesting telephone numbers has reached at least seventy-five percent (75%).

 
1.2.2
The above information will be provided by WinSonic by submitting to BellSouth a
fully completed “CO Code Assignments Months To Exhaust Certification Worksheet -
TN Level” (MTE Worksheet), Appendix B to the Central Office Code (NXX)
Assignments Guidelines, INC 95-0407-008 for each rate center where WinSonic will
be requesting intermediate telephone numbers. The utilization level is
calculated by dividing all intermediate numbers currently assigned by WinSonic
to customers by the total number of intermediate numbers held by WinSonic in the
rate center and multiplying the result by one hundred (100).

 
1.2.3
If fulfilling WinSonic’s request for intermediate numbers results in BellSouth
having to submit a request for additional telephone numbers to a national
numbering administrator (either NANPA CO Code Administration or NeuStar Pooling
Administration or their successors), BellSouth will submit the required
numbering request to the national numbering administrator to satisfy WinSonic’s
request for intermediate numbers. BellSouth will also pursue all appropriate
steps

 
Version: 2Q06 Standard ICA
 
06/13/06
CCCS 231 of 277


--------------------------------------------------------------------------------





Attachment 5
Page 4
 

 
(including submitting a safety valve request (petition) to the appropriate
Commission if the numbering request is denied by the national administrator) to
satisfy WinSonic’s request for intermediate numbers. In these cases, BellSouth
is not obligated to fulfill the request by WinSonic for intermediate numbers
unless, and until, BellSouth’s request for additional numbering resources is
granted.

 
1.2.4
WinSonic agrees to supply supporting information for any numbering request
and/or safety valve request that BellSouth files pursuant to Section 1.2.3
above.

 
1.3
WinSonic acknowledges that there may be instances where there is an industry
shortage of available telephone numbers in a number plan area (NPA). These
instances occur where a jeopardy status has been declared by NANPA and the
industry has determined that limiting the assignment of new numbers is the
appropriate method to employ until the jeopardy can be alleviated. In such NPA
jeopardy situations where assignment of new numbers is restricted per the
jeopardy guidelines developed by the industry, BellSouth may request that
WinSonic cancel all or a portion of its unassigned intermediate numbers.
WinSonic’s consent to BellSouth’s request shall not be unreasonably withheld.

 
2.
Local Number Portability

 
2.1
The Parties will offer LNP in accordance with rules, regulations and guidelines
adopted by the Commission, the FCC and industry fora.

 
2.2
Service Management System (SMS) Administration. The Parties will work
cooperatively with other local service providers to establish and maintain
contracts for the LNP SMS.

 
2.3
Network Architecture. The Parties agree to adhere to applicable FCC rules and
orders governing LNP network architecture.

 
2.4
Signaling. In connection with LNP, each Party agrees to use SS7 signaling in
accordance with applicable FCC rules and orders.

 
2.5
N-1 Query. The Parties agree to adhere to applicable FCC rules and orders
governing LNP N-1 queries.

 
2.6
Porting of Reserved Numbers and Suspended Lines. Customers of each Party may
port numbers, via LNP, that are in a denied state or that are on suspend status.
In addition, customers of each Party may port reserved numbers that the customer
has paid to reserve. Portable reserved numbers are identified on the Customer
Service Record (CSR). In anticipation of porting from one Party to the other
Party, a Party’s customer may reserve additional telephone numbers and include
them with the numbers that are subsequently ported to the other Party. It is not
necessary to restore a denied number before it is ported.

 
2.7
Splitting of Number Groups. The Parties shall permit blocks of subscriber
numbers (including, but not limited to, Direct Inward Dial (DID) numbers and

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 232 of 277


--------------------------------------------------------------------------------





Attachment 5
Page 5
 

 
MultiServ groups) to be split in connection with an LNP request. BellSouth and
WinSonic shall permit customers who port a portion of DID numbers to retain DID
service on the remaining portion of numbers. If a Party requests porting a range
of DID numbers smaller than a whole block, that Party shall pay the applicable
charges for doing so as set forth in Attachment 2. In the event no rate is set
forth in Attachment 2, then the Parties shall negotiate a rate for such
services.

 
2.8
The Parties will set Location Routing Number (LRN) unconditional or ten (10)
digit triggers where applicable. Where triggers are set, the porting Party will
remove the ported number at the same time the trigger is removed.

 
2.9
A trigger order is a service order issued in advance of the porting of a number.
A trigger order 1) initiates call queries to the AIN SS7 network in advance of
the number being ported; and 2) provides for the new service provider to be in
control of when a number ports.

 
2.10
Where triggers are not set, the Parties shall coordinate the porting of the
number between service providers so as to minimize service interruptions to the
customer.

 
2.11
BellSouth and WinSonic will work cooperatively to implement changes to LNP
process flows ordered by the FCC or as recommended by standard industry foras
addressing LNP.

 
2.12
Where WinSonic utilizes BellSouth’s LNP Query Service, BellSouth shall bill and
WinSonic shall pay the query charge associated with LNP Query Service as set
forth in Attachment 2. To receive the LNP Query Service charge set forth in
Attachment 2, WinSonic shall fill out and submit the Interconnection data sheet
for BellSouth LNP Query Service. The form can be obtained on BellSouth’s
Interconnection Web site under BellSouth LNP Query Service and click on forms.

 

 
Once the form has been filled out and submitted the LNP Query charge will take
effect on the approved date. This charge is not subject to the resale discount
set forth in Attachment 1.

 
3.
Service Order Charges

 
3.1
The terms, conditions and rates for OSS utilized in connection with LNP are as
set forth in Attachment 6 and Exhibit A of Attachment 2.

 
4.
LNP In Conjunction with Local Switching

 
4.1
Where WinSonic purchases local switching from BellSouth, the Parties shall
adhere to the following processes:

 
4.1.1
When WinSonic submits an LSR for services, if the telephone number associated
with the services requested resides in a switch other than BellSouth’s, then
BellSouth will submit an LNP LSR to the appropriate switch owner. WinSonic shall
be responsible for reimbursing BellSouth for any costs or charges imposed on
BellSouth by the switch owner resulting from the submission of the LNP LSR. In

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 233 of 277


--------------------------------------------------------------------------------





Attachment 5
Page 6
 

 
addition, WinSonic shall pay to BellSouth the manual service order charges or
electronic service order charges as specified in Exhibit A of Attachment 2 for
BellSouth’s creation and submission of the LNP LSR to the appropriate switch
owner.

 
4.1.2
Working telephone numbers, telephone numbers for which payment has been made to
reserve and telephone numbers that are in a denied state (but not disconnected)
or suspended status may be subject to porting.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 234 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 1
 
Attachment 6
Pre-Ordering, Ordering, Provisioning,
Maintenance and Repair
 
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 235 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 2
TABLE OF CONTENTS


1.
Quality of Pre-Ordering, Ordering, Provisioning, Maintenance and Repair
3
2.
Access to Operations Support Systems
3
3.
Miscellaneous
8



Version: 2Q06 Standard ICA
06/13/06
CCCS 236 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 3
 
PRE-ORDERING, ORDERING, PROVISIONING, MAINTENANCE AND REPAIR
 
1.
Quality of Pre-Ordering, Ordering, Provisioning, Maintenance and Repair

 
1.1
BellSouth shall provide to WinSonic nondiscriminatory access to its OSS and the
necessary information contained therein in order that WinSonic can perform the
functions of pre-ordering, ordering, provisioning, maintenance and repair, and
billing. BellSouth shall provide WinSonic with all relevant documentation
(manuals, user guides, specifications, etc.) regarding business rules and other
formatting information as well as practices and procedures necessary to ensure
requests are efficiently processed. All documentation will be readily accessible
at BellSouth’s Interconnection Web site. BellSouth shall ensure that its OSS are
designed to accommodate requests for both current and projected demands of
WinSonic and other CLECs in the aggregate.

 
2.
Access to Operations Support Systems

 
2.1
BellSouth shall provide to WinSonic nondiscriminatory access to its OSS and the
necessary information contained therein in order that WinSonic can perform the
functions of pre-ordering, ordering, provisioning, maintenance and repair, and
billing. BellSouth shall provide nondiscriminatory access to the OSS through
manual and/or electronic interfaces as described in this Attachment. It is the
sole responsibility of WinSonic to obtain the technical capability to access and
utilize BellSouth’s OSS interfaces. Specifications for WinSonic’s access and use
of BellSouth’s electronic interfaces are set forth at BellSouth’s
Interconnection Web site.

 
2.1.1
WinSonic agrees to comply with the provisions of the OSS Interconnection Volume
Guidelines as set forth at BellSouth’s Interconnection Web site.

 
2.2
Pre-Ordering

 
2.2.1
BellSouth will provide electronic access to its OSS and the information
contained therein in order that WinSonic can perform the following pre-ordering
functions: service address validation, telephone number selection, service and
feature availability, due date information, customer record information and loop
makeup information. Mechanized access is provided by electronic interfaces whose
specifications for access and use are set forth at BellSouth’s Interconnection
Web site. The process by which the Parties will manage these electronic
interfaces to include the development and introduction of new interfaces will be
governed by the change management process as described in Section 2.7 below.

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 237 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 4
 
BellSouth shall provide to WinSonic electronic access to customer service record
information in accordance with the applicable performance intervals referenced
in Attachment 9. If electronic access is not available, BellSouth shall provide
to WinSonic such information within twenty-four (24) hours. WinSonic shall
provide to BellSouth access to customer record information, including circuit
numbers associated with each telephone number where applicable. WinSonic shall
provide such information within four (4) hours after request via electronic
access where available. If electronic access is not available, WinSonic shall
provide to BellSouth paper copies of customer record information, including
circuit numbers associated with each telephone number where applicable. WinSonic
shall provide to BellSouth such customer service records within twenty-four (24)
hours of a valid request, exclusive of Saturdays, Sundays and holidays.
 
The Parties agree not to view, copy, or otherwise obtain access to the customer
record information of any customer without that customer's permission. WinSonic
will obtain access to customer record information only in strict compliance with
applicable laws, rules, or regulations of the state in which the service is
provided.
BellSouth reserves the right to audit WinSonic’s access to customer record
information. If BellSouth has reason to believe, through its audit or by any
other means, that WinSonic is accessing customer record information without
having obtained the proper customer authorization, BellSouth upon reasonable
notice to WinSonic may take corrective action, including but not limited to
suspending or terminating WinSonic’s access to BellSouth’s pre-ordering and
ordering OSS, and the provisioning of pending and existing services.
 
Ordering
 
BellSouth will make available to WinSonic electronic interfaces for the purpose
of exchanging order information, including order status and completion
notification, for non-complex and certain complex resale requests and certain
network elements. Specifications for access and use of BellSouth’s electronic
interfaces are set forth at BellSouth’s Interconnection Web site. The process by
which the Parties will manage these electronic interfaces to include the
development and introduction of new interfaces will be governed by the change
management process as described in Section 2.7 below.
 
WinSonic shall place orders for services by submitting a LSR to BellSouth.
BellSouth shall bill WinSonic an electronic service order charge at the rate set
forth in the applicable Attachment to this Agreement for each LSR submitted by
means of an electronic interface. BellSouth shall bill WinSonic a manual service
order charge at the rate set forth in the applicable Attachment to this
Agreement for each LSR submitted by means other than the electronic Interfaces
(e.g., mail, fax, courier, etc.). An individual LSR will be identified for
billing purposes by its PON.
Version: 2Q06 Standard ICA
06/13/06
CCCS 238 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 5
 
WinSonic may submit an LSR to request that a customer’s service be temporarily
suspended, denied, or restored. Alternatively, WinSonic may submit a list of
such customers if WinSonic provides a separate PON for each location on the
list.
BellSouth will bill an electronic or manual service order charge for each
location.
 
BellSouth will bill the electronic or manual service order charge, as
applicable, for an LSR, regardless of whether that LSR is later supplemented,
clarified or cancelled.
 
Notwithstanding the foregoing, BellSouth will not bill an additional electronic
or manual service order charge for supplements to any LSR submitted to clarify,
correct, change or cancel a previously submitted LSR.
 
BellSouth shall return a Firm Order Confirmation (FOC) or LSR clarification in
accordance with the applicable performance intervals referenced in Attachment 9.
WinSonic shall provide to BellSouth a FOC within twenty-four (24) hours of the
receipt from BellSouth of a complete and accurate LSR, exclusive of Saturdays,
Sundays and holidays. WinSonic shall provide to BellSouth an LSR clarification
within twenty-four (24) hours of the receipt from BellSouth of an incomplete and
inaccurate LSR, exclusive of Saturdays, Sundays and holidays.
 
Provisioning
 
BellSouth shall provision services during its regular working hours. To the
extent WinSonic requests provisioning of service to be performed outside
BellSouth’s regular working hours, or the work so requested requires BellSouth’s
technicians or project managers to work outside of regular working hours,
overtime charges set forth in BellSouth’s intrastate Access Services Tariff,
Section E13.2, shall apply. Notwithstanding the foregoing, if such work is
performed outside of regular working hours by a BellSouth technician or project
manager during his or her scheduled shift and BellSouth does not incur any
overtime charges in performing the work on behalf of WinSonic, BellSouth will
not assess WinSonic additional charges beyond the rates and charges specified in
this Agreement.
 
In the event BellSouth must dispatch to the customer’s location more than once
due to incorrect or incomplete information provided by WinSonic (e.g.,
incomplete address, incorrect contact name/number, etc.), BellSouth will bill
WinSonic for each additional dispatch required to provision the circuit due to
the incorrect/incomplete information provided. BellSouth will assess the
applicable Maintenance of Service rates from BellSouth’s FCC No. 1 Tariff,
Section 13.3.1.
 
Cancellation Charges. If WinSonic cancels an LSR for network elements or resold
services subsequent to BellSouth's generation of a service order, any costs
incurred by BellSouth in conjunction with provisioning of Services as requested
on the cancelled LSR will be recovered in accordance with the cancellation
methodology set forth in the Cancellation Charge Percentage Chart found on
BellSouth’s
Version: 2Q06 Standard ICA
06/13/06
CCCS 239 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 6
 
Interconnection Web site. In addition, BellSouth reserves the right to assess
cancellation charges if WinSonic fails to respond within nine (9) business days
to a Missed Appointment order notification.
Notwithstanding the foregoing, if WinSonic places an LSR based upon BellSouth's
loop makeup information, and such information is inaccurate resulting in the
inability of BellSouth to provision the network elements requested and another
spare compatible facility cannot be found with the transmission characteristics
of the network elements originally requested, cancellation charges described in
this Section shall not apply. Where WinSonic places a single LSR for multiple
network elements or services based upon loop makeup information, and information
as to some, but not all, of the network elements or services is inaccurate, if
BellSouth cannot provision the network elements or services that were the
subject of the inaccurate loop makeup information, WinSonic may cancel its
request for those network elements or services without incurring cancellation
charges as described in this Section. In such instance, should WinSonic elect to
cancel the entire LSR, cancellation charges as described in this Section shall
apply to those elements and services that were not the subject of inaccurate
loop makeup.
 
Service Date Advancement Charges (Expedites). For Service Date Advancement
requests by WinSonic, Service Date Advancement charges will apply for intervals
less than the standard interval as outlined in the BellSouth Product and
Services Interval Guide. The charges are as set forth in Exhibit A of Attachment
2.
 
Order Modification Charges. If WinSonic modifies an order after being sent a FOC
from BellSouth, the Order Modification Charge (OMC) or Order Modification Charge
Additional Dispatch (OMCAD) will be paid by WinSonic in accordance with Exhibit
A of Attachment 2.
 
Maintenance and Repair
 
BellSouth will make available to WinSonic electronic interfaces for the purpose
of reporting and monitoring service troubles. Specifications for access and use
of BellSouth’s maintenance and repair electronic interfaces are set forth at
BellSouth’s Interconnection Web site. The process by which the Parties will
manage these electronic interfaces to include the development and introduction
of new interfaces will be governed by the change management process as described
in Section 2.7 below. Requests for trouble repair are billed in accordance with
the provisions of this Agreement. BellSouth and WinSonic agree to adhere to
BellSouth’s Operational Understanding. The Operational Understanding may be
accessed via BellSouth’s Interconnection Web site.
 
If WinSonic reports a trouble on a BellSouth Network Element and no trouble is
found in BellSouth’s network, BellSouth will charge WinSonic a Maintenance of
Service Charge for any dispatching and testing (both inside and outside the CO)
required by BellSouth in order to confirm the working status. BellSouth will
Version: 2Q06 Standard ICA
06/13/06
CCCS 240 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 7
 
assess the Maintenance of Service rates as set forth in BellSouth’s FCC No. 1
Tariff, Section 13.3.1.
In the event BellSouth must dispatch to the customer’s location more than once
due to incorrect or incomplete information provided by WinSonic (e.g.,
incomplete address, incorrect contact name/number, etc.), BellSouth will bill
WinSonic for each additional dispatch required to repair the circuit due to the
incorrect/incomplete information provided. BellSouth will assess the Maintenance
of Service rates as set forth in BellSouth’s FCC No. 1 Tariff, Section 13.3.1.
 
If WinSonic reports a trouble on a or a resold service and no trouble is found
in BellSouth’s network, BellSouth will charge WinSonic a Trouble Determination
Charge or a Trouble Location Charge for any dispatching and testing (both inside
and outside the CO) required by BellSouth in order to confirm the working
status.
BellSouth will assess the Trouble Determination Charge or Trouble Location
Charge from the applicable BellSouth tariff.
 
In the event BellSouth must dispatch to the customer’s location more than once
due to incorrect or incomplete information provided by WinSonic (e.g.,
incomplete address, incorrect contact name/number, etc.), BellSouth will bill
WinSonic for each additional dispatch required to repair the circuit due to the
incorrect/incomplete information provided. BellSouth will assess the Trouble
Determination Charge or Trouble Location Charge from the applicable BellSouth
tariff.
 
Billing. BellSouth will provide WinSonic nondiscriminatory access to billing
information as specified in Attachment 7.
 
Change Management. The Parties agree that the collaborative change management
process known as the Change Control Process (CCP) will be used to manage changes
to existing interfaces, introduction of new interfaces and retirement of
interfaces. The Parties agree to comply with the provisions of the documented
CCP as may be amended from time to time and incorporated herein by reference.
The change management process will cover changes to BellSouth’s electronic
interfaces, BellSouth’s testing environment, associated manual process
improvements, and relevant documentation. The process will define a procedure
for resolution of change management disputes. Documentation of the CCP as well
as related information and processes will be clearly organized and readily
accessible to WinSonic at BellSouth’s Interconnection Web site.
 
Rates. Unless otherwise specified herein, charges for the use of BellSouth’s
OSS, and other charges applicable to pre-ordering, ordering, provisioning and
maintenance and repair, shall be at the rates set forth in the applicable
Attachment of this Agreement.
Version: 2Q06 Standard ICA
06/13/06
CCCS 241 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 8
 
The Commissions in some states have ordered per element manual additive
nonrecurring charges for Network Elements and Other Services ordered by means
other than one of the interactive interfaces. These ordered Network Elements and
Other Services manual additive nonrecurring charges will apply in these states,
rather than the charge per LSR. The per element charges are listed in Exhibit A
of Attachment 2.
3. Miscellaneous
Pending Orders. To the extent that WinSonic submits an LSR with incomplete,
incorrect or conflicting information, BellSouth will return the LSR to WinSonic
for clarification. WinSonic shall respond to the request for clarification
within thirty (30) days by submitting a supplemental LSR. If WinSonic does not
submit a supplement LSR within thirty (30) days, BellSouth will cancel the
original LSR and WinSonic shall be required to submit a new LSR, with a new PON.
 
Single Point of Contact. WinSonic will be the single point of contact with
BellSouth for ordering activity for network elements and other services used by
WinSonic to provide services to its customers, except that BellSouth may accept
a request directly from another CLEC, or BellSouth, acting with authorization of
the affected customer. WinSonic and BellSouth shall each execute a blanket LOA
with respect to customer requests so that prior proof of customer authorization
will not be necessary with every request (except in the case of a local service
freeze). The Parties shall each be entitled to adopt their own internal
processes for verification of customer authorization for requests, provided,
however, that such processes shall comply with applicable state and federal law
and industry and regulatory guidelines. Pursuant to a request from another
carrier, BellSouth may disconnect any network element being used by WinSonic to
provide service to that customer and may reuse such network elements or
facilities to enable such other carrier to provide service to the customer.
BellSouth will notify WinSonic that such a request has been processed but will
not be required to notify WinSonic in advance of such processing.
 
Neither Party shall prevent or delay a customer from migrating to another
carrier because of unpaid bills, denied service, or contract terms.
 
Use of Facilities. When a customer of WinSonic elects to discontinue service and
to transfer service to another local exchange carrier, including BellSouth,
BellSouth shall have the right to reuse the facilities provided to WinSonic by
BellSouth. In addition, where BellSouth provides local switching, BellSouth may
disconnect and reuse facilities when the facility is in a denied state and
BellSouth has received a request to establish new service or transfer service
from a customer or from a CLEC. BellSouth will notify WinSonic that such a
request has been processed after the disconnect order has been completed.
Version: 2Q06 Standard ICA
06/13/06
CCCS 242 of 277


--------------------------------------------------------------------------------





Attachment 6
Page 9
 
Contact Numbers. The Parties agree to provide one another with toll-free
nation-wide (50 states) contact numbers for the purpose of ordering,
provisioning and maintenance of services. Contact numbers for maintenance/repair
of services shall be staffed twenty-four (24) hours per day, seven (7) days per
week.
BellSouth will close trouble tickets after making a reasonable effort to contact
WinSonic for authorization to close a ticket. BellSouth will place trouble
tickets in delayed maintenance status after making a reasonable effort to
contact WinSonic to request additional information or to request authorization
for additional work deemed necessary by BellSouth.
 
Subscription Functions. In cases where BellSouth performs subscription functions
for an IXC (i.e., PIC and LPIC changes via Customer Account Record Exchange
(CARE)), BellSouth will in all possible instances provide the affected IXCs with
the OCN of the local provider for the purpose of obtaining customer billing
account and other customer information required under subscription requirements.
 
When WinSonic’s customer, served by resale or loop and port combinations,
changes its PIC or LPIC, and per BellSouth’s FCC or state tariff the
interexchange carrier elects to charge the customer the PIC or LPIC change
charge, BellSouth will bill the PIC or LPIC change charge to WinSonic, which has
the billing relationship with that customer, and WinSonic may pass such charge
to the customer.
Version: 2Q06 Standard ICA
06/13/06
CCCS 243 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 1
Attachment 7
 
Billing
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 244 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 2
 
TABLE OF CONTENTS


1.
Payment and Billing Arrangements
3
2.
Billing Disputes
9
3.
RAO Hosting
10



Rates Exhibit A
Version: 2Q06 Standard ICA
06/13/06
CCCS 245 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 3
 
BILLING
1. 
Payment and Billing Arrangements

 
The terms and conditions set forth in this Attachment shall apply to all
services ordered and provisioned pursuant to this Agreement.
BellSouth will bill through the Carrier Access Billing System (CABS), Integrated
Billing System (IBS) and/or the Customer Records Information Systems (CRIS)
depending on the particular service(s) provided to WinSonic under this
Agreement. BellSouth will format all bills in CABS Billing Output Specification
(CBOS) Standard or CLUB/EDI format, depending on the type of service provided.
For those services where standards have not yet been developed, BellSouth’s
billing format may change in accordance with applicable industry standards.
 
For any service(s) BellSouth receives from WinSonic, WinSonic shall bill
BellSouth in CBOS format.
 
Any switched access charges associated with interexchange carrier access to the
resold local exchange lines will be billed by, and due to BellSouth.
 
BellSouth will render bills each month on established bill days for each of
WinSonic's accounts. If either Party requests multiple billing media or
additional copies of the bills, the billing Party will provide these at the
rates set forth in BellSouth’s FCC No. 1 Tariff, Section 13.3.6.3, except for
resold services which shall be at the rates set forth in BellSouth’s
Non-Regulated Services Pricing List N6.
 
BellSouth will bill WinSonic in advance for all services to be provided during
the ensuing billing period except charges associated with service usage and
nonrecurring charges, which will be billed in arrears.
 
For resold services, charges for services will be calculated on an individual
customer account level, including, if applicable, any charge for usage or usage
allowances. BellSouth will also bill WinSonic, and WinSonic will be responsible
for and remit to BellSouth, all charges applicable to said services including
but not limited to 911 and E911 charges, EUCL charges, federal subscriber line
charges, telecommunications relay charges, and franchise fees, unless otherwise
ordered by a Commission.
 
BellSouth will not perform billing and collection services for WinSonic as a
result of the execution of this Agreement.
 
Establishing Accounts and Subsequent State Certifications. After submitting a
credit profile and deposit, if required, and after receiving certification as a
local exchange carrier from the appropriate Commission, WinSonic will provide
the
Version: 2Q06 Standard ICA
06/13/06
CCCS 246 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 4
 
appropriate BellSouth Local Contract Manager responsible for new CLEC
activation, the necessary documentation to enable BellSouth to establish
accounts for Local Interconnection, Network Elements and Other Services and/or
resold services. Such documentation shall include the Application for Master
Account, if applicable, proof of authority to provide Telecommunications
Services, the appropriate OCN for each state as assigned by the NECA, CIC, if
applicable, ACNA, if applicable, BellSouth’s blanket form LOA, Misdirected
Number form, and a tax exemption certificate, if applicable. Notwithstanding
anything to the contrary in this Agreement, WinSonic may not order services
under a new account and/or subsequent state certification, established in
accordance with this Section until thirty (30) days after all information
specified in this Section is received from WinSonic.
ACNAs. WinSonic shall provide BellSouth with documentation from Telcordia
identifying the ACNA assigned to it by Telcordia (as applicable) in the same
legal name as reflected in the preamble to this Agreement. Such ACNA will be
used by WinSonic to order services pursuant to this Agreement and will not be
shared by WinSonic with another entity.
 
Company Identifiers. If WinSonic needs to change, add to, eliminate or convert
its OCN(s), ACNAs and other identifying codes (collectively “Company
Identifiers”) under which it operates when WinSonic has already been conducting
business utilizing those Company Identifiers, WinSonic shall follow the Mergers
and Acquisitions Process as described on BellSouth’s Interconnection Web site,
AND
SHALL PAY ALL CHARGES AS A RESULT OF SUCH CHANGES.
 
Tax Exemption. It is the responsibility of WinSonic to provide BellSouth with a
properly completed tax exemption certificate at intervals required by the
appropriate taxing authorities. A tax exemption certificate must be supplied for
each individual WinSonic entity purchasing Services under this Agreement. Upon
BellSouth’s receipt of a properly completed tax exemption certificate,
subsequent billings to WinSonic will not include those taxes or fees from which
WinSonic is exempt. Prior to receipt of a properly completed exemption
certificate, BellSouth shall bill, and WinSonic shall pay all applicable taxes
and fees. In the event that WinSonic believes that it is entitled to an
exemption from and refund of taxes with respect to the amount billed prior to
BellSouth’s receipt of a properly completed exemption certificate, BellSouth
shall assign to WinSonic its rights to claim a refund of such taxes. If
applicable law prohibits the assignment of tax refund rights or requires the
claim for refund of such taxes to be filed by BellSouth, BellSouth shall, after
receiving a written request from WinSonic and at WinSonic’s sole expense, pursue
such refund claim on behalf of WinSonic, provided that WinSonic promptly
reimburses BellSouth for any costs and expenses incurred by BellSouth in
pursuing such refund claim, and provided further that BellSouth shall have the
right to deduct any such outstanding costs and expenses from the amount of any
refund obtained prior to remitting such refund to WinSonic. WinSonic shall
Version: 2Q06 Standard ICA
06/13/06
CCCS 247 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 5
 
be solely responsible for the computation, tracking, reporting and payment of
all taxes and fees associated with the services provided by WinSonic to its
customers.
Deposit Policy. Prior to the inauguration of service or, thereafter, upon
BellSouth’s request, WinSonic shall complete the BellSouth Credit Profile
(BellSouth form) and provide information to BellSouth regarding WinSonic’s
credit and financial condition. Based on BellSouth’s analysis of the BellSouth
Credit Profile and other relevant information regarding WinSonic’s credit and
financial condition, BellSouth reserves the right to require WinSonic to provide
BellSouth with a suitable form of security deposit for WinSonic’s account(s).
If, in BellSouth’s sole discretion, circumstances so warrant and/or WinSonic’s
gross monthly billing has increased, BellSouth reserves the right to request
additional security (or to require a security deposit if none was previously
requested) and/or file a Uniform Commercial Code (UCC-1) security interest in
WinSonic’s “accounts receivables and proceeds”.
 
Security deposit shall take the form of cash, an Irrevocable Letter of Credit
(BellSouth form), Surety Bond (BellSouth form) or, in BellSouth’s sole
discretion, some other form of security proposed by WinSonic. Any such security
deposit shall in no way release WinSonic from its obligation to make complete
and timely payments of its bill(s). If BellSouth requires WinSonic to provide a
security deposit, WinSonic shall provide such security deposit prior to the
inauguration of service or within fifteen (15) days of BellSouth’s request, as
applicable. Deposit request notices will be sent to WinSonic via certified mail
or overnight delivery.
Such notice period will start the day after the deposit request notice is
rendered by certified mail or overnight delivery. Interest on a cash security
deposit shall accrue and be applied or refunded in accordance with the terms in
BellSouth’s GSST.
 
Security deposits collected under this Section shall not exceed two (2) months'
estimated billing. Estimated billings are calculated based upon the monthly
average of the previous six (6) months current billings, if WinSonic has
received service from BellSouth during such period at a level comparable to that
anticipated to occur over the next six (6) months. If either WinSonic or
BellSouth has reason to believe that the level of service to be received during
the next six (6) months will be materially higher or lower than received in the
previous six (6) months, WinSonic and BellSouth shall agree on a level of
estimated billings based on all relevant information.
 
In the event WinSonic fails to provide BellSouth with a suitable form of
security deposit or additional security deposit as required herein, defaults on
its account(s), or otherwise fails to make any payment or payments required
under this Agreement in the manner and within the time required, service to
WinSonic may be Suspended, Discontinued or Terminated in accordance with the
terms of Section 1.5 below. Upon Termination of services, BellSouth shall apply
any security deposit to WinSonic’s final bill for its account(s).
Version: 2Q06 Standard ICA
06/13/06
CCCS 248 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 6
 
1.3.3.1
At least seven (7) days prior to the expiration of any letter of credit provided
by WinSonic as security under this Agreement, WinSonic shall renew such letter
of credit or provide BellSouth with evidence that WinSonic has obtained a
suitable replacement for the letter of credit. If WinSonic fails to comply with
the foregoing, BellSouth shall thereafter be authorized to draw down the full
amount of such letter of credit and utilize the cash proceeds as security for
WinSonic accounts(s). If WinSonic provides a security deposit or additional
security deposit in the form of a surety bond as required herein, WinSonic shall
renew the surety bond or provide BellSouth with evidence that WinSonic has
obtained a suitable replacement for the surety bond at least seven (7) days
prior to the cancellation date of the surety bond. If WinSonic fails to comply
with the foregoing, BellSouth shall thereafter be authorized to take action on
the surety bond and utilize the cash proceeds as security for WinSonic’s
account(s). If the credit rating of any bonding company that has provided
WinSonic with a surety bond provided as security hereunder has fallen below B,
BellSouth will provide written notice to WinSonic that WinSonic must provide a
replacement bond or other suitable security within fifteen (15) days of
BellSouth’s written notice. If WinSonic fails to comply with the foregoing,
BellSouth shall thereafter be authorized to take action on the surety bond and
utilize the cash proceeds as security for WinSonic’s account(s). Notwithstanding
anything contained in this Agreement to the contrary, BellSouth shall be
authorized to draw down the full amount of any letter of credit or take action
on any surety bond provided by WinSonic as security hereunder if WinSonic
defaults on its account(s) or otherwise fails to make any payment or payments
required under this Agreement in the manner and within the time, as required
herein.

 
1.4
Payment Responsibility. Payment of all charges will be the responsibility of
WinSonic. WinSonic shall pay invoices by utilizing wire transfer services or
automatic clearing house services. WinSonic shall make payment to BellSouth for
all services billed including disputed amounts. BellSouth will not become
involved in billing disputes that may arise between WinSonic and WinSonic’s
customer.

 
1.4.1
Payment Due. Payment for services provided by BellSouth, including disputed
charges, is due on or before the next bill date. Information required to apply
payments must accompany the payment. The information must notify BellSouth of
Billing Account Numbers (BAN) paid; invoices paid and the amount to be applied
to each BAN and invoice (Remittance Information). Payment is considered to have
been made when the payment and Remittance Information are received by BellSouth.
If the Remittance Information is not received with payment, BellSouth will be
unable to apply amounts paid to WinSonic’s accounts. In such event, BellSouth
shall hold such funds until the Remittance Information is received. If BellSouth
does not receive the Remittance Information by the payment due date for any
account(s), late payment charges shall apply.

 
1.4.1.1
Due Dates. If the payment due date falls on a Sunday or on a holiday that is
observed on a Monday, the payment due date shall be the first non-holiday day

 
Version: 2Q06 Standard ICA
06/13/06
CCCS 249 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 7
 
following such Sunday or holiday. If the payment due date falls on a Saturday or
on a holiday which is observed on Tuesday, Wednesday, Thursday, or Friday, the
payment due date shall be the last non-holiday day preceding such Saturday or
holiday. If payment is not received by the payment due date, a late payment
charge, as set forth in Section 1.4.1.2, below, shall apply.
Late Payment. If any portion of the payment is not received by BellSouth on or
before the payment due date as set forth above, or if any portion of the payment
is received by BellSouth in funds that are not immediately available to
BellSouth, then a late payment and/or interest charge shall be due to BellSouth.
The late payment and/or interest charge shall apply to the portion of the
payment not received and shall be assessed as set forth in Section A2 of
BellSouth’s GSST, Section B2 of the Private Line Service Tariff or Section E2 of
the BellSouth intrastate Access Services Tariff, or pursuant to the applicable
state law as determined by BellSouth. In addition to any applicable late payment
and/or interest charges, WinSonic may be charged a fee for all returned checks
at the rate set forth in Section A2 of BellSouth’s GSST or pursuant to the
applicable state law.
Discontinuing Service to WinSonic. The procedures for discontinuing service to
WinSonic are as follows:
 
In order of severity, Suspend/Suspension, Discontinue/Discontinuance and
Terminate/Termination are defined as follows for the purposes of this
Attachment:
 
Suspend/Suspension is the temporary restriction of the billed Party’s access to
the ordering systems and/or access to the billed Party’s ability to initiate
PIC-related changes. In addition, during Suspension, pending orders may not be
completed and orders for new service or changes to existing services may not be
accepted.
 
Discontinue/Discontinuance is the denial of service by the billing Party to the
billed Party that will result in the disruption and discontinuation of service
to the billed Party’s customers. Additionally, at the time of Discontinuance,
BellSouth will remove any Local Service Freezes in place on the billed Party’s
customers.
 
Terminate/Termination is the disconnection of service by the billing Party to
the billed Party.
 
BellSouth reserves the right to Suspend, Discontinue or Terminate service in the
event of prohibited, unlawful or improper use of BellSouth facilities or
service, abuse of BellSouth facilities, or any other violation or noncompliance
by WinSonic of the rules and regulations of BellSouth’s tariffs.
 
Suspension. If payment of amounts due as described herein is not received by the
bill date in the month after the original bill date, or fifteen (15) days from
the date of a deposit request in the case of security deposits, BellSouth will
provide written notice to WinSonic that services will be Suspended if payment of
such amounts,
Version: 2Q06 Standard ICA
06/13/06
CCCS 250 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 8
 
and all other amounts that become past due before Suspension, is not received by
wire transfer, automatic clearing house or cashier’s check in the manner set
forth in Section 1.4.1 above, or in the case of a security deposit request, in
the manner set forth in Section 1.3.1 above: (1) within seven (7) days following
such notice for CABS billed services; (2) within fifteen (15) days following
such notice for CRIS and IBS billed services; and (3) within seven (7) days
following such notice for security deposit requests.
The Suspension notice shall also provide that all past due charges for CRIS and
IBS billed services, and all other amounts that become past due for such
services before Discontinuance, must be paid within thirty (30) days from the
date of the Suspension notice to avoid Discontinuance of CRIS and IBS billed
services.
 
For CABS billed services, BellSouth will provide a Discontinuance notice that is
separate from the Suspension notice, that all past due charges for CABS billed
Services, and all other amounts that become past due for such services before
Discontinuance, must be paid within thirty (30) days from the date of the
Suspension notice to avoid Discontinuance of CABS billed services. This
Discontinuance notice may be provided at the same time that BellSouth provides
the Suspension notice.
 
Discontinuance. If payment of amounts due as described herein is not received by
the bill date in the month after the original bill date, BellSouth will provide
written notice that BellSouth may Discontinue the provision of existing services
to WinSonic if payment of such amounts, and all other amounts that become past
due before Discontinuance, including requested security deposits, is not
received by wire transfer, automatic clearing house or cashier’s check in the
manner set forth in Section 1.4.1 above or in the case of a deposit in
accordance with Section 1.3.1 above, within thirty (30) days following such
written notice; provided, however, that BellSouth may provide written notice
that such existing services may be Discontinued within fifteen (15) days
following such notice, subject to the criteria described in Section 1.5.4.1
below.
 
BellSouth may take the action to Discontinue the provision of existing service
upon fifteen (15) days from the day after BellSouth provides written notice of
such Discontinuance if (a) such notice is sent by certified mail or overnight
delivery; (b) WinSonic has not paid all amounts due pursuant to a subject
bill(s), or has not provided adequate security pursuant to a deposit request;
and (c) either: (1) BellSouth has sent the subject bill(s) to WinSonic within
seven (7) business days of the bill date(s), verifiable by records maintained by
BellSouth:
 

i.  
in paper or CDROM form via the United States Postal Service (USPS), or

ii.  
ii. in magnetic tape form via overnight delivery, or

 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 251 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 9
iii.  via electronic transmission; or
 
BellSouth has sent the subject bill(s) to WinSonic, using one of the media
described in (1) above, more than thirty (30) days before notice to Discontinue
service has been rendered.
In the case of Discontinuance of services, all billed charges, as well as
applicable disconnect charges, shall become due.
 
WinSonic is solely responsible for notifying the customer of the Discontinuance
of service. If, within seven (7) days after WinSonic’s services have been
Discontinued, WinSonic pays, by wire transfer, automatic clearing house or
cashier’s check, all past due charges, including late payment charges,
outstanding security deposit request amounts if applicable and any applicable
restoral charges as set forth in Section A4 of BellSouth’s GSST, then BellSouth
will reestablish service for WinSonic.
 
Termination. If within seven (7) days after WinSonic’s service has been
Discontinued and WinSonic has failed to pay all past due charges as described
above, then WinSonic’s service will be Terminated.
2. Billing Disputes
 
WinSonic shall electronically submit all billing disputes to BellSouth using the
form specified by BellSouth. In the event of a billing dispute, the Parties will
endeavor to resolve the dispute within sixty (60) days of the notification date.
Within five
business days of BellSouth’s denial, or partial denial, of the billing dispute,
if
WinSonic is not satisfied with BellSouth’s resolution of the billing dispute or
if no response to the billing dispute has been received by WinSonic by such
sixtieth (60th ) day, WinSonic must pursue the escalation process as outlined in
the Billing Dispute Escalation Matrix, set forth on BellSouth’s Interconnection
Services Web site, or the billing dispute shall be considered denied and closed.
If, after escalation, the Parties are unable to reach resolution, then the
aggrieved Party, if it elects to pursue the dispute shall pursue dispute
resolution in accordance with General Terms and Conditions.
 
For purposes of this Section 2, a billing dispute means a reported dispute
submitted pursuant to Section 2.1 above of a specific amount of money actually
billed by BellSouth within twelve (12) months of the submission of such dispute.
WinSonic agrees to not submit billing disputes for amounts billed more than
twelve
months prior to submission of a billing dispute filed for amounts billed. The
billing dispute must be clearly explained by WinSonic and supported by written
documentation, which clearly shows the basis for disputing charges. The
determination as to whether the billing dispute is clearly explained or clearly
shows the basis for disputing charges shall be within BellSouth’s sole
reasonable
Version: 2Q06 Standard ICA
06/13/06
CCCS 252 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 10
 
discretion. Disputes that are not clearly explained or those that do not provide
complete information may be rejected by BellSouth. Claims by WinSonic for
damages of any kind will not be considered a billing dispute for purposes of
this Section. If BellSouth resolves the billing dispute, in whole or in part, in
favor of WinSonic, any credits and interest due to WinSonic as a result therof
shall be applied to WinSonic’s account by BellSouth upon resolution of the
billing dispute.
3.  RAO Hosting
Centralized Message Distribution System (CMDS) is a national message exchange
system administered by Telcordia Technologies (Telcordia) used to transmit
alternately billed calls (e.g., credit card, third number and collect) from the
Earning Company, as defined herein, to the Billing Company, as defined herein,
to permit the Earning Company and the Billing Company to receive appropriate
compensation. It is also used to transmit access records from one company to
another.
 
Direct Participants are Telecommunications carriers that exchange data directly
with other Direct Participants via the CMDS Data Center and may act as host
companies (Host) for those Telecommunications carriers that do not exchange data
directly via the CMDS Data Center (Indirect Participants).
 
RAO Hosting is a hosting relationship where an Indirect Participant sends and
receives CMDS eligible messages to and from its Host, who then interfaces, on
behalf of the Indirect Participant, with other Direct Participants for
distribution and collection of these messages. RAO Hosting also includes the
Direct Participant’s provision of revenue settlements functions (compensation)
for alternately billed calls based upon reports generated by Credit Card and
Third Number Settlement (CATS) and Non-InterCompany Settlement (NICS) as
described herein. CATS and NICS are collectively referred to as Intercompany
Settlements.
 
The CATS System is a national system administered by Telcordia, used to settle
revenues for calls that are sent from one CMDS Direct Participant to another for
billing. CATS applies to calls that originate within one Regional Bell Operating
Company’s (RBOC) territory, as defined at Divestiture, and bill in another
RBOC’s territory. CATS calculates the amounts due to Earning Companies (i.e.,
billed revenue less the billing and collection fee). For alternately billed
calls, the originating company, whose facilities are used to place the call, is
the Earning Company and the company that puts the charges on the customer’s bill
is the Billing Company
 
The NICS is the national system administered by Telcordia that is used in the
settlement of revenues for calls that are originated and billed by two (2)
different local exchange carriers (LEC) within a single Direct Participant’s
territory to another for billing. NICS applies to calls involving another LEC
where the
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 253 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 11
 
Earning Company and the Billing Company are located within BellSouth’s
territory.
 
RAO Hosting, CATS and NICS services provided to WinSonic by BellSouth will be in
accordance with the methods and practices regularly applied by BellSouth to its
own operations during the term of this Agreement, including such revisions as
may be made from time to time by BellSouth.
 
WinSonic shall furnish all relevant information required by BellSouth for the
provision of RAO Hosting, CATS and NICS.
 
Charges or credits, as applicable, will be applied by BellSouth to WinSonic on a
monthly basis in arrears. Amounts due (excluding adjustments) are due on or
before the next bill date.
 
WinSonic must have its own unique hosted RAO code. Where BellSouth is the
selected CMDS interfacing host, WinSonic must request that BellSouth establish a
unique hosted RAO code for WinSonic. Such request shall be in writing to the
BellSouth RAO Hosting coordinator and must be submitted at least eight (8) weeks
prior to provision of services pursuant to this Section. Services shall commence
on a date mutually agreed by the Parties.
 
BellSouth will receive messages from WinSonic that are to be processed by
BellSouth, another Local Exchange Carrier (LEC) in the BellSouth region or a LEC
outside the BellSouth region. WinSonic shall send all messages to BellSouth no
later than sixty (60) days after the message date.
 
BellSouth will perform invoice sequence checking, standard EMI format editing,
and balancing of message data with the EMI trailer record counts on all data
received from WinSonic.
 
All data received from WinSonic that is to be processed or billed by another LEC
within the BellSouth region will be distributed to that LEC in accordance with
the Agreement(s) in effect between BellSouth and the involved LEC.
 
All data received from WinSonic that is to be placed on the CMDS network for
distribution outside the BellSouth region will be handled in accordance with the
agreement(s) in effect between BellSouth and its connecting contractor.
 
BellSouth will receive messages from the CMDS network that are destined to be
processed by WinSonic and will forward them to WinSonic on a daily basis for
processing.
 
Transmission of message data between BellSouth and WinSonic will be distributed
via FTP mailbox. It will be created on a daily basis Monday through Friday,
except holidays. Details such as dataset name and delivery schedule will be
addressed during negotiations of the distribution medium. If BellSouth
determines
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 254 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 12
 
the Secure FTP Mailbox is nearing capacity levels, BellSouth may move WinSonic
to CONNECT:Direct file delivery.
 
If WinSonic is moved to CONNECT:Direct, data circuits (private line or dial-up)
may be required between BellSouth and WinSonic for the purpose of data
transmission. Where a dedicated line is required, WinSonic will be responsible
for ordering the circuit, overseeing its installation and coordinating the
installation with BellSouth.
 
WinSonic will also be responsible for any charges associated with this line.
Equipment required on the BellSouth end to attach the line to the mainframe
computer and to transmit successfully ongoing will be negotiated on an
individual case basis. Where a dial-up facility is required, dial circuits will
be installed in the BellSouth data center by BellSouth and the associated
charges assessed to WinSonic. Additionally, all message toll charges associated
with the use of the dial circuit by WinSonic will be the responsibility of
WinSonic.
 
Associated equipment on the BellSouth end, including a modem, will be negotiated
on an individual case basis between the Parties. All equipment, including modems
and software, that is required on the WinSonic end for the purpose of data
transmission will be the responsibility of WinSonic.
 
If WinSonic utilizes FTP for data file transmission, purchase of the FTP
software will be the responsibility of WinSonic.
 
All messages and related data exchanged between BellSouth and WinSonic will be
EMI formatted records and packed between appropriate EMI header and trailer
records in accordance with accepted industry standards.
 
WinSonic will maintain recorded message detail necessary to recreate files
provided to BellSouth for a period of three (3) calendar months beyond the
related message dates.
 
Should it become necessary for WinSonic to send data to BellSouth more than
sixty (60) days past the message date(s), WinSonic will notify BellSouth in
advance of the transmission of the data. BellSouth will work with its connecting
contractor and/or WinSonic, where necessary, to notify all affected LECs.
 
In the event that data to be exchanged between the two (2) Parties should become
lost or destroyed, the Party responsible for creating the data will make every
effort to restore and retransmit such data.
 
Should an error be detected by the EMI format edits performed by BellSouth on
data received from WinSonic, the entire pack containing the affected data will
not be processed by BellSouth. BellSouth will notify WinSonic of the error.
WinSonic will correct the error(s) and will resend the entire pack to BellSouth
for processing. In the event that an out-of-sequence condition occurs on
subsequent packs, WinSonic will resend these packs to BellSouth after the pack
containing the error has been successfully reprocessed by BellSouth.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 255 of 277


--------------------------------------------------------------------------------





Attachment 7
Page 13
 
In association with message distribution service, BellSouth will provide
WinSonic with associated intercompany settlements reports (CATS and NICS) as
appropriate.
 
Notwithstanding anything in this Agreement to the contrary, in no case shall
either Party be liable to the other for any direct or consequential damages
incurred as a result of the obligations set out in this Section 3.
 
Intercompany Settlements Messages
 
Intercompany Settlements Messages facilitate the settlement of revenues
associated with traffic originated from or billed by WinSonic as a facilities
based provider of local exchange Telecommunications Services.
 
BellSouth will receive the monthly NICS and CATS reports from Telcordia on
behalf of WinSonic and will distribute copies of these reports to WinSonic on a
monthly basis.
 
Through CATS, BellSouth will collect the revenue earned by WinSonic from the
RBOC in whose territory the messages are billed, less a per message billing and
collection fee of five cents ($0.05), or such other amount as may be approved by
the Direct Participants and Telcordia, on behalf of WinSonic. BellSouth will
remit the revenue billed by WinSonic to the RBOC in whose territory the messages
originated, less a per message billing and collection fee of five cents ($0.05),
or such other amount as may be approved by the Direct Participants and
Telcordia, on behalf of WinSonic. These two (2) amounts will be netted together
by BellSouth and the resulting charge or credit issued to WinSonic via a CABS
miscellaneous bill on a monthly basis in arrears.
 
Through NICS, BellSouth will collect the revenue earned by WinSonic within the
BellSouth territory from another LEC also within the BellSouth territory where
the messages are billed, less a per message billing and collection fee of five
cents ($0.05), on behalf of WinSonic. BellSouth will remit the revenue billed by
WinSonic within the BellSouth region to the LEC also within the BellSouth
region, where the messages originated, less a per message billing and collection
fee of five cents ($0.05). These two (2) amounts will be netted together by
BellSouth and the resulting charge or credit issued to WinSonic via a CABS
miscellaneous bill on a monthly basis in arrears.
 
BellSouth and WinSonic agree that monthly netted amounts of less than fifty
dollars ($50.00) will not be settled.
 
4. Rates. Rates for CMDS are as set forth in Exhibit A. If no rate is identified
in this Attachment, the rate for the specific service or function will be as set
forth in the applicable BellSouth tariff or as negotiated by the Parties upon
request by either Party.
 
Version: 2Q06 Standard ICA 06/13/06
CCCS 256 of 277


--------------------------------------------------------------------------------







CMDS - Georgia
Attachment: 7 Exh A
                   
Svc Order
Svc Order
Incremental
Incremental
Incremental
Incremental
               
Submitted
Submitted
Charge -
Charge -
Charge -
Charge -
CATEGORY
RATE ELEMENTS
Interi m
Zone
BCS
USOC
 
RATES($)
Elec per LSR
Manually per LSR
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
Manual Svc Order vs.
                   
Electronic-
Electronic-
Electronic-
Electronic-
                   
1st
Add'l
Disc 1st
Disc Add'l
             
Rec
Nonrecurring
Nonrecurring Disconnect
OSS Rates($)
             
First
Add'l
First
Add'l
SOMEC
SOMAN
SOMAN
SOMAN
SOMAN
SOMAN
                                   
ODUF
                                   
CENTRALIZED MESSAGE DISTRIBUTION SERVICE (CMDS)
                                 
CMDS: Message Processing, per message
       
0.004
                       
CMDS: Data Transmission (CONNECT:DIRECT), per message
       
0.001
                   





Version: 2Q06 Standard ICA 06/13/06
 
Page 1 of 1
 
CCCS 257 of 277
 

 


--------------------------------------------------------------------------------





Attachment 8
Page 1
Attachment 8
 
Rights-of-Way, Conduits and Pole Attachments
 
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 258 of 277


--------------------------------------------------------------------------------





Attachment 8
Page 2
Rights-of-Way, Conduits and
 
Pole Attachments 
 
BellSouth will provide nondiscriminatory access to any pole, duct, conduit, or
right-of-way owned or controlled by BellSouth pursuant to 47 U.S.C. § 224, as
amended by the Act, pursuant to terms and conditions of a separate license
agreement negotiated with BellSouth.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 259 of 277


--------------------------------------------------------------------------------





Attachment 9
Page 1
Attachment 9
 
Performance Measurements
Version: 2Q06 Standard ICA
06/13/06
CCCS 260 of 277


--------------------------------------------------------------------------------





Attachment 9
Page 2
 
PERFORMANCE MEASUREMENTS
 
Upon a particular Commission’s issuance of an Order pertaining to Performance
Measurements in a proceeding expressly applicable to all CLECs generally,
BellSouth shall implement in that state such Performance Measurements as of the
date specified by the Commission. Performance Measurements that have been
Ordered in a particular state can currently be accessed via the internet at
http://pmap.bellsouth.com.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 261 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 1 
 
Attachment 10
 
BellSouth Disaster Recovery Plan



 
CONTENTS
PAGE
1.0
Purpose
2
2.0
Single Point of Contact
2
3.0
Identifying the Problem
2
 
3.1
Site Control
3
 
3.2
Environmental Concerns
4
4.0
The Emergency Control Center (ECC)
4
5.0
Recovery Procedures
5
 
5.1
CLEC Outage
5
 
5.2
BellSouth Outage
5
   
5.2.1
Loss of Central Office
6
   
5.2.2
Loss of a Central Office with Serving Wire Center Functions
6
   
5.2.3
Loss of a Central Office with Tandem Functions
6
   
5.2.4
Loss of a Facility Hub
7
 
5.3
Combined Outage (CLEC and BellSouth Equipment)
7
6.0
T1 Identification Procedures
7
7.0
Acronyms
8



Version: 2Q06 Standard ICA
06/13/06
CCCS 262 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 2
1.0 PURPOSE
 
In the unlikely event of a disaster occurring that affects BellSouth's long-term
ability to deliver traffic to a CLEC, general procedures have been developed by
BellSouth to hasten the recovery process in accordance with the
Telecommunications Service Priority (TSP) Program established by the FCC to
identify and prioritize telecommunication services that support national
security or emergency preparedness (NS/EP) missions. A description of the TSP
Program as it may be amended from time to time is available on BellSouth’s
Interconnection Services Web site. Since each location is different and could be
affected by an assortment of potential problems, a detailed recovery plan is
impractical. However, in the process of reviewing recovery activities for
specific locations, some basic procedures emerge that appear to be common in
most cases.
 
These general procedures should apply to any disaster that affects the delivery
of traffic for an extended time period. Each CLEC will be given the same
consideration during an outage, and service will be restored as quickly as
possible.
 
This document will cover the basic recovery procedures that would apply to every
CLEC. 
 
2.0 SINGLE POINT OF CONTACT
 
When a problem is experienced, regardless of the severity, the BellSouth Network
Management Center (NMC) will observe traffic anomalies and begin monitoring the
situation. Controls will be appropriately applied to insure the sanity of
BellSouth's network; and, in the event that a switch or facility node is lost,
the NMC will attempt to circumvent the failure using available reroutes.
 
BellSouth's NMC will remain in control of the restoration efforts until the
problem has been identified as being a long-term outage. At that time, the NMC
will contact BellSouth's ECC and relinquish control of the recovery efforts.
Even though the ECC may take charge of the situation, the NMC will continue to
monitor the circumstances and restore traffic as soon as damaged network
elements are revitalized.
 
The telephone number for the BellSouth Network Management Center in Atlanta, as
published in Telcordia’s National Network Management Directory, is
404-321-2516. 
 
3.0 IDENTIFYING THE PROBLEM
 
During the early stages of problem detection, the NMC will be able to tell which
CLECs are affected by the catastrophe. Further analysis and/or first hand
observation will determine if the disaster has affected CLEC equipment only,
BellSouth equipment only or a combination. The initial restoration activity will
be largely determined by the equipment that is affected.
 
Once the nature of the disaster is determined and after verifying the cause of
the problem, the NMC will initiate reroutes and/or transfers that are jointly
agreed upon by the affected CLECs' Network Management Center and the BellSouth
NMC. The type and percentage of controls used will depend upon available network
capacity. Controls necessary to stabilize the situation will be invoked and the
NMC will attempt to re-establish as much traffic as possible.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 263 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 3
 
For long-term outages, recovery efforts will be coordinated by the ECC. Traffic
controls will continue to be applied by the NMC until facilities are
re-established. As equipment is made available for service, the ECC will
instruct the NMC to begin removing the controls and allow traffic to resume.
 
3.1 SITE CONTROL
 
In the total loss of building use scenario, what likely exists will be a smoking
pile of rubble. This rubble will contain many components that could be
dangerous. It could also contain any personnel on the premises at the time of
the disaster. For these reasons, the local fire marshal with the assistance of
the police will control the site until the building is no longer a threat to
surrounding properties and the companies have secured the site from the general
public.
 
During this time, the majority owner of the building should be arranging for a
demolition contractor to mobilize to the site with the primary objective of
reaching the cable entrance facility for a damage assessment. The results of
this assessment would then dictate immediate plans for restoration, both short
term and permanent.
 
In a less catastrophic event, i.e., the building is still standing and the cable
entrance facility is usable, the situation is more complex. The site will
initially be controlled by local authorities until the threat to adjacent
property has diminished. Once the site is returned to the control of the
companies, the following events should occur. 
 
An initial assessment of the main building infrastructure systems (mechanical,
electrical, fire and life safety, elevators, and others) will establish building
needs. Once these needs are determined, the majority owner should lead the
building restoration efforts. There may be situations where the site will not be
totally restored within the confines of the building. The companies must
individually determine their needs and jointly assess the cost of permanent
restoration to determine the overall plan of action.
 
Multiple restoration trailers from each company will result in the need for
designated space and installation order. This layout and control is required to
maximize the amount of restoration equipment that can be placed at the site, and
the priority of placements.
 
Care must be taken in this planning to ensure other restoration efforts have
logistical access to the building. Major components of telephone and building
equipment will need to be removed and replaced. A priority for this equipment
must also be jointly established to facilitate overall site restoration.
(Example: If the AC switchgear has sustained damage, this would be of the
highest priority in order to regain power, lighting, and HVAC throughout the
building.)
 
If the site will not accommodate the required restoration equipment, the
companies would then need to quickly arrange with local authorities for street
closures, rights of way or other possible options available.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 264 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 4
 
3.2 ENVIRONMENTAL CONCERNS
 
In the worse case scenario, many environmental concerns must be addressed. Along
with the police and fire marshal, the state environmental protection department
will be on site to monitor the situation.
 
Items to be concerned with in a large central office building could include:
 
1. Emergency engine fuel supply. Damage to the standby equipment and the fuel
handling equipment could have created "spill" conditions that have to be handled
within state and federal regulations.
 
2. Asbestos-containing materials that may be spread throughout the wreckage.
Asbestos could be in many components of building, electrical, mechanical,
outside plant distribution, and telephone systems.
 
3. Lead and acid. These materials could be present in potentially large
quantities depending upon the extent of damage to the power room.
Mercury and other regulated compounds resident in telephone equipment.
 
Other compounds produced by the fire or heat.
 
Once a total loss event occurs at a large site, local authorities will control
immediate clean up (water placed on the wreckage by the fire department) and
site access.
At some point, the companies will become involved with local authorities in the
overall planning associated with site clean up and restoration. Depending on the
clean up approach taken, delays in the restoration of several hours to several
days may occur.
 
In a less severe disaster, items listed above are more defined and can be
addressed individually depending on the damage.
 
In each case, the majority owner should coordinate building and environmental
restoration as well as maintain proper planning and site control.
 
4.0 THE ECC
 
The ECC is located in the Midtown 1 Building in Atlanta, Georgia. During an
emergency, the ECC staff will convene a group of pre-selected experts to
inventory the damage and initiate corrective actions. These experts have
regional access to BellSouth's personnel and equipment and will assume control
of the restoration activity anywhere in the nine-state area.
 
In the past, the ECC has been involved with restoration activities resulting
from hurricanes, ice storms and floods. They have demonstrated their
capabilities during these calamities as well as
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 265 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 5
 
during outages caused by human error or equipment failures. This group has an
excellent record of restoring service as quickly as possible.
 
During a major disaster, the ECC may move emergency equipment to the affected
location, direct recovery efforts of local personnel and coordinate service
restoration activities with the CLECs. The ECC will attempt to restore service
as quickly as possible using whatever means is available, leaving permanent
solutions, such as the replacement of damaged buildings or equipment, for local
personnel to administer.
 
Part of the ECC's responsibility, after temporary equipment is in place, is to
support the NMC efforts to return service to the CLECs. Once service has been
restored, the ECC will return control of the network to normal operational
organizations. Any long-term changes required after service is restored will be
made in an orderly fashion and will be conducted as normal activity.
 
5.0 RECOVERY PROCEDURES
 
The nature and severity of any disaster will influence the recovery procedures.
One crucial factor in determining how BellSouth will proceed with restoration is
whether or not BellSouth's equipment is incapacitated. Regardless of whose
equipment is out of service, BellSouth will move as quickly as possible to aid
with service recovery; however, the approach that will be taken may differ
depending upon the location of the problem.
 
5.1 CLEC OUTAGE
 
For a problem limited to one CLEC (or a building with multiple CLECs), BellSouth
has several options available for restoring service quickly. For those CLECs
that have agreements with other CLECs, BellSouth can immediately start directing
traffic to a provisional CLEC for completion. This alternative is dependent upon
BellSouth having concurrence from the affected CLECs.
 
Whether or not the affected CLECs have requested a traffic transfer to another
CLEC will not impact BellSouth's resolve to re-establish traffic to the original
destination as quickly as possible.
 
5.2 BELLSOUTH OUTAGE
 
Because BellSouth's equipment has varying degrees of impact on the service
provided to the CLECs, restoring service from damaged BellSouth equipment is
different. The outage will probably impact a number of Carriers simultaneously.
However, the ECC will be able to initiate immediate actions to correct the
problem.
 
A disaster involving any of BellSouth's equipment locations could impact the
CLECs, some more than others. A disaster at a Central Office (CO) would only
impact the delivery of traffic to and from that one location, but the incident
could affect many Carriers. If the CO is a Serving Wire Center (SWC), then
traffic from the entire area to those Carriers served from that switch would
also be impacted. If the switch functions as an Access Tandem, or there is a
tandem in the building, traffic from every CO to every CLEC could be
interrupted. A disaster that destroys a facility hub could disrupt various
traffic flows, even though the switching equipment may be unaffected.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 266 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 6
 
The NMC would be the first group to observe a problem involving BellSouth's
equipment. Shortly after a disaster, the NMC will begin applying controls and
finding re-routes for the completion of as much traffic as possible. These
reroutes may involve delivering traffic to alternate Carriers upon receiving
approval from the CLECs involved. In some cases, changes in translations will be
required. If the outage is caused by the destruction of equipment, then the ECC
will assume control of the restoration. 
 
5.2.1 Loss of a CO 
 
When BellSouth loses a CO, the ECC will
Place specialists and emergency equipment on notice;
Inventory the damage to determine what equipment and/or functions are lost;
Move containerized emergency equipment and facility equipment to the stricken
area,
if necessary;
 
d) Begin reconnecting service on a parity basis for Hospitals, Police and other
emergency agencies or customers served by BellSouth or CLEC in accordance with
the TSP priority restoration coding scheme entered in the BellSouth Maintenance
database immediately prior to the emergency. 
 
5.2.2 Loss of a CO with SWC Functions
 
The loss of a CO that also serves as a SWC will be restored as described in
Section 5.2.1.
 
5.2.3 Loss of a CO with Tandem Functions 
 
When BellSouth loses a CO building that serves as an Access Tandem and as a SWC,
the ECC will
Place specialists and emergency equipment on notice;
Inventory the damage to determine what equipment and/or functions are lost;
Move containerized emergency equipment and facility equipment to the stricken
area, if necessary;
d) Begin reconnecting service on a parity basis for Hospitals, Police and other
emergency agencies or customers served by BellSouth or CLEC in accordance with
the TSP priority restoration coding scheme entered in the BellSouth Maintenance
database immediately prior to the emergency;
e) Re-direct as much traffic as possible to the alternate access tandem (if
available) for delivery to those CLECs utilizing a different location as a SWC;
f) Begin aggregating traffic to a location near the damaged building. From this
location, begin re-establishing trunk groups to the CLECs for the delivery of
traffic normally
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 267 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 7
found on the direct trunk groups. (This aggregation point may be the alternate
access tandem location or another CO on a primary facility route.)
 
5.2.4 Loss of a Facility Hub
 
In the event that BellSouth loses a facility hub, the recovery process is much
the same as above. Once the NMC has observed the problem and administered the
appropriate controls, the ECC will assume authority for the repairs. The
recovery effort will include
Placing specialists and emergency equipment on notice;
Inventorying the damage to determine what equipment and/or functions are lost;
Moving containerized emergency equipment to the stricken area, if necessary;
Reconnecting service on a parity basis for Hospitals, Police and other emergency
agencies or customers served by BellSouth or CLEC in accordance with the TSP
priority restoration coding scheme entered in the BellSouth Maintenance database
immediately prior to the emergency; and
e) If necessary, BellSouth will aggregate the traffic at another location and
build temporary facilities. This alternative would be viable for a location that
is destroyed and building repairs are required. 
 
5.3 COMBINED OUTAGE (CLEC AND BELLSOUTH EQUIPMENT) 
 
In some instances, a disaster may impact BellSouth's equipment as well as the
CLECs'. This situation will be handled in much the same way as described in
Section 5.2.3. Since BellSouth and the CLECs will be utilizing temporary
equipment, close coordination will be required.
 
6.0 T1 IDENTIFICATION PROCEDURES 
 
During the restoration of service after a disaster, BellSouth may be forced to
aggregate traffic for delivery to a CLEC. During this process, T1 traffic may be
consolidated onto DS3s and may become unidentifiable to the Carrier. Because
resources will be limited, BellSouth may be forced to "package" this traffic
entirely differently than normally received by the CLECs. Therefore, a method
for identifying the T1 traffic on the DS3s and providing the information to the
Carriers is required.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 268 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 8
7.0 ACRONYMS


CLEC
-
Competitive Local Exchange Carrier
CO
-
Central Office (BellSouth)
DS3
-
Facility that carries 28 T1s (672 circuits)
ECC
-
Emergency Control Center (BellSouth)
NMC
-
Network Management Center
SWC
-
Serving Wire Center (BellSouth switch)
T1
-
Facility that carries 24 circuits
TSP
-
Telecommunications Service Priority



Version: 2Q06 Standard ICA
06/13/06
CCCS 269 of 277


--------------------------------------------------------------------------------





Attachment 10
Page 9
 
Hurricane Information
 
During a hurricane, BellSouth will make every effort to keep CLECs updated on
the status of our network. Information centers will be set up throughout
BellSouth Telecommunications. These centers are not intended to be used for
escalations, but rather to keep the CLEC informed of network related issues,
area damages and dispatch conditions, etc.
Hurricane-related information can also be found on BellSouth’s Interconnection
Web site by clicking on the link “Relief Information” in the special alert box
located on the Web page. Additionally, information concerning Mechanized
Disaster Reports can also be found by clicking on the link “Click here for
information concerning Disaster Recovery Reports” on the Hurricane Relief page.
 
BST Disaster Management Plan
 
BellSouth maintenance centers have geographical and redundant communication
capabilities. In the event of a disaster removing any maintenance center from
service another geographical center would assume maintenance responsibilities.
The contact numbers will not change and the transfer will be transparent to the
CLEC.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 270 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 1
Attachment 11
 
Bona Fide Request and New Business Request Process
Version: 2Q06 Standard ICA
06/13/06
CCCS 271 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 2
BONA FIDE REQUEST AND NEW BUSINESS REQUEST PROCESS
 
Bona Fide Request
 
The Parties agree that WinSonic is entitled to order any Network Element,
interconnection option or service option required to be made available by FCC or
Commission requirements pursuant to the Act. A Bona Fide Request (BFR) is to be
used when WinSonic makes a request of BellSouth to provide a new or modified
Network Element, interconnection option or other service option pursuant to the
Act that was not previously provided for in this Agreement.
 
A BFR shall be submitted in writing by WinSonic and shall specifically identify
the requested service date, technical requirements, space requirements and/or
such other specifications that clearly define the request such that BellSouth
has sufficient information to analyze and prepare a response. Such a request
shall also include WinSonic’s designation of the request as being pursuant to
the Telecommunications Act of 1996 (i.e., a BFR). The request shall be sent to
WinSonic’s designated BellSouth Sales contact or Local Contract Manager (LCM).
 
Within two (2) business days of receipt of a BFR, BellSouth shall acknowledge in
writing its receipt and identify a single point of contact responsible for
responding to the BFR and shall request any additional information needed to
process the request to the extent known at that time.
Notwithstanding the foregoing, BellSouth may reasonably request additional
information from WinSonic at any time during the processing of the BFR.
 
Within thirty (30) business days of BellSouth’s receipt of the BFR, if the
preliminary analysis of the requested BFR is not of such complexity that it will
cause BellSouth to expend extraordinary resources to evaluate the BFR, BellSouth
shall respond to WinSonic by providing a preliminary analysis of the new or
modified Network Element or interconnection option not ordered by the FCC or
Commission that is the subject of the BFR. The preliminary analysis shall either
confirm that BellSouth will offer access to the new or modified Network Element,
interconnection option or service option or confirm that BellSouth will not
offer the new or modified Network Element, interconnection option or service
option.
 
For any new or modified Network Element, interconnection option or service
option not ordered by the FCC or Commission, if the preliminary analysis states
that BellSouth will offer the new or modified Network Element, interconnection
option or service option, the preliminary analysis will include an estimate of
the costs of utilizing existing resources, both personnel and systems, in the
development including, but not limited to,
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 272 of 277
 


--------------------------------------------------------------------------------





Attachment 11
Page 3
request parameters analysis, determination of impacted BellSouth departments,
determination of required resources, project management resources, etc.
(Development Rate) including a general breakdown of such costs associated with
the Network Element, interconnection option or service option and the date the
request can be met. If the preliminary analysis states that BellSouth will not
offer the new or modified Network Element, interconnection option or service
option, BellSouth will provide an explanation of why the request is not
technically feasible, does not qualify as a BFR for the new or modified Network
Element, interconnection option or service option, should actually be submitted
as a New Business Request (NBR) or is otherwise not required to be provided
under the Act. If BellSouth cannot provide the Network Element, interconnection
option or service option by the requested date, BellSouth shall provide an
alternative proposed date together with a detailed explanation as to why
BellSouth is not able to meet WinSonic’s requested date.
 
For any new or modified Network Element, interconnection option or service
option not ordered by the FCC or Commission, if BellSouth determines that the
preliminary analysis of the requested BFR is of such complexity that it will
cause BellSouth to expend extraordinary resources to evaluate the BFR, BellSouth
shall notify WinSonic within ten (10) business days of BellSouth’s receipt of
BFR that a fee will be required prior to the preliminary evaluation of the BFR.
Such fee shall be limited to BellSouth’s extraordinary expenses directly related
to the complex request that require the allocation and engagement of additional
resources above the existing allocated resources used on BFR cost development
which include, but are not limited to, expenditure of funds to develop
feasibility studies, specific resources that are required to determine request
requirements (such as operation support system analysts, technical managers,
software developers), software impact analysis by specific software developers;
software architecture development, hardware impact analysis by specific system
analysts, etc. and the request for such fee shall be accompanied with a general
breakdown of such costs. If WinSonic accepts the complex request evaluation fee
proposed by BellSouth, WinSonic shall submit such fee within thirty (30)
business days of BellSouth’s notice that a complex request evaluation fee is
required.
Within thirty (30) business days of BellSouth’s receipt of the complex request
evaluation fee, BellSouth shall respond to WinSonic by providing a preliminary
analysis, consistent with Section 1.4 above.
 
WinSonic may cancel a BFR at any time up until thirty (30) business days after
receiving BellSouth’s preliminary analysis. If WinSonic cancels the BFR within
thirty (30) business days after receipt of BellSouth’s preliminary analysis,
BellSouth shall be entitled to keep any complex request evaluation fee submitted
in accordance with Section 1.6 above,
Version: 2Q06 Standard ICA
06/13/06
CCCS 273 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 4
minus those costs included in the fee that have not been incurred as of the date
of cancellation.
WinSonic will have thirty (30) business days from receipt of preliminary
analysis to accept the preliminary analysis or cancel the BFR. If WinSonic fails
to respond within this thirty (30) business day period, the BFR will be deemed
cancelled. Acceptance of the preliminary analysis must be in writing and
accompanied by the estimated Development Rate for the new or modified Network
Element, interconnection option or service option quoted in the preliminary
analysis.
 
Notwithstanding any other provision of this Agreement, BellSouth shall propose a
firm price quote, including the firm Development Rate, the firm nonrecurring
rate and the firm recurring rate, and a detailed implementation plan within ten
(10) business days of receipt of WinSonic’s accurate BFR application for a
Network Element, interconnection option or service option that is operational at
the time of the request; thirty (30) business days of receipt of WinSonic’s
accurate BFR application for a new or modified Network Element, interconnection
option or service option ordered by the FCC or Commission; and within sixty (60)
business days of receipt of WinSonic’s accurate BFR application for a new or
modified Network Element, interconnection option or service option not ordered
by the FCC or Commission or not operational at the time of the request. The firm
nonrecurring rate will not include any of the Development Rate or the complex
request evaluation fee, if required, in the calculation of this rate. Such firm
price quote shall not exceed the estimate provided with the preliminary analysis
by more than twenty-five percent (25%).
 
WinSonic shall have thirty (30) business days from receipt of firm price quote
to accept or deny the firm price quote and submit any additional Development or
nonrecurring rates quoted in the firm price quote.
 
Unless WinSonic agrees otherwise, all prices shall be consistent with the
applicable pricing principles and provisions of the Act.
 
If WinSonic believes that BellSouth’s firm price quote is not consistent with
the requirements of the Act, either Party may seek dispute resolution in
accordance with the dispute resolution provisions set forth in General Terms and
Conditions.
 
Upon agreement to the rates, terms and conditions of a BFR, the Parties shall
negotiate in good faith an amendment to this Agreement.
 
2 New Business Request
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 274 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 5
WinSonic also shall be permitted to request the development of new or modified
facilities or service options which may not be required by the Act. Procedures
applicable to requesting the addition of such elements, services and options are
specified in this Attachment. A NBR is to be used by WinSonic to make a request
of BellSouth for a new or modified feature or capability of an existing product
or service, a new product or service that is not deployed within the BellSouth
network or operations and business support systems, or a new or modified service
option that was not previously included in this Agreement (Requested NBR
Services) and is not required by the Act.
 
An NBR shall be submitted in writing by WinSonic and shall specifically identify
the requested service date, technical requirements, space requirements and/or
such specifications that clearly define the request such that BellSouth has
sufficient information to analyze and prepare a response. The request shall be
sent to WinSonic’s designated BellSouth Sales contact or LCM.
 
Within two (2) business days of receipt of an NBR, BellSouth shall acknowledge
in writing its receipt and identify a single point of contact responsible for
responding to the NBR and shall request any additional information needed to
process the request to the extent known at that time.
Notwithstanding the foregoing, BellSouth may reasonably request additional
information from WinSonic at any time during the processing of the NBR.
 
If the preliminary analysis of the requested NBR is not of such complexity that
it will cause BellSouth to expend extraordinary resources to evaluate the NBR,
within thirty (30) business days of its receipt of the NBR, BellSouth shall
respond to WinSonic by providing a preliminary analysis of such Requested NBR
Services that are the subject of the NBR. The preliminary analysis shall either
confirm that BellSouth will offer access to the Requested NBR Services or
confirm that BellSouth will not offer the Requested NBR Services.
 
If the preliminary analysis states that BellSouth will offer the Requested NBR
Services, the preliminary analysis will include an estimate of the Development
Rate including a general breakdown of costs and the date the request can be met.
If BellSouth cannot provide the Requested NBR
Service by the requested date, it shall provide an alternative proposed date
together with a detailed explanation as to why BellSouth is not able to meet
WinSonic’s requested date.
 
If BellSouth determines that the preliminary analysis of the requested NBR is of
such complexity that it will cause BellSouth to expend extraordinary resources
to evaluate the NBR, BellSouth shall notify
Version: 2Q06 Standard ICA
06/13/06
CCCS 275 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 6
 
WinSonic within ten (10) business days of BellSouth’s notice that a complex
request evaluation fee is required prior to the evaluation of the NBR. Such fee
shall be limited to BellSouth’s extraordinary expenses directly related to the
complex request. If WinSonic accepts the complex request evaluation fee amount
proposed by BellSouth, WinSonic shall submit such complex request evaluation fee
within thirty (30) business days of BellSouth’s notice that a complex request
evaluation fee is required.
Within thirty (30) business days of BellSouth’s receipt of the complex request
evaluation fee, BellSouth shall respond to WinSonic by providing a preliminary
analysis of such Requested NBR Services.
 
WinSonic may cancel an NBR at any time. If WinSonic cancels the request more
than ten (10) business days after submitting it, WinSonic shall pay BellSouth’s
reasonable and demonstrable costs of processing and/or implementing the NBR up
to the date of cancellation in addition to any fee submitted in accordance with
Section 1.6 above.
 
WinSonic will have thirty (30) business days from receipt of the preliminary
analysis to accept the preliminary analysis or cancel the NBR.
If WinSonic fails to respond within this thirty (30) business day period, the
NBR will be deemed cancelled.
 
Acceptance of the preliminary analysis must be in writing and accompanied by the
estimated Development Rate for the Requested NBR
Services quoted in the preliminary analysis.
 
BellSouth shall propose a firm price quote including the firm
Development Rate, the firm nonrecurring rate, and the firm recurring rate, and a
detailed implementation plan within ten (10) business days of receipt of
WinSonic’s accurate NBR application for a Requested NBR
Service that is operational at the time of the request and within sixty (60)
business days of receipt of WinSonic’s accurate NBR application for the
Requested NBR Services not operational at the time of the request. The firm
nonrecurring rate will not include any of the Development Rate or the complex
request evaluation fee, if required, in the calculation of this rate.
Such firm price quote shall not exceed the estimate provided with the
preliminary analysis by more than twenty-five percent (25%).
 
WinSonic shall have thirty (30) business days from receipt of the firm price
quote to accept or deny the firm price quote and submit any additional
nonrecurring, non-refundable fees quoted in the firm price quote. If the firm
price quote is less than the preliminary analysis’ estimate of the Development
Rate, BellSouth will credit WinSonic’s account for the difference.
Version: 2Q06 Standard ICA
06/13/06
CCCS 276 of 277


--------------------------------------------------------------------------------





Attachment 11
Page 7
 
Upon agreement to the rates, terms and conditions of a NBR, an amendment to this
Agreement, or a separate agreement, may be required and the Parties shall
negotiate such agreement or amendment in good faith.
 
Version: 2Q06 Standard ICA
06/13/06
CCCS 277 of 277


--------------------------------------------------------------------------------




